Exhibit 10.1

EXECUTION VERSION

TRUCK BUSINESS RELATIONSHIP AGREEMENT

by and among

CATERPILLAR INC.,

NAVISTAR, INC.

and

NAVISTAR INTERNATIONAL CORPORATION

Dated as of April 3, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

1.

   FORMATION OF COMPANY    1    1.1      Formation of the Company    1

2.

   CLOSING    2    2.1      Closing    2    2.2      Closing Sequence    2

3.

   REPRESENTATIONS AND WARRANTIES    3    3.1      Representations and
Warranties of Navistar and Navistar Parent    3    3.2      Representations and
Warranties of Caterpillar    9

4.

   PRE-CLOSING COVENANTS    14    4.1      Good Faith Efforts    14    4.2     
Filings, Notices and Consents    14    4.3      Amendment of Disclosure
Schedules    17    4.4      Access to Information    18    4.5      Exclusivity
   19    4.6      Expected Liability Determinations    21

5.

   CONDITIONS TO OBLIGATIONS TO CLOSE    21    5.1      Conditions to Each
Party’s Obligations to Close    21    5.2      Conditions to Navistar’s
Obligations to Close    22    5.3      Conditions to Caterpillar’s Obligations
to Close    23    5.4      Materiality Threshold    24

6.

   OTHER COVENANTS    24    6.1      General    24    6.2      Confidentiality;
Public Announcements    24    6.3      Mahindra Waiver    26

7.

   TERMINATION    26    7.1      Termination of Agreement    26    7.2     
Effect of Termination; Remedies    27    7.3      No Termination on Account of
Breach    28

8.

   INDEMNIFICATION    28    8.1      Survival of Representations and Warranties
   28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    8.2      Indemnification by Navistar and Navistar Parent
   29    8.3      Indemnification by Caterpillar    29    8.4      Limitations
on Indemnification    29    8.5      Indemnification Procedures    31    8.6  
   Mitigation    33    8.7      Fraud    33    8.8      No Waiver    33

9.

   MISCELLANEOUS    33    9.1      Disclaimer    33    9.2      Expenses    33
   9.3      Force Majeure    33    9.4      Survival    33    9.5      Good
Faith Reliance on Terms of Agreement    33    9.6      Counterparts    34   
9.7      Entire Agreement    34    9.8      Succession and Assignment    34   
9.9      Amendments and Waiver    34    9.10    Applicable Law    34    9.11   
Venue; Waiver of Jury Trial; Specific Performance    34    9.12    Exclusive
Remedy    35    9.13    Remedies Cumulative    35    9.14    Severability    35
   9.15    No Third Party Beneficiaries    35    9.16    Construction    35   
9.17    Headings    36    9.18    Notices    36    9.19    Disclosure Schedules
   37    9.20    Incorporation of Schedules and Exhibits    37    9.21   
Exception to Required Use of Commercially Reasonable Efforts    37

10.

   DEFINITIONS    37



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1

  Schedule of Certain Transaction Agreements

Schedule 4.1

  Transaction Items and Actions

Schedule 4.1(a)

  ROW Medium and Heavy Duty Truck Navistar Business Contracts

Schedule 4.2.3

  Antitrust Approvals and Consents

EXHIBIT

 

Exhibit 1

  Company Operating Agreement



--------------------------------------------------------------------------------

TRUCK BUSINESS RELATIONSHIP AGREEMENT

This TRUCK BUSINESS RELATIONSHIP AGREEMENT (this “Agreement”) is entered into as
of April 3, 2009, by and among (i) Caterpillar Inc., a corporation incorporated
under the Laws of the state of Delaware and having its principal place of
business at 100 N.E. Adams Street, Peoria, Illinois 61629 (“Caterpillar”),
(ii) Navistar, Inc., a corporation incorporated under the Laws of the state of
Delaware and having its principal place of business at 4201 Winfield Road,
Warrenville, Illinois 60555 (“Navistar”) and (iii) Navistar International
Corporation, a corporation incorporated under the Laws of the state of Delaware
and having its principal place of business at 4201 Winfield Road, Warrenville,
Illinois 60555 (“Navistar Parent”) (each of Caterpillar, Navistar and Navistar
Parent, a “Party”, and collectively the “Parties”). Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Company
Operating Agreement (as defined below).

RECITALS

WHEREAS, Caterpillar and Navistar desire to cause the formation of the Company
(as defined below) to conduct the Business (as defined below) upon the terms and
subject to the conditions contained herein; and

WHEREAS, Caterpillar and Navistar desire to enter into a strategic alliance
involving, among other things, the sale of certain Caterpillar Trucks (as
defined below) by Navistar to Caterpillar in the United States, Canada and
Mexico upon the terms and subject to the conditions contained herein.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties hereby agree as follows:

 

1. FORMATION OF COMPANY

1.1 Formation of the Company. No later than two (2) Business Days prior to the
Closing Date, Caterpillar and Navistar shall cause there to be filed a
Certificate of Formation in the form agreed to by Caterpillar and Navistar with
the Secretary of State of the State of Delaware to form NC2 Global LLC (the
“Company”) as a Delaware limited liability company under and pursuant to the
Act, and Caterpillar and Navistar shall be the sole members of the Company at
the time of such formation.

 

1



--------------------------------------------------------------------------------

2. CLOSING

2.1 Closing. Upon the terms and subject to the conditions set forth herein, the
closing of the transactions set forth in Section 2.2 (the “Closing”) shall be
held at the offices of Latham & Watkins LLP, 233 South Wacker Drive, Chicago,
Illinois at 10:00 a.m. Central on the date that is three (3) Business Days after
the date on which all of the conditions to the obligations of the Parties set
forth in Section 5 (other than conditions with respect to actions the Parties
shall take at the Closing itself or which shall be satisfied contemporaneously
with the Closing) are satisfied or waived, or at such other time or on such
other date as the Parties may mutually agree. The date on which the Closing
actually occurs is hereinafter referred to as the “Closing Date”.

2.2 Closing Sequence. All proceedings to be taken and all documents to be
executed and delivered by all parties thereto at the Closing will be deemed to
have been taken and executed in the following sequence on the Closing Date;
provided, that no proceedings will be deemed to have been taken nor documents
executed or delivered until all have been taken, executed and delivered:

 

  2.2.1 Company Operating Agreement; Capital Contributions Pursuant to Company
Operating Agreement. Caterpillar and Navistar shall, and shall cause the Company
to, execute and deliver the Joint Venture Operating Agreement in the form
attached hereto as Exhibit 1, as such form shall be modified as a result of the
satisfaction of the applicable conditions set forth in Section 5.1.4 and in
Schedule 4.1 hereto (the “Company Operating Agreement”), and simultaneously with
the execution and delivery of the Company Operating Agreement, as provided
therein, (a) Caterpillar shall contribute $45.5 million to the Company as a
Capital Contribution and (b) Navistar shall contribute $45.5 million to the
Company as a Capital Contribution.

 

  2.2.2 Additional Deliveries by Caterpillar, Navistar, Navistar Parent, their
Affiliates and the Company at Closing. Immediately following the transactions
contemplated by Section 2.2.1, Caterpillar, Navistar, and Navistar Parent shall,
and shall cause their Affiliates and the Company to, as applicable, execute and
deliver the following agreements to which it is a party:

 

  2.2.2.1 each agreement set forth in Schedule 1 hereto, either (a) in the form
exchanged between the Parties on the date hereof, as such form may be modified
as a result of the satisfaction of the applicable conditions set forth in
Section 5.1.4 and in Schedule 4.1 hereto or (b) if no form of such agreement is
exchanged between the Parties on the date hereof, in the form to be agreed upon
by the Parties after the date hereof and prior to the Closing as a result of the
satisfaction of the applicable conditions set forth in Section 5.1.4 and in
Schedule 4.1 hereto; and

 

  2.2.2.2 any other Contract executed by Caterpillar, Navistar, Navistar Parent
or any of their Affiliates in connection with the transactions contemplated by
this Agreement that the Parties agree should be executed and delivered at the
Closing.

 

2



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of Navistar and Navistar Parent. Navistar and
Navistar Parent each hereby jointly and severally represent and warrant to
Caterpillar, on behalf of themselves, that the following statements are true and
correct as of the date of this Agreement and as of the Closing Date (except to
the extent that representations expressly speak to an earlier date, in which
case such representations and warranties are true and correct as of such earlier
date):

 

  3.1.1 Organization, Qualification and Corporate Power. Each of Navistar and
Navistar Parent is a corporation duly organized, validly existing and in good
standing under the Laws of the state of Delaware, and has all requisite
corporate power and authority to own, lease and operate its assets and to carry
on its businesses as they are now being conducted. Each of Navistar and Navistar
Parent has made available to Caterpillar true and complete copies of its
certificate of incorporation and bylaws. Each of Navistar and Navistar Parent is
not in default under or in violation of any provision of its certificate of
incorporation or bylaws.

 

  3.1.2

Authorization of Transactions; Validity and Enforceability. Each of Navistar,
Navistar Parent and their Affiliates has all requisite corporate, limited
liability company or similar entity power and authority to execute and deliver
this Agreement and each Transaction Agreement to which it will become a party
(as applicable), and, subject to the obtaining and making (as applicable) of all
consents and notices set forth in Section 3.1.2 of the Navistar Disclosure
Schedule, to consummate the transactions contemplated by the terms of this
Agreement and such Transaction Agreement (as applicable) and perform its
obligations arising hereunder and thereunder (as applicable). The execution,
delivery and performance by each of Navistar, Navistar Parent and their
Affiliates of this Agreement and each Transaction Agreement to which it will
become a party (as applicable) and the consummation by Navistar, Navistar Parent
and their Affiliates of the transactions contemplated by the terms of this
Agreement and such Transaction Agreement (as applicable) have been duly
authorized by all necessary corporate or other action on the part of Navistar,
Navistar Parent and their Affiliates, as applicable. This Agreement has been,
and each Transaction Agreement to which Navistar, Navistar Parent or their
Affiliates will become a party will, on the Closing Date, be, duly executed and
delivered by Navistar, Navistar Parent and their Affiliates (as applicable),
and, assuming the due authorization, execution and delivery hereof and thereof
by each of the other parties hereto and thereto, constitutes, or will
constitute, when executed and delivered, a legal, valid and binding obligation
of Navistar, Navistar Parent and their Affiliates (as applicable) enforceable
against Navistar, Navistar Parent and their Affiliates (as applicable) in
accordance with their terms, except as limited by (a) applicable bankruptcy,
reorganization, insolvency, moratorium, and other similar Laws and court
decisions of general application, including statutory and other laws

 

3



--------------------------------------------------------------------------------

 

regarding fraudulent or preferential transfers relating to, limiting, or
affecting the enforcement of creditors’ rights generally, and (b) general
principles of equity, including the effect of such general principles of equity
upon the specific enforceability of any of the remedies, covenants, or other
provisions contained herein and therein, and their application (regardless of
whether enforcement is considered in a proceeding at law or in equity) as such
principles relate to, limit, or affect the enforcement of creditors’ rights
generally (clauses (a) and (b), collectively, the “Bankruptcy and Equity
Exceptions”).

 

  3.1.3 Noncontravention; Consents and Approvals.

 

  3.1.3.1 The execution, delivery and performance by Navistar, Navistar Parent
and their Affiliates of this Agreement and each Transaction Agreement to which
it will become a party, as applicable, with or without the giving of notice or
the lapse of time or both, do not and will not (a) violate any provision of the
certificate of incorporation or bylaws or other governing documents, as
applicable, of Navistar, Navistar Parent or any of their Affiliates that will be
party to a Transaction Agreement, (b) violate any provision of any Law (other
than antitrust and competition Laws, as to which no representation is made) or
any Order, in each case applicable to Navistar, Navistar Parent or any of their
Affiliates that will be party to a Transaction Agreement, (c) except as set
forth in Section 3.1.3.1 of the Navistar Disclosure Schedule or other than with
respect to Contracts with dealers or distributors, violate or result in or give
any Person any right of termination, cancellation, acceleration or modification
in or with respect to, any material Contract to which Navistar, Navistar Parent
or any of their Affiliates is a party, or (d) result in the creation or
imposition of any material Lien (other than Permitted Liens) upon Navistar,
Navistar Parent, any of their Affiliates, the Company or any of its direct or
indirect wholly owned subsidiaries or any of their respective properties under
any Contract to which Navistar, Navistar Parent or any of their Affiliates is a
party.

 

  3.1.3.2 The execution, delivery and performance by Navistar, Navistar Parent
and their Affiliates of this Agreement and each Transaction Agreement to which
it will become a party, as applicable, do not and will not require any consent,
approval or authorization of, or filing with or notification to, any antitrust,
merger control or competition Governmental Authority in the Core ROW Countries
by Navistar, Navistar Parent or any of their Affiliates, except (a) for the
filings and consents set forth on Schedule 4.2.3 hereto, and (b) where the
failure to take such action would not reasonably be expected to be material to
Navistar and its Affiliates, taken together, or the Company.

 

4



--------------------------------------------------------------------------------

  3.1.4 Absence of Certain Changes and Events. Except as set forth in
Section 3.1.4 of the Navistar Disclosure Schedule, since October 31, 2008, no
event pertaining to Navistar or any of its Affiliates, the Worldwide Medium and
Heavy Duty Truck Navistar Business or the ROW Medium and Heavy Duty Truck
Navistar Business has occurred that has had or would reasonably be expected to
have, individually or in the aggregate with any other such event, a Material
Adverse Effect on Navistar and its Affiliates (taken as a whole), the North
American Severe Service Navistar Business, the ROW Medium and Heavy Duty Truck
Navistar Business or the Company.

 

  3.1.5 Solvency. (a) Navistar and Navistar Parent are executing and delivering
this Agreement, and, on the Closing Date, will, together with certain of their
Affiliates, execute and deliver each Transaction Agreement to which each such
Person will become a party, and Navistar, Navistar Parent and their Affiliates
are, or will be, entering into the transactions contemplated hereby and thereby
(as applicable), for legitimate business purposes, and specifically, none of
Navistar, Navistar Parent or any of their Affiliates intends (whether by virtue
of the transactions contemplated by this Agreement or any of the Transaction
Agreements or otherwise), to hinder, defraud, or delay any of their present or
future creditors, (b) except as set forth in Section 3.1.5 of the Navistar
Disclosure Schedule, Navistar, Navistar Parent and their Affiliates are solvent
(as such term is determined for purposes of Sections 547 and 548 of Title 11 of
the United States Code and under any applicable state Law, including the Uniform
Fraudulent Transfer Act or the Uniform Fraudulent Conveyance Act, or other Law,
as enacted or otherwise applicable in such applicable jurisdiction), (c) none of
Navistar, Navistar Parent or any of their Affiliates is engaged in a business or
a transaction, or is about to be engaged in a business or a transaction, for
which any property remaining with Navistar, Navistar Parent or any of their
Affiliates is an unreasonably small amount of capital, and (d) none of Navistar,
Navistar Parent or any of their Affiliates intends to incur, or believes that it
is about to incur, debts that would be beyond the ability of Navistar, Navistar
Parent or any of their Affiliates to pay as such debts become due and payable.

 

  3.1.6 Contract Restrictions. Without limiting the generality of Section 3.1.3,
except as set forth in Section 3.1.6 of the Navistar Disclosure Schedule, none
of the Company or any direct or indirect wholly owned subsidiary of the Company
shall, as of the Closing Date, be subject to any of the restrictions, covenants,
terms or conditions set forth in any Contract to which Navistar, Navistar Parent
or any of their Affiliates is a party, including any such Contract providing for
the creation, incurrence or assumption of any Indebtedness of Navistar, Navistar
Parent or any of their Affiliates, that could reasonably be expected to affect
the ROW Medium and Heavy Duty Truck Company Business.

 

  3.1.7 Legal Compliance.

 

  3.1.7.1

Except as set forth in Section 3.1.7.1 of the Navistar Disclosure Schedule,
since October 31, 2008, Navistar, Navistar Parent and their Affiliates,
(a) solely in relation to the ROW Medium and Heavy Duty

 

5



--------------------------------------------------------------------------------

 

Truck Navistar Business, have been and are in compliance in all material
respects with all Laws and Orders applicable to the ROW Medium and Heavy Duty
Truck Navistar Business, and (b) have been and are in compliance with all Laws
and Orders applicable to its respective business except as would not reasonably
be expected to have a Material Adverse Effect on Navistar and its Affiliates
(taken as a whole) or the Company.

 

  3.1.7.2 Except as set forth in Section 3.1.7.2 of the Navistar Disclosure
Schedule, since October 31, 2008, none of Navistar, Navistar Parent or any of
their Affiliates, (a) solely in relation to the ROW Medium and Heavy Duty Truck
Navistar Business, (i) has been subject to any Order with respect to any
material actual or alleged non-compliance by the ROW Medium and Heavy Duty Truck
Navistar Business with any Law or (ii) received any written notice from any
Governmental Authority or any other Person with respect to any material actual
or alleged non-compliance with any Law by the ROW Medium and Heavy Duty Truck
Navistar Business, or (b) (i) has been subject to any Order with respect to any
actual or alleged non-compliance with any Law or (ii) received any written
notice from any Governmental Authority or any other Person with respect to any
actual or alleged non-compliance with any Law, except, in each case of this
clause (b), as would not reasonably be expected to have a Material Adverse
Effect on Navistar and its Affiliates (taken as a whole) or the Company.

 

  3.1.7.3 None of Navistar, Navistar Parent or any of their Affiliates is
subject to any Order that would prevent or otherwise materially restrict the
consummation of any of the transactions contemplated by this Agreement or any of
the Transaction Agreements.

 

  3.1.8 Intellectual Property.

 

  3.1.8.1

Except as set forth in Section 3.1.8.1 of the Navistar Disclosure Schedule,
(a) Navistar or any of its Affiliates is the exclusive owner of the Navistar
Licensed Intellectual Property or has the right to use the Navistar Licensed
Intellectual Property, as currently used in the Worldwide Medium and Heavy Duty
Truck Navistar Business, in accordance with any relevant license terms, in each
case, free and clear of any Liens (other than Permitted Liens), (b) no Actions
have been instituted or are pending or, to the Knowledge of Navistar, are
threatened in writing that challenge, and, to the Knowledge of Navistar, no
investigation or inquiry has been instituted or pending with respect to, the
rights of Navistar or any of its Affiliates in or the validity or enforceability
of the Navistar Licensed Intellectual Property; (c) to the Knowledge of
Navistar, the conduct of the Worldwide Medium and Heavy Duty Truck Navistar
Business

 

6



--------------------------------------------------------------------------------

 

by Navistar and its Affiliates, as presently conducted, does not infringe,
unlawfully dilute, misappropriate or otherwise violate in any material respect
the Intellectual Property rights of any Person; and (d) to the Knowledge of
Navistar, no Person is infringing, unlawfully diluting, misappropriating or
otherwise violating in any material respect any of the Navistar Licensed
Intellectual Property.

 

  3.1.8.2 Except for non-exclusive licenses granted by Navistar or any of its
Affiliates in the ordinary course of business or as set forth in Section 3.1.8.2
of the Navistar Disclosure Schedule, none of Navistar or any of its Affiliates
has permitted or licensed any Person to use any Navistar Licensed Intellectual
Property that is material to the conduct of the Worldwide Medium and Heavy Duty
Truck Navistar Business as presently conducted.

 

  3.1.8.3 Section 3.1.8.3 of the Navistar Disclosure Schedule sets forth a list
of all Intellectual Property (i) that is used by Navistar or any of its
Affiliates in the Worldwide Medium and Heavy Duty Truck Navistar Business;
(ii) that is material to the Worldwide Medium and Heavy Duty Truck Navistar
Business, and (iii) to which Navistar or any of its Affiliates do not have the
right to license or sublicense to (a) the Company under the Navistar-Company
License Agreement, and (b) Caterpillar under the Navistar-Caterpillar
Post-Termination License Agreement.

 

  3.1.9 Contracts.

 

  3.1.9.1 Other than with respect to the Mahindra Agreement and the MAN
Agreement, Section 3.1.9.1 of the Navistar Disclosure Schedule sets forth a
true, correct and complete list of all Contracts of the following types to which
Navistar, Navistar Parent or any of their Affiliates is a party (collectively,
the “Navistar Contracts”):

 

  3.1.9.1.1. any Contract relating to the North American Severe Service Navistar
Business or the ROW Medium and Heavy Duty Truck Navistar Business that creates
or governs a partnership, joint venture or other similar cooperative or
collaborative undertaking with a third party;

 

  3.1.9.1.2. any Contract that would reasonably be expected to restrict in any
material respect any activity of the ROW Medium and Heavy Duty Truck Company
Business; and

 

  3.1.9.1.3. any Contract that would reasonably be expected to restrict in any
material respect the ability of Navistar, Navistar Parent or any of their
Affiliates to comply with any of its obligations under this Agreement or any
Transaction Agreement to which it will become a party; and

 

7



--------------------------------------------------------------------------------

  3.1.9.2 Other than with respect to the Mahindra Agreement and the MAN
Agreement, Navistar has provided Caterpillar (i) a true, correct and complete
copy of each Navistar Contract set forth on Section 3.1.9.2(a) of the Navistar
Disclosure Schedule, (ii) a true, correct and complete copy of the relevant
provisions of each Navistar Contract set forth on Section 3.1.9.2(b) of the
Navistar Disclosure Schedule, and (iii) a true and correct description in
reasonable detail of all covenants of each Navistar Contract set forth on
Section 3.1.9.2(c) of the Navistar Disclosure Schedule, in each case that
(a) would reasonably be expected to restrict in any material respect any
activity of the ROW Medium and Heavy Duty Truck Company Business or (b) would
reasonably be expected to restrict in any material respect the ability of
Navistar, Navistar Parent or any of their Affiliates to comply with any of its
obligations under this Agreement or any Transaction Agreement to which it will
become a party.

 

  3.1.10 Ownership of Certain Persons. Except as set forth in Section 3.1.10 of
the Navistar Disclosure Schedule, none of the Persons in which Navistar Parent
owns, directly or indirectly, five percent (5%) or greater (but less than one
hundred percent (100%)) of (a) the total combined voting power of all classes of
stock or other equity interests of such Person entitled to vote or (b) the total
value of all stock or other equity interests of such Person, is engaged anywhere
in the ROW in any business substantially similar to or in competition with the
Business (excluding the activities described in clause (b) of the definition
thereof).

 

  3.1.11 Mahindra.

 

  3.1.11.1 The Mahindra Agreement is in full force and effect.

 

  3.1.11.2 Navistar has delivered to Caterpillar a true, correct and complete
copy of the non-competition provisions of the Mahindra Agreement applicable to
Navistar and its Affiliates and a true, correct and complete copy of the fully
executed Mahindra Waiver.

 

  3.1.11.3 Pursuant to the Mahindra Agreement, International Truck and Engine
Mauritius Holding Ltd. owns 49% and Mahindra & Mahindra Limited owns 51% of
Mahindra Navistar Automotives Limited (f/k/a Mahindra International Private
Limited).

 

  3.1.11.4 The Mahindra Agreement remains in full force and effect for so long
as it is not terminated in accordance with the Mahindra Agreement.

 

8



--------------------------------------------------------------------------------

  3.1.12 Other Contractual Representations.

 

  3.1.12.1 None of Navistar or its Affiliates is a party to any agreement that
would prohibit or materially restrict Caterpillar Trucks from utilizing 11L and
13L Maxxforce engines based on MAN 11L and 13L engine platforms in North
America.

 

  3.1.12.2 None of Navistar or its Affiliates is a party to any agreement with
MAN, Robert Bosch LLC, Allison Transmission, Inc. or any of their respective
Affiliates that would prohibit or materially restrict JV Dealers from performing
in-house warranty and retail repairs on all truck and engine components
manufactured or distributed by any of them for any truck brand.

 

  3.1.13 Product Liability. Section 3.1.13 of the Navistar Disclosure Schedule
sets forth a list of all Actions during the three (3) years prior to the date of
this Agreement through the Closing Date against Navistar, Navistar Parent or any
of their Affiliates that gave rise or would reasonably be expected to give rise
to any Liability arising out of any injury to individuals or property as a
result of the ownership, possession, or use of any product manufactured, sold,
leased, or delivered by Navistar, Navistar Parent or any of their Affiliates in
connection with the Worldwide Medium and Heavy Duty Truck Navistar Business,
other than such Actions which in the aggregate are less than $250,000.

 

  3.1.14 Disclaimer. Except for the representations and warranties expressly set
forth in Section 3.1 (and the corresponding section of the Navistar Disclosure
Schedule) or in another provision of this Agreement (or, if and when executed by
Navistar, Navistar Parent or their Affiliates, a Transaction Agreement),
Navistar and Navistar Parent make no other representations or warranties,
express or implied, at Law or in equity and Caterpillar acknowledges that it has
not relied on any other representations or warranties of Navistar, Navistar
Parent or any of their Affiliates. Other than the indemnification obligations
and the remedy provisions set forth in Sections 7.2, 8, 9.12 and 9.13 hereof,
none of Navistar, Navistar Parent or their Affiliates shall have or be subject
to any Liability or indemnification obligation to any Caterpillar Indemnified
Person or any Company Indemnified Person resulting from the use of any
information relating to Navistar, Navistar Parent or their Affiliates by any
Caterpillar Indemnified Person or any Company Indemnified Person, including any
information, documents, materials or presentations made, or made available, to
any such Person (or their respective Representatives and Affiliates), whether
orally or in writing or in any other form, in expectation of the transactions
contemplated by this Agreement or any of the Transaction Agreements. Any such
other representation and warranty is hereby expressly disclaimed by Navistar and
Navistar Parent.

3.2 Representations and Warranties of Caterpillar. Caterpillar hereby represents
and warrants to Navistar and Navistar Parent on behalf of itself, that the
following statements are true and correct as of the date of this Agreement and
as of the Closing Date (except to the extent that representations expressly
speak to an earlier date, in which case such representations and warranties are
true and correct as of such earlier date):

 

  3.2.1 Organization, Qualification and Corporate Power. Caterpillar is a
corporation duly organized, validly existing and in good standing under the Laws
of the state of Delaware, and has all requisite corporate power and authority to
own, lease and operate its assets and to carry on its businesses as they are now
being conducted. Caterpillar has made available to Navistar true and complete
copies of its certificate of incorporation and bylaws. Caterpillar is not in
default under or in violation of any provision of its certificate of
incorporation or bylaws.

 

9



--------------------------------------------------------------------------------

  3.2.2 Authorization of Transactions; Validity and Enforceability. Caterpillar
has all requisite corporate power and authority to execute and deliver this
Agreement and each Transaction Agreement to which it will become a party, and,
subject to the obtaining and making (as applicable) of all consents and notices
set forth in Section 3.2.2 of the Caterpillar Disclosure Schedule, to consummate
the transactions contemplated by the terms of this Agreement and such
Transaction Agreement and perform its obligations arising hereunder and
thereunder. The execution, delivery and performance by Caterpillar of this
Agreement and each Transaction Agreement to which it will become a party and the
consummation by Caterpillar of the transactions contemplated by the terms of
this Agreement and such Transaction Agreement have been duly authorized by all
necessary corporate action or other action on the part of Caterpillar. This
Agreement has been, and each Transaction Agreement to which Caterpillar will
become a party will, on the Closing Date, be, duly executed and delivered by
Caterpillar, and, assuming the due authorization, execution and delivery hereof
and thereof by each of the other parties hereto and thereto, constitutes, or
will constitute, when executed and delivered, a legal, valid and binding
obligation of Caterpillar enforceable against Caterpillar in accordance with
their terms, except as limited by the Bankruptcy and Equity Exceptions.

 

  3.2.3 Noncontravention; Consents and Approvals.

 

  3.2.3.1 The execution, delivery and performance by Caterpillar of this
Agreement and each Transaction Agreement to which it will become a party, with
or without the giving of notice or the lapse of time or both, do not and will
not (a) violate any provision of the certificate of incorporation or bylaws of
Caterpillar, (b) violate any provision of any Law (other than antitrust and
competition Laws, as to which no representation is made) or any Order, in each
case applicable to Caterpillar, (c) except as set forth in Section 3.2.3.1 of
the Caterpillar Disclosure Schedule, violate or result in or give any Person any
right of termination, cancellation, acceleration or modification in or with
respect to, any material Contract to which Caterpillar or any of its Affiliates
is a party, or (d) result in the creation or imposition of any material Lien
(other than Permitted Liens) upon Caterpillar or any of its Affiliates, the
Company or any of its direct or indirect wholly owned subsidiaries or any of
their respective properties under any Contract to which Caterpillar or any of
its Affiliates is a party.

 

10



--------------------------------------------------------------------------------

  3.2.3.2 The execution, delivery and performance by Caterpillar of this
Agreement and each Transaction Agreement to which it will become a party, do not
and will not require any consent, approval or authorization of, or filing with
or notification to, any antitrust, merger control or competition Governmental
Authority in the Core ROW Countries by Caterpillar, except (a) for the filings
and consents set forth on Schedule 4.2.3 hereto, and (b) where the failure to
take such action would not reasonably be expected to be material to Caterpillar
and its Affiliates, taken together, or the Company.

 

  3.2.4 Absence of Certain Changes and Events. Except as set forth in
Section 3.2.4 of the Caterpillar Disclosure Schedule, since December 31, 2008,
no event pertaining to Caterpillar or any of its Affiliates has occurred that
has had or would reasonably be expected to have, individually or in the
aggregate with any other such event, a Material Adverse Effect on Caterpillar
and its Affiliates (taken as a whole) or the Company.

 

  3.2.5 Solvency. (a) Caterpillar is executing and delivering this Agreement,
and, on the Closing Date, will, execute and deliver each Transaction Agreement
to which it will become a party, and Caterpillar is, or will be, entering into
the transactions contemplated hereby and thereby, for legitimate business
purposes, and specifically, neither Caterpillar nor any of its Affiliates
intends (whether by virtue of the transactions contemplated by this Agreement or
any of the Transaction Agreements or otherwise), to hinder, defraud, or delay
any of their present or future creditors, (b) except as set forth in
Section 3.2.5 of the Caterpillar Disclosure Schedule, Caterpillar and its
Affiliates are solvent (as such term is determined for purposes of Sections 547
and 548 of Title 11 of the United States Code and under any applicable state
Law, including the Uniform Fraudulent Transfer Act or the Uniform Fraudulent
Conveyance Act, or other Law, as enacted or otherwise applicable in such
applicable jurisdiction), (c) neither Caterpillar nor any of its Affiliates is
engaged in a business or a transaction, or is about to be engaged in a business
or a transaction, for which any property remaining with Caterpillar or any of
its Affiliates is an unreasonably small amount of capital, and (d) neither
Caterpillar nor any of its Affiliates intends to incur, or believes that it is
about to incur, debts that would be beyond the ability of Caterpillar or any of
its Affiliates to pay as such debts become due and payable.

 

  3.2.6 Contract Restrictions. Without limiting the generality of Section 3.2.3,
except as set forth in Section 3.2.6 of the Caterpillar Disclosure Schedule,
none of the Company or any direct or indirect wholly owned subsidiary of the
Company shall, as of the Closing Date, be subject to any of the restrictions,
covenants, terms or conditions set forth in any Contract to which Caterpillar or
any of its Affiliates is a party, including any such Contract providing for the
creation, incurrence or assumption of any Indebtedness of Caterpillar or any of
its Affiliates, that could reasonably be expected to affect the ROW Medium and
Heavy Duty Truck Company Business.

 

11



--------------------------------------------------------------------------------

  3.2.7 Legal Compliance.

 

  3.2.7.1 Except as set forth in Section 3.2.7.1 of the Caterpillar Disclosure
Schedule, since December 31, 2008, Caterpillar and its Affiliates have been and
are in compliance with all Laws and Orders applicable to its respective
business, except as would not reasonably be expected to have a Material Adverse
Effect on Caterpillar and its Affiliates (taken as a whole) or the Company.

 

  3.2.7.2 Except as set forth in Section 3.2.7.2 of the Caterpillar Disclosure
Schedule, since December 31, 2008, none of Caterpillar or any of its Affiliates,
(a) has been subject to any Order with respect to any actual or alleged
non-compliance with any Law or (b) received any written notice from any
Governmental Authority or any other Person with respect to any actual or alleged
non-compliance with any Law, except, in each case, as would not reasonably be
expected to have a Material Adverse Effect on Caterpillar and its Affiliates
(taken as a whole) or the Company.

 

  3.2.7.3 None of Caterpillar or any of its Affiliates is subject to any Order
that would prevent or otherwise materially restrict the consummation of any of
the transactions contemplated by this Agreement or any of the Transaction
Agreements.

 

  3.2.8 Intellectual Property.

 

  3.2.8.1 Except as set forth in Section 3.2.8.1 of the Caterpillar Disclosure
Schedule, (a) Caterpillar or any of its Affiliates is the exclusive owner of the
Caterpillar Licensed Intellectual Property or has the right to use the
Caterpillar Licensed Intellectual Property in accordance with any relevant
license terms, in each case, free and clear of any Liens (other than Permitted
Liens), (b) no Actions have been instituted or are pending or, to the Knowledge
of Caterpillar, are threatened in writing that challenge, and, to the Knowledge
of Caterpillar, no investigation or inquiry has been instituted or pending with
respect to, the rights of Caterpillar or any of its Affiliates in or the
validity or enforceability of the Caterpillar Licensed Intellectual Property;
(c) to the Knowledge of Caterpillar, the use of the Caterpillar Licensed
Intellectual Property in the conduct of Caterpillar’s business, as presently
conducted, does not infringe, unlawfully dilute, misappropriate or otherwise
violate in any material respect, the Intellectual Property rights of any Person;
and (d) to the Knowledge of Caterpillar, no Person is infringing, unlawfully
diluting, misappropriating or otherwise violating in any material respect any of
the Caterpillar Licensed Intellectual Property.

 

12



--------------------------------------------------------------------------------

  3.2.8.2 Except for non-exclusive licenses granted by Caterpillar or any of its
Affiliates in the ordinary course of business or as set forth in Section 3.2.8.2
of the Caterpillar Disclosure Schedule, none of Caterpillar or any of its
Affiliates has permitted or licensed any Person to use any Caterpillar Licensed
Intellectual Property that would reasonably be expected to be material to the
conduct of the Business (excluding the activities described in clause (b) of the
definition thereof) as presently conducted.

 

  3.2.8.3 Section 3.2.8.3 of the Caterpillar Disclosure Schedule sets forth a
list of all Intellectual Property owned by Caterpillar that would reasonably be
expected to be directly relevant and material to the Business to which
Caterpillar or any of its Affiliates do not have the right to license or
sublicense to (a) the Company under the Caterpillar-Company License Agreement
and (b) Navistar under the Caterpillar-Navistar Post Termination License
Agreement.

 

  3.2.9 Ownership of Certain Persons. Except as set forth in Section 3.2.9 of
the Caterpillar Disclosure Schedule, none of the Persons in which Caterpillar
owns, directly or indirectly, five percent (5%) or greater (but less than one
hundred percent (100%)) of (a) the total combined voting power of all classes of
stock or other equity interests of such Person entitled to vote or (b) the total
value of all stock or other equity interests of such Person, is engaged anywhere
in the ROW in any business substantially similar to or in competition with the
Business (excluding the activities described in clause (b) of the definition
thereof).

 

  3.2.10 Disclaimer. Except for the representations and warranties expressly set
forth in Section 3.2 (and the corresponding section of the Caterpillar
Disclosure Schedule) or in another provision of this Agreement (or, if and when
executed by Caterpillar, a Transaction Agreement), Caterpillar makes no other
representations or warranties, express or implied, at Law or in equity and
Navistar and Navistar Parent acknowledge that they and their Affiliates have not
relied on any other representations or warranties of Caterpillar or any of its
Affiliates. Other than the indemnification obligations and the remedy provisions
set forth in Sections 7.2, 8, 9.12 and 9.13 hereof, none of Caterpillar or its
Affiliates shall have or be subject to any Liability or indemnification
obligation to any Navistar Indemnified Person or any Company Indemnified Person
resulting from the use of any information relating to Caterpillar or its
Affiliates by any Navistar Indemnified Person or any Company Indemnified Person,
including any information, documents, materials or presentations made, or made
available, to any such Person (or their respective Representatives and
Affiliates), whether orally or in writing or in any other form, in expectation
of the transactions contemplated by this Agreement or any of the Transaction
Agreements. Any such other representation and warranty is hereby expressly
disclaimed by Caterpillar.

 

13



--------------------------------------------------------------------------------

4. PRE-CLOSING COVENANTS

The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing Date.

4.1 Good Faith Efforts.

 

  4.1.1 Each of the Parties will act in good faith and use its commercially
reasonable efforts to take all actions and to do all things necessary, proper or
advisable in order to consummate and make effective the transactions
contemplated by this Agreement (including timely satisfaction of the conditions
to Closing set forth in Section 5). Without limiting the generality of the
foregoing, each of Caterpillar, Navistar and Navistar Parent agrees to, between
the date of this Agreement and the Closing Date, (a) conduct their respective
businesses in the ordinary course, consistent with past practice, and
(b) refrain from taking any action, or entering into any transaction, that would
compete with any or all of the ROW Medium and Heavy Duty Truck Company Business.
Without limiting the generality of this Section 4.1.1, each of Caterpillar,
Navistar and Navistar Parent will, and will cause each of its Affiliates to, act
in good faith and use its commercially reasonable efforts to, as soon as
practicable after the date of this Agreement, agree upon each of the matters and
take all of the actions, in each case, set forth in Schedule 4.1 hereto.

 

  4.1.2 As soon as reasonably practicable following the execution of this
Agreement, Navistar will provide to Caterpillar and its Representatives
reasonable access to all due diligence materials that Caterpillar reasonably
requests in connection with the determination of an appropriate adjustment, if
any, to the estimated Baseline Profit Amount. Each of the Parties will act in
good faith and use its commercially reasonable efforts to reach agreement on and
finalize any such adjustment within six (6) weeks after the date of this
Agreement. Any such adjustment agreed upon by the Parties will be made to the
dollar amount set forth in Section 2.3.5.1 of the Company Operating Agreement.

4.2 Filings, Notices and Consents.

 

  4.2.1

Navistar. As promptly as practicable after the execution of this Agreement, each
of Navistar and Navistar Parent will, and will cause its Affiliates to, (a) make
all filings and give all notices reasonably required to be made and given in
order to obtain or make (as applicable) the Navistar Required Consents and
(b) act in good faith and use its commercially reasonable efforts to obtain or
make (as applicable) the Navistar Required Consents; provided, however, that
Navistar, Navistar Parent and their Affiliates shall not be required to pay or
commit to pay any amount to (or incur any obligation in favor of) any Person
from whom any Navistar Required Consent with respect to a Contract may be
required, except that Navistar, Navistar Parent and their Affiliates shall be
required to pay any filing fees or application fees in connection with any
Navistar Required Consents that must be obtained by or made with any
Governmental Authority. Caterpillar acknowledges that certain Navistar Required
Consents may be required from parties to Contracts and that such Navistar
Required Consents may not be obtained. None of Navistar,

 

14



--------------------------------------------------------------------------------

 

Navistar Parent or any of their respective Affiliates shall have any liability
whatsoever to Caterpillar or any of its Affiliates arising out of or relating to
the failure to obtain any Navistar Required Consent because of the termination
of any Contract as a result thereof, except to the extent that Navistar or
Navistar Parent does not act, or cause its Affiliates to act, in good faith or
exercise commercially reasonable efforts to obtain such Navistar Required
Consent in accordance with the terms of this Agreement. Caterpillar acknowledges
that no representation, warranty or covenant of Navistar or Navistar Parent
contained herein shall be breached or deemed breached as a result of (A) the
failure to obtain any such Navistar Required Consent, (B) any such termination,
or (C) any Action commenced or threatened by or on behalf of any Person arising
out of or relating to the failure to obtain any such Navistar Required Consent
or any such termination, except (in the case of each of clauses (A), (B) and
(C)), to the extent that Navistar or Navistar Parent does not act, or cause it
Affiliates to act, in good faith or exercise commercially reasonable efforts to
obtain such Navistar Required Consent in accordance with the terms of this
Agreement.

 

  4.2.2 Caterpillar. As promptly as practicable after the execution of this
Agreement, Caterpillar will, and will cause its Affiliates to, (a) make all
filings and give all notices reasonably required to be made and given in order
to obtain or make (as applicable) the Caterpillar Required Consents and (b) act
in good faith and use its commercially reasonable efforts to obtain or make (as
applicable) the Caterpillar Required Consents; provided, however, that
Caterpillar and its Affiliates shall not be required to pay or commit to pay any
amount to (or incur any obligation in favor of) any Person from whom any
Caterpillar Required Consent with respect to a Contract may be required, except
that Caterpillar and its Affiliates shall be required to pay any filing fees or
application fees in connection with any Caterpillar Required Consents that must
be obtained by or made with any Governmental Authority. Navistar and Navistar
Parent acknowledge that certain Caterpillar Required Consents may be required
from parties to Contracts and that such Caterpillar Required Consents may not be
obtained. None of Caterpillar or its Affiliates shall have any liability
whatsoever to Navistar, Navistar Parent or any of their Affiliates arising out
of or relating to the failure to obtain any Caterpillar Required Consent because
of the termination of any Contract as a result thereof, except to the extent
that Caterpillar does not act, or cause its Affiliates to act, in good faith or
exercise commercially reasonable efforts to obtain such Caterpillar Required
Consent in accordance with the terms of this Agreement. Navistar and Navistar
Parent acknowledge that no representation, warranty or covenant of Caterpillar
contained herein shall be breached or deemed breached as a result of (A) the
failure to obtain any such Caterpillar Required Consent, (B) any such
termination, or (C) any Action commenced or threatened by or on behalf of any
Person arising out of or relating to the failure to obtain any such Caterpillar
Required Consent or any such termination, except (in the case of each of clauses
(A), (B) and (C)), to the extent that Caterpillar does not act, or cause its
Affiliates to act, in good faith or exercise commercially reasonable efforts to
obtain such Caterpillar Required Consent in accordance with the terms of this
Agreement.

 

15



--------------------------------------------------------------------------------

  4.2.3 Antitrust Filings.

 

  4.2.3.1 In furtherance of and not in limitation of Sections 4.2.1 and 4.2.2,
each of Navistar, Navistar Parent and Caterpillar undertakes and agrees to file,
and cause each of its Affiliates to file, as soon as reasonably practicable
after the execution of this Agreement or when such filing obligation arises as a
result of the activities contemplated herein, such filings and apply for such
approvals and consents as are required by the non-U.S. antitrust Governmental
Authorities set forth on Schedule 4.2.3 hereto.

 

  4.2.3.2 Each of Navistar, Navistar Parent and Caterpillar shall, and shall
cause each of its Affiliates to, (a) respond as promptly as practicable under
the circumstances to any inquiries received from any Governmental Authority
enforcing applicable Laws for additional information or documentation and to all
inquiries and requests received from any other Governmental Authority in
connection with antitrust matters, (b) promptly notify the other Parties as to
any such inquires, and (c) not extend any antitrust-related waiting period or
enter into any agreement with any Governmental Authority not to consummate the
transactions contemplated by this Agreement, except with the prior written
consent of the other Parties, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

  4.2.3.3 Navistar, Navistar Parent and Caterpillar shall, and shall cause each
of its Affiliates to, during the period between the execution of this Agreement
and the Closing Date, act in good faith to avoid the entry of, or to have
vacated or terminated, any Order that would restrain, prevent or delay the
Closing. Upon the mutual consent of both Navistar and Caterpillar, the Parties
will contest through litigation on the merits, negotiation or other action any
position or claim, including any demands for sale, divestiture or disposition of
assets or business of Navistar, Navistar Parent, Caterpillar or any of their
Affiliates, asserted by any Governmental Authority in connection with antitrust
matters which would operate to hinder or delay the Closing. Navistar and
Caterpillar shall jointly direct and control any such litigation, negotiation or
other action, with counsel of their choosing, and each agrees to reasonably
cooperate with the other with respect thereto.

 

  4.2.3.4 Notwithstanding anything in this Agreement to the contrary, none of
the Parties shall have any obligation to dispose of any of its assets or
businesses or to limit its freedom of action with respect to any of its assets
or businesses, whether before or after the Closing, or to agree or commit to do
any of the foregoing in order to obtain any consent or approval of a
Governmental Authority.

 

16



--------------------------------------------------------------------------------

 

4.2.3.5

Navistar and Caterpillar shall each be responsible for paying one-half ( 1/2) of
all filing fees relating to compliance with (a) all of the non-U.S. antitrust
Laws set forth on Schedule 4.2.3 hereto and (b) this Section 4.2.3.

 

  4.2.3.6 Each Party shall, subject to applicable Law and except as prohibited
by any applicable representative of any applicable Governmental Authority,
(a) promptly notify the other Parties of any written or oral communication to
that Party from any Governmental Authority with respect to this Agreement and
the transactions contemplated hereby (or any other matter that could reasonably
be expected to affect this Agreement and the transactions contemplated hereby),
and permit the other Parties to review in advance any proposed written
communication to any of the foregoing with respect to this Agreement and the
transactions contemplated hereby (provided, however, that no Party shall be
entitled to review any portion of such written communication that contains
Confidential Information or otherwise sensitive information of the other Parties
whose review by such Party is not reasonably necessary to facilitate the
transactions contemplated by this Agreement and the Transaction Agreements); and
(b) not agree to participate in any substantive meeting or discussion with any
Governmental Authority in respect of any filings, investigation or inquiry with
respect to this Agreement and the transactions contemplated hereby unless such
Party consults with the other Parties in advance and, to the extent permitted by
such Governmental Authority, gives the other Parties the opportunity to attend
and participate thereat.

4.3 Amendment of Disclosure Schedules.

 

  4.3.1

Navistar Updates. From the date of this Agreement until the earlier of the
Closing Date and the date of termination of this Agreement, Navistar shall
promptly prepare and deliver to Caterpillar a supplement or amendment to the
Navistar Disclosure Schedule (each such supplement or amendment being referred
to as, a “Navistar Update”), to reflect any matter arising or, to Navistar’s
Knowledge, discovered after the date of this Agreement which, if existing or
known by Navistar as of the execution of this Agreement, would have been
required to be set forth in the Navistar Disclosure Schedule as of the date of
this Agreement. Each Navistar Update shall be deemed to have amended the
Navistar Disclosure Schedule and, solely with respect to matters arising after
the date of this Agreement, to have qualified the representations and warranties
contained in this Agreement and, accordingly, no such representation or warranty
will be deemed to be inaccurate or to have been breached by reason of such
development. Notwithstanding the foregoing, no Navistar Update shall be deemed
to have (i) qualified or cured any inaccuracy in or breach of any

 

17



--------------------------------------------------------------------------------

 

representation or warranty existing as of the date of this Agreement,
(ii) qualified or cured any inaccuracy in or breach of any representation or
warranty for purposes of determining the satisfaction of the conditions set
forth in Section 5, or (iii) modified a Party’s right to terminate this
Agreement pursuant to Section 7.

 

  4.3.2 Caterpillar Updates. From the date of this Agreement until the earlier
of the Closing Date and the date of termination of this Agreement, Caterpillar
shall promptly prepare and deliver to Navistar a supplement or amendment to the
Caterpillar Disclosure Schedule (each such supplement or amendment being
referred to as, a “Caterpillar Update”), to reflect any matter arising or, to
Caterpillar’s Knowledge, discovered after the date of this Agreement which, if
existing or known by Caterpillar as of the execution of this Agreement, would
have been required to be set forth in the Caterpillar Disclosure Schedule as of
the date of this Agreement. Each Caterpillar Update shall be deemed to have
amended the Caterpillar Disclosure Schedule and, solely with respect to matters
arising after the date of this Agreement, to have qualified the representations
and warranties contained in this Agreement and, accordingly, no such
representation or warranty will be deemed to be inaccurate or to have been
breached by reason of such development. Notwithstanding the foregoing, no
Caterpillar Update shall be deemed to have (i) qualified or cured any inaccuracy
in or breach of any representation or warranty existing as of the date of this
Agreement, (ii) qualified or cured any inaccuracy in or breach of any
representation or warranty for purposes of determining the satisfaction of the
conditions set forth in Section 5, or (iii) modified a Party’s right to
terminate this Agreement pursuant to Section 7.

4.4 Access to Information.

 

  4.4.1

Navistar. Except as set forth in Section 4.4.1 of the Navistar Disclosure
Schedule, from the date of this Agreement until the earlier of the Closing Date
and the date of termination of this Agreement, Navistar, Navistar Parent and
each of their Affiliates will provide to Caterpillar and its Representatives
reasonable access to all documents and information that Caterpillar reasonably
requests in connection with the transactions contemplated by this Agreement and
the Transaction Agreements (whether such request is made before, on or after the
date of this Agreement), except to the extent that doing so would result in a
loss of attorney-client privilege for Navistar, Navistar Parent or any of their
Affiliates, or that Navistar, Navistar Parent or any of their Affiliates is
required by Law to withhold, or the provision of which would constitute a breach
of a Contract to which Navistar, Navistar Parent or any of their Affiliates is a
party; provided, that Navistar shall provide to Caterpillar a reasonably
detailed summary of any such documents if such summary would not result in a
loss of attorney-client privilege for Navistar, Navistar Parent or any of their
Affiliates, is permissible under Law and would not constitute a breach of a
Contract to which Navistar, Navistar Parent or any of their Affiliates is a
party; provided further, with respect to such documents a summary of which
(a) would result in a loss of attorney-client privilege for Navistar, Navistar
Parent or any of their Affiliates, (b) is not permissible under Law or (c) would
constitute a breach of a Contract to which Navistar, Navistar Parent

 

18



--------------------------------------------------------------------------------

 

or any of their Affiliates is a party, Navistar shall provide to Caterpillar a
list of the names of, and parties to, such documents. The information
Caterpillar or any of its Affiliates receive from Navistar, Navistar Parent or
any of their Affiliates in the course of the reviews contemplated by this
Section 4.4.1 shall be considered Confidential Information.

 

  4.4.2 Caterpillar. Except as set forth in Section 4.4.2 of the Caterpillar
Disclosure Schedule, from the date of this Agreement until the earlier of the
Closing Date and the date of termination of this Agreement, Caterpillar and each
of its Affiliates will provide to Navistar and its Representatives reasonable
access to all documents and information that Navistar or Navistar Parent
reasonably requests in connection with the transactions contemplated by this
Agreement and the Transaction Agreements (whether such request is made before,
on or after the date of this Agreement), except to the extent that doing so
would result in a loss of attorney-client privilege for Caterpillar or any of
its Affiliates, or that Caterpillar or any of its Affiliates is required by Law
to withhold, or the provision of which would constitute a breach of a Contract
to which Caterpillar or any of its Affiliates is a party; provided, that
Caterpillar shall provide to Navistar a reasonably detailed summary of any such
documents if such summary would not result in a loss of attorney-client
privilege for Caterpillar or any of its Affiliates, is permissible under Law and
would not constitute a breach of a Contract to which Caterpillar or any of its
Affiliates is a party; provided further, with respect to such documents a
summary of which (a) would result in a loss of attorney-client privilege for
Caterpillar or any of its Affiliates, (b) is not permissible under Law or
(c) would constitute a breach of a Contract to which Caterpillar or any of its
Affiliates is a party, Caterpillar shall provide to Navistar a list of the names
of, and parties to, such documents. The information Navistar, Navistar Parent or
any of their Affiliates receive from Caterpillar or any of its Affiliates in the
course of the reviews contemplated by this Section 4.4.2 shall be considered
Confidential Information.

4.5 Exclusivity.

 

  4.5.1

Navistar. From the date hereof through the Closing Date, unless and until this
Agreement shall have been terminated in accordance with the provisions of
Section 7, none of Navistar, Navistar Parent, any of their Affiliates or any of
their respective Representatives shall, except as expressly permitted by this
Section 4.5.1, directly or indirectly: (a) authorize, execute, consummate or
enter into any letter of intent, agreement in principle, understanding,
agreement or commitment with respect to any Navistar Alternative Transaction or
(b) initiate, solicit, respond to or encourage (including by way of furnishing
information or assistance) any proposal or offer or enter into, engage in or
continue any discussions or negotiations with any party (other than Caterpillar
and its Affiliates and Representatives) concerning any Navistar Alternative
Transaction. Navistar, Navistar Parent and their Affiliates and Representatives
shall cease immediately all discussions and negotiations regarding any Navistar
Alternative Transaction that commenced prior to the date of this Agreement and
are in progress on the date of this Agreement.

 

19



--------------------------------------------------------------------------------

 

Each of Navistar and Navistar Parent shall promptly advise Caterpillar in
writing of any proposal or offer that it or any of its Affiliates receives from
a third party (orally or in writing) after the date of this Agreement and prior
to the Closing to enter into any Navistar Alternative Transaction or any inquiry
that Navistar, Navistar Parent or any of their Affiliates receives from a third
party (orally or in writing) after the date of this Agreement and prior to the
Closing that would reasonably be expected to lead to an offer to enter into any
Navistar Alternative Transaction. For purposes hereof, “Navistar Alternative
Transaction” means (i) any joint venture or strategic alliance involving
Navistar, Navistar Parent or any of their Affiliates that is similar to the
transactions contemplated by this Agreement and the Transaction Agreements,
(ii) any joint venture or strategic alliance involving the ROW Medium and Heavy
Duty Truck Navistar Business, excluding Blue Diamond, IVECO Trucks Australia
Limited and the Mahindra JV, in each case as currently conducted or contemplated
to be conducted in the definitive, binding agreement governing such joint
venture or strategic alliance as in effect on January 1, 2009, or (iii) any
transaction (other than a Navistar Change in Control) that would reasonably be
expected to prevent, impede or delay (either directly or indirectly) the
consummation of the transactions contemplated by this Agreement and the
Transaction Agreements.

 

  4.5.2 Caterpillar. From the date hereof through the Closing Date, unless and
until this Agreement shall have been terminated in accordance with the
provisions of Section 7, none of Caterpillar, any of its Affiliates or any of
their respective Representatives shall, except as expressly permitted by this
Section 4.5.2, directly or indirectly: (a) authorize, execute, consummate or
enter into any letter of intent, agreement in principle, understanding,
agreement or commitment with respect to any Caterpillar Alternative Transaction
or (b) initiate, solicit, respond to or encourage (including by way of
furnishing information or assistance) any proposal or offer or enter into,
engage in or continue any discussions or negotiations with any party (other than
Navistar, Navistar Parent and their Affiliates and Representatives) concerning
any Caterpillar Alternative Transaction. Caterpillar and its Affiliates and
Representatives shall cease immediately all discussions and negotiations
regarding any Caterpillar Alternative Transaction that commenced prior to the
date of this Agreement and are in progress on the date of this Agreement.
Caterpillar shall promptly advise Navistar in writing of any proposal or offer
that it or any of its Affiliates receives from a third party (orally or in
writing) after the date of this Agreement and prior to the Closing to enter into
any Caterpillar Alternative Transaction or any inquiry that Caterpillar or any
of its Affiliates receives from a third party (orally or in writing) after the
date of this Agreement and prior to the Closing that would reasonably be
expected to lead to an offer to enter into any Caterpillar Alternative
Transaction. For purposes hereof, “Caterpillar Alternative Transaction” means
(i) any joint venture or strategic alliance involving Caterpillar or any of its
Affiliates that is similar to the transactions contemplated by this Agreement
and the Transaction Agreements or (ii) any transaction (other than a Caterpillar
Change in Control) that would reasonably be expected to prevent, impede or delay
(either directly or indirectly) the consummation of the transactions
contemplated by this Agreement and the Transaction Agreements.

 

20



--------------------------------------------------------------------------------

4.6 Expected Liability Determinations.

 

  4.6.1 Caterpillar Expected Liability Determination. No later than two
(2) Business Days prior to Closing, Caterpillar shall provide Navistar written
notice of a breach of any representation or warranty of Navistar or Navistar
Parent set forth in Section 3.1 of this Agreement of which Caterpillar has
Knowledge and whether it reasonably believes that the Caterpillar Expected
Liabilities resulting from such breach will be greater or less than the
Materiality Threshold set forth in Section 5.4 (each such notification, a
“Caterpillar Expected Liabilities Determination”); provided however, that
Caterpillar will, if earlier, so inform Navistar within ten (10) Business Days
after Caterpillar’s internal or external legal counsel becomes aware of such
breach.

 

  4.6.2 Navistar Expected Liability Determination. No later than two
(2) Business Days prior to Closing, Navistar shall provide Caterpillar written
notice of a breach of any representation or warranty of Caterpillar set forth in
Section 3.2 of this Agreement of which Navistar has Knowledge and whether it
reasonably believes that the Caterpillar Expected Liabilities resulting from
such breach will be greater or less than the Materiality Threshold set forth in
Section 5.4 (each such notification, a “Navistar Expected Liabilities
Determination”); provided however, that Navistar will, if earlier, so inform
Caterpillar within ten (10) Business Days after Navistar’s internal or external
legal counsel becomes aware of such breach.

 

5. CONDITIONS TO OBLIGATIONS TO CLOSE

5.1 Conditions to Each Party’s Obligations to Close. The respective obligations
of each Party to consummate the transactions to be performed by it in connection
with the Closing are subject to satisfaction as of the Closing of the following
conditions, which conditions may be waived by the Parties:

 

  5.1.1 Governmental Approvals. All applicable waiting periods (and any
extensions) required under any Laws applicable to the transactions contemplated
by this Agreement and the Transaction Agreements will have expired or otherwise
been terminated, and the Parties will have received all other necessary
authorizations, consents and approvals of any Governmental Authority, all of
which must be final and non-appealable.

 

  5.1.2 No Orders or Laws; Illegality. No Governmental Authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
Order or any Law (whether temporary, preliminary or permanent) that has the
effect of making the transactions contemplated by this Agreement or any
Transaction Agreement illegal or otherwise restraining or prohibiting the
consummation of the transactions contemplated under this Agreement or any
Transaction Agreement or restraining or limiting the operations of the Company
after the Closing Date; provided, that any Party that invokes this condition
must (prior to doing so) have acted in good faith and used its commercially
reasonable efforts to cause any such Order or Law to be terminated or vacated.

 

21



--------------------------------------------------------------------------------

  5.1.3 No Litigation. There shall not be pending before any Governmental
Authority or threatened in writing by any Governmental Authority any Action
wherein an unfavorable injunction, judgment, order, decree, ruling, or charge
would (a) prevent consummation of any of the transactions contemplated by this
Agreement or the Transaction Agreements, (b) cause any of the transactions
contemplated by this Agreement or the Transaction Agreements to be rescinded
following consummation, (c) materially adversely affect the right of Navistar or
Caterpillar to own equity interests in the Company, or (d) materially adversely
affect the right of the Company to operate the Business; provided, that any
Party that invokes this condition must (prior to doing so) have acted in good
faith and used its commercially reasonable efforts to cause any such Action to
be terminated or vacated.

 

  5.1.4 Provisions; Transaction Agreements. Each Party shall have agreed upon,
in its sole discretion, (a) the content of each provision described in Schedule
4.1 hereto and (b) the execution version of each Transaction Agreement set forth
in Schedule 1 hereto.

 

  5.1.5 Actions. Each of the actions described in Schedule 4.1 hereto shall have
been completed.

5.2 Conditions to Navistar’s Obligations to Close. The obligations of Navistar,
Navistar Parent and their Affiliates to consummate the transactions to be
performed by it in connection with the Closing are subject to satisfaction as of
the Closing of the following conditions, which conditions may be waived by
Navistar:

 

  5.2.1 Representations and Warranties. The representations and warranties set
forth in Section 3.2 of this Agreement shall be true and correct in all material
respects (without giving effect to any limitation as to “materiality” or like
wording or “Material Adverse Effect” or like wording set forth therein) as of
the date of this Agreement and as of the Closing Date (except to the extent the
representations and warranties speak as of an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects, without giving effect to any limitation as to “materiality” or like
wording or “Material Adverse Effect” or like wording set forth therein, as of
such earlier date).

 

  5.2.2 Covenants. Caterpillar and its Affiliates shall have performed or
complied with, in all material respects, all of the covenants and agreements
required by this Agreement to be performed or complied with by Caterpillar or
its Affiliates at or before the Closing.

 

  5.2.3

Third Party Consents and Notices. Caterpillar and its Affiliates (a) shall have
obtained or caused to be obtained, each consent or approval set forth under
“Consents” in Section 5.2.3(a) of the Caterpillar Disclosure Schedule,

 

22



--------------------------------------------------------------------------------

 

and (b) shall have provided or caused to be provided, all notices set forth
under “Notices” in Section 5.2.3(b) of the Caterpillar Disclosure Schedule and
shall have received no notices of termination, acceleration, amendment or
cancellation as a result of any such notice.

 

  5.2.4 Material Adverse Effect. There shall not have occurred any event, fact
or circumstance pertaining to Caterpillar or any of its Affiliates that would
reasonably be expected to result in a Material Adverse Effect on Caterpillar and
its Affiliates (taken as a whole), the Worldwide Medium and Heavy Duty Truck
Navistar Business, the ROW Medium and Heavy Duty Truck Navistar Business or the
Company.

 

  5.2.5 Certificate. Navistar shall have received a certificate signed by
Caterpillar to the effects set forth in Sections 5.2.1 and 5.2.2.

 

  5.2.6 Closing Deliverables. Caterpillar shall, and shall have caused the
Company to, have delivered to Navistar, Navistar Parent, their Affiliates and
the Company, as applicable, all of the Closing deliverables of Caterpillar and
its Affiliates and the Company pursuant to Section 2.2 of this Agreement.

5.3 Conditions to Caterpillar’s Obligations to Close. The obligations of
Caterpillar and its Affiliates to consummate the transactions to be performed by
it in connection with the Closing are subject to satisfaction as of the Closing
of the following conditions, which conditions may be waived by Caterpillar:

 

  5.3.1 Representations and Warranties. The representations and warranties set
forth in Section 3.1 of this Agreement shall be true and correct in all material
respects (without giving effect to any limitation as to “materiality” or like
wording or “Material Adverse Effect” or like wording set forth therein) as of
the date of this Agreement and as of the Closing Date (except to the extent the
representations and warranties speak as of an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects, without giving effect to any limitation as to “materiality” or like
wording or “Material Adverse Effect” or like wording set forth therein, as of
such earlier date).

 

  5.3.2 Covenants. Navistar, Navistar Parent and their Affiliates shall have
performed or complied with, in all material respects, all of the covenants and
agreements required by this Agreement to be performed or complied with by
Navistar, Navistar Parent or their Affiliates at or before the Closing.

 

  5.3.3 Third Party Consents and Notices. Navistar, Navistar Parent and their
Affiliates (a) shall have obtained or caused to be obtained, each consent or
approval set forth under “Consents” in Section 5.3.3(a) of the Navistar
Disclosure Schedule, and (b) shall have provided or caused to be provided, all
notices set forth under “Notices” in Section 5.3.3(b) of the Navistar Disclosure
Schedule and shall have received no notices of termination, acceleration,
amendment or cancellation as a result of any such notice.

 

23



--------------------------------------------------------------------------------

  5.3.4 Material Adverse Effect. There shall not have occurred any event, fact
or circumstance pertaining to Navistar or any of its Affiliates, the Worldwide
Medium and Heavy Duty Truck Navistar Business or the ROW Medium and Heavy Duty
Truck Navistar Business that would reasonably be expected to result in a
Material Adverse Effect on Navistar and its Affiliates (taken as a whole), the
Worldwide Medium and Heavy Duty Truck Navistar Business, the ROW Medium and
Heavy Duty Truck Navistar Business or the Company.

 

  5.3.5 Certificate. Caterpillar shall have received a certificate signed by
Navistar and Navistar Parent to the effects set forth in Sections 5.3.1 and
5.3.2.

 

  5.3.6 Closing Deliverables. Navistar and Navistar Parent shall, and shall have
caused the Company to, have delivered to Caterpillar, its Affiliates and the
Company, as applicable, all of the Closing deliverables of Navistar, Navistar
Parent, their Affiliates and the Company pursuant to Section 2.2 of this
Agreement.

5.4 Materiality Threshold. Solely for purposes of determining the satisfaction
of the conditions set forth in Sections 5.2.1 and 5.3.1, the failure of any
representation or warranty to be true and correct shall be material if the
Liabilities incurred or suffered or reasonably expected to be incurred or
suffered by the Caterpillar Indemnified Persons (on the one hand) or the
Navistar Indemnified Persons (on the other hand), respectively, to the extent
arising out of such failure to be true and correct (without taking into account
any indemnification, insurance or third party proceeds and without giving effect
to any limitation as to “materiality” or like wording or “Material Adverse
Effect” or like wording set forth therein) (such Liabilities, “Caterpillar
Expected Liabilities” and “Navistar Expected Liabilities,” respectively), would
reasonably be expected by the non-breaching party to exceed $250,000,
individually or in the aggregate (the “Materiality Threshold”).

 

6. OTHER COVENANTS

6.1 General. In case at any time after the Closing any further actions are
necessary to carry out the purposes of this Agreement, each of the Parties will
take such further actions (including the execution and delivery of such further
instruments and documents) as the other Parties may reasonably request, all at
the sole cost and expense of the requesting Party, except to the extent the
requesting Party is entitled to indemnification under Section 8.

6.2 Confidentiality; Public Announcements

 

  6.2.1

Treatment of Confidential Information. The Party receiving Confidential
Information (a “Receiving Party”) from another Party (a “Disclosing Party”)
shall (a) accord Confidential Information received by it from the Disclosing
Party with the same degree of confidential treatment that it accords its similar
proprietary and confidential business and technical information, which shall not
be less than the care a reasonable business Person would exercise under similar
circumstances, (b) use such Confidential Information only in connection with
this Agreement, the applicable

 

24



--------------------------------------------------------------------------------

 

Transaction Agreements or the Business, and (c) not disclose any of such
Confidential Information to any Person other than its Affiliates and its and
their managers, directors, officers, employees, agents, advisors,
Representatives, consultants, contractors, and licensees who have a need to know
in connection with this Agreement, the Transaction Agreements or the Business.
The Receiving Party shall (i) notify the Persons described in clause (c) of this
Section 6.2.1 of the terms of Section 6.2 and instruct them to abide by the
terms of Section 6.2 and (ii) be responsible to the Disclosing Party for any
disclosure or use of the Disclosing Party’s Confidential Information by the
Persons described in clause (c) of this Section 6.2.1 contrary to the terms of
this Agreement.

 

  6.2.2 Permitted Disclosure. Notwithstanding any other provision of this
Agreement, the Receiving Party may disclose Confidential Information of the
Disclosing Party, without Liability for such disclosure, to the extent that such
disclosure is (a) required to be made pursuant to applicable Law, stock exchange
rule, any Governmental Authority, duly authorized subpoena, or court order,
(b) required to be made to a court or other tribunal in connection with the
enforcement of the Receiving Party’s rights under this Agreement, or
(c) approved by the prior written consent of the Disclosing Party.

 

  6.2.3 Disclosure Pursuant to Law. In the event that a Party receives a
subpoena or otherwise becomes aware of events which may legally require it to
disclose Confidential Information, it shall promptly notify the Party that owns
the Confidential Information, and cooperate with that Party (at the expense of
that Party) to obtain an order quashing or otherwise modifying the scope of said
subpoena or legal requirement in an effort to prevent or limit the disclosure of
such Confidential Information. In the event that such efforts are unsuccessful,
a Party’s disclosure pursuant to Law shall not constitute a breach of this
Agreement.

 

  6.2.4 Survival of Confidentiality Obligations. All obligations of
confidentiality and all restrictions on the use of Confidential Information
under this Agreement shall remain in effect for a period of four (4) years
following the date of disclosure of such Confidential Information. Upon the
request of the Disclosing Party following the expiration or termination of this
Agreement, the Receiving Party shall, at the Disclosing Party’s option and
expense, return all of the Disclosing Party’s Confidential Information or
destroy the same, including by deleting from its computers and storage media any
software, data files or CAD files containing Confidential Information, except
that the Receiving Party may retain but must keep confidential (except as
provided in Section 6.2.2) Confidential Information of the Disclosing Party that
is necessary in connection with the enforcement of the Receiving Party’s rights
under this Agreement. Notwithstanding anything to the contrary in this
Agreement, if (and only if) the Closing occurs, then from and after the Closing,
the provisions of Section 6.2 shall be of no further force and effect with
respect to Confidential Information to which one or more Transaction Agreements
is applicable and shall be superseded in their entirety by the confidentiality
provisions of the applicable Transaction Agreements, including the Company
Operating Agreement and the Strategic Alliance Agreement, as applicable.
Section 6.2 shall continue to apply from and after the Closing to all
Confidential Information with respect to which no Transaction Agreement is
applicable.

 

25



--------------------------------------------------------------------------------

  6.2.5 Non-Disclosure of Agreement; Publicity. Except as may be required by
applicable Law, securities regulatory authorities or stock exchange rule, no
Party will make public the existence or content of this Agreement or the
negotiations leading to or pursuant to this Agreement without the written
consent of the other Parties; provided, that no Party shall be prohibited from
disclosing the general nature of the business relationship established hereby at
any time.

 

  6.2.6 No License. Other than the express licenses granted in this Agreement or
the Transaction Agreements, no license, express or implied, by estoppel or
otherwise, is granted, by virtue of the disclosure of Confidential Information
under this Agreement, to any Intellectual Property that is now or may hereafter
be owned by a Party.

6.3 Mahindra Waiver. Caterpillar and Navistar shall cause a duly authorized
representative of the Company to execute immediately following the Closing a
supplemental deed in the form attached as Schedule B to the Mahindra Waiver
pursuant to which the Company acknowledges and agrees to comply with certain
restrictions set forth in such supplemental deed.

 

7. TERMINATION

7.1 Termination of Agreement. Notwithstanding anything to the contrary in this
Agreement, the Parties may terminate this Agreement as provided below.

 

  7.1.1 Caterpillar and Navistar may terminate this Agreement by mutual written
consent at any time prior to the Closing.

 

  7.1.2 Caterpillar or Navistar may terminate this Agreement by giving written
notice to the other Parties if the Closing has not occurred by September 30,
2009, or such later date as the Parties may agree in writing (the “Outside
Date”); provided, however, that the right to terminate this Agreement under this
Section 7.1.2 shall not be available to any Party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date.

 

  7.1.3 Caterpillar may terminate this Agreement by giving written notice to
Navistar at any time prior to the Closing if (a) Navistar or Navistar Parent
shall be in breach of any of its representations, warranties, covenants or other
agreements contained in this Agreement such that the conditions set forth in
Section 5.3 would not be satisfied, (b) Caterpillar has notified Navistar of the
breach in writing, and (c) the breach is not cured by the earlier of (i) ten
(10) Business Days after such notice of breach or (ii) three (3) Business Days
prior to the Outside Date; provided, however, that no cure period will be
permitted for any such breach that by its nature cannot be cured; provided
further that Caterpillar shall not have the right to terminate this Agreement
pursuant to this Section 7.1.3 if Caterpillar is then in material breach of this
Agreement.

 

26



--------------------------------------------------------------------------------

  7.1.4 Navistar may terminate this Agreement by giving written notice to
Caterpillar at any time prior to the Closing if (a) Caterpillar shall be in
breach of any of its representations, warranties, covenants or other agreements
contained in this Agreement such that the conditions set forth in Section 5.2
would not be satisfied, (b) Navistar has notified Caterpillar of the breach in
writing, and (c) the breach is not cured by the earlier of (i) ten (10) Business
Days after such notice of breach or (ii) three (3) Business Days prior to the
Outside Date; provided, however, that no cure period will be permitted for any
such breach that by its nature cannot be cured; provided further that Navistar
shall not have the right to terminate this Agreement pursuant to this
Section 7.1.4. if Navistar or Navistar Parent is then in material breach of this
Agreement.

 

  7.1.5 Caterpillar may terminate this Agreement by giving written notice to
Navistar at any time prior to the Closing, and Navistar may terminate this
Agreement by giving written notice to Caterpillar at any time prior to the
Closing, in each case, if any Order or Law contemplated by Section 5.1.2 shall
have become effective, final and nonappealable; provided, however, that the
Party seeking to terminate this Agreement pursuant to this Section 7.1.5 has
acted in good faith and used its commercially reasonable efforts to remove such
Order or Law.

 

  7.1.6 Caterpillar may terminate this Agreement by giving written notice to
Navistar at any time prior to the Closing if a Navistar Change in Control
occurs.

 

  7.1.7 Navistar may terminate this Agreement by giving written notice to
Caterpillar at any time prior to the Closing if a Caterpillar Change in Control
occurs.

 

  7.1.8 Navistar may terminate this Agreement by giving written notice to
Caterpillar at any time prior to the Closing if, pursuant to the terms of the
Navistar Credit Agreement, Navistar and its applicable Affiliates shall, at the
time of the Closing, not be in pro forma compliance with the obligation to
maintain a Fixed Charge Coverage Ratio (as defined in the Navistar Credit
Agreement) of not less than 1.1 to 1.0 after giving effect to Navistar’s (or any
of its Affiliates’) investment in the Company.

7.2 Effect of Termination; Remedies. In the event of termination of this
Agreement pursuant to Section 7.1, this Agreement shall forthwith become void
and have no effect (subject to Section 9.4), without any Liability on the part
of any Party; provided, however, that (a) if this Agreement is validly
terminated by Caterpillar pursuant to Section 7.1.3 or Section 7.1.6, or by
Navistar pursuant to Section 7.1.4 or Section 7.1.7, or (b) if this Agreement is
validly terminated by Navistar pursuant to Section 7.1.8, then, in the case of
clause (a), the terminating Party or, in the case of clause (b), Caterpillar
shall be promptly reimbursed by the other Party the out-of-pocket fees, costs
and expenses actually incurred by such terminating Party or Caterpillar (as
applicable) in connection with the transactions contemplated by this Agreement
and the Transaction Agreements (including reasonable legal fees actually
incurred). In the event of termination of this Agreement pursuant to
Section 7.1, the Development Agreement will be automatically terminated

 

27



--------------------------------------------------------------------------------

and become void and have no effect (subject to Section 9.16 of the Development
Agreement). If all of the conditions to Closing set forth in Section 5 of this
Agreement (other than Section 5.3.1 of this Agreement) have been satisfied or
waived in writing and this Agreement is validly terminated by Caterpillar
pursuant to Section 7.1.3 because Caterpillar reasonably believes (as set forth
in a validly delivered Caterpillar Expected Liabilities Determination) that the
Caterpillar Expected Liabilities exceed the Materiality Threshold and as a
result the conditions set forth in Section 5.3.1 would not be satisfied,
Navistar shall not challenge Caterpillar’s right to terminate this Agreement
pursuant to Section 7.1.3 (provided that the other requirements of Section 7.1.3
have been satisfied), even if Navistar believes that the Caterpillar Expected
Liabilities are (or they actually are) less than the Materiality Threshold. If
all of the conditions to Closing set forth in Section 5 of this Agreement (other
than Section 5.2.1 of this Agreement) have been satisfied or waived in writing
and this Agreement is validly terminated by Navistar pursuant to Section 7.1.4
because Navistar reasonably believes (as set forth in a validly delivered
Navistar Expected Liabilities Determination) that the Navistar Expected
Liabilities exceed the Materiality Threshold and as a result the conditions set
forth in Section 5.2.1 would not be satisfied, Caterpillar shall not challenge
Navistar’s right to terminate this Agreement pursuant to Section 7.1.4 (provided
that the other requirements of Section 7.1.4 have been satisfied), even if
Caterpillar believes that the Navistar Expected Liabilities are (or they
actually are) less than the Materiality Threshold.

7.3 No Termination on Account of Breach. Notwithstanding anything to the
contrary in this Section 7 or in this Agreement, and for the avoidance of doubt,
(a) a breach of any provision of this Agreement by Navistar or Navistar Parent
shall not entitle either Navistar or Navistar Parent to terminate this Agreement
and (b) a breach of any provision of this Agreement by Caterpillar shall not
entitle Caterpillar to terminate this Agreement.

 

8. INDEMNIFICATION

8.1 Survival of Representations and Warranties.

 

  8.1.1 Except as set forth in Sections 8.1.2 and 8.1.3, none of the
representations and warranties or covenants of the Parties contained in this
Agreement shall survive the Closing and, except as set forth in Sections 8.1.2
and 8.1.3, no claim for a breach of any representation, warranty or covenant may
be brought by any Party after the Closing.

 

  8.1.2 The representations and warranties of Navistar and Navistar Parent
contained in Section 3.1.10, and the representations and warranties of
Caterpillar contained in Section 3.2.9, shall survive the Closing until the
18-month anniversary of the Closing Date.

 

  8.1.3 The representations and warranties of Navistar and Navistar Parent
contained in Sections 3.1.1, 3.1.2, 3.1.3, 3.1.6, 3.1.8, 3.1.9, 3.1.11, and
3.1.12, and the representations and warranties of Caterpillar contained in
Sections 3.2.1, 3.2.2, 3.2.3, 3.2.6, and 3.2.8, shall survive the Closing until
the third anniversary of the Closing Date.

 

28



--------------------------------------------------------------------------------

8.2 Indemnification by Navistar and Navistar Parent. From and after the Closing
and subject to the limitations set forth in this Section 8, Navistar and
Navistar Parent agree, on a joint and several basis, to indemnify the
Caterpillar Indemnified Persons against, and to hold the Caterpillar Indemnified
Persons harmless from, any and all Liabilities incurred or suffered by such
Persons and, without duplication, one-half (or, if different, the Caterpillar
Indemnified Persons’ Percentage Interest) of any and all Liabilities incurred or
suffered by the Company, in each case to the extent arising out of (a) any
breach of or any inaccuracy in any representation or warranty made by Navistar
or Navistar Parent in this Agreement or (b) any breach of or failure by Navistar
or Navistar Parent or any of their Affiliates to perform any covenant or
obligation of Navistar or Navistar Parent or any of their Affiliates set forth
in this Agreement.

8.3 Indemnification by Caterpillar. From and after the Closing and subject to
the limitations set forth in this Section 8, Caterpillar agrees to indemnify the
Navistar Indemnified Persons against, and to hold the Navistar Indemnified
Persons harmless from, any and all Liabilities incurred or suffered by such
Persons and, without duplication, one-half (or, if different, the Navistar
Indemnified Persons’ Percentage Interest) of any and all Liabilities incurred or
suffered by the Company, in each case to the extent arising out of (a) any
breach of or any inaccuracy in any representation or warranty made by
Caterpillar in this Agreement or (b) any breach of or failure by Caterpillar or
any of its Affiliates to perform any covenant or obligation of Caterpillar or
any of its Affiliates set forth in this Agreement.

8.4 Limitations on Indemnification.

 

  8.4.1 No claim for indemnification may be asserted nor may any Action be
commenced by either the Navistar Indemnified Persons or the Caterpillar
Indemnified Persons for breach of any representation, warranty, covenant or
agreement contained herein, unless written notice (satisfying the requirements
of Section 8.5.1) of such claim or Action is delivered to the Indemnifying
Person on or prior to the date on which the representation, warranty, covenant
or agreement on which such claim or Action is based ceases to survive as set
forth in Section 8.1.

 

  8.4.2 Notwithstanding anything to the contrary contained in this Agreement:

 

  8.4.2.1 an Indemnifying Person shall not be liable for any claim for
indemnification pursuant to Section 8.2 or 8.3, unless and until the aggregate
amount of indemnifiable Liabilities which may be recovered from the Indemnifying
Person and its Affiliates equals or exceeds $250,000, after which the
Indemnifying Person and its Affiliates shall be liable only for Liabilities in
excess of such amount;

 

  8.4.2.2 the maximum amount of indemnifiable Liabilities which may be recovered
from an Indemnifying Person and its Affiliates arising out of or resulting from
the causes set forth in Section 8.2 or 8.3 shall be an amount equal to
$17,500,000;

 

29



--------------------------------------------------------------------------------

  8.4.2.3 in the event Closing occurs, no breach by Navistar or Navistar Parent
or their Affiliates of any representation and warranty set forth in Section 3.1
shall be deemed to be a breach of this Agreement for any purpose hereunder, and
none of Caterpillar or its Affiliates shall have any claim or recourse against
any of Navistar or Navistar Parent or their respective Affiliates or
Representatives, if any of Caterpillar or any of its Affiliates had, prior to
the Closing, Knowledge of any such breach; provided, however, that the foregoing
provisions of this Section 8.4.2.3 shall not apply if any such breach did not
result in a failure of the conditions set forth in Section 5.3.1 to be
satisfied; provided, further, that if a Caterpillar Expected Liabilities
Determination provided to Navistar by Caterpillar pursuant to Section 4.6.1
states that Caterpillar reasonably believes that the Caterpillar Expected
Liabilities are below the Materiality Threshold, and the Liabilities incurred or
suffered by the Caterpillar Indemnified Persons resulting from the breach of or
inaccuracy in any of the representations and warranties contained in Section 3.1
exceed the Materiality Threshold, then for purposes of this Section 8, the
amount of such Liabilities shall be deemed to be equal to $250,000, which shall
be applied to the $250,000 deductible set forth in Section 8.4.2.1;

 

  8.4.2.4 in the event Closing occurs, no breach by Caterpillar or its
Affiliates of any representation and warranty set forth in Section 3.2 shall be
deemed to be a breach of this Agreement for any purpose hereunder, and none of
Navistar or Navistar Parent or their Affiliates shall have any claim or recourse
against any of Caterpillar or its Affiliates or Representatives, if any of
Navistar or Navistar Parent or any of their Affiliates had, prior to the
Closing, Knowledge of any such breach; provided, however, that the foregoing
provisions of this Section 8.4.2.4 shall not apply if any such breach did not
result in a failure of the conditions set forth in Section 5.2.1 to be
satisfied; provided, further, that if a Navistar Expected Liabilities
Determination provided to Caterpillar by Navistar pursuant to Section 4.6.2
states that Navistar reasonably believes that the Navistar Expected Liabilities
are below the Materiality Threshold, and the Liabilities incurred or suffered by
the Navistar Indemnified Persons resulting from the breach of or inaccuracy in
any of the representations and warranties contained in Section 3.2 exceed the
Materiality Threshold, then for purposes of this Section 8, the amount of such
Liabilities shall be deemed to be equal to $250,000, which shall be applied to
the $250,000 deductible set forth in Section 8.4.2.1;

 

  8.4.2.5 no Party shall have any Liability under any provision of this
Agreement for any covenant or condition expressly waived in writing by the other
Parties on or prior to the Closing Date;

 

30



--------------------------------------------------------------------------------

8.5 Indemnification Procedures.

 

  8.5.1 Claims. As promptly as is reasonably practicable after obtaining
knowledge of or receiving notice of the assertion of any claim for
indemnification under any provision in Section 8.2 or 8.3 not involving a claim
of the type described in Section 8.5.2, but in any event no later than fifteen
(15) Business Days after first obtaining any such knowledge or receiving any
such notice, the Indemnified Person shall give written notice to the
Indemnifying Person of such claim, which notice shall specify in reasonable
detail the facts alleged to constitute the basis for such claim and, if known,
the amount of such claim, the method of computation thereof and a reference to
the provision(s) of this Agreement in respect of which such right to
indemnification arises; provided, that the failure of the Indemnified Person to
timely give such notice shall not relieve the Indemnifying Person of its
obligations under this Section 8 except to the extent (if any) that the
Indemnifying Person shall have been prejudiced thereby.

 

  8.5.2 Notice of Third Party Claims. As promptly as is reasonably practicable
after obtaining knowledge of or receiving notice of the assertion of any claim,
or the commencement of any suit, action, or proceeding, by any Person not a
Party in respect of which indemnity may be sought under the terms of Section 8.2
or Section 8.3 (a “Third Party Claim”), but in any event no later than fifteen
(15) Business Days after first obtaining any such knowledge or receiving any
such notice, the Indemnified Person shall give written notice to the
Indemnifying Person of such claim, suit, action, or proceeding, which notice
shall specify in reasonable detail the nature of, the facts known to the
Indemnified Party regarding, and, if known, the amount of, such claim, suit,
action, or proceeding; provided, that the failure of the Indemnified Person to
timely give such notice shall not relieve the Indemnifying Person of its
obligations under this Section 8 except to the extent (if any) that the
Indemnifying Person shall have been prejudiced thereby; provided further the
Indemnifying Person is not obligated to indemnify the Indemnified Person for the
increased amount of Liabilities incurred with respect to such claim, suit,
action, or proceeding that would otherwise not have been payable or incurred if
such notice had been timely delivered.

 

  8.5.3

Defense of Third Party Claims. The Indemnifying Person will defend, in good
faith and at its expense, any suit, action, or proceeding set forth in a notice
delivered pursuant to Section 8.5.2 and the Indemnified Person, at its expense,
may participate in the defense. The Indemnifying Person will defend the
Indemnified Person against the matter with counsel of its reasonable choice
approved by the Indemnified Person, such approval not to be unreasonably
withheld, conditioned or delayed, and the Indemnified Person may retain separate
co-counsel at its sole cost and expense. If the Indemnifying Person does not
assume the defense of the Indemnified Person in a reasonably timely manner or
does not defend the claim in good faith, the Indemnified Person may retain
counsel, as an indemnification expense, to defend and control the defense of
such suit, action, or proceeding, and the Indemnifying Person may join but not
control the Indemnified Person in the defense of such suit, action, or
proceeding and shall be responsible for its own costs and expenses. The
Indemnifying Person shall not consent

 

31



--------------------------------------------------------------------------------

 

to the entry of any judgment with respect to the matter or enter into any
settlement with respect to the matter (a “Proposed Settlement”), without the
prior written consent of the Indemnified Person, which shall not be unreasonably
withheld, conditioned or delayed, except if: (x) the relief sought is limited to
money damages, and (y) the Indemnifying Person obtains an unconditional release
of the Indemnified Person, in which case, (i) the Indemnifying Person shall
notify the Indemnified Person in writing of the Proposed Settlement, which
notification shall contain all material terms of the Proposed Settlement, and
(ii) the Indemnified Person, within five (5) Business Days after receipt of the
notice, shall either consent to or refuse to consent to, in writing, the
Proposed Settlement; provided, however, that, if the Indemnified Person refuses
to consent to the Proposed Settlement, then the Indemnified Person shall be
entitled to defend and control the defense of the matter and shall irrevocably
assume all Liabilities in excess of the Proposed Settlement amount, including
all indemnifiable costs incurred after, but not before, the date the Indemnified
Person was notified of the Proposed Settlement. A failure of the Indemnified
Person to reply to the aforementioned notice within the five (5) Business Day
time frame shall be deemed to be a consent to the Proposed Settlement.

 

  8.5.4 Cooperation Relating to Third Party Claims.

 

  8.5.4.1 The Party defending the Third Party Claim shall promptly deliver, or
cause to be delivered, to the other Parties copies of all correspondence,
pleadings, motions, briefs, appeals or other written statements relating to or
submitted in connection with the defense of the Third Party Claim and timely
notices of, and the right to participate (as an observer) in, any hearing or
court proceeding or any other proceeding relating to the Third Party Claim. The
Party defending the Third Party Claim will consider in good faith the
suggestions of the other Parties with respect to the conduct of the defense.
Each Party will make available to the other Parties or their Representatives all
records and other materials reasonably required by them for use in defending any
Third Party Claim (subject to obtaining an agreement to maintain the
confidentiality of confidential or proprietary materials in a form reasonably
acceptable to the Parties). If requested by the Party defending the Third Party
Claim, the other Parties will use their commercially reasonable efforts to
cooperate with the defending Party and its counsel in defending any Third Party
Claim or, if appropriate, in making any counterclaim against the Person
asserting the Third Party Claim, or any cross-complaint against any Person. The
defending Party will reimburse the other Parties for any reasonable expenses
directly incurred by them in cooperating with or acting at the request of the
defending Party.

 

32



--------------------------------------------------------------------------------

8.6 Mitigation. Each Indemnified Person shall act in good faith to mitigate
Liabilities in conjunction with all claims for which a party seeks
indemnification under this Section 8.

8.7 Fraud. Nothing in this Agreement, including Sections 3.1.14, 3.2.10, 7.2,
8.1 and 8.4, shall be deemed to limit any rights of any Party to recover
Liabilities for fraud.

8.8 No Waiver. For the avoidance of doubt, in the event Closing occurs,
(a) neither Caterpillar’s failure to terminate this Agreement pursuant to
Section 7.1.3 nor Navistar’s failure to terminate this Agreement pursuant to
Section 7.1.4 shall constitute a waiver of the rights of any Caterpillar
Indemnified Person or any Navistar Indemnified Person, respectively, with
respect to any inaccuracy in or breach of any representation or warranty set
forth in this Agreement that Caterpillar or Navistar, respectively, did not have
Knowledge of at Closing, and (b) neither the satisfaction of the conditions set
forth in Section 5.3.1 nor the satisfaction of the conditions set forth in
Section 5.2.1 shall constitute a waiver of the rights of any Caterpillar
Indemnified Person or any Navistar Indemnified Person, respectively, with
respect to any inaccuracy in or breach of any representation or warranty set
forth in this Agreement that did not result in a failure of the conditions set
forth in Section 5.3.1 or 5.2.1, respectively, to be satisfied.

 

9. MISCELLANEOUS

9.1 Disclaimer. THE WARRANTIES OF EACH PARTY CONTAINED HEREIN ARE IN LIEU OF ANY
OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, ALL OF
WHICH ARE HEREBY SPECIFICALLY EXCLUDED AND DISCLAIMED.

9.2 Expenses. Each Party shall bear all of its own costs and expenses incurred
in negotiating this Agreement. No Party may make any offset against amounts due
to another Party or any of such other Party’s Affiliates pursuant to this
Agreement or otherwise.

9.3 Force Majeure. A Party shall be excused for any failure or delay in the
performance of any of its obligations under this Agreement (other than for the
payment of money) if such failure or delay is due to a fire, flood, earthquake,
severe weather, act of God, accident, act of war, terrorism or threats of same,
condition caused by national emergency, new or changed Law or any other act or
cause beyond the reasonable control or without the fault of such Party, whether
similar to or different from the causes above enumerated, for as long as such
circumstances prevail. The affected Party will as soon as practicable notify the
other Parties of any actual or anticipated failure or delay, and such affected
Party will act in good faith and use its commercially reasonable efforts to
mitigate any force majeure event and its consequences on performance hereunder.
The Parties shall remain liable for those obligations under this Agreement that
are not affected by the force majeure event.

9.4 Survival. Irrespective of the expiration or termination of this Agreement,
the rights and obligations set forth in Sections 6.2 and 7.2, 8.7 and this
Section 9 shall remain in full force and effect to the extent required for their
full observance and performance.

9.5 Good Faith Reliance on Terms of Agreement. The Parties hereby agree that
each Party shall be entitled to rely on the provisions of this Agreement, and no
Party shall be liable to any other Party for any action or refusal to act taken
in good faith based on the terms of this Agreement.

 

33



--------------------------------------------------------------------------------

9.6 Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together will constitute one and the same instrument.

9.7 Entire Agreement. This Agreement (including the Transaction Agreements and
other documents referred to herein) constitutes the entire agreement between the
Parties and supersedes any prior understandings, agreements or representations
by the Parties, written or oral, to the extent they relate in any way to the
subject matter hereof (including (a) the Memo of Understanding, dated as of
June 9, 2008, by and between Caterpillar Inc. and Navistar International
Corporation, as heretofore amended from time to time, and (b) the
Confidentiality Agreement entered into as of May 31, 2007 between Caterpillar
Inc. and International Truck and Engine Corporation, as heretofore amended from
time to time).

9.8 Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. No Party may assign any of its rights or obligations hereunder,
directly or indirectly, without the prior written consent of the other Parties.

9.9 Amendments and Waiver. No amendment of any provision of this Agreement shall
be valid unless the same shall be in writing and signed by each Party. No waiver
by a Party of any provision of this Agreement or any default, misrepresentation,
or breach of warranty hereunder, whether intentional or not, shall be valid
unless the same shall be in writing and signed by the Party making such waiver
nor shall such waiver be deemed to extend to any prior or subsequent default,
misrepresentation or breach of warranty hereunder or affect in any way any
rights arising by virtue of any prior or subsequent such default,
misrepresentation, or breach of warranty.

9.10 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the domestic laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether the
State of Delaware or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than the State of Delaware.

9.11 Venue; Waiver of Jury Trial; Specific Performance.

 

  9.11.1 Venue. All suits, actions, or proceedings brought by a Party arising
out of or relating to this Agreement or any matters contemplated hereby shall be
heard and determined in a state or federal court sitting in New Castle County,
Delaware, U.S.A. and the Parties hereby irrevocably submit to the exclusive
jurisdiction of such courts in any such suit, action, or proceeding and
irrevocably waive the defense of an inconvenient forum to the maintenance of any
such suit, action, or proceeding; provided, that the foregoing shall not limit
the rights of the Parties to obtain judgment in any other jurisdiction or to
serve process in any manner permitted by law.

 

  9.11.2

Waiver of Jury Trial. EACH PARTY IRREVOCABLY AND ABSOLUTELY WAIVES THE RIGHT TO
A TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY A PARTY ARISING OUT
OF

 

34



--------------------------------------------------------------------------------

 

OR RELATING TO THIS AGREEMENT OR ANY MATTERS CONTEMPLATED HEREBY, AND AGREES TO
TAKE ANY AND ALL ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.

 

  9.11.3 Specific Performance. Notwithstanding any other provision of this
Agreement, the Parties agree that irreparable damage would occur if any of the
provisions of Section 6.2 were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the Parties
shall be entitled to an injunction or injunctions solely to prevent breaches of
Section 6.2 and to enforce specifically the terms and provisions thereof, in
addition to any other remedy to which they are entitled at law or in equity.
Except as provided in the preceding sentence with respect to Section 6.2, the
Parties agree that neither Party shall be entitled to enforce specifically the
terms and provisions of this Agreement.

9.12 Exclusive Remedy. The Parties acknowledge and agree that except for cases
of fraud or of breach of Section 6.2, (a) in the event Closing does not occur,
Section 7 shall be the sole and exclusive remedy of a Party for any breach by
any other Party of the representations and warranties in this Agreement and for
any failure by any other Party to perform and comply with any covenants and
agreements in this Agreement, (b) in the event Closing occurs, the
indemnification provisions of Section 8.2 and 8.3 shall be the sole and
exclusive remedies of a Party for any breach by any other Party of the
representations and warranties in this Agreement and for any failure by any
other Party to perform and comply with any covenants and agreements in this
Agreement, and (c) anything herein to the contrary notwithstanding, no breach of
any representation, warranty, covenant or agreement contained herein shall give
rise to any right on the part of any Party, after the Closing, to rescind this
Agreement or any of the transactions contemplated hereby.

9.13 Remedies Cumulative. The remedies provided in this Agreement shall be
cumulative and, except as expressly limited in this Agreement, shall not
preclude the assertion or exercise of any other rights or remedies available
under law, in equity, or otherwise.

9.14 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. The Parties agree to attempt in good faith to replace
any such invalid or unenforceable provision with a valid and enforceable
provision designed to achieve, to the extent possible under applicable law, the
business purpose and intent of such invalid or unenforceable provision.

9.15 No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and, to the extent expressly set
forth herein, their Affiliates, the Navistar Indemnified Persons, the
Caterpillar Indemnified Persons and all of their respective successors and
permitted assigns.

9.16 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no

 

35



--------------------------------------------------------------------------------

presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement. Any
reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. Unless the context requires otherwise, singular
includes plural and vice versa and any gender includes every gender, and where
any word or phrase is given a defined meaning, any other grammatical form of
that word or phrase will have a corresponding meaning. The word “including”
shall mean “including without limitation.” Unless the context requires
otherwise, the words “hereof,” “herein,” “hereunder,” “hereby,” or words of
similar import refer to this Agreement as a whole and not to any particular
Section, subsection, clause or other subdivision hereof. The word “or” shall be
disjunctive but not exclusive.

9.17 Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

9.18 Notices. Any notice, request, instruction, or other document to be given
hereunder by a Party shall be in writing and shall be deemed to have been given
(a) when received, if given in person or by courier or a courier service, (b) on
the date of transmission, if sent by facsimile or other wire transmission
(receipt confirmed), or (c) five (5) Business Days after being deposited in the
mail, certified or registered, postage prepaid:

If to Caterpillar:

Caterpillar Inc.

100 N.E. Adams St.

Peoria, Illinois 61629-9600

Attn: Deputy General Counsel

Facsimile: (309) 675-1795

If to Navistar or Navistar Parent:

Navistar, Inc.

4201 Winfield Road

Warrenville, Illinois 60555

Attn: General Counsel

Facsimile: (630) 753-2261

With a copy (which shall not constitute notice) to:

Latham & Watkins LLP

233 South Wacker Drive, Suite 5800

Chicago, Illinois 60606

Attn: Cary R. Perlman

Facsimile: (312) 993-9767

 

36



--------------------------------------------------------------------------------

9.19 Disclosure Schedules.

 

  9.19.1 A disclosure made by a Party in any Section of this Agreement or any
Section of such Party’s Disclosure Schedule shall not be deemed to be a
disclosure for purposes of any other Section of such Party’s Disclosure Schedule
or any other Section of this Agreement unless such disclosure is sufficient on
its face to with reasonable particularity inform the non-disclosing Party of
information required to be disclosed in another Section of this Agreement or
another Section of the Disclosure Schedule in order to avoid a misrepresentation
thereunder. In no event shall the mere listing in a Section of the Disclosure
Schedule (or the mere provision by a Party of a copy) of a document or other
item be deemed adequate to disclose an exception to a representation or warranty
made herein (unless the representation or warranty has to do with the existence
of the document or other item itself, or unless the listing of a document or
item in a Section of the Disclosure Schedule informs the non-disclosing Party
with reasonable particularity of an exception to such representation or
warranty).

 

  9.19.2 Notwithstanding anything to the contrary contained herein, nothing in
any of the Disclosure Schedules attached hereto shall be deemed adequate to
disclose an exception to a representation or warranty made by a Party herein
unless such Disclosure Schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail.

9.20 Incorporation of Schedules and Exhibits. The Schedules and Exhibits
identified in this Agreement are incorporated herein by reference and made a
part hereof.

9.21 Exception to Required Use of Commercially Reasonable Efforts.
Notwithstanding anything to the contrary contained in this Agreement, any
requirement that a Party use its commercially reasonable efforts shall not apply
to matters relating to the adoption or amendment of an Annual Business Plan or a
Rolling Business Plan.

 

10. DEFINITIONS

The following terms when set forth in initial capital letters in this Agreement
shall have the respective meanings:

“Act” shall mean the Delaware Limited Liability Company Act, Title 6,
Section 18-101, et. Seq. of the Delaware Code, and any successor statute, as the
same may be amended from time to time.

“Action” shall mean any action, claim, lawsuit, complaint, litigation,
arbitration, administrative action, proceeding, hearing or investigation,
whether by or on behalf of any Person or any Governmental Authority.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the specified Person. For purposes of this Agreement,
the term “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract, or otherwise;
and the terms “affiliated,” “controlling,” and “controlled” have the meanings
correlative of the foregoing. A Person shall be deemed to control another Person
if such first Person

 

37



--------------------------------------------------------------------------------

owns (a) greater than 50% of the total combined voting power of all classes of
stock or other equity interests of such other Person entitled to vote or
(b) greater than 50% of the total value of all stock or other equity interests
of such other Person. For purposes of this Agreement, the term “Affiliate,” as
it relates to either Caterpillar, Navistar or Navistar Parent, shall be defined
so as to not include the Company or any direct or indirect wholly owned
subsidiary of the Company.

“Agreement” is defined in the preamble.

“Bankruptcy and Equity Exceptions” is defined in Section 3.1.2.

“Blue Diamond” shall mean, collectively, Blue Diamond Truck S.R.L. de C.V. and
Blue Diamond Parts, LLC.

“Business” shall have the same meaning as “Business” in the Company Operating
Agreement.

“Business Day” shall mean any day that is not a Saturday, a Sunday, a legal
holiday, or a day on which banking institutions or trust companies in Illinois
are authorized or obligated by Law to close.

“Capital Contribution” is defined in the Company Operating Agreement.

“Caterpillar” is defined in the preamble.

“Caterpillar Alternative Transaction” is defined in Section 4.5.2.

“Caterpillar Change in Control” shall mean a Change in Control of Caterpillar.

“Caterpillar-Company License Agreement” shall mean the Intellectual Property
License Agreement whereby Caterpillar and its Affiliates shall license to the
Company certain Intellectual Property.

“Caterpillar Disclosure Schedule” shall mean the Caterpillar Disclosure Schedule
set forth in the letter, dated as of the date hereof, delivered by Caterpillar
to Navistar and Navistar Parent prior to the execution of this Agreement.

“Caterpillar Expected Liabilities” is defined in Section 5.4.

“Caterpillar Expected Liabilities Determination” is defined in Section 4.6.1.

“Caterpillar Indemnified Person” shall mean Caterpillar and its Affiliates and
their respective successors, assigns, agents, employees, officers, and
directors.

“Caterpillar Licensed Intellectual Property” shall mean all Intellectual
Property to be licensed by Caterpillar and its Affiliates to the Company
pursuant to the Caterpillar-Company License Agreement.

 

38



--------------------------------------------------------------------------------

“Caterpillar Required Consents” shall mean all of the consents, filings and
notices that are required to be set forth in Section 5.2.3(a) of the Caterpillar
Disclosure Schedule.

“Caterpillar Trucks” has the meaning given in the Strategic Alliance Agreement.

“Caterpillar Update” is defined in Section 4.3.2.

“Change in Control” shall mean, with respect to any Person, any of the
following: (a) a sale of all or substantially all of such Person’s assets
(whether directly or indirectly through one or more of such Person’s
subsidiaries or Affiliates) to one or more Competing Persons, (b) a sale of more
than 50% of all of the outstanding voting equity interests in such Person to one
or more Competing Persons acting individually or as a “group” under
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, (c) a
merger or consolidation of such Person with one or more Competing Persons in
which the stockholders of such Competing Persons as of immediately prior to the
record date pertaining to such merger or consolidation are in control of the
Person surviving such merger or consolidation, and (d) the entry by such Person
into a definitive agreement with respect to any of the transactions described in
clauses (a), (b) and (c) or the public announcement by one or more Competing
Persons (acting individually or as a “group” under Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended) of their intent to acquire more
than fifty percent (50%) of the outstanding voting equity interests in such
Person, in the case of each of clauses (a), (b), and (c), in a single
transaction or through a series of related transactions. For purposes of clause
(c) of the immediately preceding sentence, the term “control” when used with
respect to any Person means the ownership of more than fifty percent (50%) of
the outstanding voting equity interests in such Person.

“Closing” is defined in Section 2.1.

“Closing Date” is defined in Section 2.1.

“Company” is defined in Section 1.1.

“Company Indemnified Person” is defined in the Company Operating Agreement.

“Company Operating Agreement” is defined in Section 2.2.1.

“Competing Person” shall mean, as to any particular time, (a) a Person that
manufactures trucks that are in competition with any or all of the ROW Defined
Business, any business of Caterpillar that generated more than $300,000,000 in
annual revenue during the then most recent complete fiscal year of Caterpillar,
or any business of Navistar that generated more than $300,000,000 in annual
revenue during the then most recent complete fiscal year of Navistar, and
(b) any subsidiary or Affiliate of such Person.

“Confidential Information” shall mean information disclosed by the Disclosing
Party to the Receiving Party in connection with this Agreement that is
confidential or proprietary. Notwithstanding the foregoing, Confidential
Information does not include information that is (a) at the time of its
disclosure, or thereafter becomes, part of the public domain through no act or
fault of the Receiving Party, (b) known to the Receiving Party at the time of
its disclosure by the Disclosing Party, (c) independently developed by the
Receiving Party without reference to the information disclosed, or
(d) rightfully disclosed to the Receiving Party by a third party not subject to
an obligation of confidentiality with respect to the information disclosed.

 

39



--------------------------------------------------------------------------------

“Contract” shall mean any agreement, contract, lease, sublease, note, loan,
evidence of Indebtedness, indenture, guarantee, purchase order, letter of
credit, franchise agreement, undertaking, covenant not to compete, employment
agreement, license, sublicense, instrument, obligation, commitment, purchase and
sales order, quotation and other executory commitment, whether oral or written,
express or implied, and that pursuant to its terms has not expired, terminated
or been fully performed by the parties thereto.

“Core ROW Countries” shall mean China, Russia, Brazil, South Africa, Australia,
and Turkey.

“Development Agreement” shall mean that certain Development Agreement, dated as
of September 3, 2008, between Navistar and Caterpillar.

“Disclosing Party” is defined in Section 6.2.1.

“Disclosure Schedule” shall mean the Caterpillar Disclosure Schedule and the
Navistar Disclosure Schedule.

“GAAP” means United States generally accepted accounting principles and
practices applied on a consistent basis.

“Governmental Authority” shall mean any domestic or foreign governmental,
administrative, legislative, judicial, regulatory or arbitral authority.

“Heavy Duty Truck” is defined in the Company Operating Agreement.

“Indebtedness” shall mean, with respect to any Person, the sum of the following
(without duplication): (a) all Liabilities of such Person for borrowed money,
including any and all interest, prepayment penalties, premiums, fees and
expenses, breakage and similar charges payable); (b) all Liabilities of such
Person evidenced by notes, bonds, debentures or other similar instruments or
under any interest rate swap agreements or other derivative instruments; (c) all
Liabilities of such Person as lessee under leases that have been or should be,
in accordance with GAAP, recorded on the balance sheet of such Person on account
of capital leases plus all balloon, residual, buy back or similar payments
payable or otherwise required to convey to the company good and valid title to
the related underlying assets, free and clear of all Liens; (d) all Liabilities
of such Person under acceptance, letter of credit or similar facilities or by
which a Person otherwise assures a creditor against loss, other than Liabilities
of such Person under letters of credit created in the ordinary course of
business of such Person; and (e) all indebtedness of others referred to in
clauses (a) through (d) above guaranteed directly or indirectly in any manner by
such Person.

“Indemnified Person” shall mean the Person or Persons entitled to, or claiming a
right to, indemnification under Section 8.

 

40



--------------------------------------------------------------------------------

“Indemnifying Person” shall mean the Person or Persons obligated to provide
indemnification under Section 8.

“Intellectual Property” shall mean trade secrets, ideas, inventions, designs,
utility models, developments, devices, methods or processes (whether patented or
patentable and whether or not reduced to practice) and all patents and patent
applications related thereto; copyrightable works and mask works (whether or not
registered); trademarks, service marks and trade dress; all registrations and
applications for registration related thereto; know-how; and all other
intellectual or industrial property rights in any jurisdiction.

“Knowledge” shall mean the actual knowledge, following reasonable inquiry, of
(a) with respect to Navistar, those Persons listed in Section A of the Navistar
Disclosure Schedule and (b) with respect to Caterpillar, those Persons listed in
Section A of the Caterpillar Disclosure Schedule. The standard of reasonable
inquiry set forth in the preceding sentence shall include making reasonable
inquiry of those Persons who report directly to any of the Persons listed in
Section A of the Navistar Disclosure Schedule and Section A of the Caterpillar
Disclosure Schedule, as applicable.

“Law” shall mean any foreign or domestic law, statute, code, ordinance, rule,
regulation, order, judgment, writ, stipulation, award, injunction or decree of a
Governmental Authority.

“Liabilities” means any and all liability, debt, obligation, deficiency, Tax,
penalty, fine, claim, cause of action, or other loss, fee, cost or expense of
any kind or nature whatsoever, in each case whether asserted or unasserted,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, and
whether due or to become due and regardless of when asserted.

“Lien” shall mean any lien, pledge, claim, security interest, encumbrance or
similar interest of any kind whatsoever.

“Mahindra Agreement” shall mean that certain Joint Venture Agreement, dated
November 17, 2005, by and among Mahindra & Mahindra Limited, International Truck
and Engine Corporation, Mahindra International Private Limited, International
Truck and Engine Mauritius Holding Ltd. and International Truck and Engine
Corporation Cayman Islands Holding Company.

“Mahindra JV” shall mean the joint venture that exists pursuant to the Mahindra
Agreement.

“Mahindra Territory” shall mean India, Pakistan, Bangladesh, Sri Lanka, Nepal,
Bhutan, Myanmar and Malaysia.

“Mahindra Waiver” shall mean that certain Waiver of Certain Provisions to Joint
Venture Agreement to be entered into by and among Mahindra & Mahindra Limited,
Navistar Inc. (f/k/a International Truck and Engine Corporation), Mahindra
Navistar Automotives Limited (f/k/a Mahindra International Private Limited),
International Truck and Engine Mauritius Holding Ltd. and International Truck
and Engine Corporation Cayman Islands Holding Company substantially in the form
agreed to by the Parties.

 

41



--------------------------------------------------------------------------------

“MAN” shall mean MAN Nutzfahreuge AG, a company of the Federal Republic of
Germany.

“MAN Agreement” shall mean, collectively, that certain Strategic Cooperation
Agreement, dated as of October 1, 2004, as amended by Amendment No. 1 to the
Strategic Cooperation Agreement, dated as of December 3, 2004, that certain
Genesis Engine Project Development and License Agreement, dated as of
December 3, 2004, and that certain Supply Agreement, dated as of March 1, 2007,
each by and between MAN and International Truck and Engine Corporation.

“Material Adverse Effect” shall mean, with respect to any Person, the ROW Medium
and Heavy Duty Truck Navistar Business or the Worldwide Medium and Heavy Duty
Truck Navistar Business, any change, event, development or effect that would be
materially adverse to the business, assets, Liabilities, condition (financial or
otherwise) or results of operations, in each case, when viewed on both a
short-term basis and a long-term basis, of such Person (and such Person’s
Affiliates, taken as a whole), the ROW Medium and Heavy Duty Truck Navistar
Business or the Worldwide Medium and Heavy Duty Truck Navistar Business, or to
the ability of such Person to consummate timely the transactions contemplated
hereby; provided, that none of the following shall be deemed to constitute, and
none of the following shall be taken into account in determining whether there
has been, a Material Adverse Effect: (a) any adverse change, event, development,
or effect arising from or relating to (i) general business or economic
conditions, (ii) national or international political or social conditions,
including the engagement by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack upon the United States, or any of its
territories, possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States, (iii) financial,
banking, credit, or securities markets, including any disruption thereof and any
decline in the price of any security or any market index, (iv) changes in GAAP,
(v) changes in Laws, (vi) the taking of any action required by this Agreement or
any Transaction Agreement, or (vii) the disclosure of this Agreement or the
transactions contemplated hereby, (b) any existing event, occurrence, or
circumstance that is disclosed in reasonable detail on the Navistar Disclosure
Schedule or the Caterpillar Disclosure Schedule, and (c) any adverse change in
or effect on such Person, the ROW Medium and Heavy Duty Truck Navistar Business
or the Worldwide Medium and Heavy Duty Truck Navistar Business that is cured
before the earlier of (i) the Closing Date and (ii) the date on which this
Agreement is terminated pursuant to Section 7.

“Materiality Threshold” is defined in Section 5.4.

“Medium Duty Truck” is defined in the Company Operating Agreement.

“Navistar” is defined in the preamble.

“Navistar Alternative Transaction” is defined in Section 4.5.1.

“Navistar Change in Control” shall mean a Change in Control of Navistar.

 

42



--------------------------------------------------------------------------------

“Navistar-Caterpillar Post-Termination License Agreement” shall mean the
Post-Termination License Agreement whereby, upon termination of the Company
Operating Agreement, Navistar and its Affiliates shall license to Caterpillar
certain Intellectual Property.

“Navistar-Company License Agreement” shall mean the Intellectual Property
License Agreement whereby Navistar and its Affiliates shall license to the
Company certain Intellectual Property.

“Navistar Contracts” is defined in Section 3.1.9.

“Navistar Credit Agreement” shall mean that certain Credit Agreement, dated as
of January 19, 2007, as may be amended from time to time, among Navistar
International Corporation (as Borrower), the Subsidiary Guarantors party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A. (as Administrative
Agent), Credit Suisse Securities (USA) LLC (as Syndication Agent), Banc of
America Securities LLC, Citigroup Global Markets Inc. (as Co-Documentation
Agents), J.P. Morgan Securities Inc. (as Joint Lead Arranger and Joint
Bookrunner), Credit Suisse Securities (USA) LLC (as Joint Lead Arranger and
Joint Bookrunner), and Banc of America Securities LLC (as Joint Lead Arranger).

“Navistar Disclosure Schedule” shall mean the Navistar Disclosure Schedule set
forth in the letter, dated as of the date hereof, delivered by Navistar and
Navistar Parent to Caterpillar prior to the execution of this Agreement.

“Navistar Expected Liabilities” is defined in Section 5.4.

“Navistar Expected Liabilities Determination” is defined in Section 4.6.2.

“Navistar Indemnified Person” shall mean Navistar, Navistar Parent and their
Affiliates, and their respective successors, assigns, agents, employees,
officers, and directors.

“Navistar Licensed Intellectual Property” shall mean all Intellectual Property
to be licensed by Navistar and its Affiliates to the Company pursuant to the
Navistar-Company License Agreement.

“Navistar Parent” is defined in the preamble.

“Navistar Required Consents” shall mean all of the consents, filings and notices
that are required to be set forth set forth in Section 5.3.3(a) of the Navistar
Disclosure Schedule.

“Navistar Update” is defined in Section 4.3.1.

“North American Severe Service Navistar Business” shall mean Navistar’s
development, production, sales and support of Caterpillar Trucks pursuant to the
terms and conditions of the Strategic Alliance Agreement and its Related
Agreements (as defined in the Strategic Alliance Agreement).

 

43



--------------------------------------------------------------------------------

“Order” shall mean any award, decision, injunction, judgment, order, decree,
ruling, subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Authority or by any arbitrator.

“Outside Date” is defined in Section 7.1.2.

“Party” or “Parties” is defined in the preamble.

“Permitted Liens” means (a) Liens for Taxes that are not yet delinquent or that
are being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP; (b) workers’,
mechanics’, materialmen’s, repairmen’s, suppliers’, carriers’ or similar Liens
arising in the ordinary course of business with respect to obligations that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP; (c) covenants, zoning restrictions, easements, licenses, or other
restrictions on the use of real property or other irregularities in title
(including leasehold title) thereto that do not or would not reasonably be
expected to materially impair the use of such real property, leases or leasehold
estates; and (d) Liens released at or prior to the Closing.

“Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock, or other company, business trust,
trust, organization, Governmental Authority, or other entity of any kind.

“Proposed Settlement” is defined in Section 8.5.3.

“Receiving Party” is defined in Section 6.2.1.

“Representatives” shall mean the officers, employees, consultants, agents,
accountants, attorneys, and other representatives of a Person.

“ROW” shall mean every country in the world other than the United States (which
shall exclude all territories thereof other than Puerto Rico), Canada, and
Mexico and the Mahindra Territory.

“ROW Defined Business” shall mean, with respect to any Person, (a) developing,
designing, testing, manufacturing, assembling, branding, marketing, selling
(including providing purchase financing to customers), and distributing and
providing product support for Medium Duty Trucks and Heavy Duty Trucks and
replacement parts therefor, and (b) licensing to any other Person the right to
perform the actions set forth in clause (a) on behalf of such first Person or
its subsidiaries, in each case, as conducted by such first Person and its
subsidiaries from time to time in the ROW.

“ROW Medium and Heavy Duty Truck Company Business” shall mean (a) developing,
designing, testing, manufacturing, assembling, branding, marketing, selling
(including providing purchase financing to customers), and distributing and
providing product support for Medium Duty Trucks and Heavy Duty Trucks and
replacement parts therefor, and (b) licensing to any Person the right to perform
the actions set forth in clause (a) on behalf of the Company or its
subsidiaries, in each case, as conducted by the Company and its subsidiaries
from time to time in the ROW.

 

44



--------------------------------------------------------------------------------

“ROW Medium and Heavy Duty Truck Navistar Business” shall mean (a) developing,
designing, testing, manufacturing, assembling, branding, marketing, selling
(including providing purchase financing to customers), and distributing and
providing product support for Medium Duty Trucks and Heavy Duty Trucks and
replacement parts therefor, and (b) licensing to any Person the right to perform
the actions set forth in clause (a) on behalf of Navistar, Navistar Parent or
their Affiliates, in each case, as conducted by Navistar, Navistar Parent and
their Affiliates from time to time in the ROW.

“Strategic Alliance Agreement” is defined in Schedule 1 hereto.

“Tax” means any federal, state, local or foreign net income, alternative or
add-on minimum tax, gross income, gross receipts, sales, use, ad valorem,
value-added, transfer, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax of any kind
whatsoever imposed by any Taxing Authority.

“Taxing Authority” means any Governmental Authority responsible for the
administration or imposition of any Tax.

“Third Party Claim” is defined in Section 8.5.2.

“Transaction Agreements” shall mean each agreement described in Section 2.2.

“Worldwide Medium and Heavy Duty Truck Navistar Business” shall mean
(a) developing, designing, testing, manufacturing, assembling, branding,
marketing, selling (including providing purchase financing to customers), and
distributing and providing product support for Medium Duty Trucks and Heavy Duty
Trucks and replacement parts therefor, and (b) licensing to any Person the right
to perform the actions set forth in clause (a) on behalf of Navistar, Navistar
Parent or their Affiliates, in each case, as conducted by Navistar, Navistar
Parent and their Affiliates from time to time anywhere in the world.

[SIGNATURE PAGE FOLLOWS]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Caterpillar, Navistar and Navistar Parent have caused this
Truck Business Relationship Agreement to be signed by their respective duly
authorized representatives as of the day and year first above written.

 

CATERPILLAR INC. By:  

/s/ James W. Owens

Name:   James W. Owens Its:   Chairman of the Board and   Chief Executive
Officer NAVISTAR, INC. By:  

/s/ Daniel C. Ustian

Name:   Daniel C. Ustian Its:   Chairman, President and   Chief Executive
Officer NAVISTAR INTERNATIONAL CORPORATION By:  

/s/ Daniel C. Ustian

Name:   Daniel C. Ustian Its:   Chairman, President and   Chief Executive
Officer



--------------------------------------------------------------------------------

SCHEDULE 1

ROW JV AGREEMENTS

 

  1. Company Operating Agreement.

 

  2. Master Component Supply Agreement No. 1 between the Company and Caterpillar
whereby the Company agrees to purchase and Caterpillar agrees to sell the
components, parts and other products described therein.

 

  3. Master Component Supply Agreement No. 2 between the Company and Navistar
whereby the Company agrees to purchase and Navistar agrees to sell the
components, parts and other products described therein.

 

  4. Master Component Supply Agreement No. 3 between Navistar and Caterpillar
whereby Navistar agrees to purchase and Caterpillar agrees to sell the
components described therein.

 

  5. Master Terms for Purchased Services between the Company and Caterpillar
whereby Caterpillar agrees to provide certain services to the Company.

 

  6. Master Terms for Purchased Services between the Company and Navistar
whereby Navistar agrees to provide certain services to the Company.

 

  7. Intellectual Property License Agreement between the Company and Caterpillar
whereby Caterpillar and its Affiliates grant to the Company a royalty-free
license to the Intellectual Property described therein.

 

  8. Intellectual Property License Agreement between the Company and Navistar
whereby Navistar and its Affiliates grant to the Company a royalty-free license
to the Intellectual Property described therein.

 

  9. Trademark License Agreement between the Company and Caterpillar whereby
Caterpillar agrees to license the trademarks described therein to the Company.

 

  10. Trademark License Agreement between the Company and Navistar whereby
Navistar agrees to license the trademarks described therein to the Company.

 

  11. Intellectual Property License Agreement between the Company and
Caterpillar whereby the Company grants Caterpillar a royalty-bearing license to
utilize the Intellectual Property described therein.

 

  12. Intellectual Property License Agreement between the Company and Navistar
whereby the Company grants Navistar a royalty-bearing license to utilize the
Intellectual Property described therein.



--------------------------------------------------------------------------------

  13. Master Development Services Agreement between the Company and Caterpillar
whereby Caterpillar agrees to perform development work that is funded in its
entirety by the Company.

 

  14. Master Development Services Agreement between the Company and Navistar
whereby Navistar agrees to perform development work that is funded in its
entirety by the Company.

 

  15. Purchase Schedule to Master Component Supply Agreement No. 2 between
Navistar and the Company whereby Navistar agrees to sell and the Company agrees
to purchase the components that are part of complete knock-down kits for JV
Trucks to be sold in South Africa, Australia and Russia immediately following
the Closing.

 

  16. Purchase Schedule to Master Component Supply Agreement No. 1 between
Caterpillar and the Company whereby Caterpillar agrees to sell and the Company
agrees to purchase the components that are part of complete knock-down kits for
JV Trucks to be sold in South Africa, Australia and Russia immediately following
the Closing.

 

  17. Truck Sales Agreement between Navistar and the Company setting forth terms
and conditions of the production and sale of JV Trucks by Navistar to the
Company (the “ROW TSA”).

 

  18. Employee Secondment Agreement between the Company and Caterpillar whereby
Caterpillar agrees to second certain employees to the Company.

 

  19. Employee Secondment Agreement between the Company and Navistar whereby
Navistar agrees to second certain employees to the Company.

 

  20. Sharing Agreement between Caterpillar and Navistar setting forth their
respective rights and obligations regarding certain profit sharing matters.

NORTH AMERICAN SEVERE SERVICE AGREEMENTS

 

  1. NASS Strategic Alliance Agreement between Navistar and Caterpillar (the
“Strategic Alliance Agreement”).

 

  2. NASS Truck Sales Agreement between Navistar and Caterpillar.

 

  3. Master Component Supply Agreement No. 4 between Navistar and Caterpillar.

 

  4. NASS Master Development Agreement between Navistar and Caterpillar.

 

  5. NASS General Terms.

 

  6. NASS Program Description No. 1.

CROSSOVER AGREEMENTS

 

  1. Master Component Supply Agreement No. 5 between Navistar and Caterpillar.



--------------------------------------------------------------------------------

  2. Master Component Supply Agreement No. 6 between Caterpillar and the Company
whereby the Company agrees to sell and Caterpillar agrees to purchase the
replacement parts described therein.

 

  3. Master Component Supply Agreement No. 7 between Navistar and the Company
whereby the Company agrees to sell and Navistar agrees to purchase the
replacement parts described therein.

 

  4. Master Component Supply Agreement No. 9 between Caterpillar and the Company
whereby the Company agrees to sell and Caterpillar agrees to purchase the
components, parts and other products described therein.

 

  5. Master Component Supply Agreement No. 8 between Navistar and the Company
whereby the Company agrees to sell and Navistar agrees to purchase the
components, parts and other products described therein.



--------------------------------------------------------------------------------

SCHEDULE 4.1

 

I. ITEMS TO BE AGREED UPON.

 

  A. ROW JV.

 

  1. The plans for each of Russia, South Africa and Australia with respect to
definitive branding strategy, a list of those particular Navistar Truck Models
(if any) and Caterpillar Truck Models (if any) to be sold by the Company
(together with an introduction date for each such model) and a selection of the
JV Dealer(s) and incorporation of such agreed upon plans into the Initial Annual
Business Plan and the Initial Rolling Business Plan.

 

  2. Mutually acceptable agreement regarding the Company’s purchase of inventory
and related assets associated with the ROW Medium and Heavy Duty Truck Navistar
Business, which agreement will not be unreasonably withheld by Caterpillar or
Navistar.

 

  3. Mutually acceptable agreement (e.g., assumption by the Company, sublease by
Navistar to the Company, termination by Navistar, or otherwise) regarding
contracts related to the ROW Medium and Heavy Duty Truck Navistar Business,
including those contracts identified on Schedule 4.1(a), which agreement will
not be unreasonably withheld by Caterpillar or Navistar.

 

 

4.

Initial Staffing Plan.1

 

  5. Employee Secondment Agreement between the Company and Navistar, whereby
Navistar agrees to second certain employees to the Company.

 

  6. Employee Secondment Agreement between the Company and Caterpillar, whereby
Caterpillar agrees to second certain employees to the Company.

 

  7. Initial compensation plans applicable to Company employees.

 

  8. Initial incentive compensation plans applicable to Company employees and
Company seconded personnel.

 

  9. JV Dealer Agreement(s) for JV Dealers selling Navistar Truck Models.

 

  10. JV Dealer Agreement(s) for JV Dealers selling Caterpillar Truck Models.

 

  11. Heavy Duty COE Truck Sales Agreement between the Company and Navistar
whereby the Company agrees to sell Heavy Duty COE Trucks to Navistar for re-sale
in North America.

 

  12. North American Medium Duty COE Truck Sales Agreement between the Company
and Navistar whereby the Company agrees to sell North American Medium Duty COE
Trucks to Navistar for re-sale in North America.

 

1 Initial Staffing Plan to include seconded employees to perform an appropriate
level of engineering, manufacturing engineering, application engineering and
sales engineering.



--------------------------------------------------------------------------------

  13. Heavy Duty COE Truck Master Development Services Agreement whereby the
Company agrees to perform development work that is funded in its entirety by
Navistar for Navistar’s Heavy Duty COE Trucks sold in North America.

 

  14. North American Medium Duty COE Truck Master Development Services Agreement
whereby the Company agrees to perform development work that is funded in its
entirety by Navistar for Navistar’s North American Medium Duty COE Trucks sold
in North America.

 

  15. Vocational Heavy Duty COE Truck Sales Agreement between the Company and
Caterpillar whereby the Company agrees to sell Vocational Heavy Duty COE Trucks
to Caterpillar for re-sale in North America.

 

  16. Vocational Heavy Duty COE Truck Master Development Services Agreement
whereby the Company agrees to perform development work that is funded in its
entirety by Caterpillar for Caterpillar’s Vocational Heavy Duty COE Trucks sold
in North America.

 

 

17.

Post-Termination Truck Sales Agreement2 between Caterpillar and Navistar setting
forth terms and conditions of the production and sale of JV Trucks by Navistar
to Caterpillar.

 

 

18.

Post-Termination Truck Sales Agreement2 between the Company and Caterpillar
setting forth terms and conditions of the production and sale of JV Trucks by
the Company to Caterpillar.

 

 

19.

Post-Termination Truck Sales Agreement2 between the Company and Navistar setting
forth terms and conditions of the production and sale of JV Trucks by the
Company to Navistar.

 

 

20.

Post-Termination Truck Sales Agreement2 between Navistar and the Company setting
forth terms and conditions of the production and sale of JV Trucks by Navistar
to the Company.

 

 

21.

Post-Termination Master Component Supply Agreement3 between Caterpillar and
Navistar whereby Caterpillar agrees to purchase and Navistar agrees to sell the
components, parts and other products described therein.

 

 

22.

Post-Termination Master Component Supply Agreement3 between Navistar and
Caterpillar whereby Navistar agrees to purchase and Caterpillar agrees to sell
the components, parts and other products described therein.

 

2 Term for Post-Termination Truck Sales Agreement not to exceed four (4) years.
Pricing methodology will be the same as under the applicable Related Agreement.

3 Term for Post-Termination Master Component Supply Agreement not to exceed
eight (8) years. Pricing methodology will be the same as under the applicable
Related Agreement.



--------------------------------------------------------------------------------

 

23.

Post-Termination Master Component Supply Agreement4 between Caterpillar and the
Company whereby Caterpillar agrees to purchase and the Company agrees to sell
the components, parts and other products described therein.

 

 

24.

Post-Termination Master Component Supply Agreement4 between the Company and
Caterpillar whereby the Company agrees to purchase and Caterpillar agrees to
sell the components, parts and other products described therein.

 

 

25.

Post-Termination Master Component Supply Agreement4 between Navistar and the
Company whereby Navistar agrees to purchase and the Company agrees to sell the
components, parts and other products described therein.

 

 

26.

Post-Termination Master Component Supply Agreement4 between the Company and
Navistar whereby the Company agrees to purchase and Navistar agrees to sell the
components, parts and other products described therein.

 

 

27.

Post-Termination Transition Services Agreement5 between Caterpillar and Navistar
whereby Caterpillar agrees to provide certain transition services to Navistar.

 

 

28.

Post-Termination Transition Services Agreement5 between Navistar and Caterpillar
whereby Navistar agrees to provide certain transition services to Caterpillar.

 

 

29.

Post-Termination Transition Services Agreement5 between the Company and
Caterpillar whereby Caterpillar agrees to provide certain transition services to
the Company.

 

 

30.

Post-Termination Transition Services Agreement5 between the Company and Navistar
whereby Navistar agrees to provide certain transition services to the Company.

 

 

31.

Post-Termination Transition Services Agreement5 between Caterpillar and the
Company whereby the Company agrees to provide certain transition services to
Caterpillar.

 

 

32.

Post-Termination Transition Services Agreement5 between Navistar and the Company
whereby the Company agrees to provide certain transition services to Navistar.

 

4 Term for Post-Termination Master Component Supply Agreement not to exceed
eight (8) years. Pricing methodology will be the same as under the applicable
Related Agreement.

5 Term for Post-Termination Transition Services Agreements not to exceed one
(1) year. Pricing methodology will be the same as under the applicable Related
Agreement.



--------------------------------------------------------------------------------

 

33.

Post-Termination Marketing Services Fee Agreement6 between Caterpillar and
Navistar whereby Navistar agrees to pay a marketing services fee to Caterpillar.

 

 

34.

Post-Termination Marketing Services Fee Agreement6 between the Company and
Navistar whereby Navistar agrees to pay a marketing services fee to the Company
(if buy-out of Navistar’s interest by Caterpillar).

 

 

35.

Post-Termination Marketing Services Fee Agreement6 between the Company and
Caterpillar whereby the Company agrees to pay a marketing services fee to
Caterpillar (if buy-out of Caterpillar’s interest by Navistar).

 

  36. Engine strategy that meets the Company’s product needs through the
expiration of Euro IV and Euro V emissions standards, and all necessary consents
and authorizations satisfactory to Caterpillar and Navistar to allow the Company
to carry out such engine strategy.

 

  37. Adjustment of the Baseline Profit Amount in accordance with Section 4.1.2
of the Truck Business Relationship Agreement.

 

  38. Finalization of invoice timing and passage of title under the ROW TSA with
respect to JV Trucks sent to body builders or truck processing centers prior to
delivery to Buyer.

 

  39. Metrics for Navistar’s on-time delivery performance and quality
performance for trucks sold to the Company.

 

  40. Company truck equipment manufacturer (“TEM”) strategy and the rights of
Caterpillar and Navistar with respect thereto.

 

  41. Statements of Work under the Master Terms for Purchased Services between
Navistar and the Company and the Master Terms for Purchased Services between
Caterpillar and the Company, for the provision of services to the Company
including Statements of Work for: (a) Contract Administration; Warranty
Recovery; Supplier Negotiations; (b) General Accounting and Finance;
(c) Financial Management/Treasury; (d) General IT Services; (e) Marketing
Services; (f) Marketing Research; (g) Purchasing; (h) Application
Software/System Development; (i) Technical Services Support; (j) Parts and
Service; (k) Payroll; (l) HR and Employee Benefits Administration; (m) Safety;
(n) Environmental Services; (o) Compliance; (p) Audit; (q) Tax; and (r) Research
and Development Services and Engineering Services other than such services
related to product design and product development (including manufacturing
engineering, application engineering and sales engineering).

 

  42. Mutually acceptable agreement regarding the Company’s purchase of IIAA’s
ICMS tax credits, which agreement will not be unreasonably withheld by
Caterpillar or Navistar.

 

6 Term for Post-Termination Marketing Services Fee Agreement not to exceed seven
(7) years. Marketing services fee will be equal to 2% of truck sales revenues.



--------------------------------------------------------------------------------

  B. NORTH AMERICAN SEVERE SERVICE.

 

  1. Strategic Alliance Agreement:

 

  a. 2.1.b. Exclusions from Keep Fair Standard (including Ex. G to the Strategic
Alliance Agreement).

 

  b. 2.3.b.ii. Dashboard Methodology in the Strategic Alliance Agreement between
Navistar and Caterpillar.

 

  c. 3.2.d. Methodology to determine “Obligation Range” in the Strategic
Alliance Agreement between Navistar and Caterpillar.

 

  d. 7.2.c.ii. Finalize Material Breach Cure Periods.

 

  e. 7.3. Contractual Structure for the post-termination supply of Caterpillar
Trucks (where applicable).

 

  f. 9.12. Survival and Post-Termination agreements.

 

  2. NASS Truck Sales Agreement between Navistar and Caterpillar:

 

  a. Sections 2.11.1 and 2.11.2 - Sale of Trucks within the Territory and export
outside the Territory.

 

  b. Section 5.7.b. - Emissions Compliance for use outside the Territory –
(linked to a. above).

 

  c. Section 7.6 - Survival rights and obligations.

 

  d. Exhibit H – Pricing, Sec. II.4 – more detailed definition of Net Plant Cost
to be agreed.

 

  3. Post-Termination IP License Agreement between Navistar and Caterpillar.

 

  4. Other Post-Termination Agreements TBD.

 

II. ACTIONS TO BE TAKEN.

 

  A. ROW JV.

 

  1. Caterpillar will appoint the three individuals who will serve as
Caterpillar’s Representatives on the Board.

 

  2. Navistar will appoint the three individuals who will serve as Navistar’s
Representatives on the Board.

 

  3. Caterpillar will appoint one of its three Representatives on the Board as
the initial chairman of the Board.

 

  4. Nomination and appointment of the initial President, Chief Financial
Officer and Secretary of the Company.

 

  5. Navistar to implement the U.S. export parts policy mutually agreed by the
Parties prior to the signing of this Agreement.

 

  6. If required, formation of subsidiaries in Core ROW Countries and/or making
any required governmental filings and obtaining required consents in such
countries.



--------------------------------------------------------------------------------

  7. Agree on:

 

  A. Company’s accounting information systems and processes.

 

  B. Company’s financial auditors.

 

  C. Company’s treasury systems and processes.

 

  D. Company’s tax structure and filing processes (federal and state income
taxes, sales taxes, property taxes, employment taxes, and international taxes).

 

  E. Percentage mark-up for engineering services provided to the Company by the
Members.

 

  8. Navistar and Caterpillar to complete Schedule 15.3.3.2 to the Company
Operating Agreement.

 

  9. Receipt of written consent from the Mahindra JV regarding Caterpillar’s
rights under Section 3 of the Sharing Agreement.

 

  10. Mutually acceptable agreement on the Company’s insurance coverage and
requirements.

 

  11. Receipt of the Mahindra Waiver duly executed and delivered by the parties
thereto and in substantially the form agreed by Navistar, Caterpillar and
Mahindra prior to the date of this Agreement.

 

  B. NORTH AMERICAN SEVERE SERVICE.

 

  1. Navistar to petition Alabama Department of Environmental Management once
Navistar’s environmental group approves use of such paint.

 

  2. Strategic Alliance Agreement Exhibit H: Navistar to insert existing
performance metrics.



--------------------------------------------------------------------------------

SCHEDULE 4.1(a)7

 

  1. Agreement of Lease, commencing June 1, 2003, between Navistar International
Trucks Southern Africa (Proprietary) Limited and Imperial Group (Propriety)
Limited.

 

  2. Agreement of Lease, commencing September 1, 2008, between Navistar
International Trucks South Africa (Proprietary) Limited and Corporate Park South
Phase 5 (Proprietary) Limited.

 

  3. Agreement of Lease, commencing January 2, 2008, between International
Truck & Engine Overseas Corporation and Two-Tyre Services (Proprietary) Limited.

 

  4. Service Agreement, dated as of June 15, 2008, between Easi Wan CC and
Navistar International Trucks Southern Africa (Proprietary) Limited.

 

  5. Acceptance of Quotation for Supplying Payroll Outsourcing Services provided
to Navistar International Trucks Southern Africa by Softline VIP Payroll a
division of Softline (Proprietary) Limited (VIP).

 

  6. Lease agreement(s) for photocopiers with Nashua.

 

  7. Lease agreement(s) for forklifts with Toyota.

 

  8. Non-Residential Lease Agreement, effective as of May 10, 2004, among
Fundação Corsan as Landlord and International Caminhões do Brasil Ltda. as
Tenant, related to the property located at Avenida Carlos Gomes No. 466,
conjunto 1002 and Boxes 98, 99, 168, 169, 170, 171, 172 and 173.

 

  9. Simple Lease and Services Agreement, dated as of August 4, 2007, among
Copyland Comercio Imp. e Exp. Ltda as Lessor and International Indústria
Automotiva da América Do Sul Ltda as Lessee, related to two copy machines and
related equipment.

 

  10. Equipment Lease Agreement, dated as of September 28, 2006, among Empresa
Brasileira de Telecomunicações S.A. - EMBRATEL as Lessor and International
Indústria Automotiva da América do Sul Ltda as Lessee, related to
telephone/electrical equipment.

 

  11. Equipment Lease Agreement, dated as of December 10, 2007, among SigmaOne
Distribuidora de Produtos de Teleinformática Ltda as Lessor and International
Indústria Automotiva da América do Sul Ltda as Lessee, related to
telephone/electrical equipment.

 

  12. Parking Spaces Lease Agreement, dated as of May 29, 2002, among Rafael
Adami Marcantonio as Lessor and International Caminhões do Brasil Ltda. as
Lessee, related to 10 parking spots at Centro Empresarial Quebec at Av. Carlos
Gomes No. 466.

 

7 All listed agreements are subject to due diligence by Caterpillar.



--------------------------------------------------------------------------------

  13. Informational Services Agreement, dated as of January 22, 2002, among
Processor Informática Ltda as Provider and Navistar International Corp. Do
Brasil Ltda. as Client, related to Microsoft and Symantec software.

 

  14. Services Agreement, undated, among E-Trust S.A. as Provider and
International Caminhões Ltda. as Client, related to management of a firewall.

 

  15. Proposal for Warehouse Design and Implementation of New PDC in Midrand
South Africa, provided by Barloworld Logistics Africa (Proprietary) Limited on
October 27, 2008, and accepted to by Navistar International Southern Africa on
November 3, 2008.

 

  16. Proposal for IT Implementation Services, provided by Barloworld Logistics
Africa (Proprietary) Limited on January 1, 2009, and accepted by Navistar
International Southern Africa on February 10, 2009.



--------------------------------------------------------------------------------

SCHEDULE 4.2.3

 

  1. Brazil

 

  2. South Africa



--------------------------------------------------------------------------------

EXHIBIT 1



--------------------------------------------------------------------------------

FINAL VERSION

JOINT VENTURE

OPERATING AGREEMENT

by and among

CATERPILLAR INC.,

NAVISTAR, INC.

and

NC2 GLOBAL LLC

Dated as of [            ] [—], 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE 1.    GENERAL    1    1.1    Definitions    1    1.2    Effective Date
   1    1.3    Formation of the Company    1    1.4    Offices    2    1.5   
Term of Existence    2    1.6    Related Agreements    2    1.7    Registered
Office/Agent    3 2.    BUSINESS    3    2.1    Business Generally    3    2.2
   Business Plans    4    2.3    Operations in Core ROW Countries, Legacy
Countries, and other Non-Core ROW Countries    7    2.4    Formation of
Subsidiaries    16    2.5    Modifications to Structure    16 3.    CAPITAL
STRUCTURE; FINANCING; DISTRIBUTION POLICY    16    3.1    Initial Contributions;
Percentage Interests    16    3.2    Additional Contributions and Funding    17
4.    MEMBERS    20    4.1    No Management by Members    20    4.2    Limited
Liability    21    4.3    Withdrawal or Resignation    21    4.4    Meetings   
21    4.5    Proxies    21    4.6    Action by Members without a Meeting    22
   4.7    Waiver of Notice    22    4.8    Actions Requiring Unanimous Member
Consent    22    4.9    Other Activities    23    4.10    Deficit Upon
Liquidation    23    4.11    Company Property; Membership Interests    23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

     PAGE 5.    BOARD OF REPRESENTATIVES    23    5.1    Board    23    5.2   
Chairman    23    5.3    Required Vote    24    5.4    Term and Removal;
Resignation of Representatives    24    5.5    Vacancies    24    5.6   
Authority of the Representatives    24    5.7    No Reimbursement for Expenses
or Compensation    24    5.8    Meetings    24    5.9    Action by Written
Consent    25    5.10    Waiver of Notice    25    5.11    Committees    25   
5.12    Limitation of Liability of Representatives    25    5.13    Actions
Requiring Majority Consent of Board    26    5.14    Indemnification of
Representatives, Officers, Employees and Other Agents    30    5.15    Control
of Certain Legal Proceedings    30 6.    OFFICERS    31    6.1    Qualifications
   31    6.2    Nomination and Appointment    31    6.3    President    31   
6.4    Chief Financial Officer    31    6.5    Vice Presidents    32    6.6   
Secretary    32    6.7    Treasurer    32    6.8    Other Officers    32    6.9
   Compensation; Reimbursement of Expenses    32 7.    SECONDED PERSONNEL AND
EMPLOYEES    33    7.1    Initial Staffing Plan    33    7.2    Seconded
Personnel    33

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

     PAGE    7.3    Employees    33    7.4    Compensation    34    7.5   
Management Positions    34    7.6    Labor and Union Issues    34    7.7   
Non-Hire    34 8.    PRODUCTS AND SERVICES SOLD BY MEMBERS TO THE COMPANY    35
   8.1    Generally    35    8.2    Certain Principles    35 9.    JV TRUCK
MODELS; MANUFACTURE AND ASSEMBLY OF JV TRUCKS    36    9.1    JV Truck Models   
36    9.2    Manufacture of JV Trucks by Navistar    36    9.3    Establishment
of JV Truck Assembly Facility    37    9.4    JV Truck Components    37 10.   
JV TRUCK REPLACEMENT PARTS    38    10.1    Generally    38    10.2   
Organization and Management    41    10.3    Purchase and Distribution of JV
Truck Replacement Parts    42    10.4    Remanufacturing Services    44    10.5
   Allocation of JV Truck Replacement Parts Sold by the Company    44    10.6   
Allocation of JV Truck Components and JV Truck Replacement Parts that are
Sourced by the Company from a Member    45 11.    DISTRIBUTION AND SALES; JV
DEALERS    45    11.1    Truck Sales    45    11.2    Branding Strategy;
Selection of JV Truck Models    52    11.3    Selection of JV Dealers;
Agreements with JV Dealers    52    11.4    Marketing, Sales, and Dealer Support
and Administrative Services    55    11.5    Product Support Responsibilities   
56    11.6    Financing    56 12.    SERVICE    57    12.1    Certification as
Service Providers    57

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

     PAGE    12.2    Training of JV Dealers    57    12.3    Service Campaigns
and Guidelines for Repair    57    12.4    Service Publications and Technical
Information    57 13.    WARRANTY    57    13.1    Generally    57    13.2   
Sales by the Members to the Company    57    13.3    Legacy Warranties    58   
13.4    Goodwill Policy    60    13.5    Warranty Administration    60    13.6
   Extended Warranty or Service Coverage    61 14.    INTELLECTUAL PROPERTY
RIGHTS    61    14.1    Members’ Intellectual Property Licenses    61    14.2   
Members’ Background Intellectual Property    62    14.3    Company Intellectual
Property    62    14.4    R&D; Development    62    14.5    Third Party
Infringement Claims    62    14.6    Post-Termination Ownership of Certain
Intellectual Property    62 15.    NON-COMPETITION COVENANTS    64    15.1   
Business    64    15.2    Contracts Restricting the Company    64    15.3   
Certain Exceptions to Non-Competition Covenants    65    15.4    Acquisition of
Publicly-Traded Securities    69    15.5    Member Acquisition    69    15.6   
Additional Agreements    70 16.    INDEMNIFICATION FOR DEALER LIABILITY    71   
16.1    Dealer Liability Indemnities    71    16.2    Indemnification Procedures
   71    16.3    Liability Insurance    72 17.    REPRESENTATIONS AND WARRANTIES
   72    17.1    Representations and Warranties of Members    72

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

     PAGE    17.2    Survival of Warranties    74 18.    CAPITAL ACCOUNTS;
DISTRIBUTIONS; TAX MATTERS; RECORDS    74    18.1    Capital Account Maintenance
   74    18.2    Capital Account Balances    74    18.3    Allocation of Profits
and Losses    75    18.4    Distributions    75    18.5    Regulatory
Allocations    76    18.6    Section 704(c) of the Code; Other Tax Allocation
Rules    78    18.7    Allocation of Nonrecourse Liabilities    78    18.8   
Partnership Treatment    79    18.9    Tax Return    79    18.10    Tax Matters
Partner; Tax Elections    79    18.11    Accounting Records    80    18.12   
Reports    80    18.13    Other Tax Information    80    18.14    Sarbanes-Oxley
Act; Internal Controls    81    18.15    Tax Decisions by the Members    81 19.
   TRANSFER OF MEMBERSHIP INTERESTS    81    19.1    Restriction on Transfers   
81    19.2    Permitted Transfers to Subsidiaries    84    19.3    Absolute
Prohibitions on Transfers    84 20.    DISPUTES AND DEADLOCKS    84 21.    TERM;
TERMINATION; DISTRIBUTIONS ON TERMINATION    85    21.1    Term    85    21.2   
Termination    85    21.3    Dissolution and Liquidation    86    21.4   
Proceeds in Liquidation    87    21.5    Distribution of Assets on Dissolution
of the Company    87    21.6    Buy-Out Interest Option and Buy/Sell Option.   
90    21.7    Post-Termination Commercial Arrangements    95

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

     PAGE    21.8    Additional Rights    96 22.    CONFIDENTIALITY; PUBLIC
ANNOUNCEMENTS    96    22.1    Treatment of Confidential Information    96   
22.2    Permitted Disclosures    96    22.3    Disclosure Pursuant to Applicable
Law    97    22.4    Survival of Confidentiality Obligations    97    22.5   
Non-Disclosure of Agreement; Publicity    97    22.6    No License    97 23.   
MISCELLANEOUS    97    23.1    Disclaimer    97    23.2    Limitation of Damages
   97    23.3    Expenses    98    23.4    Force Majeure    98    23.5   
Survival    98    23.6    Further Actions and Assurances    98    23.7    Good
Faith Reliance on Terms of Agreement    98    23.8    Counterparts    98    23.9
   Entire Agreement    98    23.10    Succession and Assignment    99    23.11
   Amendments and Waiver    99    23.12    Applicable Law    99    23.13   
Venue    99    23.14    WAIVER OF JURY TRIAL    99    23.15    Specific
Performance    99    23.16    Determination of Fair Market Value    100    23.17
   Remedies Cumulative    100    23.18    Severability    100    23.19    No
Third Party Beneficiaries    100    23.20    Construction    101    23.21   
Headings    101

 

-vi-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

     PAGE    23.22    Notices    101    23.23    Partition    102    23.24   
Incorporation of Exhibits    102 24.    DEFINITIONS    102

 

-vii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A   Certificate of Formation Exhibit B   Navistar Legacy Profit Amount
Calculation and Indexing Methodology

SCHEDULES

 

Schedule 2.3.5   Legacy Countries Schedule 3.1.2   Percentage Interest of each
Member Schedule 15.3.3.2   Existing Arrangements for Sales of Engine Parts

 

viii



--------------------------------------------------------------------------------

JOINT VENTURE OPERATING AGREEMENT

This Joint Venture Operating Agreement (this “Agreement”) is entered into as of
[            ] [—], 2009 (the “Effective Date”), by and among Caterpillar Inc.,
a corporation incorporated under the laws of the State of Delaware and having
its principal place of business at 100 N.E. Adams Street, Peoria, Illinois 61629
(“Caterpillar”), Navistar, Inc., a corporation incorporated under the laws of
the State of Delaware and having its principal place of business at 4201
Winfield Road, Warrenville, Illinois 60555 (“Navistar”) (each of Caterpillar and
Navistar, a “Member” and collectively the “Members”), NC2 Global LLC, a limited
liability company organized under the laws of the State of Delaware and having
its principal place of business at [            ], Illinois (the “Company”)
(each of Caterpillar, Navistar, and the Company, a “Party” and collectively the
“Parties”).

RECITALS

WHEREAS, on April [—], 2009, Caterpillar and Navistar entered into a Truck
Business Relationship Agreement (together with the exhibits thereto, the “Truck
Business Relationship Agreement”), pursuant to which, among other things,
Caterpillar and Navistar agreed to form a joint venture company to conduct the
Business;

WHEREAS, pursuant to the Truck Business Relationship Agreement, on
[            ] [—], 2009, Caterpillar and Navistar caused there to be filed a
Certificate of Formation with the Secretary of State of the State of Delaware to
form the Company as a Delaware limited liability company under and pursuant to
the Act, and Caterpillar and Navistar were the sole members of the Company at
the time of its formation; and

WHEREAS, pursuant to the Truck Business Relationship Agreement, the Parties
desire to enter into this Agreement for the purpose of setting forth the
respective rights, powers and interests of the Members with respect to the
Company and providing for the operation of the Company from and after the
Effective Date.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties hereby agree as follows:

 

1. GENERAL

1.1 Definitions. Unless otherwise defined herein, capitalized terms used in this
Agreement are defined in Section 24.

1.2 Effective Date. The provisions of this Agreement shall take effect on the
Effective Date.

1.3 Formation of the Company. On [            ] [—], 2009, Caterpillar and
Navistar caused the Company to be formed under the laws of the State of Delaware
as a limited liability company named NC2 Global LLC. All business of the Company
shall be conducted under that name or any fictitious name selected by the Board
from time to time upon Majority Consent; provided, that any such name reflects
the Company’s status as a limited liability company and is otherwise permitted
by applicable law. A copy of the Certificate of Formation of the Company is
attached as Exhibit A.



--------------------------------------------------------------------------------

1.4 Offices. From and after the Effective Date, the principal office of the
Company shall be located at [            ], Illinois or any other location or
locations approved by the Board from time to time upon Majority Consent. The
Company shall qualify to do business or register as a foreign limited liability
company in each jurisdiction in which the Board deems such qualification or
registration to be necessary.

1.5 Term of Existence. The term of the existence of the Company shall be as
provided in Section 21.

1.6 Related Agreements. Each Party, as applicable, has executed and delivered,
as of the Effective Date, or has agreed upon the final form of, the agreements
or documents set forth in this Section 1.6 (collectively, the “Related
Agreements”) to which it is or shall be a party. Each Related Agreement that is
not executed and delivered on or prior to the Effective Date shall be executed
and delivered by the parties thereto, in the form thereof agreed to by the
Parties, at such time as is provided for under the terms of this Agreement1.

 

  1.6.1 (i) a Master Component Supply Agreement between the Company (on the one
hand) and Caterpillar or Navistar (on the other hand), in each case, whereby the
Company agrees to purchase and such Member agrees to sell the JV Truck
Components, JV Truck Replacement Parts and other products described therein;
(ii) a Master Component Supply Agreement between Navistar and Caterpillar,
whereby Navistar agrees to purchase and Caterpillar agrees to sell the JV Truck
Components, JV Truck Replacement Parts and other products described therein;
(iii) a Master Component Supply Agreement between the Company (on the one hand)
and Caterpillar or Navistar (on the other hand), in each case, whereby the
Company agrees to sell and such Member agrees to purchase the replacement parts
described therein; and (iv) a Master Component Supply Agreement between the
Company (on the one hand) and Caterpillar and Navistar (on the other hand), in
each case, whereby the Company agrees to sell and such Member agrees to purchase
the components, replacement parts and other products described therein (each
such agreement, a “Master Component Supply Agreement”);

 

  1.6.2 the Master Terms for Purchased Services between the Company (on the one
hand) and Caterpillar or Navistar (on the other hand), in each case, whereby
such Member agrees to provide certain services to the Company (each such
agreement, a “Master Terms for Purchased Services”);

 

  1.6.3 an Intellectual Property License Agreement between the Company (on the
one hand) and Navistar or Caterpillar or any of their Affiliates (on the other
hand), in each case, whereby such Member agrees to license the Intellectual
Property described therein to the Company (each such agreement, an “Intellectual
Property License Agreement”);

 

1 The Members to exchange an e-mail on or about the date of the Truck Business
Relationship Agreement agreeing to the forms of these agreements.

 

2



--------------------------------------------------------------------------------

  1.6.4 a Trademark License Agreement between the Company (on the one hand) and
Navistar or Caterpillar (on the other hand), in each case, whereby such Member
agrees to license the trademarks described therein to the Company (each such
agreement, a “Trademark License Agreement”);

 

  1.6.5 an Intellectual Property License Agreement between the Company (on the
one hand) and Navistar or Caterpillar or any of their Affiliates (on the other
hand), in each case, whereby the Company grants such Member a royalty-bearing
license to utilize the Intellectual Property described therein (each such
agreement, a “Royalty-Bearing IP License Agreement”);

 

  1.6.6 a Master Development Services Agreement between the Company (on the one
hand) and Navistar or Caterpillar (on the other hand), in each case, whereby
such Member agrees to perform development work that is funded in its entirety by
the Company (each such agreement, a “Master Development Services Agreement”);

 

  1.6.7 a Truck Sales Agreement between Navistar and the Company setting forth
terms and conditions of the production and sale of JV Trucks by Navistar to the
Company (the “Truck Sales Agreement”);

 

  1.6.8 an Employee Secondment Agreement between the Company (on the one hand)
and Caterpillar or Navistar (on the other hand), in each case, whereby such
Member agrees to second certain employees to the Company (each such agreement,
an “Employee Secondment Agreement”);

 

  1.6.9 an Intercompany Promissory Note between the Company (on the one hand)
and Caterpillar or Navistar (on the other hand), in each case, setting forth
terms and conditions of any intercompany loans by such Member to the Company
(each such agreement, an “Intercompany Promissory Note”); and

 

  1.6.10 a Sharing Agreement between Caterpillar and Navistar (the “Sharing
Agreement”).

1.7 Registered Office/Agent. The registered office of the Company in the State
of Delaware is located at 1209 Orange Street, New Castle County, Wilmington,
Delaware 19801. The registered agent of the Company for service of process at
such address is The Corporation Trust Company. The registered office and
registered agent of the Company may be changed by the Board at any time in
accordance with the Act upon Majority Consent.

 

2. BUSINESS

2.1 Business Generally. Subject to the terms and conditions of this Agreement,
the scope of the business of the Company shall be (a) developing, designing,
testing, manufacturing, assembly, branding, marketing, selling (including
providing purchase financing to

 

3



--------------------------------------------------------------------------------

customers), and distributing and providing product support for (including
providing JV Truck Replacement Parts and service for) JV Trucks, in each case
for all market segments (including Governmental COE Customers and Governmental
Conventional Customers as set forth in Section 11.1.3; provided, however, that
the scope of the business shall not include the sale of vehicles (including
military vehicles, tactical vehicles, COTS vehicles with military features, COTS
vehicles and related parts, and Mine Resistant Ambush Protected vehicles) to
military customers (including sales through sales and resale agents, procurement
agents, prime contractors, and subcontractors where such sales are for use
exclusively by military customers), (b) all things incidental thereto or
connected therewith to the extent permitted under the Act and not in conflict
with the terms of this Agreement (the activities described in clauses (a) and
(b), collectively, the “Business”), and (c) to the extent approved by the Board
upon Majority Consent such other business that a limited liability company
organized in Delaware may lawfully conduct and that is not otherwise in conflict
with the terms of this Agreement. Except as set forth in Sections 2.3.7, 2.3.8
and 10.1.12 of this Agreement or as approved by the Board upon Majority Consent,
the Company shall sell JV Trucks and JV Truck Replacement Parts solely in the
ROW. It is the intent of each of the Parties that the Business be conducted in
accordance with the timetables and schedules set forth in this Agreement
(including the Annual Business Plans and the Rolling Business Plans of the
Company, as such plans are described in Section 2.2). The Company shall conduct
the Business in full compliance with all applicable laws, Caterpillar’s
Worldwide Code of Conduct, Navistar’s Code of Conduct and the terms and
conditions of this Agreement and the Related Agreements. For purposes of the
preceding sentence, if there is any inconsistency between Caterpillar’s
Worldwide Code of Conduct and Navistar’s Code of Conduct, the Board shall
resolve such discrepancy.

2.2 Business Plans.

 

  2.2.1 Annual Business Plan. The Parties have agreed to the initial Annual
Business Plan (covering the period from the Effective Date through and until
October 31, 2009) (as may be modified, amended or supplemented by the Members in
accordance with this Agreement, the “Initial Annual Business Plan”).2 The
Parties agree and acknowledge that although the Initial Annual Business Plan
covers the remaining portion of the 2009 Fiscal Year, all subsequent Annual
Business Plans shall cover one (1) full Fiscal Year. Not later than sixty
(60) calendar days prior to the end of the Initial Annual Business Plan and each
subsequent Fiscal Year, the President shall cause to be prepared and shall
present to the Board a business plan (the “Annual Business Plan”) for the
succeeding Fiscal Year. Each Annual Business Plan (including both the Initial
Annual Business Plan and each subsequent Annual Business Plan) shall contain,
inter alia, (a) pro forma financial statements (projected profit and loss,
balance sheet, and changes in financial position) for the succeeding Fiscal
Year, (b) projected expenditures (expense and capital) for the

 

2 The Members to exchange an e-mail on or about the date of the Truck Business
Relationship Agreement agreeing to the Initial Annual Business Plan and the
Initial Rolling Business Plan. If the Members do not agree to update such
business plans prior to the Effective Date, the form agreed to at the time of
signing the Truck Business Relationship Agreement shall the Initial Annual
Business Plan and the Initial Rolling Business Plan.

 

4



--------------------------------------------------------------------------------

 

succeeding Fiscal Year, (c) financing plans, cash requirements, loan commitments
(each, an “Annual Business Plan Loan Commitment”) and Capital Contribution
commitments (each, an “Annual Business Plan Capital Contribution Commitment”)
for the succeeding Fiscal Year, (d) projected distributions for the succeeding
Fiscal Year, (e) the amount of money to be spent by the Company on research and
development and Intellectual Property development activities for the succeeding
Fiscal Year, (f) decision rules regarding the timing and allocation of resources
of Navistar or the Company, as applicable (in the case of Navistar, subject to
Section 9.2.2), for the manufacture or assembly by Navistar or the Company, as
applicable, of (i) Caterpillar Truck Models and (ii) Navistar Truck Models,
which shall be consistent with achieving the timelines and milestones set forth
in such Annual Business Plan, and (g) such other relevant reports and topics as
are set forth in the Initial Annual Business Plan. The Members shall be
obligated to fund the Annual Business Plan Loan Commitments and the Annual
Business Plan Capital Contribution Commitments in proportion to their respective
Percentage Interests at the time such loan or Capital Contribution is required
to be funded by such Annual Business Plan, except to the extent the Board
determines by Majority Consent that such Annual Business Plan Loan Commitments
or Annual Business Plan Capital Contribution Commitments shall be funded in a
different proportion. Other than with regard to the Initial Annual Business
Plan, each Annual Business Plan shall be subject to the approval of the Board
upon Majority Consent. If Caterpillar, Navistar and their respective
Representatives, as applicable, fail to mutually agree upon and adopt an Annual
Business Plan for the Company and a Rolling Business Plan for the Company prior
to the first day of the Fiscal Year to be covered by such plans, the Company
shall continue operating under this Agreement under that portion of the Rolling
Business Plan most recently approved by the Board upon Majority Consent that
relates to such Fiscal Year (and such portion of the Rolling Business Plan most
recently approved by the Board shall be deemed to be the Annual Business Plan
for such Fiscal Year). Any approved Annual Business Plan shall not be changed,
except upon Majority Consent of the Board. The President shall analyze any
variance between the actual and planned performance under the Annual Business
Plan, and report to the Board the results of such analysis, promptly after the
end of each fiscal quarter.

 

  2.2.2

Five-Year Business Plan. Concurrently with the preparation of the Annual
Business Plan for each Fiscal Year, the President shall cause to be prepared and
shall present to the Board a five (5) year rolling business plan (the “Rolling
Business Plan”) of which the first year shall be the Annual Business Plan for
such Fiscal Year. Each Rolling Business Plan shall contain, inter alia, (a) pro
forma financial statements (projected profit and loss, balance sheet, and
changes in financial position) for the succeeding five (5) Fiscal Year period,
(b) projected expenditures (expense and capital) for the succeeding five
(5) Fiscal Year period, (c) financing plans, cash requirements, loan commitments
and Capital Contribution commitments for the succeeding five (5) Fiscal Year
period, (d) projected

 

5



--------------------------------------------------------------------------------

 

distributions for the succeeding five (5) Fiscal Year period, (e) the amount of
money to be spent by the Company on research and development and Intellectual
Property development activities for each Fiscal Year in the succeeding five
(5) Fiscal Year period, and (f) such other relevant reports and topics as are
set forth in the initial Rolling Business Plan (as may be modified, amended or
supplemented by the Members in accordance with this Agreement, the “Initial
Rolling Business Plan”). The Members shall be obligated to fund (i) (A) the loan
commitments scheduled to occur during the first thirty-six (36) months in the
Initial Rolling Business Plan and (B) the loan commitments scheduled to occur
during the first three (3) Fiscal Years in each other Rolling Business Plan
approved by Majority Consent of the Board (each such loan, a “Three-Year
Business Plan Loan Commitment”) and (ii) (A) the Capital Contribution
commitments scheduled to occur during the first thirty-six (36) months in the
Initial Rolling Business Plan and (B) the Capital Contribution commitments
scheduled to occur during the first three (3) Fiscal Years in each other Rolling
Business Plan approved by Majority Consent of the Board (each such Capital
Contribution, a “Three-Year Business Plan Capital Contribution Commitment”), in
the case of each of clauses (i) and (ii), in proportion to their respective
Percentage Interests at the time such loan or Capital Contribution is required
to be funded by such Rolling Business Plan, except to the extent the Board
determines by Majority Consent such Three-Year Business Plan Loan Commitments or
Three-Year Business Plan Capital Contribution Commitments shall be funded in a
different proportion. Other than with regard to the Initial Rolling Business
Plan adopted by the Parties concurrent with the execution of this Agreement,
each Rolling Business Plan shall be subject to the approval of the Board upon
Majority Consent. If the Board fails to adopt a new Rolling Business Plan upon
Majority Consent prior to the first day of the five (5) Fiscal Year period to be
covered by such Rolling Business Plan, the Company shall continue operating
under the Rolling Business Plan most recently approved by the Board upon
Majority Consent (i.e., the existing Rolling Business Plan shall continue as a
four (4) year rolling business plan, with the first year being deemed (but not
for purposes of determining whether a Company Deadlock exists with respect to
Section 5.13.1 or for purposes of Section 21.2.5(a)) to be the Annual Business
Plan, and so forth for subsequent years), it being understood that only the
funding amounts for the first thirty-six (36) months of a Rolling Business Plan
will be binding on the Members. Any approved Rolling Business Plan shall not be
changed, except upon Majority Consent of the Board. The Parties have agreed to
the Initial Rolling Business Plan (covering the period from the Effective Date
until October 31, 2013). The Parties agree and acknowledge that although the
Initial Rolling Business Plan covers both the remaining portion of the 2009
Fiscal Year and the succeeding four (4) Fiscal Year period ending on October 31,
2013, all subsequent Rolling Business Plans shall cover five (5) full Fiscal
Year periods. For the avoidance of doubt, the Members shall be obligated to fund
the loan commitments and the Capital Contribution commitments set forth in the
Initial Rolling Business Plan for the period from the Effective Date through the
date that is thirty-six (36) months after the Effective Date.

 

6



--------------------------------------------------------------------------------

  2.2.3 Efforts to Adopt Annual Business Plan and Rolling Business Plan. Each of
Caterpillar and Navistar shall cause its respective Representatives to, subject
to the second and third sentences of Section 5.12, meet and seek in good faith
to adopt, prior to the commencement of each Fiscal Year, an Annual Business Plan
for such Fiscal Year and a Rolling Business Plan of which the first year shall
be the Annual Business Plan, as provided in Section 2.2.2.

2.3 Operations in Core ROW Countries, Legacy Countries, and other Non-Core ROW
Countries.

 

  2.3.1 Commencement of Operations; Required Governmental Filings and Consents.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not commence sales or other operations in any ROW country unless and until all
notices, reports, applications, and other filings required to be made prior to
the commencement of such operations by the Company in such ROW country with, and
all consents, registrations, approvals, permits, clearances and authorizations
required to be obtained prior to the commencement of such operations by the
Company from, any governmental authority having jurisdiction in such ROW country
in connection with the transactions and other matters contemplated by this
Agreement and the Related Agreements shall have been made or obtained (as the
case may be).

 

  2.3.2 Branding Strategy; JV Truck Models; JV Dealer Selection. As noted in
greater particularity in this Section 2.3, and subject to the terms of
Sections 2.3.5 and 2.3.6, the Company shall not commence the sale of JV Trucks
or JV Truck Replacement Parts in any ROW country unless the Board has approved,
by Majority Consent, (a) the Company’s branding strategy with respect to such
ROW country, (b) a list of those particular Navistar Truck Models (if any) and
Caterpillar Truck Models (if any) to be sold by the Company in such ROW country
(together with an introduction date for each such model) and (c) the selection
of the JV Dealer(s) with respect to such ROW country.

 

  2.3.3 Core ROW Countries.

 

  2.3.3.1

The Members agree and acknowledge that, as of the Effective Date, while the
Initial Annual Business Plan and the Initial Rolling Business Plan cover all of
the Core ROW Countries (except China), such business plans contain a definitive
branding strategy, a list of those particular Navistar Truck Models (if any) and
Caterpillar Truck Models (if any) to be sold by the Company (together with an
introduction date for each such model) and a selection of the JV Dealer(s), in
each case, solely with respect to Russia, South Africa and Australia (but not
with respect to Brazil, Turkey or China). Accordingly, except as

 

7



--------------------------------------------------------------------------------

 

provided in Section 2.3.3.2, immediately following the Effective Date, the
Company shall initially concentrate on selling JV Trucks and JV Truck
Replacement Parts solely in Russia and South Africa and, pursuant to
Section 15.3.8.2, parts, components and trucks in Australia.

 

  2.3.3.2 Notwithstanding the terms of Section 2.3.3.1, immediately following
the Effective Date, the Company shall (i) sell replacement parts for Medium Duty
Trucks and Heavy Duty Trucks (but, for the avoidance of doubt, not Medium Duty
Trucks or Heavy Duty Trucks) in each of Brazil and Turkey, and (ii) until such
time as the Board determines by Majority Consent to sell JV Trucks in China,
sell Medium Duty Trucks and Heavy Duty Trucks and replacement parts for Medium
Duty Trucks and Heavy Duty Trucks in China, in each case consistent with
Navistar’s past practice in such countries prior to the Effective Date and on
the same terms and conditions used for sales of such products by Navistar in
such countries as of immediately prior to the Effective Date. The Company shall
make such sales in each such country to Navistar’s dealer in such country or to
a JV Dealer if such a dealer has been appointed in accordance with the terms of
this Agreement. For the avoidance of doubt, all profits and losses arising from
such sales shall be for the account of the Company.

 

  2.3.3.3

Subject to the terms of Section 2.3.3.2, the Company shall not commence the sale
of any JV Trucks or JV Truck Replacement Parts in Brazil, Turkey or China until
the Board has finalized and adopted, by Majority Consent, that portion of the
Initial Annual Business Plan and the Initial Rolling Business Plan pertaining to
such Core ROW Country, including (a) the Company’s branding strategy with
respect to such Core ROW Country, (b) a list of those particular Navistar Truck
Models (if any) and Caterpillar Truck Models (if any) to be sold by the Company
in such Core ROW Country (together with an introduction date for each such
model), and (c) the selection of the JV Dealer(s) with respect to such Core ROW
Country. The Members and the Representatives shall meet and seek in good faith
to, in cooperation with the President and other management personnel of the
Company, as soon as practicable after the Effective Date, agree upon updated,
more detailed versions of the Initial Annual Business Plan and the Initial
Rolling Business Plan incorporating the items described in the immediately
preceding sentence with respect to Brazil, Turkey, and China, which versions
shall supersede and replace the Initial Annual Business Plan and the Initial
Rolling Business Plan in the forms agreed to by the Members on the Effective
Date. Notwithstanding the foregoing, (i) the Company shall operate in accordance
with the

 

8



--------------------------------------------------------------------------------

 

Initial Annual Business Plan and the Initial Rolling Business Plan, and (ii) the
Members shall be obligated to fund the Capital Contribution Commitments and Loan
Commitments set forth in the Initial Annual Business Plan and in the Initial
Rolling Business Plan for the period from the Effective Date through the date
that is thirty-six (36) months after the Effective Date unless and until such
commitments are superseded and replaced by more detailed versions of such plans.

 

  2.3.4 China. Without limiting the generality of Section 2.3.3, the Members and
the Representatives shall meet and seek in good faith to, in cooperation with
the President and other management personnel of the Company, as soon as
practicable after the Effective Date, prepare and agree upon a business plan for
the Company for the development, manufacture, sale, and distribution of Medium
Duty Trucks, Heavy Duty Trucks, and replacement parts therefor in China and the
export of such products from China to other ROW countries (the “China Business
Plan”) that (a) is based on reasonable assumptions and thorough, reliable market
research, (b) identifies a Chinese truck manufacturer with which the Company
shall seek to cooperate in executing such business plan, (c) contains, inter
alia, (i) pro forma financial statements (projected profit and loss, balance
sheet, and changes in financial position) for the succeeding five (5) Fiscal
Year period and (ii) projected expenditures (expense and capital) for the
succeeding five (5) Fiscal Year period, and (d) can reasonably be expected to
yield an internal rate of return for the Company that is mutually agreeable to
each of the Members in its sole discretion. Once the China Business Plan is
adopted by the Board by Majority Consent, the Members and the Representatives
will meet and seek in good faith to, in cooperation with the President and other
management personnel of the Company, incorporate and expand upon such plan in
the next Annual Business Plan and Rolling Business Plan of the Company (such
that the next Annual Business Plan and Rolling Business Plan of the Company
contain Capital Contribution Commitments and Loan Commitments pertaining to the
Company’s contemplated operations in China).

 

 

2.3.5

Legacy Countries. Notwithstanding anything to the contrary in this Agreement,
following the Effective Date Navistar shall be entitled to continue to sell
Medium Duty Trucks, Heavy Duty Trucks, and replacement parts therefor in each
Legacy Country consistent with past practice prior to the Effective Date;
provided, however, that Navistar shall cease all such sales in each Legacy
Country, and the Company shall commence sales of JV Trucks and JV Truck
Replacement Parts in such Legacy Country, upon the earlier to occur of the
following dates (such date, the “Legacy Country Commencement Date”): (a) the
second (2nd) anniversary of the Effective Date, and (b) such date as determined
by the Board by Majority Consent. For the avoidance of doubt, if, on or before
the Legacy Country Commencement Date with respect to any Legacy Country, the
Board has not yet adopted by Majority Consent a version of that portion of the
Initial Rolling Business Plan pertaining to such Legacy Country

 

9



--------------------------------------------------------------------------------

 

(including the Company’s branding strategy for such Legacy Country, a list of
those particular Navistar Truck Models (if any) and Caterpillar Truck Models (if
any) to be sold by the Company in such Legacy Country (together with an
introduction date for each such model), and the selection of the JV Dealer(s)
with respect to such Legacy Country) that is more detailed than as set forth in
the Initial Rolling Business Plan, the Company shall adhere to the plan set
forth in the Initial Rolling Business Plan. Notwithstanding the foregoing or any
other provision of this Agreement (including Section 11.3), if, on or before the
Legacy Country Commencement Date with respect to any Legacy Country, the Board
has not yet selected, by Majority Consent, the JV Dealer(s) for such Legacy
Country, the Company shall seek to enter into JV Dealer sales and service
agreements with the existing Navistar dealers in such Legacy Country to sell in
such Legacy Country all JV Trucks and JV Truck Replacement Parts sold by
Navistar in such Legacy Country immediately prior to the Legacy Country
Commencement Date until such selection is made. From and after the Legacy
Country Commencement Date, neither Navistar nor its 5% Affiliates (excluding the
Mahindra JV) shall sell any Medium Duty Trucks, Heavy Duty Trucks or replacement
parts therefor in such Legacy Country; provided, however, that until such time
as the Rolling Business Plan adopted by the Board provides for the sale of JV
Trucks and JV Truck Replacement Parts in such Legacy Country, the Company shall
be required to sell to the former Navistar dealers in such Legacy Country,
Medium Duty Trucks, Heavy Duty Trucks, and replacement parts therefor consistent
with past practice prior to the Legacy Country Commencement Date.

 

 

2.3.5.1

The Members have agreed to an aggregate baseline amount of profits for the
Legacy Countries equal to $25,408,000, which amount shall be indexed in
accordance with the procedures and methodologies set forth in Exhibit B for each
Fiscal Year occurring during the period from the Effective Date to (and
including) the fifth (5th) anniversary of the Effective Date (such amount, as
indexed, the “Baseline Profit Amount”).

 

 

2.3.5.2

For the Legacy Countries, during the period from the Effective Date to (but not
including) the Legacy Country Commencement Date with respect to each such Legacy
Country, the Company shall provide Navistar with Marketing Services in support
of sales by Navistar of Medium Duty Trucks, Heavy Duty Trucks, and replacement
parts therefor in such Legacy Country. In exchange for such Marketing Services,
with respect to each Fiscal Year (or portion thereof) occurring during the
period from the Effective Date to (but not including) the earlier of (a) the
second (2nd) anniversary of the Effective Date, and (b) the date on which the
Company has commenced sales of JV Trucks and JV Truck Replacement Parts in all
of the Legacy Countries, the Company shall be entitled to receive from Navistar
any Navistar Legacy Profit Amount with respect to such Fiscal Year (or portion
thereof) in excess of the Baseline Profit Amount.

 

10



--------------------------------------------------------------------------------

 

2.3.5.3

With respect to each Fiscal Year (or portion thereof) occurring during the
period from the earlier of (a) the second (2nd) anniversary of the Effective
Date, and (b) the date on which the Company has commenced sales of JV Trucks and
JV Truck Replacement Parts in all of the Legacy Countries to (but not including)
the tenth (10th) anniversary of the Effective Date, Navistar shall be entitled
to receive from the Company distributions in an amount equal to the lesser of
(a) the amount of profits earned by the Company during such Fiscal Year (or
portion thereof) in connection with the sale of JV Trucks and JV Truck
Replacement Parts in the Legacy Countries and (b) the Baseline Profit Amount.

 

 

2.3.5.4

For purposes of Sections 2.3.5.2 and 2.3.5.3, with respect to each Fiscal Year
(or portion thereof) occurring during the period from the Effective Date to (but
not including) the tenth (10th) anniversary of the Effective Date, the Members
shall determine and agree upon, in accordance with the procedures and
methodologies set forth in Exhibit B, (a) no later than thirty (30) calendar
days following the end of each fiscal quarter in such Fiscal Year, the actual
Navistar Legacy Profit Amount during such quarter period or profits earned by
the Company from sales of JV Trucks and JV Truck Replacement Parts in the Legacy
Countries during such quarter period and (b) no later than ninety (90) calendar
days following the end of such Fiscal Year (or portion thereof), the actual
Navistar Legacy Profit Amount during such Fiscal Year (or portion thereof), or
profits earned by the Company from sales of JV Trucks and JV Truck Replacement
Parts, in the Legacy Countries during such Fiscal Year (or portion thereof).

 

  2.3.6 Non-Core ROW Countries other than Legacy Countries.

 

  2.3.6.1 The Company shall not commence the sale of JV Trucks or JV Truck
Replacement Parts in any Non-Core ROW Country other than the Legacy Countries
until the Board approves, by Majority Consent, (a) the Company’s branding
strategy with respect to such ROW country, (b) a list of those particular
Navistar Truck Models (if any) and Caterpillar Truck Models (if any) to be sold
by the Company in such ROW country (together with an introduction date for each
such model), and (c) the selection of the JV Dealer(s) with respect to such ROW
country.

 

  2.3.6.2

Notwithstanding Section 2.3.6.1, if the Company has an opportunity to make a
one-time sale of JV Trucks or JV Truck Replacement Parts in any ROW country in
which the Company is not otherwise

 

11



--------------------------------------------------------------------------------

 

systematically conducting any operations or sales, the Company may make such
sale; provided, however, that Majority Consent of the Board shall be required
for the Company to make such sale if doing so would require the incurrence of
costs and expenses (other than expenditures to purchase inventory of JV Trucks
and JV Truck Replacement Parts) of more than $100,000 and such costs and
expenses are not already specifically provided for in an Annual Business Plan
(it being understood that, for purposes of this proviso, the amount of such
costs and expenses shall be deemed to include all costs and expenses incurred by
the Company with respect to all one-time sales made by the Company in any ROW
country pursuant to this Section 2.3.6.2 during the twelve (12) month period
preceding the date on which the Board is presented with the subject one-time
sale opportunity).

 

  2.3.7 Sales of Medium Duty COE Trucks.

2.3.7.1 It is the intention of the Members that the Company be in the business
of developing, designing, testing, manufacturing, assembly, branding, marketing,
selling (including providing purchase financing to customers), and distributing
and providing product support for (including providing JV Truck Replacement
Parts and service for), Medium Duty COE Trucks throughout the ROW. Each Member
will use its good faith efforts to make this a successful segment of the
Company’s Business throughout the ROW. Notwithstanding the foregoing, on or
about four (4) years following the Effective Date, Caterpillar will declare its
intention, determined in its sole discretion, as to whether Caterpillar desires
the Company to remain in or exit the Medium Duty COE Truck Business in the ROW.
If Caterpillar declares that it wants the Company to remain in the Medium Duty
COE Truck Business in the ROW, then the Company shall continue in such business.
If Caterpillar declares that it wants the Company to exit the Medium Duty COE
Truck Business in the ROW, then the Company’s Medium Duty COE Truck Business
shall continue for an additional two (2) years, during which time the Members
will (i) continue to explore ways to make the Company’s Medium Duty COE Truck
Business acceptable to both Members, determined in their sole discretion, and
(ii) develop and implement strategies to exit such business. Unless the Board
agrees otherwise by Majority Consent, upon the expiration of such two (2) year
period, (i) the Company shall cease being in the Medium Duty COE Truck Business
in the ROW, (ii) the non-competition and exclusivity provisions of this
Agreement, including Sections 11.1 and 15.1, shall cease and be of no further
force or effect with respect to the Medium Duty COE Truck Business,
(iii) Navistar and its Affiliates shall be permitted to sell Navistar-branded
Medium Duty COE Trucks through Navistar-branded JV Dealers, including those
owned by Caterpillar dealers (provided that Navistar pays Caterpillar a
marketing services fee (not to exceed 3% of dealer net sales) as determined by
Caterpillar solely in connection with sales of Navistar-branded Medium Duty COE
Trucks through Navistar-branded JV Dealers owned by Caterpillar dealers), and
(iv) the Board by Majority Consent may determine to sell, distribute or dispose
of all Company Intellectual Property and other assets solely to the extent
related to the Company’s Medium Duty COE Truck Business.

 

12



--------------------------------------------------------------------------------

2.3.7.2 Notwithstanding anything in this Agreement to the contrary, until such
time as the Mahindra JV Agreement is amended to permit the Company to market,
sell and distribute Medium Duty COE Trucks in regions of the ROW other than COE
China, Central America and South America, the Company shall not be permitted to
market, sell or distribute, or provide product support for, Medium Duty COE
Trucks anywhere in the world other than COE China, Central America and South
America. Prior to commencing sales of Medium Duty COE Trucks in COE China,
Central America or South America, the President shall prepare and present to the
Board a separate business case for the sale of such trucks in such territories.
The commencement of sales of Medium Duty COE Trucks in COE China, Central
America or South America shall require the Majority Consent of the Board;
provided, however, that, notwithstanding anything to the contrary in this
Agreement, Navistar may, following notice to and discussion by the Board (but
without a requirement for Board approval), commence developing, designing,
testing, manufacturing, assembly, branding, marketing, selling, and distributing
and providing product support for (including providing replacement parts and
service for), Navistar-branded (but not Mahindra-branded or Mahindra JV-branded)
Medium Duty COE Trucks for sale solely through Navistar dealers and
Navistar-branded JV Dealers that are not owned by Caterpillar dealers in those
Legacy Countries listed on Schedule 2.3.5 that are located in Central America or
South America and may continue such activities for the period of time permitted
under Section 2.3.5 (provided that such Navistar-branded Medium Duty COE Trucks
may not use a cab developed or designed by JAC Co. Ltd or its Affiliates without
prior approval by the Board with Majority Consent).

2.3.7.3 Caterpillar shall not be permitted to develop, design, test,
manufacture, assemble, brand, market, sell or distribute, or provide product
support for, North American Medium Duty COE Trucks in North America except
through the Company.

2.3.7.4 Navistar shall be permitted to engage, for its own account, in
developing, designing, testing, servicing, manufacturing, assembly, branding,
marketing, selling and distributing, and providing product support for, and
managing the replacement parts business relating to, North American Medium Duty
COE Trucks sold in North America (either, at its option, directly or indirectly
by contracting with any Person, including the Company, to perform one or more of
such activities), it being understood that, irrespective of whether Navistar
performs any or all of such activities directly or indirectly by contracting
with another Person, (i) such North American Medium Duty COE Trucks shall not
constitute a JV Truck Model, such related replacement parts shall not constitute
JV Truck Replacement Parts and such activities to the extent relating to such
North American Medium Duty COE Trucks or related replacement parts shall not be
deemed to be included in the Business, and (ii) all revenues, expenses, profits
and losses arising from such North American Medium Duty COE Trucks or related
replacement parts sold in North America and the conduct of such activities by
Navistar shall be entirely for the account of Navistar (and not for the Company
or Caterpillar). Navistar may, at its option, require the Company to perform
some or all of the development, designing, testing, manufacturing, and assembly
of such North American Medium Duty COE Trucks or related replacement parts
pursuant to one or more of a development service agreement, a component supply
agreement and a truck sales agreement (as applicable), in the forms agreed to by
both Members, and the Parties hereby agree to negotiate in good faith regarding
the pricing terms thereof; provided, however, that the terms of any such
development services agreement shall provide that Navistar shall own all rights
to any Intellectual Property developed thereunder.

 

13



--------------------------------------------------------------------------------

2.3.7.5 Neither Member shall sell unique replacement parts for the other
Member’s brand of Heavy Duty COE Trucks in North America to any Navistar or
Caterpillar (as applicable) dealer. Navistar shall adopt and implement policies,
processes, and systems to (i) monitor, to the extent practicable, the end-user
customers to which replacement parts for Navistar-branded North American Medium
Duty COE Trucks are sold, and (ii) discourage Navistar’s dealers from selling
such replacement parts to end-user customers for use in Caterpillar-branded
Vocational Heavy Duty COE Trucks in North America. If, at any time during the
term of this Agreement, Caterpillar reasonably believes in good faith that
Navistar’s dealers have, in fact, sold such replacement parts to end-user
customers for use in Caterpillar-branded Vocational Heavy Duty COE Trucks in
North America, (A) the Members shall cooperate with each other in furtherance of
investigating such matter and, subject to applicable law, taking corrective
actions to discourage such sales from occurring, and (B) in the event that a
material amount of such sales did, in fact, occur, bring such matter to the
Board to determine any appropriate remediation action it deems necessary.

 

  2.3.8 Sales of Heavy Duty COE Trucks.

2.3.8.1 Subject to the terms set forth in this Section 2.3.8, Navistar may at
anytime require the Company to develop, design, test, manufacture, and assemble
Heavy Duty COE Trucks and replacement parts therefor for, and sell to, Navistar
for re-sale in North America. In such event, subject to the terms set forth in
this Section 2.3.8, Caterpillar may at anytime thereafter require the Company to
develop, design, test, manufacture, and assemble Vocational Heavy Duty COE
Trucks and replacement parts therefor for, and sell to, Caterpillar for re-sale
in North America; provided, however, that such Vocational Heavy Duty COE Trucks
must be appropriately brand differentiated from the Heavy Duty COE Trucks being
sold by Navistar in North America. Notwithstanding the foregoing, (i) upon Board
approval with Majority Consent or (ii) in the event that the market share of
Vocational Heavy Duty COE Trucks (but only with respect to the high cab over
engine segment) is equal to or greater than ten percent (10%) of the total
market share of Vocational Heavy Duty Trucks in North America (as determined
using independent third party market share data), subject to the terms set forth
in this Section 2.3.8, Caterpillar may at anytime thereafter require the Company
to develop, design, test, manufacture, and assemble Vocational Heavy Duty COE
Trucks and replacement parts therefor for, and sell to, Caterpillar for re-sale
in North America; provided, however, that such Vocational Heavy Duty COE Trucks
must be appropriately brand differentiated from any Heavy Duty COE Trucks being
sold by Navistar in North America. Notwithstanding anything to the contrary in
this Agreement, Caterpillar and its Affiliates shall not sell any Vocational
Heavy Duty COE Truck to military customers (including sales through sales and
resale agents, procurement agents, prime contractors, and subcontractors where
such sales are for use exclusively by military customers) anywhere in the world.

2.3.8.2 None of Navistar, Caterpillar or any of their 5% Affiliates may
(i) develop or design Heavy Duty COE Trucks for sale in North America except
through the Company or (ii) manufacture, assemble, brand, market, sell,
distribute, or provide product support for, any Heavy Duty COE Trucks in North
America that were not developed and designed by or through the Company. Such
Heavy Duty COE Trucks shall not constitute a JV Truck Model and related
replacement parts therefor shall not constitute JV Truck Replacement Parts and
such activities to the extent relating to such Heavy Duty COE Trucks or related

 

14



--------------------------------------------------------------------------------

replacement parts shall not be deemed to be included in the Business, and
(ii) all revenues, expenses, profits and losses arising from such Heavy Duty COE
Trucks or related replacement parts sold in North America and the conduct of
such activities by such Member shall be entirely for the account of such Member
(and not for the Company or the other Member).

2.3.8.3 In addition to the development and designing of such Heavy Duty COE
Trucks, such Member may, at its option, require the Company to also perform some
or all of the testing, manufacturing, and assembly of such Heavy Duty COE Trucks
or related replacement parts pursuant to one or more of a development services
agreement, a component supply agreement and a truck sales agreement (as
applicable), in the forms agreed to by the Members, and shall provide pricing
terms of Cost-plus-2.5% (except for development services, which shall be priced
at Cost-plus-[5][7]%); provided, however, that the terms of any such development
services agreement shall provide that such Member shall own all rights to any
Intellectual Property developed thereunder; provided, further, however, that the
Company may perform such services for Caterpillar only for Vocational Heavy Duty
COE Trucks. If such Member requires the Company to perform some or all of the
testing, manufacturing, and assembly of such Heavy Duty COE Trucks or related
replacement parts pursuant to this Section 2.3.8, and such activities require
the use of any machinery, equipment or tooling that is not already owned by the
Company, then at the option of such Member, (a) the Company shall lease such
machinery, equipment and tooling from a third party, and such Member shall
reimburse the Company for all costs and expenses incurred in connection with
such lease or (b) such Member shall lease such machinery, equipment and tooling
to the Company (at no cost or expense to the Company).

2.3.8.4 In the event that the Company desires to sell or distribute a
Caterpillar Truck in the ROW that has been developed and designed for
Caterpillar in North America, Navistar shall sell such Caterpillar Trucks to the
Company for re-sale in the ROW pursuant to and upon the terms (including price)
set forth in the Truck Sales Agreement.

2.3.8.5 Notwithstanding any other provision of this Agreement, without the
Majority Consent of the Board, Navistar shall not sell, contribute, license or
otherwise provide any Intellectual Property related exclusively to the Global
Eagle cab (or any successor cab) to any third party (including the Mahindra JV)
for use in connection with developing, designing, testing, manufacturing,
assembly, branding, marketing, selling, or distributing any Medium Duty COE
Trucks or Heavy Duty COE Trucks in the ROW.

2.3.9 Mahindra JV Royalties. If Navistar or any of its Affiliates is
contractually obligated pursuant to the Mahindra JV Agreement and actually pays
the Mahindra JV royalties as a direct result of the sale and distribution by the
Company of Medium Duty COE Trucks in the ROW, the Company shall reimburse
Navistar on an annual basis (within thirty (30) calendar days following the
Company’s receipt of reasonably satisfactory evidence from Navistar verifying
such payment) for fifty-one percent (51%) of such royalties actually paid by
Navistar to the Mahindra JV during the prior fiscal year of the Mahindra JV.

2.3.10 Mahindra JV Replacement Parts. Navistar shall use its commercially
reasonable efforts to (i) limit the Mahindra JV’s sales of replacement parts for
Medium Duty Trucks and Heavy Duty Trucks in the ROW to those that are reasonable
in relation to the volume of Medium Duty Trucks and Heavy Duty Trucks sold by
the Mahindra JV prior to such replacement parts sales, and (ii) cause

 

15



--------------------------------------------------------------------------------

the Mahindra JV to adopt and implement policies, processes and systems to
(x) monitor, to the extent practicable, the end-user customers to which such
replacement parts are sold, and (y) discourage the Mahindra JV’s dealers from
selling such replacement parts to end-user customers for use in trucks other
than Medium Duty Trucks and Heavy Duty Trucks sold by the Mahindra JV in the
ROW. If, at any time during the term of this Agreement, Caterpillar reasonably
believes in good faith that the Mahindra JV’s dealers have, in fact, sold such
replacement parts to end-user customers for use in trucks other than as
permitted above, (A) the Members shall cooperate with each other, and Navistar
shall use its commercially reasonable efforts to cause the Mahindra JV to
cooperate with the Members, in furtherance of investigating such matter and,
subject to applicable law, taking corrective actions to discourage such sales
from occurring, and (B) in the event that a material amount of such sales did,
in fact, occur, bring such matter to the Board to determine any appropriate
remediation action it deems necessary.

2.4 Formation of Subsidiaries. The Parties agree and acknowledge that, under
certain circumstances, upon Majority Consent of the Board in accordance with
Section 5.13.25, the Company may cause one or more direct or indirect wholly
owned subsidiaries of the Company to be organized under the laws of the United
States or any other jurisdiction. For purposes of this Agreement, the business
and affairs of the Company shall be deemed to include the business and affairs
of each such subsidiary, and any reference in this Agreement to the Company
shall be deemed to include all of its direct and indirect wholly owned
subsidiaries (unless the context explicitly requires a different
interpretation). The governing documents of each such subsidiary shall be
drafted in such a manner so as to effectively provide that the business and
affairs of such subsidiary shall be managed in accordance with the provisions of
this Agreement as if such business and affairs were the business and affairs of
the Company.

2.5 Modifications to Structure. In determining the scope of the Business under
Section 2.1 and in preparing any Annual Business Plan or any Rolling Business
Plan under Section 2.2, each of Caterpillar and Navistar shall cause its
respective Representatives to use their commercially reasonable efforts to adapt
the structure and manner in which the Company does business to take into account
evolving legal, regulatory, and business considerations affecting the Company or
either Member, including changes that are needed by either Member, so long as
the costs of any such change are borne (a) solely by either Member, as
applicable (in the case of a benefit to only such Member) or (b) proportionately
by both Members (in the case of a benefit to both Members), and the aggregate
economic interests of the Members are not altered as a result of such structure.
Without limiting the generality of the foregoing, the Parties shall cooperate in
determining whether, in certain circumstances, the Company should arrange for
separate and distinct legal entities to conduct (i) that portion of the Business
relating to all or any part of developing, designing, testing, manufacturing,
assembly, branding, marketing, selling, and distributing JV Trucks (on the one
hand) and (ii) the provision of product support and other services relating to
JV Trucks (on the other hand).

 

3. CAPITAL STRUCTURE; FINANCING; DISTRIBUTION POLICY

3.1 Initial Contributions; Percentage Interests.

 

  3.1.1 Each of Caterpillar and Navistar has made a cash Capital Contribution to
the Company in an amount equal to all Annual Business Plan Loan Commitments and
Annual Business Plan Capital Contribution Commitments scheduled to occur during
the first six (6) months of the Initial Annual Business Plan.

 

16



--------------------------------------------------------------------------------

  3.1.2 Each Member’s percentage interest (the “Percentage Interest”) in the
Company, calculated based solely on such Member’s Capital Contribution, shall
initially be the amount set forth opposite such Member’s name on Schedule 3.1.2,
as may be amended, modified, or supplemented from time to time pursuant to the
terms of this Agreement with Unanimous Consent of the Members.

3.2 Additional Contributions and Funding.

 

  3.2.1 No Obligation. Except (a) as set forth in Section 2.2, this Section 3.2,
Section 5.13.34, or the Initial Annual Business Plan, (b) for any Capital
Contribution Commitments or Loan Commitments for the period from the Effective
Date through the first thirty-six (36) months following the Effective Date,
(c) for any Capital Contribution Commitments or Loan Commitments set forth in
any Annual Business Plan, or (d) for any Capital Contribution Commitments or
Loan Commitments set forth in any Rolling Business Plan (in the case of each of
clauses (c) and (d), as approved by the Board upon Majority Consent), or as
approved by the Board upon Majority Consent, no Member shall be obligated or
permitted to make any additional Capital Contribution or to loan any funds to
the Company.

 

  3.2.2 Majority Consent; Annual Business Plan. The Board, upon Majority
Consent, may require the Members to make a Capital Contribution to the Company
or loan funds (pursuant to the terms of the Intercompany Promissory Note) to the
Company on a pro rata basis in accordance with the Percentage Interest of each
Member or, as applicable, on some other basis as determined by the Board by
Majority Consent. Furthermore, any amount that is required to be provided to the
Company as a Capital Contribution Commitment or Loan Commitment pursuant to an
Annual Business Plan or a Rolling Business Plan shall be funded by the Members
on a pro rata basis in accordance with the Percentage Interest of each Member at
the time such funding is required by such Annual Business Plan or such Rolling
Business Plan, except to the extent the Board determines by Majority Consent
such amount shall be funded in a different proportion (it being understood that
such amount shall be funded as a Capital Contribution unless the Board
determines by Majority Consent that such amount shall be funded as a loan).

 

17



--------------------------------------------------------------------------------

  3.2.3 Failure to Fund Approved Capital Contribution Commitment or Loan
Commitment. If a Member fails to fund a Capital Contribution Commitment or a
Loan Commitment that is required to be funded by such Member pursuant to this
Agreement, then the following provisions of this Section 3.2.3 shall apply:

3.2.3.1 with regard to the non-defaulting Member’s Capital Contribution
Commitment or Loan Commitment, no later than the date that is ten (10) calendar
days following the date on which such Capital Contribution Commitment or Loan
Commitment was required to be funded (the “Required Funding Date”), the
non-defaulting Member shall have the option, exercisable in its sole discretion,
to take any of the following actions:

3.2.3.1.1 in the case of a Loan Commitment, requiring the Company to return to
such non-defaulting Member the amount of such Loan Commitment that such
non-defaulting Member so funded to the Company pursuant to the terms of this
Agreement, it being understood that the amount so returned shall include both
the principal amount of the loan and the interest accrued under the terms of
applicable Intercompany Promissory Note through the date of payment, and such
Intercompany Promissory Note shall be cancelled upon the receipt of such amount
by such non-defaulting Member;

3.2.3.1.2 in the case of a Loan Commitment, leaving in the Company the entire
amount of such Loan Commitment already funded to the Company pursuant to the
terms of this Agreement (in which case each of the Intercompany Promissory Notes
pertaining to such Loan Commitment shall remain in full force and effect in
accordance with their terms);

3.2.3.1.3 in the case of a Capital Contribution Commitment, requiring the
Company to return to such non-defaulting Member the entire amount of such
Capital Contribution Commitment that it so funded to the Company; and

3.2.3.1.4 in the case of a Capital Contribution Commitment, leaving in the
Company the entire amount of any portion of such Capital Contribution Commitment
already funded to the Company by such non-defaulting Member, for credit to such
non-defaulting Member’s Capital Account, and the Percentage Interests of each
Member shall be adjusted in the manner described in Section 3.2.6 based on the
Fair Value of the Company as of the Required Funding Date; and

3.2.3.2 with regard to the defaulting Member’s Capital Contribution Commitment
or Loan Commitment, at any time following the date that is ten (10) calendar
days following the Required Funding Date, the non-defaulting Member shall have
the option, exercisable in its sole discretion, to take one or none of the
following actions (it being understood that the non-defaulting Member shall not
be entitled to take any of the following actions if such non-defaulting Member
took any of the actions described in Section 3.2.3.1.1 or Section 3.2.3.1.3):

3.2.3.2.1 with the consent of the defaulting Member, making a loan (a “Member
Loan”) to the defaulting Member (in an amount equal to the defaulting Member’s
Capital Contribution Commitment or Loan Commitment), which such loan shall bear
an interest rate of fifteen percent (15%), mature on the two-year anniversary of
the Required Funding Date and otherwise contain terms that are substantially
similar to the terms set forth in the Intercompany Promissory Note in order to
enable the defaulting Member to make such required Capital Contribution
Commitment or Loan Commitment to the

 

18



--------------------------------------------------------------------------------

Company, and if the defaulting Member does not repay such loan in accordance
with its terms, at the lending Member’s option, (a) the lending Member shall be
entitled to terminate this Agreement in accordance with Section 21.2.4, or
(b) such loan shall convert into a Capital Contribution by the lending Member to
the Company, creditable to such lending Member’s Capital Account, and the
Percentage Interests of each Member shall be adjusted in the manner described in
Section 3.2.6 based on the Fair Value of the Company as of the maturity date of
such Member Loan; and

3.2.3.2.2 making directly to the Company, for credit to such non-defaulting
Member’s Capital Account, a Capital Contribution in the amount of such
defaulting Member’s required Capital Contribution Commitment or Loan Commitment,
and the Percentage Interests of each Member shall be adjusted in the manner
described in Section 3.2.6 based on the Fair Value of the Company as of the time
at which such Capital Contribution is made (such contributing Member referred to
as the “Contributing Member” and each such contribution, a “Substitute
Contribution”); provided, however, if the non-Contributing Member (the
“Non-Contributing Member”) fails to, within two (2) years following the Required
Funding Date pertaining to such Capital Contribution Commitment or Loan
Commitment, exercise its option to purchase, pursuant to Section 3.2.5, that
portion of the Membership Interest of the Contributing Member pertaining to such
Contributing Member’s Substitute Contribution, then the Contributing Member
shall be entitled to terminate this Agreement in accordance with Section 21.2.4.

For the avoidance of doubt, a defaulting Member’s failure to fund a Capital
Contribution Commitment or a Loan Commitment that is required pursuant to this
Agreement shall not, in and of itself, constitute a Material Breach, and the
non-defaulting Member shall not be entitled to terminate this Agreement in
accordance with Section 21.2.4 with respect to such failure to fund such
particular Capital Contribution Commitment or Loan Commitment; provided, that
the foregoing shall not prohibit the non-defaulting Member from exercising its
rights under, as applicable, (i) clause (a) or clause (b) of Section 3.2.3.2.1
above, or (ii) the proviso in Section 3.2.3.2.2 above.

 

  3.2.4 Funding Methodology. Each Member required under Sections 3.2.2 or
5.13.34, any Annual Business Plan or Rolling Business Plan (in each case as
approved by the Board upon Majority Consent, other than with regard to the
Initial Annual Business Plan and the Initial Rolling Business Plan, in each case
as of the Effective Date), or otherwise by the Board upon Majority Consent to
make a contribution of cash to the capital of the Company or to loan funds to
the Company, as applicable, shall transfer to the Company’s account an amount in
cash (by wire transfer of immediately available funds) equal to the Percentage
Interest of such Member (or such other amount determined by Majority Consent of
the Board expressed as a percentage), multiplied by the aggregate amount
required to be contributed or loaned, as applicable, to the Company on the date
specified in the applicable Annual Business Plan, the Rolling Business Plan, or
otherwise by the Board upon Majority Consent.

 

19



--------------------------------------------------------------------------------

  3.2.5 Purchase Option. If a Contributing Member makes a Capital Contribution
pursuant to Section 3.2.3.2.2, the Non-Contributing Member shall have the right
to, at any time prior to the two-year anniversary of the Required Funding Date
associated with such Substitute Contribution, exercisable by giving written
notice to the Company and the Contributing Member (the “Exercise Notice”), elect
to purchase that portion of the Contributing Member’s Membership Interest
pertaining to such Contributing Member’s Substitute Contribution for the
Repurchase Price on the terms and conditions set forth in this Section 3.2.5
(the “Purchase Option”). If the Non-Contributing Member does not exercise the
Purchase Option within the time period set forth in the preceding sentence and
then consummate such Purchase Option in accordance with this Section 3.2.5, the
Contributing Member shall be entitled to terminate this Agreement in accordance
with Section 21.2.4. If the Non-Contributing Member exercises the Purchase
Option, the Members shall use commercially reasonable efforts to consummate the
closing of the transactions contemplated by such Purchase Option no later than
thirty (30) calendar days following the date of delivery of the Exercise Notice,
at which such closing the Non-Contributing Member shall pay to the Contributing
Member an amount in cash equal to the Repurchase Price and automatically and
without any action on the part of the Members or the Company, the Contributing
Member’s Substitute Contribution shall be cancelled and deleted from such
Contributing Member’s Capital Account.

 

  3.2.6 Percentage Interest Adjustment. For purposes of adjusting the Percentage
Interest of each Member under Section 3.2.3:

3.2.6.1 the defaulting Member shall have a Percentage Interest immediately
following such adjustment equal to the percentage determined by dividing (a) the
product of (i) its Percentage Interest immediately prior to such adjustment and
(ii) the Fair Value of the Company immediately prior to such adjustment, by
(b) the sum of (i) Fair Value of the Company immediately prior to such
adjustment and (ii) the amount of the Capital Contribution made by the
non-defaulting Member at the time of such adjustment; and

3.2.6.2 the non-defaulting Member shall have a Percentage Interest equal to one
hundred percent (100%) less the amount determined in Section 3.2.6.1.

Upon the consummation of an exercise of the Purchase Option pursuant to
Section 3.2.5, if applicable, the defaulting Member’s Percentage Interest shall
be adjusted to reflect such purchase, and the non-defaulting Member’s Percentage
Interest shall be adjusted to reflect the deletion of the Substitute
Contribution from the non-defaulting Member’s Capital Account as provided in
Section 3.2.5.

 

4. MEMBERS

4.1 No Management by Members. Except as expressly set forth in the Act or this
Agreement, the Members shall not have any vote or take any part in the control
or management of the Business or have any authority or power to act for or on
behalf of the Company in any manner whatsoever.

 

20



--------------------------------------------------------------------------------

4.2 Limited Liability. No Member shall be obligated or liable to the Company,
any creditor of the Company, or any other Person, for any Liabilities or debts
of the Company, whether arising in contract, tort, or otherwise, solely by
reason of being a Member, except as specifically set forth herein or as
otherwise agreed to in writing by such Member. Except as required by law, no
Member shall be liable to the Company, any other Member, any creditor of the
Company, or any other Person for the repayment of amounts received from the
Company. The failure of the Company to observe any formalities or requirements
relating to the exercise of its powers or management of its Business or affairs
under this Agreement or the Act shall not be grounds for imposing personal
liability on the Members or the Representatives for Liabilities or debts of the
Company, whether arising in contract, tort, or otherwise, solely by reason of
being a Member or Representative.

4.3 Withdrawal or Resignation. Except as provided in Section 19 or 21, no Member
shall have the right to withdraw or resign as a Member. No Member shall take any
voluntary action that would result in dissolution of the Company pursuant to the
Act.

4.4 Meetings. Regular meetings of the Members may be held without notice at such
time and at such place as shall from time to time be determined by the Members
by Unanimous Consent. The Company may, but shall not be required to, hold an
annual meeting of the Members. The President or any Representative, unless
otherwise prescribed by law, may call special meetings of the Members for any
purpose. Unless otherwise determined by the Members by Unanimous Consent, all
meetings of the Members shall be held at the Company’s principal place of
business. Members may participate in any regular or special meeting of the
Members by means of conference telephone or similar communications equipment
pursuant to which all Persons participating in the meeting can hear each other
or by any other means permitted by the Act, and such participation shall
constitute presence in person at such meeting. Except as provided herein,
written notice stating the place, day, and hour of a special meeting of the
Members and the purpose or purposes for which the meeting is called shall be
delivered not less than ten (10) or more than sixty (60) calendar days before
the date of a special meeting to each Member, subject to such shorter notice as
an emergency situation shall reasonably dictate. No actions other than those
specified in the notice may be considered at a special meeting of the Members
unless such consideration is approved by Unanimous Consent of the Members.
Notwithstanding anything to the contrary in this Agreement, if all of the
Members shall meet at any time and place and determine by Unanimous Consent to
hold a meeting at such time and place, such meeting shall be valid without call
or notice, and at such meeting any lawful action may be taken. Accurate minutes
of any meeting of the Members shall be taken and filed with the minute books or
other records of the Company.

4.5 Proxies. At all meetings of the Members, a Member may vote in person or by
proxy executed in writing by the Member or by a duly authorized
attorney-in-fact. Such proxy shall be filed with the Secretary of the Company
before or at the time of the meeting.

 

21



--------------------------------------------------------------------------------

4.6 Action by Members without a Meeting. Any action required or permitted to be
taken at a meeting of the Members may be taken without a meeting if the action
is authorized or approved by a written consent describing the action taken,
signed by all Members, and delivered to the Company for inclusion in the minute
books or for filing with the Company records. A written consent may be delivered
by fax or other electronic means and there shall be no requirement for
maintaining original executed counterparts in the minute books or other records
of the Company. Any such action by written consent shall be sent to each Member
within five (5) calendar days after the consent is executed and filed in the
minute books or with the Company records.

4.7 Waiver of Notice. When any notice of a meeting of the Members is required to
be given to any Member, a waiver thereof in writing signed by or on behalf of
the Member entitled to such notice, whether before, at, or after such meeting,
or such Member’s presence at such meeting, shall be equivalent to the giving of
such notice.

4.8 Actions Requiring Unanimous Member Consent. Notwithstanding anything to the
contrary in this Agreement, no decisions or actions involving the Company as
enumerated below shall be made or taken, as applicable, without Unanimous
Consent of the Members:

 

  4.8.1 except as otherwise set forth in this Agreement, (a) the sale or
issuance to any Person (including any Member or its Affiliates) of any equity
interests in the Company or options to purchase equity interests in the Company
(or any other securities, options, warrants, debentures, or other rights to
acquire, or that are convertible into, equity interests in the Company), or
(b) the adjustment of the Percentage Interests held by the Members;

 

  4.8.2 except as provided in Section 19.2, the admittance of new Members;

 

  4.8.3 the place and time of Member meetings held without notice;

 

  4.8.4 except as provided in Section 21, the voluntary liquidation,
dissolution, or winding up of the Company or the initiation of any bankruptcy
proceedings involving the Company;

 

  4.8.5 any merger, consolidation, or conversion of the Company with or into any
other Person, or, except as provided in Section 21, the Transfer (by lease,
assignment, sale, or otherwise), or proposal to Transfer, all or substantially
all of the Company’s assets in a single transaction or through a series of
related transactions;

 

  4.8.6 any change in the size of the Board;

 

  4.8.7 any amendment of this Agreement or the Certificate of Formation of the
Company attached as Exhibit A;

 

  4.8.8 any modification, amendment, termination, or replacement of, or grant of
any waiver under, any of the Related Agreements;

 

22



--------------------------------------------------------------------------------

  4.8.9 the registration of any securities of the Company with the U.S.
Securities and Exchange Commission or the listing of any securities of the
Company on any stock exchange or over-the-counter market;

 

  4.8.10 any action by the Members taken without a meeting of the Members;

 

  4.8.11 the extension of the term of this Agreement pursuant to Section 21.1;

 

  4.8.12 any other decision of the Company set forth in this Agreement expressly
requiring Unanimous Consent of the Members; and

 

  4.8.13 the agreement or commitment to do any of the foregoing.

4.9 Other Activities. Subject to Section 15, each Member and its Affiliates may
engage in or possess an interest in all business ventures of every nature and
description, independently or with others, even if such activities compete
directly with the business of the other Member and its Affiliates, and neither
the Company nor the other Member shall have any rights by virtue of this
Agreement in and to such independent ventures or the income or profits derived
from them.

4.10 Deficit Upon Liquidation. Upon liquidation as provided in Section 21, none
of the Members shall be liable to the Company for any deficit in its Capital
Account, nor shall such deficits be deemed assets of the Company.

4.11 Company Property; Membership Interests. All property owned by the Company,
whether real or personal, tangible or intangible, and wherever located, shall be
deemed to be owned by the Company and no Member, individually, shall have any
ownership of such property. The Membership Interests shall constitute personal
property.

 

5. BOARD OF REPRESENTATIVES

5.1 Board. Except as otherwise set forth in this Agreement, the Business and
affairs of the Company shall be managed by or under the exclusive direction of
the Board. The Board shall consist of six (6) Representatives, three (3) of whom
shall be appointed by Caterpillar (which appointees shall not be an officer or
employee of the Company or an employee of Caterpillar or one of its Affiliates
who is seconded to the Company), and three (3) of whom shall be appointed by
Navistar (which appointees shall not be an officer or employee of the Company or
an employee of Navistar or one of its Affiliates who is seconded to the
Company). Each Representative shall be authorized to act on behalf of the Member
appointing such Representative for all purposes of this Agreement, and all
actions taken by such Representative shall be binding on such Member.
Caterpillar’s initial appointees shall be [            ], [            ] and
[            ]. Navistar’s initial appointees shall be [            ],
[            ] and [            ]. Each of the Representatives shall be
authorized to appoint a proxy to participate for him or her on all actions of
the Board. Any such proxy shall be filed with the Secretary at or prior to the
meeting at which any action is taken pursuant to such proxy.

5.2 Chairman. The initial chairman of the Board shall serve from the Effective
Date through the date that is one (1) year from the last day of the month in
which the Effective Date occurs. Each subsequent chairman of the Board shall
serve a twelve (12) month term. The initial chairman of the Board shall be, in
Caterpillar’s discretion, one of the three (3) Representatives appointed by
Caterpillar

 

23



--------------------------------------------------------------------------------

with respect to such period. The next chairman of the Board shall be, in
Navistar’s discretion, one of the three (3) Representatives appointed by
Navistar with respect to such period. Caterpillar and Navistar shall thereafter
rotate each twelve (12) month term in determining which of its respective three
(3) Representatives shall serve as chairman of the Board. The role of the
chairman is to chair the meetings of the Board.

5.3 Required Vote. The affirmative vote of a majority of all of the
Representatives comprising the Board (and not, for the avoidance of doubt, a
majority only of the Representatives in attendance at a particular Board
meeting) shall be the act of the Board, unless the vote of a greater proportion
of the Representatives comprising the Board is otherwise required by this
Agreement or the Act.

5.4 Term and Removal; Resignation of Representatives.

 

  5.4.1 Term and Removal. Representatives shall serve in such capacity until
their death, disability, resignation, or removal. The Member appointing a
Representative shall at any time be entitled to remove and replace such
Representative, with or without cause. The Member replacing such Representative
shall promptly deliver a copy of the notice of such removal and replacement to
such Representative, the Board and the other Member. Removal shall be effective
upon receipt of the written notice of such removal by each of such
Representative, the Board and the other Member.

 

  5.4.2 Resignation. Any Representative may resign at any time by giving written
notice to the Board and each Member. The resignation of any Representative shall
take effect upon receipt of such notice by the Board and each Member or at such
later time as shall be specified in the notice.

5.5 Vacancies. If a vacancy occurs as a result of the death, disability,
resignation, or removal of a Representative, the Member appointing such
Representative shall promptly, and in any event no later than the next regularly
scheduled meeting, appoint a replacement Representative.

5.6 Authority of the Representatives. Unless authorized to do so by this
Agreement or by the Board in accordance with the provisions of this Agreement,
no Representative shall have any power or authority to bind the Company in any
way, to act as an agent of the Company, to pledge the Company’s credit, or to
render the Company liable for any purpose.

5.7 No Reimbursement for Expenses or Compensation. The Representatives shall not
be entitled to reimbursement from the Company for costs and expenses incurred in
connection with the management of the Company and in attending Board meetings.
Such expenses may be reimbursed by the Member appointing such Representatives,
in the sole discretion of such Member. The Representatives shall not receive any
compensation or salaries from the Company for performing their duties.

5.8 Meetings. Unless otherwise agreed to by the Board by Majority Consent,
regular meetings of the Board shall be held bi-monthly, and all such meetings
shall be held at the Company’s principal place of business or at such other
place determined by the Board by

 

24



--------------------------------------------------------------------------------

Majority Consent. Representatives may participate in any regular or special
meeting of the Board by means of conference telephone or similar communications
equipment pursuant to which all Persons participating in the meeting can hear
each other or by any other means permitted by the Act, and such participation
shall constitute presence in person at such meeting. Unless otherwise prescribed
by law, special meetings of the Board shall be held whenever called by any
Representative. Written notice stating the place, day, and hour of a special
meeting and the purpose or purposes for which the meeting is called shall be
delivered not less than forty-eight (48) hours before the time of a special
meeting to each Representative, subject to such shorter notice as an emergency
situation shall reasonably dictate. No actions other than those specified in the
notice may be considered at a special meeting of the Board unless such
consideration is approved by Majority Consent of the Board. Notwithstanding
anything to the contrary in this Agreement, if all of the Representatives shall
meet at any time and place and determine by Majority Consent to hold a meeting
at such time and place, such meeting shall be valid without call or notice, and
at such meeting any lawful action may be taken. Accurate minutes of any meeting
of the Board shall be taken and filed with the minute books or other records of
the Company.

5.9 Action by Written Consent. Any action required or permitted to be taken at a
meeting of the Board, or of any committee thereof, may be taken without a
meeting if the action is authorized or approved by a written consent describing
the action taken, signed by all of the Representatives comprising the Board, and
delivered to the Company for inclusion in the minute books or for filing with
the Company records. A written consent may be delivered by fax or other
electronic means and there shall be no requirement for maintaining original
executed counterparts in the minute books or other records of the Company.

5.10 Waiver of Notice. When any notice of a meeting of the Board is required to
be given to any Representative, a waiver thereof in writing signed by the
Representative entitled to such notice, whether before, at, or after such
meeting, or such Representative’s presence at such meeting, shall be equivalent
to the giving of such notice.

5.11 Committees. By a resolution adopted with Majority Consent of the Board, the
Board may designate such committees as the Board shall determine and shall
prescribe the manner in which proceedings of such committees shall be conducted.
The provisions of this Agreement with respect to notice and conduct of meetings
of the Board shall govern meetings of committees of the Board. In resolutions
adopted with Majority Consent of the Board authorizing any committee, the Board
shall specify the authority of any such committee, subject to any limitations
imposed by the Act.

5.12 Limitation of Liability of Representatives. The Liabilities and debts of
the Company, whether arising in contract, tort, or otherwise, shall be solely
the Liabilities and debts of the Company, and no Representative shall be
obligated personally for any such Liability or debt of the Company solely by
reason of being a Representative, except as otherwise required by law. No
Representatives shall owe a fiduciary duty to the Company or to a Member not
appointing such Representative, except for the implied contractual covenant of
good faith and fair dealing provided for under the Act. Without limiting the
generality of the foregoing, except as otherwise required by the Act or any
other applicable law, in taking any action with respect to the Company
(including determining whether to vote in favor of or against a matter requiring
Majority Consent of the Board), each Representative is obligated to consider
only the interests of the Member that appointed such Representative to the
Board.

 

25



--------------------------------------------------------------------------------

5.13 Actions Requiring Majority Consent of Board. Notwithstanding anything to
the contrary in this Agreement, no decisions or actions involving the Company
enumerated below (other than any such decision that is already provided for in
this Agreement or in any Related Agreement) shall be made or taken, as
applicable, without Majority Consent of the Board:

 

  5.13.1 other than with regard to the Initial Annual Business Plan and the
Initial Rolling Business Plan, in each case as of the Effective Date, adoption
of each Annual Business Plan and each Rolling Business Plan and all changes
thereto, including all changes to the Initial Annual Business Plan and the
Initial Rolling Business Plan contemplated by Section 2.3.3;

 

  5.13.2 any change in the policy of the Company relating to distributions to
the Members, including any amendment to or modification of Section 18;

 

  5.13.3 the declaration of any distribution to the Members not in accordance
with the Company’s policy relating to distributions to the Members or any of the
provisions of this Agreement;

 

  5.13.4 other than with respect to Related Agreements, which are addressed in
Section 4.8.8, any transaction or series of related transactions between the
Company (on the one hand) and Caterpillar or Navistar or one of their respective
Affiliates (on the other hand) (including the entering into, amendment or
modification of any agreement between the Company and Caterpillar, Navistar, or
one of their respective Affiliates);

 

  5.13.5 except as set forth in Section 5.14, any transaction or series of
related transactions between the Company (on the one hand) and any
Representative or officer or employee of the Company (on the other hand)
(including the entering into, amendment or modification of any agreement between
the Company and any Representative or officer or employee of the Company),
except, with respect to officers and employees of the Company, for any
employment agreement, employee benefit plan or any other arrangement relating to
their employment;

 

  5.13.6 capital expenditures that would result (together with any prior capital
expenditures in any Fiscal Year) in the relevant amount set forth in the Annual
Business Plan being exceeded by more than ten percent (10%) of such amount in
such Fiscal Year;

 

  5.13.7 any lease of personal property by the Company that would result
(together with any prior leases in any Fiscal Year) in the relevant amount set
forth in the Annual Business Plan being exceeded by more than ten percent
(10%) of such amount in such Fiscal Year;

 

26



--------------------------------------------------------------------------------

  5.13.8 except as set forth in Section 21, any disposition of assets by the
Company (including by lease from the Company), other than the sale or lease of
JV Trucks and JV Truck Replacement Parts in the ordinary course of business,
that would result (together with any prior dispositions in any Fiscal Year) in
the relevant amount set forth in the Annual Business Plan being exceeded by more
than ten percent (10%) of such amount in such Fiscal Year;

 

  5.13.9 any pledge or hypothecation of, or grant of any lien or other
encumbrance on, assets of the Company (together with any such prior pledges,
hypothecations, liens, or other encumbrances) for an aggregate consideration in
excess of $100,000;

 

  5.13.10 except as set forth in Sections 3.2 and 5.13.34, any arrangement
relating to the creation of indebtedness of the Company for borrowed money
(other than trade payables in the ordinary course of business) (a) that
(together with any prior indebtedness) would result in the relevant aggregate
indebtedness amount set forth in the Annual Business Plan being exceeded, or
(b) on terms materially different than the terms for such indebtedness
contemplated by the Annual Business Plan;

 

  5.13.11 any real property leasehold commitment, contract, agreement, or other
arrangement involving consideration or the creation of a liability, contingent
or otherwise, that (together with any prior payments of consideration or
incurrence of liability in any Fiscal Year under any such commitment, contract,
agreement, or other arrangement) would result in the relevant amount set forth
in the Annual Business Plan being exceeded by more than ten percent (10%) of
such amount in such Fiscal Year;

 

  5.13.12 except as expressly provided in this Agreement (including Section 14),
the entering into of any contract by the Company relating to the licensing or
transfer of ownership of, or granting of rights to, any Intellectual Property of
the Company to another Person (other than a direct or indirect wholly owned
subsidiary of the Company);

 

  5.13.13 subject to Section 6, the appointment or removal of the President, the
CFO, the Secretary, or any other officer designated by the Board (which
designation, in any case, shall be pursuant to Section 6.2);

 

  5.13.14 any guarantee of the payment of any money by or debt of, or the
performance of any other obligation of, another Person, in excess of $50,000,
individually or in the aggregate;

 

  5.13.15 except as set forth in Section 5.15, the waiver, release, or
abandonment of any legitimate right or claim against any Person (including any
Member or Affiliate thereof) potentially liable to the Company for an amount in
excess of $250,000;

 

27



--------------------------------------------------------------------------------

  5.13.16 except as set forth in Section 5.15, the initiation or settlement, or
any material decision relating to the prosecution or defense, of any lawsuit,
arbitration, administrative proceeding, or other legal claim involving an amount
at issue in excess of $250,000;

 

  5.13.17 the grant of any general power of attorney or other unlimited
authority to act on behalf of or in the name of the Company;

 

  5.13.18 the Gross Asset Value of any in-kind contribution made in lieu of cash
as consideration for an equity interest in the Company;

 

  5.13.19 the redemption, purchase, or other acquisition of any outstanding
equity interest in the Company;

 

  5.13.20 the execution, modification, extension, renewal, or termination of any
material contract, lease, or other agreement outside the ordinary course of
business of the Company;

 

  5.13.21 any material change in the nature or scope of the Business conducted
by the Company, including the commencement of any new line of business or the
conduct of any business not contemplated by this Agreement;

 

  5.13.22 the delegation by the Board of any of its powers (provided, that such
delegation shall not relieve the Board of its obligations with respect thereto);

 

  5.13.23 the purchase or other acquisition or the sale or other disposition of
any equity or debt securities of another Person, or the entering into of a joint
venture, partnership, or similar arrangement between the Company and another
Person;

 

  5.13.24 the purchase or other acquisition of all or substantially all of the
assets, or any line of business, of another Person;

 

  5.13.25 the establishment of any direct or indirect subsidiary of the Company,
or the issuance, Transfer, pledge, or encumbrance of any equity or debt
securities of any direct or indirect subsidiary of the Company;

 

  5.13.26 any change in the Company’s name or use of a fictitious name;

 

  5.13.27 the establishment, approval, or material modification of any benefit
or incentive plans for employees of the Company;

 

  5.13.28 any decision related to the compensation of any officer set forth in
Section 6 who is an employee of the Company (and not an employee of Caterpillar,
Navistar, or one of their Affiliates who is seconded to the Company);

 

  5.13.29 except as set forth in Section 11.1, the direct sale of JV Trucks by
the Company to any Person other than JV Dealers and, to the extent permitted
pursuant to Section 11.1.3, Governmental COE Customers and Governmental
Conventional Customers;

 

28



--------------------------------------------------------------------------------

  5.13.30 any loans or advances made by the Company in excess of $50,000,
individually or in the aggregate, including intercompany loans and advances to
Caterpillar or Navistar;

 

  5.13.31 except as provided in this Agreement, in the Initial Annual Business
Plan, in the Initial Rolling Business Plan, or in any subsequent Annual Business
Plan or any subsequent Rolling Business Plan adopted by Majority Consent of the
Board, the commencement of the manufacture or assembly of any JV Trucks by the
Company and the selection of any location for any JV Truck Assembly Facility;

 

  5.13.32 the establishment or modification of JV Truck product development
plans (including the attributes and characteristics of current and potential JV
Trucks and the objectives relating thereto, the timing of the development of
such JV Trucks, and the funding and other resources necessary for the
development of such JV Trucks);

 

  5.13.33 the establishment or material modification of the terms of the
Company’s standard warranties;

 

  5.13.34 any requirement that the Members make loans or additional Capital
Contributions to the Company in addition to those Capital Contribution
Commitments and Loan Commitments set forth in the Initial Annual Business Plan,
the Initial Rolling Business Plan, or any subsequent Annual Business Plan or any
subsequent Rolling Business Plan adopted by Majority Consent of the Board;

 

  5.13.35 the entering into of any futures trading, swap, financial derivative,
or other hedging arrangement;

 

  5.13.36 subject to Section 18.12, (a) the selection, change or termination of
the Company’s independent auditor, (b) the selection or material change of the
accounting methods, methodologies, practices, procedures, or policies utilized
by the Company (except for those changes that are required by any new accounting
standards or any regulatory requirements), and (c) the approval of the financial
statements of the Company (including the monthly financial statements, the
annual financial statements for the twelve (12) month period ended at the end of
each Fiscal Year and the financial statements for the twelve (12) month period
ended each December 31);

 

  5.13.37 any action, decision, or election made by the Members in connection
with taxes (including the preparation and filing of the Company’s federal and
state income tax returns, or in directing the actions of the Tax Matters
Partner) to the extent the Members do not otherwise agree pursuant to
Section 8.2.10 and Article 18;

 

29



--------------------------------------------------------------------------------

  5.13.38 the establishment of any account with any bank or other financial
institution to hold the funds and securities of the Company;

 

  5.13.39 any other decisions of the Company set forth in this Agreement
expressly requiring Majority Consent of the Board;

 

  5.13.40 take any action expressly prohibited to be taken by the Company under
the Mahindra Waiver; and

 

  5.13.41 the agreement or commitment to do any of the foregoing.

5.14 Indemnification of Representatives, Officers, Employees and Other Agents.
The Company shall indemnify and hold harmless the Representatives, officers,
employees (including employees of Caterpillar, Navistar, or one of their
Affiliates who are seconded to the Company), and other agents of the Company
(each an “Indemnitee”) against any Liabilities arising out of any claim, demand,
action, suit, or proceeding related to the performance or non-performance of any
act concerning the Business or the activities of the Company, if (a) such
Indemnitee acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Company (subject to the provisions of
Section 5.12), (b) such Indemnitee’s action or inaction does not constitute
recklessness, and (c) with respect to any criminal action or proceeding, had no
reasonable cause to believe that his or her conduct was unlawful. The
termination of any action, suit, or proceeding by judgment, order, settlement,
or conviction, or upon a plea of nolo contendere or its equivalent, shall not,
of itself, create a presumption (i) that such Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company, (ii) that such Indemnitee’s action
or inaction constitutes recklessness, or (iii) with respect to any criminal
action or proceeding, that such Indemnitee had reasonable cause to believe that
his or her conduct was unlawful. Any expenses covered by the foregoing
indemnification shall be paid by the Company in advance of the final disposition
of such action, suit, or proceeding; provided, that it appears reasonably likely
in the good faith judgment of the Board (as determined by Majority Consent) that
such Indemnitee is or shall be entitled to indemnification, and provided further
that such Indemnitee agrees to repay such amounts if it is ultimately determined
that he or she is not entitled to be indemnified.

5.15 Control of Certain Legal Proceedings. Notwithstanding anything to the
contrary in this Agreement (including Section 5.13.15 and Section 5.13.16), the
initiation, prosecution, settlement, and defense of any lawsuit, arbitration,
administrative proceeding, or other legal claim by a Member or any of its
Affiliates against or involving the Company or any of its direct or indirect
wholly owned subsidiaries or by the Company or any of its direct or indirect
wholly owned subsidiaries against or involving a Member or any of its Affiliates
shall be controlled solely by the Representatives appointed to the Board by the
other Member. Such Representatives shall have the right, to the exclusion of the
other Representatives, (a) to manage and control any such lawsuit, arbitration,
administrative proceeding, or other legal claim, and (b) to direct the officers
and employees of the Company with respect to any such lawsuit, arbitration,
administrative proceeding, or other legal claim.

 

30



--------------------------------------------------------------------------------

6. OFFICERS

6.1 Qualifications. Each officer of the Company shall be a natural person. An
officer need not be a resident of the State of Delaware. No officer of the
Company shall be a Representative. Each of the President and the Chief Financial
Officer (“CFO”) shall dedicate all of his business time and attention to the
business and affairs of the Company.

6.2 Nomination and Appointment. The officers of the Company shall consist of a
President, a CFO, a Secretary, and such other officers as determined by the
Board by Majority Consent. Subject to the selection process set forth in this
Section 6.2 with respect to the President, the CFO, and the Secretary, all
officers shall be appointed by the Board by Majority Consent. The initial
President, and each subsequent President, shall be nominated by the
Representatives appointed by Navistar. The initial CFO and Secretary, and each
subsequent CFO and Secretary, shall be nominated by the Representatives
appointed by Caterpillar. Each nominee for President, CFO and Secretary may be
(a) an employee of Navistar, Caterpillar, or the Company, or (b) any other
person. The appointment of a nominee to any officer position of the Company
(including any nominee for President, CFO or Secretary) shall be subject to the
Majority Consent of the Board, it being understood that each Representative may
withhold his approval in his discretion for the appointment of such nominee.
Except as otherwise determined by the Board by Majority Consent, each of the
President, the CFO and the Secretary shall serve in such office for a term of
three (3) years, or until his or her earlier death, disability, resignation, or,
upon the request of the Member nominating such officer, removal by the Board by
Majority Consent (it being understood that each Representative may withhold his
approval in his discretion for the removal of such officer). At the end of the
three (3) year term of service of each of the President, CFO and Secretary, the
Member’s Representatives responsible for selecting the nominee for such office
shall designate as the nominee for such office, in their discretion, either the
individual who then holds such office or another individual. If any individual’s
term of service as an officer expires prior to the approval of the reinstatement
of such individual to such office or the replacement of such individual with
another individual for such office, in each case, by the Board by Majority
Consent, all management vested in such office pursuant to this Agreement or
otherwise by the Board shall be vested in the Board until such reinstatement or
replacement is approved by the Board by Majority Consent.

6.3 President. The President shall be the chief executive officer of the
Company, and, under the direction and subject to the control of the Board, the
President in general shall, subject to Section 5, manage the Business and
affairs of the Company and shall see that all orders and resolutions of the
Board are carried into effect.

6.4 Chief Financial Officer. The CFO shall have the care and custody of all the
funds and securities of the Company. Subject to Section 5, the CFO may endorse
checks, drafts, and other instruments for the payment of money for deposit or
collection when necessary or proper and may deposit the same to the credit of
the Company in such banks or depositories as the Board may designate from time
to time, and the CFO may endorse all financial documents requiring endorsements
for or on behalf of the Company. The CFO may sign all receipts and vouchers for
payments made to the Company. The CFO shall render an account of his or her
transactions to the Board or President as the Board or President shall require
from time to time. The CFO shall enter regularly in the books to be kept by him
or her for that purpose, a full and adequate account of all monies received and
paid by him or her on account of the Company. The CFO shall also perform, under
the direction and subject to the control of the Board and the President, such
other duties as may be assigned to him or her from time to time.

 

31



--------------------------------------------------------------------------------

6.5 Vice Presidents. Any Vice President nominated and appointed by the Board
shall act subject to the direction and control of the President. Subject to
Section 5, each Vice President may execute and deliver any deeds, mortgages,
bonds, contracts, or other instruments that the Board or the President has
authorized to be executed and delivered, except in cases where the execution and
delivery thereof shall be expressly and exclusively delegated to another officer
of the Company by the Board or this Agreement, or where the execution and
delivery thereof shall be required by law to be executed and delivered by
another Person. In general, each Vice President shall perform all duties as may
be prescribed from time to time by the Board. Each Vice President shall consult
with the President in connection with the performance of his or her duties.

6.6 Secretary. The Secretary shall attend all meetings of the Members and of the
Board and record correctly the proceedings of such meetings and record all votes
in a minute book suitable for such purposes. The Secretary shall give, or cause
to be given, notice of all meetings of the Members and of the Board. The
Secretary shall attest with his or her signature all deeds, conveyances, or
other instruments requiring the seal of the Company. The Secretary shall keep in
safe custody the seal, if any, of the Company. The Secretary shall also perform,
under the direction and subject to the control of the Board, such other duties
as may be assigned to him or her from time to time.

6.7 Treasurer. Any Treasurer designated and appointed by the Board shall be
subject to the direction of the CFO and shall assist the CFO in the performance
of his or her duties. At the direction of the CFO or in the event of his or her
absence or disability, the Treasurer shall perform the duties of the CFO. The
Treasurer shall have custody of the Company funds and securities and shall keep
full and accurate accounts of receipts and disbursements in books belonging to
the Company and shall deposit all moneys and other valuable effects in the name
and to the credit of the Company in such banks or depositories as may be
designated by the CFO or the Board. The Treasurer shall disburse the funds of
the Company as may be ordered by the President, the CFO or the Board, taking
proper vouchers for such disbursements, and shall render to the Board at its
regular meetings or when the Board so requires, an account of all of the
Treasurer’s transactions and of the financial condition of the Company. The
Treasurer shall also perform such other duties as may be assigned to him or her
from time to time by the CFO or the Board.

6.8 Other Officers. In general, any other officer nominated and appointed by the
Board and not otherwise described in Sections 6.3 through 6.7 shall perform all
duties as may be prescribed from time to time by the Board and shall be subject
to the direction and control of the President in connection with the performance
of his or her duties.

6.9 Compensation; Reimbursement of Expenses. The salaries or other compensation
of each officer of the Company who is an employee of the Company (and not an
employee of Caterpillar, Navistar, or one of their Affiliates who is seconded to
the Company) shall be fixed from time to time by the Board, upon Majority
Consent, as part of the Annual Business Plan. The officers of the Company shall
be entitled to prompt reimbursement from the Company of all reasonable
out-of-pocket expenses incurred in the course of the performance of their
duties.

 

32



--------------------------------------------------------------------------------

7. SECONDED PERSONNEL AND EMPLOYEES

7.1 Initial Staffing Plan. The Company shall be staffed with personnel in
accordance with the Initial Staffing Plan agreed to by the Members (the “Initial
Staffing Plan”)3, which sets forth the name and job title of each salaried or
management seconded personnel of the Company. All subsequent staffing plans for
the Company (each a “Subsequent Staffing Plan”) shall be incorporated into the
Annual Business Plan and the Rolling Business Plan of the Company and shall
include (i) each salaried or management direct employee of the Company,
(ii) each salaried or management seconded personnel of the Company, and
(iii) the approximate number of hourly direct employees of the Company.

7.2 Seconded Personnel. Caterpillar and Navistar shall second, or cause their
respective Affiliates to second, to the Company such salaried and management
personnel in accordance with the Initial Staffing Plan and all Subsequent
Staffing Plans and pursuant to the terms of the applicable Employee Secondment
Agreement between the Company (on the one hand) and each of Caterpillar or its
Affiliates and Navistar or its Affiliates (on the other hand). All decisions
relating to the identification of any Member employee to be seconded to the
Company and the significant terms of such secondment arrangement (including the
date on which such employee’s secondment to the Company commences and the
duration of such secondment period), to the extent not already set forth in the
Initial Staffing Plan or a Subsequent Staffing Plan, or in the applicable
Employee Secondment Agreement, shall be determined by the Board by Majority
Consent.

7.3 Employees. The Company shall hire such employees in accordance with a
Subsequent Staffing Plan, as may be amended by the Board by Majority Consent. No
current employees of either Member shall become direct employees of the Company
at the Effective Date. All decisions relating to the hiring and employment terms
of the President or any Company employee who reports directly to the President
or whose annual base salary exceeds $150,000, to the extent not set forth in a
Subsequent Staffing Plan, shall be determined by the Board by Majority Consent.
The Board, by Majority Consent, shall develop rules and regulations pertaining
to its internal affairs and operations and the conduct of employees that shall
be compatible with those of Caterpillar and Navistar, and which rules and
regulations shall also apply to the seconded personnel. From and after the
commencement of the secondment period provided for in each Employee Secondment
Agreement, if the Company advertises any job opening that an employee of
Caterpillar or Navistar voluntarily applies for and fills, then upon filling
such job opening, such employee shall cease being an employee of Caterpillar or
Navistar (as applicable) and shall become a Company employee (it being
understood, for the avoidance of doubt, that any employee transfers described in
this sentence shall be separate and distinct from the secondment arrangement
described in Section 7.2).

 

3

Initial Staffing Plan to include seconded employees to perform an appropriate
level of engineering, manufacturing engineering, application engineering and
sales engineering.

 

33



--------------------------------------------------------------------------------

7.4 Compensation. The Board shall, upon Majority Consent, develop and implement
the initial compensation plans applicable to Company employees and the initial
incentive compensation plans applicable to Company employees and Company
seconded personnel. All subsequent compensation plans for the Company shall be
incorporated into the Annual Business Plan and the Rolling Business Plan of the
Company. The compensation plans and the incentive compensation plans for the
Company employees shall be designed to focus Company employees on achieving the
business objectives of the Company. The incentive compensation plans for the
Company seconded personnel shall be designed to focus each seconded individual
on achieving both the business objectives of such individual’s employer (i.e.,
Caterpillar or Navistar, as applicable) and the business objectives of the
Company.

7.5 Management Positions. The Members agree to allocate certain initial Company
management positions in accordance with Section 6.2 and the Initial Staffing
Plan. Subject to Section 6.2, for subsequent appointments, the President shall
nominate replacements for these positions due to death, disability, resignation,
retirement, or termination, without regard to Member alignments, which
nominations shall be subject to the approval of the Board by Majority Consent.

7.6 Labor and Union Issues. Caterpillar and Navistar shall work to minimize the
influence of third parties in the Company work force. Neither Caterpillar nor
Navistar shall agree to any union agreement provisions that limit the ability of
either Member or the Company to operate independently. Caterpillar and Navistar
shall work together to coordinate all communication with unions that are related
to the formation of the Company.

7.7 Non-Hire.

 

  7.7.1 Without the prior written consent of Navistar, neither Caterpillar nor
any of its Affiliates shall, directly or indirectly, employ (a) any Navistar
employee who is seconded to the Company pursuant to the applicable Employee
Secondment Agreement during the period that such Navistar employee is seconded
to the Company, or (b) any Company employee during the period that such
individual is a Company employee; provided that, in the case of each of clauses
(a) and (b), neither Caterpillar nor any of its Affiliates shall be precluded
from hiring any such individual who (A) initiates discussions regarding such
employment, or (B) responds to any public advertisement, unless the
advertisement is undertaken with the intention of violating this Section 7.7.1,
placed by Caterpillar or one of its Affiliates.

 

  7.7.2 Without the prior written consent of Caterpillar, neither Navistar nor
any of its Affiliates shall, directly or indirectly, employ (a) any Caterpillar
employee who is seconded to the Company pursuant to the applicable Employee
Secondment Agreement during the period that such Caterpillar employee is
seconded to the Company, or (b) any Company employee during the period that such
individual is a Company employee; provided that, in the case of each of clauses
(a) and (b), neither Navistar nor any of its Affiliates shall be precluded from
hiring any such individual who (A) initiates discussions regarding such
employment, or (B) responds to any public advertisement, unless the
advertisement is undertaken with the intention of violating this Section 7.7.2,
placed by Navistar or one of its Affiliates.

 

34



--------------------------------------------------------------------------------

8. PRODUCTS AND SERVICES SOLD BY MEMBERS TO THE COMPANY

8.1 Generally. Each Member shall provide the Company with certain products and
services pursuant to the terms of one or more sales agreements and service
agreements. Certain of such agreements are being entered into by the Members and
the Company simultaneously with the execution and delivery of this Agreement
pursuant to Section 1.6, and certain of such agreements shall be entered into by
the Members and the Company following the Effective Date as and when approved by
the Board by Majority Consent. All such agreements shall follow the general
principles set forth in Section 8.2.

8.2 Certain Principles.

 

  8.2.1 The Company may purchase, in its discretion, completely built JV Trucks
and JV Truck Components that are part of knock-down kits for JV Trucks.

 

  8.2.2 Completely built JV Trucks shall be sold by Navistar to the Company
pursuant to the Truck Sales Agreement.

 

  8.2.3 JV Truck Components (whether or not part of a knock-down kit) and JV
Truck Replacement Parts shall be sold by each Member to the Company pursuant to
the applicable Master Component Supply Agreements, and the Company shall be
permitted to source components and parts from any Person, including third
parties or the Members.

 

  8.2.4 Costs and expenses associated with kitting a knock-down kit shall be
paid for by the Company.

 

  8.2.5 All research and development services and Mark-Up Engineering Services,
in each case, relating to product design and product development provided by a
Member shall be sold to the Company at Cost–plus-[5][7]%.

 

  8.2.6 All parts distribution services performed by Caterpillar with respect to
Caterpillar Brand JV Truck Replacement Parts (to the extent that Caterpillar is
retained by the Company to perform such services), parts distribution services
performed by Navistar with respect to Navistar Brand JV Truck Replacement Parts
(to the extent that Navistar is retained by the Company to perform such
services), and logistics services through Caterpillar Logistics Services, Inc.
(to the extent that Caterpillar is retained by the Company to perform such
services) shall be sold to the Company at prices that are negotiated by such
Member or, in the case of logistics services, Caterpillar Logistics Services,
Inc., and the Company. If the Company does not retain Caterpillar or one of its
Affiliates or Navistar or one of its Affiliates to provide such services, it
shall be permitted with the Majority Consent of the Board to retain any other
Person, including third parties, to provide parts distribution services or
logistics services related to Caterpillar Brand JV Truck Replacement Parts or
Navistar Brand JV Truck Replacement Parts.

 

35



--------------------------------------------------------------------------------

  8.2.7 The terms on which Caterpillar Financial shall provide financing
services in connection with the Company’s Business, if Caterpillar Financial is
retained by the Company to provide such services, will be negotiated by
Caterpillar Financial and the Company. The Company, with the Majority Consent of
the Board, may also retain other Persons, including third parties or Navistar or
one of its Affiliates, to provide financing services to or on behalf of the
Company or with respect to JV Trucks or JV Truck Replacement Parts.

 

  8.2.8 Any service not described in Sections 8.2.1 through 8.2.7 that is
rendered directly by a Member or any of its Affiliates to the Company shall be
sold to the Company at Cost-plus-2.5% to the extent permissible under applicable
law.

 

  8.2.9 All services that are purchased by a Member or any of its Affiliates
from a third party and then re-sold to the Company shall be so sold to the
Company on a pass-through basis without mark-up.

 

  8.2.10 Each of the principles set forth in this Section 8.2 and any dealings
or arrangements between the Members or any of their Affiliates and the Company
shall conform to the transfer pricing rules and guidelines (when applicable) and
any other applicable tax law. The Members jointly shall decide whether such
dealings and arrangements conform and shall provide recommendations to meet the
requirements of such rules and guidelines. The Parties will use their
commercially reasonable efforts to source services and goods in such a manner as
to reduce or eliminate intercompany mark-ups for cross border services and
goods.

 

9. JV TRUCK MODELS; MANUFACTURE AND ASSEMBLY OF JV TRUCKS

9.1 JV Truck Models. JV Truck Models shall include all of Navistar’s models for
Medium Duty Trucks and Heavy Duty Trucks set forth in the Initial Rolling
Business Plan. JV Truck Models may also include (a) any and all of Navistar’s
models for Medium Duty Trucks and Heavy Duty Trucks existing as of the Effective
Date (irrespective of where in the world such models are sold by Navistar or any
of its Affiliates) and, to the extent not included in clause (a), (b) any model
for Medium Duty Trucks or Heavy Duty Trucks developed by Navistar or the Company
after the Effective Date, and (c) any truck model sold by Navistar or any of its
Affiliates to Caterpillar or any of its Affiliates in the U.S., Canada or Mexico
under the North American Severe Service Truck Sales Agreement, in each of
clauses (a), (b) and (c) as approved by the Board by Majority Consent.

9.2 Manufacture of JV Trucks by Navistar.

 

  9.2.1

Generally. Beginning on the Effective Date, subject to the terms and conditions
of this Agreement and the Truck Sales Agreement, Navistar (or, with the Majority
Consent of the Board, any third party) shall manufacture, assemble

 

36



--------------------------------------------------------------------------------

 

and sell to the Company, and the Company shall purchase from Navistar (or such
third-party manufacturer, if applicable), finished Navistar Truck Models and
Caterpillar Truck Models pursuant to the Truck Sales Agreement or a truck sales
agreement with such third-party manufacturer.

 

  9.2.2 Allocation of Production Resources. Navistar’s obligation to supply
Navistar Truck Models and Caterpillar Truck Models to the Company under the
Truck Sales Agreement shall be subject to the terms, conditions and allocation
methodologies agreed to by the Members.

9.3 Establishment of JV Truck Assembly Facility. At any time following the
Effective Date, upon the determination of the Board by Majority Consent, the
Company may establish a JV Truck Assembly Facility for the manufacture or
assembly of JV Truck Models. The Company, upon the determination of the Board by
Majority Consent, may establish a separate direct or indirect wholly owned
subsidiary in each country in which the Company intends to manufacture or
assemble JV Trucks.

9.4 JV Truck Components.

 

  9.4.1 After any JV Truck Assembly Facility commences the assembly of a JV
Truck model (or any JV Truck Component relating thereto), the Company may
purchase JV Truck Components directly from Navistar or Caterpillar pursuant to
Master Component Supply Agreements or from any third party. Notwithstanding the
foregoing, the Members agree and acknowledge that (a) differences may arise in
the pricing, terms, and availability with respect to direct material purchases
by the Company (on the one hand) and the Members (on the other hand) if and when
the Company chooses suppliers or JV Truck Components that differ from what is
consistent with the Members’ then-current sourcing strategies, and (b) other
factors, including loss of scale, logistics, country duties, and taxes, may
impact the pricing, terms, and availability of direct material purchases by the
Company. Accordingly, in order to facilitate the identification of
market-competitive opportunities for direct material purchases, the Company
shall form a sourcing council (the “Sourcing Council”). The Sourcing Council
shall include, at a minimum, one Company executive member and a representative
from each Member’s global purchasing organization, with such three (3) members
being the sole voting members. All strategic sourcing decisions, including any
decisions to source from a Member’s internal division(s), must be approved
(i) by a unanimous vote of the Sourcing Council, or (ii) in the absence of a
unanimous vote of the Sourcing Council on any strategic sourcing decision, by
Majority Consent of the Board.

 

  9.4.2 The Company, upon Majority Consent by the Board, may contract with the
Members to provide JV Truck Component purchasing services, which allocation of
services between the Members shall be determined by the Board by Majority
Consent.

 

37



--------------------------------------------------------------------------------

  9.4.3 Notwithstanding Sections 9.4.1 and 9.4.2, unless the Board agrees
otherwise by Majority Consent, any JV Truck manufactured or assembled by
Navistar or the Company on or prior to December 31, 2010 and containing an
automatic transmission shall be manufactured or assembled to include exclusively
automatic transmissions manufactured or assembled by Allison Transmission, Inc.
Navistar shall not, without the Majority Consent of the Board, amend or renew
its purchase agreement with Allison Transmission, Inc. in any manner that would
restrict any activities of the Company.

 

  9.4.4 Furthermore, as part of the ongoing efforts by Navistar or any of its
Affiliates to develop its transmission strategy for vehicles that are not JV
Truck Models, Caterpillar will be given the opportunity and a reasonable period
of time to be included among the consideration set of potential suppliers for
new transmission business prior to Navistar materially amending or renewing its
purchase agreement with Allison Transmission, Inc., or prior to executing any
new transmission purchase agreement between Navistar or any of its Affiliates
(on the one hand) and any other Person (on the other hand), in any case, with
respect to any trucks or other vehicles to be sold by Navistar or its Affiliates
anywhere in the world. If Caterpillar makes a bona fide offer for such new
transmission business, Navistar shall consider, and shall cause its Affiliates
to consider and discuss, such offer in good faith, but is not required to accept
or negotiate such offer and is free to amend or renew such purchase agreement
with Allison Transmission, Inc. or execute a new transmission purchase agreement
with any third party.

 

10. JV TRUCK REPLACEMENT PARTS

10.1 Generally. The Company shall be accountable for all JV Truck Replacement
Parts and shall manage the JV Truck Replacement Parts business according to the
following general principles:

 

  10.1.1 Profits from the sales of JV Truck Replacement Parts shall be for the
account of the Company;

 

  10.1.2 The overall goal of the Company shall be to focus and grow the JV Truck
Replacement Parts revenue, profitability, and market share;

 

  10.1.3 Pricing for all JV Truck Replacement Parts shall be established by the
Company. In determining such pricing, the Company shall (a) consider pricing
between similar Caterpillar Brand parts, Navistar Brand parts, and Common Parts,
and (b) seek to discourage JV Dealers from sourcing parts outside of the
Company’s intended distribution channels for such parts. Navistar may provide
pricing research and recommendations to the Company as a service pursuant to the
Master Terms for Purchased Services. Caterpillar and Navistar may provide engine
pricing research and recommendations to the Company as a service pursuant to the
Master Terms for Purchased Services;

 

38



--------------------------------------------------------------------------------

  10.1.4 The Caterpillar Brand and Navistar Brand JV Truck Replacement Parts
business shall be managed by the Company in a manner consistent with the brand
management strategy of Caterpillar and Navistar, respectively, including new
product introduction and support activities;

 

  10.1.5 Caterpillar Brand parts (e.g., Caterpillar filters, belts, batteries,
oil, coolant, etc.) shall be used on Caterpillar Truck Models and engines where
possible;

 

  10.1.6 Navistar Brand parts (e.g., Navistar filters, belts, batteries, oil,
coolant, etc.) shall be used on Navistar Truck Models and engines where
possible;

 

  10.1.7 Caterpillar, in its sole discretion, shall determine whether All-Makes
Parts shall be distributed to JV Dealers that sell Caterpillar Truck Models or
Caterpillar Brand JV Truck Replacement Parts unless such JV Dealer also sells
Navistar Truck Models, in which event such determination shall be made by the
Board upon Majority Consent;

 

  10.1.8 Navistar, in its sole discretion, shall determine whether All-Makes
Parts shall be distributed to JV Dealers that sell only Navistar Truck Models or
only Navistar Brand JV Truck Replacement Parts unless such JV Dealer also sells
Caterpillar Truck Models, in which event such determination shall be made by the
Board upon Majority Consent;

 

  10.1.9 Except for sales to military customers and certain Governmental
Conventional Customers by Navistar and its Affiliates pursuant to the provisions
of Section 11.1.3.2 or otherwise pursuant to the provisions of Section 15.3.4,
none of the Company, Caterpillar, Navistar or their respective 5% Affiliates
(excluding the Mahindra JV) shall sell Will-Fit Parts for JV Trucks in the ROW
(it being understood and agreed that Navistar will use its commercially
reasonable efforts to prevent the Mahindra JV from selling Will-Fit Parts for JV
Trucks in the ROW);

 

  10.1.10 Caterpillar or Navistar, as applicable, shall seek to obtain for the
Company or seek to pass on to the Company any supplier incentives or rebates in
connection with the Company’s purchase of JV Truck Components and JV Truck
Replacement Parts;

 

  10.1.11 The Company and each Member shall seek to avoid public disclosure of
JV Truck Replacement Parts revenues and profits, except as may be required by
applicable law or securities regulatory authorities; and

 

  10.1.12 Replacement Parts and Components Sold by the Company to the Members.

10.1.12.1 Pursuant to Master Component Supply Agreement No. 6, Caterpillar shall
have the right to purchase all replacement parts from the Company for re-sale by
Caterpillar in North America solely for use in connection with Caterpillar
Trucks and Caterpillar-branded Vocational Heavy Duty COE Trucks sold in North
America. Navistar shall sell such replacement parts that are produced by
Navistar or its direct or indirect wholly owned subsidiaries or that are sourced
by Navistar or its direct or

 

39



--------------------------------------------------------------------------------

indirect wholly owned subsidiaries from a third party supplier to the Company
(for re-sale to Caterpillar) pursuant to the terms (including price) and subject
to the conditions set forth in Master Component Supply Agreement No. 2. Pursuant
to Master Component Supply Agreement No. 7, Navistar shall have the right to
purchase (i) all JV Truck Replacement Parts (but only to the extent that the
Company has used or is using that replacement part on JV Trucks) and (ii) all
replacement parts for North American Medium Duty COE Trucks and Heavy Duty COE
Trucks that are manufactured or assembled by the Company for Navistar, in the
case of each of clauses (i) and (ii), from the Company for re-sale by Navistar
in North America solely for use in connection with any Navistar Vehicles sold in
North America. Caterpillar shall sell such replacement parts that are produced
by Caterpillar or its direct or indirect wholly owned subsidiaries or that are
sourced by Caterpillar or its direct or indirect wholly owned subsidiaries from
a third party supplier to the Company (for re-sale to Navistar) pursuant to the
terms (including price) and subject to the conditions set forth in Master
Component Supply Agreement No. 1. The selling Member under each applicable
Master Component Supply Agreement will not unreasonably withhold its agreement
to, or attach unreasonable conditions in, the negotiation or execution of any
purchase schedule under any Master Component Supply Agreement. The Members will
use good faith efforts to act reasonably in negotiating to enter into each
purchase schedule under any Master Component Supply Agreement.

10.1.12.2 Pursuant to Master Component Supply Agreement No. 9, Caterpillar shall
have the right to purchase from the Company all replacement parts and components
produced by the Company or sourced by the Company from third party suppliers
(other than from Navistar), but only to the extent that the Company is using
that replacement part or component on JV Trucks. Subject to any other provision
in this Agreement, including Section 15, Caterpillar may purchase (i) components
solely for use in connection with Caterpillar components or Caterpillar products
(including heavy equipment) sold anywhere in the world, and (ii) replacement
parts solely for use in connection with (A) Caterpillar Trucks and
Caterpillar-branded Vocational Heavy Duty COE Trucks sold in North America and
(B) Caterpillar products (including heavy equipment) sold anywhere in the world,
in the case of both clauses (A) and (B) above, subject to the applicable
purchase schedule under Master Component Supply Agreement No. 9; provided,
however, that the components and replacement parts purchased by Caterpillar
under clauses (i) and (ii) above may not be used in connection with JV Trucks
sold in ROW. Pursuant to Master Component Supply Agreement No. 8, Navistar shall
have the right to purchase from the Company all replacement parts and components
produced by the Company or sourced by the Company from third party suppliers
(other than Caterpillar), but only to the extent that the Company is using that
replacement part or component on JV Trucks. Subject to any other provision in
this Agreement, including Section 15, Navistar may purchase (x) components
solely for use in connection with the manufacture or assembly by Navistar of
Navistar Vehicles, Navistar-branded North American Medium Duty COE Trucks and
Heavy Duty COE Trucks, JV Trucks, Caterpillar Trucks, and Caterpillar-branded
Vocational Heavy Duty COE Trucks sold anywhere in the world subject to the
applicable purchase schedule under Master Component Supply Agreement No. 8, and
(y) replacement parts solely for use in connection with Navistar Vehicles sold
anywhere in the world or Navistar-branded North American Medium Duty COE Trucks
or Heavy Duty COE Trucks sold in North America subject to the applicable
purchase schedule under Master Component Supply Agreement No. 8; provided,
however, that the components and replacement parts purchased by Navistar under
clauses (x) and (y) above may not be used in connection with JV Trucks sold in
ROW.

 

40



--------------------------------------------------------------------------------

10.1.12.3 The Company shall sell the replacement parts and components described
in Sections 10.1.12.1 and 10.1.12.2 above to Caterpillar and Navistar on the
terms (including price) and subject to the conditions set forth in the
applicable Master Component Supply Agreements. Sales of such replacement parts
by the Company to a Member shall be made only to the extent that the volume of
such replacement parts is reasonable in relation to the volume of trucks or
other products (as applicable) sold by such Member prior to such replacement
parts sales. The Members shall adopt and implement policies, processes, and
systems to (i) monitor, to the extent practicable, the end-user customers to
which such replacement parts are sold, (ii) discourage Caterpillar’s dealers
from selling such replacement parts to end-user customers for use in trucks or
other products (as applicable) other than (x) Caterpillar Trucks and
Caterpillar-branded Vocational Heavy Duty COE Trucks sold in North America or
(y) Caterpillar components and Caterpillar products (including heavy equipment
but excluding JV Trucks sold by the Company or its direct or indirect
subsidiaries in the ROW) sold anywhere in the world, and (iii) discourage
Navistar’s dealers from selling such replacement parts to end-user customers for
use in trucks or other products (as applicable) other than any Navistar Vehicles
sold anywhere in the world (excluding JV Trucks sold by the Company or its
direct or indirect subsidiaries in the ROW) or Navistar-branded North American
Medium Duty COE Trucks or Heavy Duty COE Trucks sold in North America. If, at
any time during the term of this Agreement, a Member reasonably believes in good
faith that the other Member’s dealers have, in fact, sold such replacement parts
to end-user customers for use in trucks or other products (as applicable) other
than as permitted above, (A) the Members shall cooperate with each other in
furtherance of investigating such matter and, subject to applicable law, taking
corrective actions to discourage such sales from occurring, and (B) in the event
that a material amount of such sales did, in fact, occur, bring such matter to
the Board to determine any appropriate remediation action it deems necessary.

10.2 Organization and Management. The JV Truck Replacement Parts business shall
be managed by the Company’s Parts and Services Manager, who shall be a
Vice-President and report to the President. The Company’s Parts and Services
Manager shall have the following parts and product support responsibilities,
provided, that (a) as applicable, such responsibilities shall be subject to each
Member’s brand requirements, and (b) the Company, with the Majority Consent of
the Board, may engage Caterpillar or Navistar to perform any or all of such
responsibilities pursuant to the Master Terms for Purchased Services:
(i) establishing service standards, including time allowed for providing parts
and product support; (ii) pricing of JV Truck Replacement Parts for JV Dealers;
(iii) developing parts business plans (including profit and loss);
(iv) providing forecasted JV Truck Replacement Parts requirements; (v) managing
JV Truck Replacement Parts and product support related needs associated with the
introduction of new JV Trucks models; (vi) providing parts stock, service
tooling, technical information, suggested parts stocking list, training, and
related matters; (vii) acquiring parts distribution and logistics services;
(viii) providing critical technical marketing support (including application and
installation) and field service support (including service engineering)
functions for both Caterpillar Truck Models and Navistar Truck Models; and
(ix) acquiring parts and service publications (parts books, service manuals,
operation and maintenance manuals, SIS Web, and related documents) for both
Caterpillar Truck Models and Navistar Truck Models, per brand requirements.

 

41



--------------------------------------------------------------------------------

10.3 Purchase and Distribution of JV Truck Replacement Parts.

 

  10.3.1 Generally. Subject to Sections 10.3.2 and 10.3.3 and unless otherwise
determined by the Board by Majority Consent, the Company shall be responsible
for purchasing, owning, managing the inventory of, and reselling and
distributing to JV Dealers both Caterpillar Brand JV Truck Replacement Parts and
Navistar Brand JV Truck Replacement Parts. The Company shall, and shall cause
any purchasing agent it retains to, use commercially reasonable efforts to
purchase JV Truck Replacement Parts from the Members to the extent commercially
practicable, but may also purchase JV Truck Replacement Parts from suppliers of
Caterpillar and Navistar and other third parties. All such purchases shall be in
accordance with sourcing decisions by the Sourcing Council and certain branding
guidelines agreed to by the Members. Neither the Company nor either Member shall
sell JV Truck Replacement Parts of one Member’s brand to any JV Dealer that is
not selling JV Truck Models of such Member’s brand. No document setting forth a
part number cross-reference between Navistar Brand parts and Caterpillar Brand
parts shall exist for JV Dealers or be published externally. The Parties agree
that the Company should utilize common parts logistics services for Navistar
Brand parts and Caterpillar Brand parts whenever practicable and minimize
duplication of inventory and logistics costs.

 

  10.3.2

Caterpillar Brand. The Company may retain, upon the determination of the Board
by Majority Consent, either Member (pursuant to the terms of the Master Terms
for Purchased Services between the Company and such Member) to serve as the
purchasing agent for the Company for Caterpillar Brand JV Truck Replacement
Parts using such Member’s Purchasing Group in accordance with sourcing decisions
made by the Sourcing Council. The systems utilized by the purchasing agent shall
be configured to handle Caterpillar’s numbering or nomenclature for Caterpillar
Brand JV Truck Replacement Parts. The Company may retain, upon the determination
of the Board by Majority Consent, the appropriate logistics services provider
(including Caterpillar) for the distribution of Caterpillar Brand JV Truck
Replacement Parts. If the Company retains Caterpillar to provide distribution
and other logistics services with respect to Caterpillar Brand JV Truck
Replacement Parts, then, in exchange for a services fee to be paid by the
Company to Caterpillar, Caterpillar or its Affiliates shall use their respective
parts distribution systems and processes to sell and distribute Caterpillar
Brand JV Truck Replacement Parts (including engine parts) to JV Dealers. This
arrangement may, under certain circumstances, require Caterpillar to purchase
certain Caterpillar Brand JV Truck Replacement Parts from the Company or a
third-party supplier and resell such parts to certain JV Dealers or,
alternatively, to sell to certain JV Dealers Caterpillar’s own inventory of
Caterpillar Brand replacement parts for Medium Duty Trucks and Heavy Duty
Trucks. The profits from such sales, less the

 

42



--------------------------------------------------------------------------------

 

aforementioned services fee for Caterpillar’s services, shall be for the account
of the Company. Caterpillar shall determine its JV Truck Replacement Parts brand
strategy and numbering requirements. All Caterpillar Brand JV Truck Replacement
Parts shall have Caterpillar part numbering nomenclature and be packaged in a
Caterpillar container per Caterpillar guidelines, unless otherwise approved by
Caterpillar, and any JV Dealer that distributes Caterpillar Brand parts shall
abide by Caterpillar Brand guidelines as set forth by Caterpillar from time to
time.

 

  10.3.3 Navistar Brand. The Company may retain, upon the determination of the
Board by Majority Consent, either Member (pursuant to the terms of the Master
Terms for Purchased Services between the Company and such Member) to serve as
the purchasing agent for the Company for Navistar Brand JV Truck Replacement
Parts using such Member’s Purchasing Group in accordance with sourcing decisions
made by the Sourcing Council. The systems utilized by the purchasing agent shall
be configured to handle Navistar’s numbering or nomenclature for Navistar Brand
JV Truck Replacement Parts. The Company may retain, upon the determination of
the Board by Majority Consent, the appropriate logistics services provider
(including Caterpillar Logistics Services, Inc.) for the distribution of
Navistar Brand JV Truck Replacement Parts. Navistar shall determine its JV Truck
Replacement Parts brand strategy and numbering requirements. The Company shall
use its commercially reasonable efforts to include in its sales and services
agreements with the applicable JV Dealers in the relevant territories a
provision authorizing such JV Dealers to sell Navistar Brand JV Truck
Replacement Parts to any former Navistar dealer solely to enable such former
Navistar dealer to service any products utilizing a Navistar brand sold by such
dealer prior to the Effective Date.

 

  10.3.4 Exclusivity and Common Parts.

 

  10.3.4.1 Subject to applicable law and except for sales to military customers
and certain Governmental Conventional Customers by Navistar and its Affiliates
pursuant to the provisions of Section 11.1.3.2 or otherwise pursuant to the
provisions of Section 15.3.4, the Members and the Company shall implement
policies, processes and systems to cause JV Truck Replacement Parts, other than
Common Parts, to be sold in the ROW exclusively through the JV Dealers (except
where required for the sale of JV Truck Replacement Parts to certain
Governmental COE Customers or Governmental Conventional Customers in the ROW as
permitted by Section 11.1.3). For example, a Member may assign separate dealer
codes to help track and manage the Business.

 

  10.3.4.2 The Company shall endeavor with each Member to offer competitive
parts pricing for Common Parts to maximize opportunities with JV Dealers to
order such Common Parts from the Company.

 

43



--------------------------------------------------------------------------------

  10.3.4.3 Notwithstanding anything to the contrary in this Agreement, (a) each
Member and its Affiliates may market and sell at any time in any ROW country
Common Parts except to the extent that such Member or such Affiliate reasonably
believes that such Common Parts will ultimately be used in a JV Truck sold by
the Company, and (b) if any of such sales of Common Parts by a Member or its
Affiliates that such Member or such Affiliate reasonably believes will not
ultimately be used in a JV Truck sold by the Company, as permitted by clause
(a), are made by the Company (rather than by Caterpillar, Navistar, or their
respective Affiliates, as applicable), all profits or losses arising from the
Company’s sale shall be entirely for the account of Caterpillar or Navistar,
respectively, and shall be transferred to Caterpillar or Navistar, respectively.
The Company and each Member shall adopt and implement policies, processes, and
systems to monitor, to the extent reasonably practicable, the end-user customers
to which Common Parts are sold. If, at any time during the term of this
Agreement, either Member reasonably believes in good faith that the other Member
is selling in any ROW country Common Parts that are ultimately being used in a
JV Truck sold by the Company, (A) the Company and the Members shall investigate
such matter and, (B) in the event that a material amount of such sales did
occur, bring such matter to the Board to determine any appropriate remediation
action it deems necessary.

10.4 Remanufacturing Services. The Company shall consider Caterpillar’s
Remanufacturing Division as its lead remanufacturing provider (i.e., preferred
source of remanufactured products and services) and shall invite Caterpillar to
bid on remanufacturing services and product supply on terms to be negotiated by
the Sourcing Council and Caterpillar on an arms’ length basis. Navistar and the
Company shall grant, and shall cause each of their Affiliates to grant, to the
Person retained by the Company to provide remanufacturing services (and any
Affiliates or subcontractors of such entity) a nonexclusive, royalty-free
license under any Intellectual Property owned prior to, on or after the
Effective Date by Navistar or the Company, or any of their Affiliates, or to
which Navistar or the Company, or any of their Affiliates, prior to, on or after
the Effective Date holds rights to for the purpose of providing or arranging to
be provided remanufactured products or remanufacturing services to the Company.
For the avoidance of doubt, the Master Plan of Cooperation for Remanufacturing
Services, dated August 24, 2006, between Navistar and Caterpillar (the “MPC”),
the Master Reman Supply Agreement and Reman Product Development Agreement (as
defined in the MPC) shall not be deemed to be superseded or otherwise amended by
this Agreement.

10.5 Allocation of JV Truck Replacement Parts Sold by the Company. In the event
of any shortage in the supply of JV Truck Replacement Parts, the Company shall
determine the allocation of the available supply, in accordance with the
following order of priority:

 

  10.5.1 In compliance with applicable law or the requirements of any
governmental authority;

 

44



--------------------------------------------------------------------------------

  10.5.2 JV Truck Replacement Parts for emergency and truck down situations
(based on the date the order is received) where the JV Truck is under warranty;

 

  10.5.3 JV Truck Replacement Parts for emergency and truck down situations
(based on the date the order is received) where the JV Truck is not under
warranty;

 

  10.5.4 JV Truck Replacement Parts for JV Truck production as set forth in the
Annual Business Plan; and

 

  10.5.5 JV Truck Replacement Parts to JV Truck Replacement Part stock needs.

Whether and when to put particular JV Truck Replacement Parts on allocation or
remove such JV Truck Replacement Parts from allocation shall be decided by the
Company.

10.6 Allocation of JV Truck Components and JV Truck Replacement Parts that are
Sourced by the Company from a Member. The Company shall have access to each
Member’s inventory as a source of JV Truck Components and JV Truck Replacement
Parts. If either Member is on allocation with respect to JV Truck Components or
JV Truck Replacement Parts, the Company shall have priority according to such
Member’s allocation guidelines, as agreed to by the Members. Each Member may
amend, modify or revise such guidelines and such amended, modified or revised
guidelines shall replace any previous version of the applicable guidelines;
provided, however, that Unanimous Consent of the Members shall be required for a
Member to amend, modify or revise such guidelines to the extent such amendment,
modification or revision adversely affects the Company’s priority under such
allocation guidelines.4

 

11. DISTRIBUTION AND SALES; JV DEALERS

11.1 Truck Sales.

 

  11.1.1 To JV Dealers. Unless otherwise approved by the Board by Majority
Consent, except where required for the sale of JV Trucks and JV Truck
Replacement Parts to certain Governmental COE Customers or Governmental
Conventional Customers in the ROW pursuant to Section 11.1.3, the Company shall
distribute and sell JV Trucks and JV Truck Replacement Parts solely through
direct sales to JV Dealers, and the Company shall not sell any JV Trucks or JV
Truck Replacement Parts directly to any Caterpillar dealers, Navistar dealers,
or any retail customers other than pursuant to the Fleet Sale Policies that may
be approved by the Board by Majority Consent from time to time. Each Fleet Sale
Policy shall provide for either (a) the Company to make “fleet sales” of JV
Trucks directly to end-user customers in the territory covered by a JV Dealer
and to make payments to such JV Dealer with respect

 

4 To be revised to sync with Severe Service allocation principles.

 

45



--------------------------------------------------------------------------------

 

to such “fleet sales” in accordance with the payment guidelines set forth in
such Fleet Sale Policy or (b) the Company to broker “fleet sales” of JV Trucks
in a process whereby the Company offers to sell such JV Trucks to a JV Dealer
and the JV Dealer, in turn, accepts such offer and sells such JV Trucks to an
end-user customer on terms, conditions and prices negotiated by the Company and
such end-user customer in accordance with such Fleet Sale Policy. The Company
shall apply the Fleet Sale Policies in the same manner with respect to all JV
Dealers.

 

  11.1.2 Sales to Military Customers. Notwithstanding anything to the contrary
in this Agreement, Navistar and its Affiliates shall be permitted, in their
discretion, and shall have the exclusive right to develop, design, test,
manufacture, assemble, brand, market, sell (including providing purchase
financing to customers), and distribute and provide product support for
(including providing replacement parts and service for), Medium Duty Trucks and
Heavy Duty Trucks (other than Caterpillar-branded Medium Duty Trucks and Heavy
Duty Trucks) and replacement parts therefor (including military vehicles,
tactical vehicles, COTS vehicles with military features, COTS vehicles and
related parts, and Mine Resistant Ambush Protected vehicles) for and to military
customers (including sales through sales and resale agents, procurement agents,
prime contractors, and subcontractors where such sales are for use exclusively
by military customers), anywhere in the world, including the ROW. Navistar and
its Affiliates are permitted to make such sales through any JV Dealer without
Board approval and without paying the Company any fee therefor. In the event
Navistar and its Affiliates desire to conduct their parts and service business
to the extent related to providing product support for such sales through any
dealer or distributor, Navistar and its Affiliates shall use commercially
reasonable efforts (but shall not be obligated) to conduct such parts and
service business through JV Dealers; provided, however, that in the event
Navistar and its Affiliates source JV Trucks from the Company for such sales,
Navistar and its Affiliates shall (x) be required to source unique JV Truck
Replacement Parts from the Company and (y) use commercially reasonable efforts
(but shall not be obligated) to source other replacement parts from the Company,
in the case of each of clauses (x) and (y), solely to the extent related to
providing product support for such sales. Navistar and its Affiliates shall
adopt and implement policies, processes, and systems to (i) monitor, to the
extent practicable, the end-user customers to which such replacement parts are
sold, and (ii) discourage such military customers from selling such replacement
parts to end-user customers for use in trucks other than the trucks sold by
Navistar and its Affiliates to such military customers. If, at any time during
the term of this Agreement, Caterpillar reasonably believes in good faith that
the such military customers have, in fact, sold such replacement parts to
end-user customers for use in trucks other than the trucks sold by Navistar and
its Affiliates to such military customers, (A) the Members shall cooperate with
each other in furtherance of investigating such matter and, subject to
applicable law, taking corrective actions to discourage such sales from
occurring, and (B) in the event that a material amount of such sales did, in
fact, occur, bring such matter to the Board to determine any appropriate
remediation action it deems necessary.

 

46



--------------------------------------------------------------------------------

  11.1.3 Sales to Governmental COE Customers and Governmental Conventional
Customers.

11.1.3.1 Governmental COE Customers. The Company and its direct and indirect
subsidiaries shall be permitted, in their discretion, and shall have the
exclusive right to develop, design, test, manufacture, assemble, brand, market,
sell (including providing purchase financing to customers), and distribute and
provide product support for (including providing replacement parts and service
for), cab over engine JV Trucks and cab over engine JV Truck Replacement Parts
for and to Governmental COE Customers (including sales through sales and resale
agents, procurement agents, prime contractors, and subcontractors where such
sales are for use exclusively by Governmental COE Customers), anywhere in the
ROW. Without the express written Majority Consent of the Board, Navistar and its
5% Affiliates (excluding the Mahindra JV) shall not be permitted to market or
sell cab over engine Medium Duty Trucks or cab over engine Heavy Duty Trucks or
cab over engine truck replacement parts therefor to Governmental COE Customers
(including sales through sales and resale agents, procurement agents, prime
contractors, and subcontractors where such sales are for use exclusively by
Governmental COE Customers), anywhere in the ROW.

11.1.3.2 Governmental Conventional Customers.

11.1.3.2.1 Core ROW Countries. The Company and its direct and indirect
subsidiaries shall be permitted, in their discretion, and shall have the
exclusive right to develop, design, test, manufacture, assemble, brand, market,
sell (including providing purchase financing to customers), and distribute and
provide product support for (including providing replacement parts and service
for), conventional (non-cab over engine) JV Trucks and conventional (non-cab
over engine) JV Truck Replacement Parts for and to Governmental Conventional
Customers (including sales through sales and resale agents, procurement agents,
prime contractors, and subcontractors where such sales are for use exclusively
by Governmental Conventional Customers) in the Core ROW Countries.

11.1.3.2.2 Navistar Conventional Countries. Notwithstanding anything to the
contrary in this Agreement, Navistar and its Affiliates shall be permitted, in
their discretion, and shall have the exclusive right to develop, design, test,
manufacture, assemble, brand, market, sell (including providing purchase
financing to customers), and distribute and provide product support for
(including providing replacement parts and service for), conventional (non-cab
over engine) Medium Duty Trucks and Heavy Duty Trucks (other than
Caterpillar-branded Medium Duty Trucks and Heavy Duty Trucks) and conventional
(non-cab over engine) replacement parts therefor for and to Governmental
Conventional Customers (including sales through sales and resale agents,
procurement agents, prime contractors, and subcontractors where such sales are
for use exclusively by Governmental Conventional Customers) in Navistar
Conventional Countries. Navistar and its Affiliates are permitted to make such
sales through any JV Dealer without Board approval and without paying the
Company any fee therefor.

 

47



--------------------------------------------------------------------------------

In the event Navistar and its Affiliates desire to conduct their parts and
service business to the extent related to providing product support for such
sales through any dealer or distributor, Navistar and its Affiliates shall use
commercially reasonable efforts (but shall not be obligated) to conduct such
parts and service business through JV Dealers; provided, however, that in the
event Navistar and its Affiliates source JV Trucks from the Company for such
sales, Navistar and its Affiliates shall (x) be required to source unique JV
Truck Replacement Parts from the Company and (y) use commercially reasonable
efforts (but shall not be obligated) to source other replacement parts from the
Company, in the case of each of clauses (x) and (y), solely to the extent
related to providing product support for such sales. Navistar and its Affiliates
shall adopt and implement policies, processes, and systems to (i) monitor, to
the extent practicable, the end-user customers to which such replacement parts
are sold, and (ii) discourage such Governmental Conventional Customers from
selling such replacement parts to end-user customers for use in trucks other
than the trucks sold by Navistar and its Affiliates to such Governmental
Conventional Customers. If, at any time during the term of this Agreement,
Caterpillar reasonably believes in good faith that the such Governmental
Conventional Customers have, in fact, sold such replacement parts to end-user
customers for use in trucks other than the trucks sold by Navistar and its
Affiliates to such Governmental Conventional Customers, (A) the Members shall
cooperate with each other in furtherance of investigating such matter and,
subject to applicable law, taking corrective actions to discourage such sales
from occurring, and (B) in the event that a material amount of such sales did,
in fact, occur, bring such matter to the Board to determine any appropriate
remediation action it deems necessary.

11.1.3.2.3 Non-Core ROW Conventional Countries.

(a) Notwithstanding anything to the contrary in this Agreement, but subject to
Section 11.1.3.2.3(c), Navistar and its Affiliates shall be permitted, in their
discretion, to develop, design, test, manufacture, assemble, brand, market, sell
(including providing purchase financing to customers), and distribute and
provide product support for (including providing replacement parts and service
for), in each case for all market segments, conventional (non-cab over engine)
Medium Duty Trucks and Heavy Duty Trucks (other than Caterpillar-branded Medium
Duty Trucks and Heavy Duty Trucks) and conventional (non-cab over engine)
replacement parts therefor for and to Governmental Conventional Customers
(including sales through sales and resale agents, procurement agents, prime
contractors, and subcontractors where such sales are for use exclusively by
Governmental Conventional Customers) in the Non-Core ROW Conventional Countries.
Navistar and its Affiliates are not permitted to make such sales through any JV
Dealer or use any JV Dealer to assist with or facilitate any such sales without
the Majority Consent of the Board. In the event Navistar and its Affiliates
source JV Trucks from the Company for such sales, Navistar and its Affiliates
shall be required to source unique JV Truck Replacement Parts from the Company.
Navistar and its Affiliates shall adopt and implement policies, processes, and
systems to (i) monitor, to the extent practicable, the end-user customers to
which such replacement parts are sold, and (ii) discourage such Governmental
Conventional Customers from selling such replacement parts to end-user customers
for use in trucks other than the trucks sold by Navistar and its Affiliates to
such Governmental Conventional Customers. If, at any time during the term of
this Agreement, Caterpillar reasonably believes in good faith that the such
Governmental Conventional Customers have,

 

48



--------------------------------------------------------------------------------

in fact, sold such replacement parts to end-user customers for use in trucks
other than the trucks sold by Navistar and its Affiliates to such Governmental
Conventional Customers, (A) the Members shall cooperate with each other in
furtherance of investigating such matter and, subject to applicable law, taking
corrective actions to discourage such sales from occurring, and (B) in the event
that a material amount of such sales did, in fact, occur, bring such matter to
the Board to determine any appropriate remediation action it deems necessary.

(b) Notwithstanding anything to the contrary in this Agreement, but subject to
Section 11.1.3.2.3(c), the Company and its direct and indirect subsidiaries
shall be permitted, in their discretion, to develop, design, test, manufacture,
assemble, brand, market, sell (including providing purchase financing to
customers), and distribute and provide product support for (including providing
replacement parts and service for), conventional (non-cab over engine) JV Trucks
and conventional (non-cab over engine) JV Truck Replacement Parts for and to
Governmental Conventional Customers (including sales through sales and resale
agents, procurement agents, prime contractors, and subcontractors where such
sales are for use exclusively by Governmental Conventional Customers) in the
Non-Core ROW Conventional Countries.

(c) At such time as the Company or any of its direct and indirect subsidiaries
resolves to market and sell such JV Trucks and JV Truck Replacement Parts in one
of the Non-Core ROW Conventional Countries, the Members shall develop a
marketing strategy for such Non-Core ROW Conventional Country with respect to
the marketing and sale of such JV Trucks and JV Truck Replacement Parts in such
Non-Core ROW Conventional Country. Such marketing strategy may provide for
(i) the Company and its direct and indirect subsidiaries to exclusively make
such sales in such Non-Core ROW Conventional Country, (ii) Navistar and its
Affiliates to exclusively make such sales in such Non-Core ROW Conventional
Country, or (iii) both the Company and its direct and indirect subsidiaries and
Navistar and its Affiliates to make such sales in such Non-Core ROW Conventional
Country on a non-exclusive basis. Until such time as the Members have mutually
agreed to such marketing strategy for a particular Non-Core ROW Conventional
Country, both the Company and its direct and indirect subsidiaries, on the one
hand, and Navistar and its Affiliates, on the other hand, shall be permitted to
market and sell such JV Trucks and JV Truck Replacement Parts and Medium Duty
Trucks, Heavy Duty Trucks and replacement parts therefor, respectively, for and
to Governmental Conventional Customers in such Non-Core ROW Conventional Country
on a non-exclusive basis in accordance with Sections 11.1.3.2.3(b) and
11.1.3.2.3(a), respectively.

 

  11.1.4 Export Guidelines.

11.1.4.1 Subject to applicable law, Caterpillar and Navistar shall establish and
implement, on or prior to the Effective Date, export guidelines for Caterpillar
dealers anywhere in the world and Navistar dealers anywhere in the world,
respectively, with respect to trucks and replacement parts competitive with JV
Trucks and JV Truck Replacement Parts in order to discourage export sales of
such products by (i) dealers in countries outside the European Union and the
European Free Trade Association into any country other than the country assigned
to such dealer or (ii) dealers in countries inside the European Union or the
European Free Trade Association into countries outside the European Union and
the European Free Trade Association.

 

49



--------------------------------------------------------------------------------

11.1.4.2 Subject to applicable law, the Company shall establish and implement
(a) exclusive sales territories, or (b) export guidelines for JV Dealers with
respect to JV Trucks and JV Truck Replacement Parts in order to discourage
export sales of such products by (i) JV Dealers in countries outside the
European Union and the European Free Trade Association into any country other
than the country assigned to such dealer, (ii) JV Dealers in countries inside
the European Union or the European Free Trade Association into countries outside
the European Union and the European Free Trade Association, or (iii) JV Dealers
into non-ROW countries. Subject to applicable law, JV Dealers will be required
to respect their sales territories and adhere to the export guidelines as a
condition of their sales and service agreement.

11.1.4.3 The Company and each Member shall adopt and implement policies,
processes, and systems to monitor, to the extent reasonably practicable, a
Member’s dealers’ and JV Dealers’ compliance with the export guidelines. If, at
any time during the term of this Agreement, a Member’s dealer or a JV Dealer
claims that another dealer has made export sales of trucks or replacement parts
competitive with JV Trucks or JV Truck Replacement Parts (i) in the case of such
export sales by such dealer in a country outside the European Union and the
European Free Trade Association, into any country other than the country
assigned to such dealer or (ii) in the case of such export sales by such dealer
inside the European Union or the European Free Trade Association, into any
country outside the European Union and the European Free Trade Association,
(A) the Company and the Members shall investigate such matter and, (B) in the
event that a material amount of such sales did occur, bring such matter to the
Board to determine any appropriate remediation action it deems necessary.

 

  11.1.5 Alternative Branded JV Trucks; Will-Fit Parts. If the Company decides
to sell any JV Trucks that are not Caterpillar Brand or Navistar Brand or any
Will-Fit Parts, the Board shall determine the appropriate distribution channel;
provided, that unless the Board decides otherwise by Majority Consent, such JV
Trucks and Will-Fit Parts shall not be sold through either (a) any JV Dealer
owned by a Caterpillar dealer, or (b) any JV Dealer owned by a Navistar dealer.

 

  11.1.6

Other Products. Except as otherwise provided in this Agreement and subject to
the immediately following two (2) sentences in this Section 11.1.6, each Member
and its Affiliates are permitted to sell (provided such sales are not in
violation of any provision of this Agreement, including Section 15) any of their
commercial vehicles through any JV Dealer without Board approval and without
paying the Company any fee therefor; provided, however, that subject to clause
(iii) of the last sentence of Section 2.3.7.1, without the Majority Consent of
the Board, Navistar and its 5% Affiliates are not permitted to sell any Medium
Duty Truck or Heavy Duty Truck through any Caterpillar-branded JV Dealer or any
Navistar-branded JV Dealer owned by a Caterpillar dealer. Except as otherwise
provided in this Agreement, if a Member (the “Triggering Member”) desires to
sell its commercial vehicles in the ROW

 

50



--------------------------------------------------------------------------------

 

through any JV Dealer that (x) is owned by one of non-Triggering Member’s
dealers or (y) sells the non-Triggering Member’s brand of JV Trucks, the
Triggering Member and its Affiliates may, following notice to and discussion by
the Board (but without a requirement for Board approval), in their sole
discretion, sell such commercial vehicles through such JV Dealer subject to the
following:

11.1.6.1 such sales are not in violation of any provision of this Agreement,
including Section 15;

11.1.6.2 if such JV Dealer is located in a country in which the Company sells
both Caterpillar Truck Models and Navistar Truck Models, the Triggering Member
and its Affiliates may make such sales through such JV Dealer only if such JV
Dealer sells the Triggering Member’s brand of JV Trucks (it being understood and
agreed that the Triggering Member and its Affiliates may also make such sales
through any other JV Dealer in such country that sells the Triggering Member’s
brand of JV Trucks); and

11.1.6.3 if such JV Dealer is located in a country in which the Company sells
only one Member’s brand of JV Trucks, the Triggering Member and its Affiliates
may make such sales through such JV Dealer, including any other JV Dealer in
such country, regardless of the brand of JV Trucks sold by such JV Dealer.

In the event that the Triggering Member makes any such sales of commercial
vehicles in the ROW through such a JV Dealer, except as otherwise provided in
this Agreement, the non-Triggering Member and its Affiliates may, following
notice to and discussion by the Board (but without a requirement for Board
approval), in their sole discretion, sell such commercial vehicles through any
JV Dealer that (x) is owned by one of Triggering Member’s dealers or (y) sells
the Triggering Member’s brand of JV Trucks subject to the following:

11.1.6.4 such sales are not in violation of any provision of this Agreement,
including Section 15;

11.1.6.5 if such JV Dealer is located in a country in which the Company sells
both Caterpillar Truck Models and Navistar Truck Models, the non-Triggering
Member and its Affiliates may make such sales through such JV Dealer only if
such JV Dealer sells the non-Triggering Member’s brand of JV Trucks (it being
understood and agreed that the non-Triggering Member and its Affiliates may also
make such sales through any other the JV Dealer in such country that sells the
non-Triggering Member’s brand of JV Trucks); and

11.1.6.6 if such JV Dealer is located in a country in which the Company sells
only one Member’s brand of JV Trucks, the non-Triggering Member and its
Affiliates may make such sales through such JV Dealer, including any other JV
Dealer in such country, regardless of the brand of JV Trucks sold by such JV
Dealer.

 

51



--------------------------------------------------------------------------------

11.2 Branding Strategy; Selection of JV Truck Models.

 

  11.2.1 The Company’s branding strategy with respect to each ROW country shall
be subject to the approval of the Board by Majority Consent. Without limiting
the generality of the preceding sentence, for each country in which the Company
determines to sell JV Trucks, the Board shall determine by Majority Consent if
the Company shall sell in such country (a) solely Caterpillar Truck Models,
(b) solely Navistar Truck Models, or (c) both Caterpillar and Navistar Truck
Models.

 

  11.2.2 The Company’s branding strategy with respect to each ROW country shall
be designed to (a) maximize commercial opportunities for the Company in such
country, (b) achieve the maximum potential profit for the Company, and
(c) expand each of the Navistar Brand and the Caterpillar Brand presence
globally, consistent with the worldwide positioning of each of the Navistar
Brand and the Caterpillar Brand.

 

  11.2.3 In preparing a branding strategy for each ROW country, the Company
shall take into account, among other things, (a) market research regarding brand
value, customer preferences and suitability in such country, (b) a reasonable
estimate of the incremental cost for maintaining multiple brands in such
country, (c) a strategic and financial evaluation of alternative branding
strategies, and (d) the potential distribution strategies in such country.

 

  11.2.4 All specifications for each Caterpillar Truck Model, including
upgrades, shall be approved by (a) the Board by Majority Consent and
(b) Caterpillar. All specifications for each Navistar Truck Model, including
upgrades, shall be approved by (i) the Board by Majority Consent and
(ii) Navistar.

 

  11.2.5 All decisions with respect to the use of a Member’s brand in the
conduct of the Company’s Business shall be subject to the consent of such Member
in its sole discretion.

11.3 Selection of JV Dealers; Agreements with JV Dealers.

 

  11.3.1 Subject to the other provisions of this Section 11.3, the Company (not
the Members) shall have the exclusive right to manage its JV Dealer
relationships and, with Majority Consent of the Board, to appoint or terminate
any JV Dealer selling or servicing JV Trucks and JV Truck Replacement Parts
pursuant to sales and service agreements that the Company enters into with such
JV Dealers.

 

  11.3.2

If the Board determines by Majority Consent that the Company shall sell solely
Caterpillar Truck Models in a given country, the JV Dealer in such country shall
be a subsidiary of a Caterpillar dealer in such country; provided, that

 

52



--------------------------------------------------------------------------------

 

such subsidiary submits an application to the Company. If a Caterpillar dealer
declines to form a subsidiary to sell JV Trucks or the Board determines by
Majority Consent not to enter into a sales and service agreement with a
subsidiary of such Caterpillar dealer, the Board may, by Majority Consent,
determine to seek applications to form a subsidiary to serve as the JV Dealer in
such country from another Caterpillar dealer.

 

  11.3.3 If the Board determines by Majority Consent that the Company shall sell
solely Navistar Truck Models in a given country, the JV Dealer in such country
shall be a subsidiary of a Navistar dealer in such country; provided, that such
dealer submits an application to the Company. If a Navistar dealer declines to
form a subsidiary to sell JV Trucks or the Board determines by Majority Consent
not to enter into a sales and service agreement with a subsidiary of such
Navistar dealer, the Board shall seek applications to form a subsidiary to serve
as the JV Dealer in such country from both Navistar dealers and Caterpillar
dealers.

 

  11.3.4 If the Board determines by Majority Consent that the Company shall sell
both Caterpillar Truck Models and Navistar Truck Models in a given country:

 

  11.3.4.1 A current Navistar dealer in such country, if any, shall be given a
first right of refusal to form a subsidiary to serve as the JV Dealer in such
country with respect to Navistar Truck Models; provided, that such dealer
submits an application to the Company. If such Navistar dealer declines to form
a subsidiary to sell JV Trucks or the Board determines by Majority Consent not
to enter into a sales and service agreement with a subsidiary of such Navistar
dealer as the JV Dealer with respect to Navistar Truck Models in such country, a
Caterpillar dealer in such country, as selected by the Board by Majority
Consent, shall be given an opportunity to submit an application to the Company,
as a preferred dealer, to form a subsidiary to serve as the JV Dealer with
respect to Navistar Truck Models in such country. Notwithstanding the foregoing,
in the event the Caterpillar dealer selected by the Board as a preferred dealer
declines to form a subsidiary to sell JV Trucks or the Board determines by
Majority Consent not to enter into a sales and service agreement with a
subsidiary of such Caterpillar dealer as the JV Dealer with respect to Navistar
Truck Models in such country, the Board shall seek applications to form a
subsidiary to serve as the JV Dealer with respect to Navistar Truck Models in
such country from both Navistar dealers and Caterpillar dealers.

 

  11.3.4.2

A current Caterpillar dealer in such country, if any, shall be given a first
right of refusal to form a subsidiary to serve as the JV Dealer in such country
with respect to Caterpillar Truck Models; provided, that such dealer submits an
application to the Company. If such Caterpillar dealer declines to form a

 

53



--------------------------------------------------------------------------------

 

subsidiary to sell JV Trucks or the Board determines by Majority Consent not to
enter into a sales and service agreement with a subsidiary of such Caterpillar
dealer as the JV Dealer with respect to Caterpillar Truck Models in such
country, the Company shall seek applications to form a subsidiary to serve as
the JV Dealer with respect to Caterpillar Truck Models in such country from
another Caterpillar dealer (either in another territory of such country or in
another country).

 

  11.3.5 If the Board determines by Majority Consent that the Company shall sell
both Caterpillar Truck Models and Navistar Truck Models in a given country in
which there are no existing Navistar dealers at such time, no Caterpillar dealer
(or any subsidiary or Affiliate thereof) shall be permitted to sell Caterpillar
Truck Models unless such Caterpillar dealer also forms a subsidiary, which
subsidiary agrees to serve as the JV Dealer in such country for Navistar Truck
Models pursuant to the Company’s standard sales and service agreement. If such
Caterpillar dealer declines to form a subsidiary to serve as the JV Dealer in
such country for Navistar Truck Models, the Company shall seek applications from
a Caterpillar dealer in another country to form a subsidiary to serve as such JV
Dealer with respect to both Caterpillar Truck Models and Navistar Truck Models
in such country.

 

  11.3.6 Subject to applicable law, (a) the Company shall not select as a JV
Dealer any Person in a given territory (other than an existing Navistar or
Caterpillar dealer, as applicable, located in such territory) that serves as, or
whose Affiliate serves as, a dealer of any third-party original equipment
manufacturer (other than the Company) (a “Competitive OEM”) whose products and
services are in competition with the products and services of the Company in
such territory (such dealer, a “Competitive OEM Dealer”) without the Majority
Consent of the Board, (b) in each instance where a Person selected by the Board
as a JV Dealer, at the time of such selection, is not, and none of such Person’s
Affiliates is, a Competitive OEM Dealer, the Board shall endeavor to include in
the Company’s sales and service agreement with such Person a prohibition on such
Person and its Affiliates from ever forming or acquiring a Competitive OEM
Dealer, and (c) if the Board does, in fact, upon Majority Consent or pursuant to
Sections 11.3.2, 11.3.3, 11.3.4, or 11.3.5, select as a JV Dealer a Person that
serves as, or whose Affiliate serves as, a Competitive OEM Dealer, the Board
shall endeavor to include in the Company’s sales and service agreement with such
Person provisions that provide that such Person and its Affiliates sell the
products of the Company (on the one hand) and the products of the Competitive
OEM (on the other hand) in different locations and through different legal
entities.

 

  11.3.7

To the extent requested by the Company, each of Caterpillar and Navistar shall
use its commercially reasonable efforts to encourage those of its existing
dealers that demonstrate compliance with certain standards set by the

 

54



--------------------------------------------------------------------------------

 

Company to establish (a) a subsidiary to serve as a JV Dealer and (b) cause such
JV Dealer to enter into sales and service agreements with the Company to
distribute JV Trucks and JV Truck Replacement Parts. In any instance in which
the Company appoints a single dealer to be a JV Dealer with respect to both
Caterpillar Truck Models and Navistar Truck Models, the Company shall enter into
separate sales and service agreements with such JV Dealer for the sale and
service of Caterpillar Truck Models (on the one hand) and Navistar Truck Models
(on the other hand).

 

 

11.3.8

The Company shall use its reasonable best efforts to enter into with each JV
Dealer that sells Navistar Truck Models sales and service agreements in the
forms agreed to by the Members (it being understood that each such agreement
will permit sales and servicing of either (i) Medium Duty COE Trucks or
(ii) conventional (non-cab over engine) Medium Duty Trucks and all Heavy Duty
Trucks, but not both). The Company will use its reasonable best efforts to enter
into with each JV Dealer that sells Caterpillar Truck Models sales and service
agreements in the forms agreed to by the Members (it being understood that each
such agreement will permit sales and servicing of either (i) Medium Duty COE
Trucks or (ii) conventional (non-cab over engine) Medium Duty Trucks and all
Heavy Duty Trucks, but not both). Without limiting the generality of the
preceding sentence, each JV Dealer sales and service agreement shall contain
provisions stipulating that (a) such agreement may be assigned by the Company to
the Member whose branded JV Truck models are sold pursuant to such agreement
without the consent of the JV Dealer, (b) such agreement may be terminated
unilaterally by the Company with or without cause to the extent permitted, and
pursuant to the process required, if any, under applicable law, (c) such JV
Dealer shall be prohibited from selling (i) JV Trucks or JV Truck Replacement
Parts to any military customer (without Navistar’s prior written consent) and
(ii) JV Trucks or JV Truck Replacement Parts in contravention of the exclusivity
and non-competition provisions of this Agreement, and (d) subject to applicable
law, with respect to each such agreement with a Navistar-branded JV Dealer owned
by a Caterpillar dealer, such agreement will automatically terminate upon the
seventh (7th) anniversary of (i) the termination of this Agreement or (ii) the
closing of any sale and purchase of the Membership Interest pursuant to the
Buy-Out Interest Option or pursuant to the Buy/Sell Option (as provided in
Section 21.6.4).

11.4 Marketing, Sales, and Dealer Support and Administrative Services. In each
ROW country in which the Company sells JV Trucks or JV Truck Replacement Parts,
the Company and the JV Dealers in such country may receive (pursuant to the
terms of the Master Terms for Purchased Services) traditional marketing, sales,
pricing, administrative, and traditional dealer relations and support services
in connection with the sale of the JV Trucks and JV Truck Replacement Parts in
such country, in each case, from a Member selected by the Board by Majority
Consent. The Board shall make such selection for each such service based on the
Members’ comparative level of expertise with respect to such service. To enable
the applicable Member to provide such services, the Company shall provide, at no
charge to such Member, technical marketing support (e.g., application and
installation) and application engineering support to such Member for the
applicable JV Trucks and JV Truck Replacement Parts at such levels agreed upon
by the Board by Majority Consent.

 

55



--------------------------------------------------------------------------------

11.5 Product Support Responsibilities. The Company shall perform, or shall
retain one or both of the Members or a third party to perform (in each case, at
prices that are negotiated by such Person and the Company), the following
product support functions (collectively, the “Product Support Services”) in
support of the Company’s branding strategy, distribution channels, and brand
requirements with respect to each Navistar Truck Model and each Caterpillar
Truck Model:

 

  11.5.1 Parts delivery and return policies,

 

  11.5.2 Establishment of parts service performance levels,

 

  11.5.3 Parts pricing publications,

 

  11.5.4 Export parts policy and enforcement,

 

  11.5.5 Dealer management and traditional marketing functions,

 

  11.5.6 Parts marketing and support,

 

  11.5.7 Technical service and support,

 

  11.5.8 Service engineering services, and

 

  11.5.9 Technical training.

11.6 Financing. In evaluating financing options for the Company and its sales,
Caterpillar Financial shall be evaluated as the preferred source of working
capital financing for the Company and all wholesale and retail sales financing
of JV Trucks (both Caterpillar Truck Models and Navistar Truck Models) by the
Company. If the Company and Caterpillar Financial agree to have Caterpillar
Financial provide financing services in one or more ROW countries, or, if
Caterpillar Financial provides financing services to a JV Dealer in an ROW
country, Caterpillar Financial shall make financing services similar to those
offered to such JV Dealer available to all JV Dealers in such ROW country,
including any JV Dealers selling Navistar Truck Models (it being understood that
the particular pricing for such services offered by Caterpillar Financial to any
given JV Dealer may differ from the pricing offered by Caterpillar Financial to
a Caterpillar dealer or to another JV Dealer based on the creditworthiness and
other objective characteristics of such dealers customarily utilized in
evaluating the extension and pricing of credit). Further evaluation of the
Company’s marketing strategy and associated costs and revenues is required
before Caterpillar Financial participation can be evaluated and understood.

 

56



--------------------------------------------------------------------------------

12. SERVICE

12.1 Certification as Service Providers. Consistent with applicable law, the
Company shall establish requirements for JV Dealers to become certified service
providers. Caterpillar and Navistar shall assist the Company with the
determination of certification requirements pursuant to the Master Terms for
Purchased Services. To the extent consistent with applicable law, JV Dealers
shall be required to participate in certified service training programs as a
precondition to selling, and being certified as a warranty and service provider
for, JV Trucks.

12.2 Training of JV Dealers. The Company shall have responsibility for training
JV Dealers and their respective service providers; provided, however, that the
Company may utilize Navistar and Caterpillar to provide JV Dealers with
appropriate training pursuant to the Master Terms for Purchased Services (e.g.,
Navistar may provide truck related sales and service training to JV Dealers and
Caterpillar may provide powertrain sales and service training to JV Dealers).

12.3 Service Campaigns and Guidelines for Repair. Caterpillar and Navistar
shall, pursuant to the Master Terms for Purchased Services, jointly assist the
Company with the determination of all truck service campaigns and guidelines for
repair, subject to appropriate Caterpillar and Navistar policies. The Company
may engage Caterpillar or Navistar, as appropriate, pursuant to the Master Terms
for Purchased Services, to administer such service campaigns or guidelines for
repair (e.g., supplier recovery, distribution logistics, etc.); provided,
however, that the Company shall be responsible for the costs of such service
campaigns or guidelines for repair.

12.4 Service Publications and Technical Information. The Company shall be
responsible for publishing and distributing appropriate service publications and
technical and tooling information. Navistar and Caterpillar shall, for a fee and
pursuant to the Master Terms for Purchased Services, jointly assist the Company
with the preparation of such publications and information. The portion of such
publications and information pertaining to (a) Caterpillar Truck Models shall
conform with the current Caterpillar Brand guidelines, and (b) Navistar Truck
Models shall conform with the current Navistar Brand guidelines, in each case to
the fullest extent possible.

 

13. WARRANTY

13.1 Generally. The Company shall issue Caterpillar Brand or Navistar Brand
warranties (as applicable) for JV Trucks and JV Truck Replacement Parts sold or
distributed by the Company and shall be liable for truck and service parts
claims made thereunder. Warranties shall be JV Truck-brand specific to allow for
differentiation between claims attributable to Caterpillar Truck Models and
Navistar Truck Models.

13.2 Sales by the Members to the Company.

 

  13.2.1 Navistar shall provide the Company with the product warranties for
those JV Trucks, JV Truck Components, and JV Truck Replacement Parts sold by
Navistar to the Company as set forth in the Truck Sales Agreement, the Master
Component Supply Agreement and any other relevant agreement.

 

  13.2.2 Caterpillar shall provide the Company with the product warranties for
those JV Truck Components and JV Truck Replacement Parts sold by Caterpillar to
the Company as set forth in the Master Component Supply Agreement and any other
relevant agreement.

 

57



--------------------------------------------------------------------------------

  13.2.3 The Company shall endeavor to provide in its agreements with its other
suppliers (beside the Members) that recalls of any product purchased by the
Company that are or were subject to such supplier’s warranty and generate an
amount of liabilities in excess of the amount attributable to the regular
warranty for such product shall be the responsibility of such supplier.

13.3 Legacy Warranties.

 

  13.3.1 Core ROW Countries. Subject to the terms and conditions of this
Section 13.3.1, the Company shall assume the liabilities arising from the
Standard Warranty with respect to Medium Duty Trucks, Heavy Duty Trucks, and
replacement parts therefor sold prior to the Effective Date by Navistar in the
Core ROW Countries; provided, however, that, for the avoidance of doubt, no
liabilities arising from any extended service contract or any Goodwill Policy
relating to any such truck or part shall be transferred to or otherwise assumed
by the Company.

 

  13.3.1.1 Reserves for Standard Warranty. At the Effective Date, the Members
shall agree upon, and the Company shall record on its balance sheet, for all of
the Medium Duty Trucks, Heavy Duty Trucks and replacement parts therefor sold by
Navistar in all of the Core ROW Countries prior to the Effective Date, a reserve
(the “Aggregate Navistar Standard Warranty Reserve”) estimating the aggregate
amount of liabilities to be incurred in the future by the Company with respect
to the Standard Warranty issued by Navistar for such trucks and parts.

 

  13.3.1.2

Adjustment of Warranty Reserve. The Members agree and acknowledge that the
Aggregate Navistar Standard Warranty Reserve will change over time based upon,
among other things, (a) the ongoing satisfaction of Standard Warranty claims
with respect to the applicable trucks and parts and (b) based upon the
experience of Navistar and the Company with respect to clause (a), changes in
the Members’ expectations regarding the amount of costs to be incurred in the
future to satisfy Standard Warranty claims with respect to such trucks and
parts. Accordingly, each time the Company prepares its audited, annual financial
statements pursuant to Section 18.12 (or, upon mutual agreement of the Members,
on a more frequent basis), the Company shall, in accordance with the process
described in the following sentence, adjust its estimate for the Aggregate
Navistar Standard Warranty Reserve. With respect to each adjustment to be made
to the Aggregate Navistar Standard Warranty Reserve, (i) Navistar shall provide
Caterpillar and the Company with a statement setting forth the amount of the
proposed adjustment and

 

58



--------------------------------------------------------------------------------

 

the back-up materials justifying such proposed adjustment, and (ii) the Members
shall use their commercially reasonable efforts to agree upon, through Majority
Consent of the Board, the amount of the adjustment to the Aggregate Navistar
Standard Warranty Reserve. Any such adjustment to the Aggregate Navistar
Standard Warranty Reserve shall require the Majority Consent of the Board.

 

  13.3.1.3 Payments with respect to Warranty Reserve. No later than sixty
(60) calendar days following the end of each Fiscal Year, the Company shall
deliver to the Members a statement setting forth (a) the Aggregate Navistar
Standard Warranty Reserve that was recorded on the balance sheet of the Company
as of October 31 of the Fiscal Year preceding such Fiscal Year (such amount, the
“Prior Aggregate Navistar Standard Warranty Reserve”), (b) the aggregate amount
of liabilities arising from the Standard Warranty with respect to the applicable
trucks and parts actually incurred by the Company during such Fiscal Year (such
amount, the “Actual Warranty Expenses”; for purposes of this paragraph, the
amount equal to the Prior Aggregate Navistar Standard Warranty Reserve minus the
Actual Warranty Expenses shall hereinafter be referred to as the “Default
Warranty Reserve”), and (c) the Aggregate Navistar Standard Warranty Reserve
that was recorded on the balance sheet of the Company as of October 31 of such
Fiscal Year (such amount, the “Current Aggregate Navistar Standard Warranty
Reserve”). No later than seventy (70) calendar days following the end of such
Fiscal Year, (i) if the Current Aggregate Navistar Standard Warranty Reserve is
greater than the Default Warranty Reserve, then Navistar shall pay the amount of
such difference in cash to the Company, and (ii) if the Current Aggregate
Navistar Standard Warranty Reserve is less than the Default Warranty Reserve,
then the Company shall pay the amount of such difference in cash to Navistar.
For the avoidance of doubt, in implementing the provisions of this paragraph,
if, in any instance, the Default Warranty Reserve is a negative number, the
payment obligations contained in the preceding sentence shall be determined
using such negative number (and not the absolute value of such negative number).
The Company and the Members shall adhere to the provisions of this paragraph
with respect to all of the Medium Duty Trucks, Heavy Duty Trucks and replacement
parts therefor sold by Navistar in all of the Core ROW Countries prior to the
Effective Date until the Standard Warranties for such trucks and parts have
fully expired in accordance with their terms.

 

  13.3.2 Non-Core ROW Countries (except Legacy Countries). With respect to each
Non-Core ROW Country (except the Legacy Countries), the Company shall not assume
any legacy warranties with respect to any Medium Duty Trucks, Heavy Duty Trucks
or replacement parts therefor sold by any Person other than the Company.

 

59



--------------------------------------------------------------------------------

  13.3.3 Legacy Countries. With respect to each Legacy Country, the Company
shall not assume the legacy warranties with respect to any Medium Duty Trucks,
Heavy Duty Trucks and replacement parts therefor sold in such country prior to
the Effective Date.

13.4 Goodwill Policy. To the extent the costs for Goodwill Policy are reflected
in the Annual Business Plan, the Company shall abide by the Goodwill Policy of
Caterpillar for Caterpillar Truck Models and the Goodwill Policy of Navistar for
Navistar Truck Models, which Goodwill Policies shall compensate customers for
certain non-warranty servicing of JV Trucks. The Goodwill Policy for Caterpillar
Truck Models shall be a differentiating factor compared to the Goodwill Policy
for Navistar Truck Models, and the Company sales prices pertaining to
Caterpillar Truck Models and Navistar Truck Models shall reflect this
differentiating factor. Caterpillar and Navistar, when acting on behalf of the
Company pursuant to the Master Terms for Purchased Services, shall cause their
respective sales and service personnel for JV Trucks to abide by the applicable
Goodwill Policy. The Company shall bear the costs and expenses associated with
the Goodwill Policies; provided, however, that each Member shall be responsible
for all expenses arising from the Goodwill Policy of such Member’s JV Truck
models incurred by the Company in excess of the relevant, accrued, budgeted
amount set forth in the Annual Business Plan.

13.5 Warranty Administration.

 

  13.5.1 The Company shall be responsible for warranty administration with
respect to JV Trucks and JV Truck Replacement Parts.

 

  13.5.2 JV Dealers that sell Caterpillar Truck Models or Caterpillar Brand JV
Truck Replacement Parts will submit all claims related thereto via the
Caterpillar warranty systems. Caterpillar’s accounting function shall regularly
invoice the Company for reimbursement with respect to such warranty claims and
applicable expenses.

 

  13.5.3 JV Dealers that sell Navistar Truck Models or Navistar Brand JV Truck
Replacement Parts will submit all claims related thereto via the Navistar
warranty systems. Navistar’s accounting function shall regularly invoice the
Company for reimbursement with respect to such claims and applicable expenses.

 

  13.5.4 The Company may engage either Member, pursuant to the Master Terms for
Purchased Services, to provide additional services (other than those described
in Sections 13.5.2 and 13.5.3) with respect to warranty administration related
to such Member’s JV Truck Models and such Member’s brand JV Truck Replacement
Parts.

 

  13.5.5

JV Dealers that sell Caterpillar Truck Models (and their respective service
providers) and JV Dealers that sell Navistar Truck Models (and their respective
service providers) shall perform warranty administration, including

 

60



--------------------------------------------------------------------------------

 

administration of extended warranties and extended service coverage, on all
warranty claims tendered by any end-user on Caterpillar Truck Models sold by the
Company or by any end-user on Navistar Truck Models sold by the Company,
respectively, in each case whether or not sold by such JV Dealer. Exceptions to
the rules set forth in the immediately preceding sentence shall be handled on a
case-by-case basis in order to minimize the downtime of JV Trucks sold by the
Company and enhance the Company’s customer service.

 

  13.5.6 The Company shall be responsible for, and shall reimburse JV Dealers
and their service providers for, defined costs and expenses incurred by such
Persons in connection with warranty administration on JV Trucks.

 

  13.5.7 In the case of any third-party suppliers offering warranties directly
to the customer, such suppliers shall be responsible for administering their own
warranty, and financial liability shall be predetermined by the contractual
relationship with such suppliers.

13.6 Extended Warranty or Service Coverage. All extended warranty or service
coverage (“ESC”) with respect to JV Trucks shall be offered through a designated
ESC service provider (which may be a Member) and sold pursuant to the following
provisions: (a) the Company shall select any ESC provider to be engaged; (b) the
Company shall negotiate and approve all ESC terms and conditions to develop a
market competitive ESC package with input from the Members; and (c) the Members
may, as a service to the Company pursuant to the Master Terms for Purchased
Services, provide for purchasing ESC from the designated ESC provider at
market-based prices.

 

14. INTELLECTUAL PROPERTY RIGHTS

14.1 Members’ Intellectual Property Licenses.

 

  14.1.1 Each Member shall license (or shall cause its designated Affiliate to
license) to the Company, on a royalty-free basis, certain Intellectual Property
of such Member and its Affiliates pursuant to the applicable Intellectual
Property License Agreement and the applicable Trademark License Agreement. If
necessary, the Company shall, in turn, sublicense such Intellectual Property, on
a royalty-bearing basis, to one or more direct or indirect wholly owned
subsidiaries of the Company established outside of the U.S.; provided, however,
that (a) the Company shall not sublicense any trademarks of either Member to any
direct or indirect wholly owned subsidiary of the Company and (b) each Member
shall license (or shall cause its designated Affiliate to license), on a
royalty-bearing basis, directly to each applicable direct or indirect wholly
owned subsidiary of the Company established outside of the U.S., the applicable
trademarks of such Member.

 

61



--------------------------------------------------------------------------------

  14.1.2 For the avoidance of doubt, neither Member shall be required to license
to the Company any Intellectual Property for the purpose of manufacturing or
selling any JV Truck Components.

14.2 Members’ Background Intellectual Property. For the avoidance of doubt,
subject to the terms of the Intellectual Property License Agreements referenced
in Section 14.1, all Background Intellectual Property of a Member shall remain
the property solely of such Member.

14.3 Company Intellectual Property. Except as otherwise agreed by the Members,
the Company shall own any and all Intellectual Property that is developed by the
Company or by a Member retained for such purpose on the Company’s behalf. The
Company shall grant each Member a royalty-bearing license to utilize the
Intellectual Property owned by the Company, subject to Section 15, pursuant to
the applicable Royalty-Bearing IP License Agreement.

14.4 R&D; Development. The Company shall determine the extent to which it
conducts the research and development and Intellectual Property activities set
forth in the Annual Business Plan and the Rolling Business Plan with internal
resources or by retaining one or both Members or a third party to provide
product development services on a contract basis (in the case of the Members,
pursuant to the applicable Master Development Services Agreement), and in such
event, Navistar shall be evaluated as the preferred source of such product
development services.

14.5 Third Party Infringement Claims. If any activity in connection with the
conduct of the Business is alleged by a third party to infringe a third party’s
Intellectual Property rights, the Party becoming aware of such allegation shall
promptly notify the other Parties thereof in writing, reasonably detailing the
claim.

14.6 Post-Termination Ownership of Certain Intellectual Property. The provisions
in this Section 14.6 shall apply to any Intellectual Property of the Company
(a) that is distributed to both Members as joint owners pursuant to
Section 21.5.1, such provisions to take effect from and after the date of such
distribution, or (b) joint ownership of which is distributed to the Seller
Member and retained by the Company pursuant to Section 21.6.5, such provisions
to take effect simultaneously with the closing of the sale and purchase of the
Membership Interest pursuant to the Buy-Out Interest Option or pursuant to the
Buy/Sell Option (as provided in Section 21.6.4). For purposes of this
Section 14.6, such Intellectual Property shall be referred to as the “Jointly
Owned Intellectual Property”, and each of the two joint owners of the Jointly
Owned Intellectual Property shall be referred to as a “Joint Owner”.

 

  14.6.1 Prosecution and Maintenance; Enforcement.

 

  14.6.1.1 Subject to the other provisions of this Section 14.6, the Joint
Owners shall mutually agree on all decisions relating to the procurement,
prosecution, and maintenance of all Jointly Owned Intellectual Property.

 

  14.6.1.2

If either Joint Owner wishes to commence proceedings against a third party for
infringement of any Jointly Owned Intellectual Property, the non-enforcing Joint
Owner shall cooperate in good faith to facilitate the commencement of those
proceedings by voluntarily joining as a plaintiff in such lawsuit,

 

62



--------------------------------------------------------------------------------

 

unless the non-enforcing Joint Owner has a reasonable business justification for
not cooperating (e.g., the alleged infringer is a customer of such Joint Owner).
In that event, the non-enforcing Joint Owner hereby grants to the enforcing
Joint Owner (a) the unilateral right to sue any third party for infringement of
any Jointly Owned Intellectual Property, and (b) the right to seek joinder of
the non-cooperating party as an involuntary plaintiff. The non-enforcing Joint
Owner hereby agrees not to contest any attempted joinder as an involuntary
plaintiff by the enforcing Joint Owner in any proceeding against a third party
for infringement of any Jointly Owned Intellectual Property.

 

  14.6.1.3 The enforcing Joint Owner shall indemnify the non-enforcing Joint
Owner with respect to any Liabilities (including liability for costs or
assessment of attorney fees) arising from the proceedings, and the enforcing
Joint Owner may conduct the proceedings as it wishes, for its own benefit. The
non-enforcing Joint Owner may, at the enforcing Joint Owner’s expense and
subject to the enforcing Joint Owner’s consent, not to be unreasonably withheld,
retain counsel to represent it in any proceedings against a third party for
infringement of any Jointly Owned Intellectual Property.

 

  14.6.1.4 If both Joint Owners wish to take part in proceedings against a third
party for infringement of any Jointly Owned Intellectual Property, the Joint
Owners shall cooperate in good faith with respect to the conduct of the
proceedings, including voluntarily joining as plaintiffs in the suit and
agreeing in writing to the manner in which the costs of the proceedings will be
shared. The costs of the proceedings shall be paid first with any amounts
recovered, with the remaining costs being shared equally by the Joint Owners, or
as otherwise agreed by the Joint Owners in writing.

14.6.2 Licensing. Notwithstanding any statutes, rules or regulations of any ROW
country to the contrary, each Joint Owner shall have the right to license any
Jointly Owned Intellectual Property for use anywhere in the ROW to any Person
(including any Affiliate) without the consent of the other Joint Owner;
provided, however, that (a) any such license to a Person that is not an
Affiliate of such Joint Owner shall be in exchange for a commercially reasonable
royalty to be paid by the licensee, and (b) the Joint Owner licensor shall be
required to account to and pay over to, promptly upon receipt, the other Joint
Owner fifty percent (50%) of any such royalty consideration actually received by
such Joint Owner licensor. For the avoidance of doubt, each Joint Owner shall
have the right to license any Jointly Owned Intellectual Property for use
anywhere in the ROW to any Affiliate of such Joint Owner on a royalty-free
basis.

 

63



--------------------------------------------------------------------------------

15. NON-COMPETITION COVENANTS

15.1 Business. Subject to the terms and conditions of this Agreement and the
Related Agreements and except as otherwise provided herein, during the period
commencing on the Effective Date and ending upon the expiration or termination
of this Agreement, neither Member nor its respective 5% Affiliates shall,
directly or indirectly, (a) engage in, or own any ownership interest equal to or
greater than five percent (5%) in, any business substantially similar to or in
competition with the Business or any part thereof, in each case, anywhere in the
ROW, or (b) grant any license or sublicense of Intellectual Property of
Caterpillar, Navistar, the Company or their respective 5% Affiliates to any
person for any use within the scope of the Business anywhere in the ROW, except
in each case as otherwise agreed to in writing by both Members. Without limiting
the generality of the foregoing, subject to the terms and conditions of this
Agreement and the Related Agreements and except as otherwise provided herein,
neither Member nor its respective 5% Affiliates shall, independent of the
Company, market or sell in the ROW any JV Truck Replacement Parts (including,
for the avoidance of doubt, Will-Fit Parts) in connection with Medium Duty
Trucks or Heavy Duty Trucks. Notwithstanding the foregoing, neither Member nor
any of its 5% Affiliates shall be prohibited from licensing or sublicensing any
of the Intellectual Property of such Member or any of its 5% Affiliates to any
Person for purposes of settling a bona fide Intellectual Property dispute.
Notwithstanding the foregoing, in the event of a Change in Control of either
Member after the date hereof by a Person that is a competitor of any or all of
the Business, the non-competition provisions and the exclusivity provisions of
this Agreement, including Section 11.1 and this Section 15.1, shall cease upon
and be of no further force or effect following such Change in Control.

15.2 Contracts Restricting the Company. Without the Majority Consent of the
Board, and except as otherwise provided in this Agreement, neither Member shall,
and each Member shall cause its respective 5% Affiliates not to, enter into any
contract that would restrict the activities of the Company contemplated by this
Agreement, including (a) any contract for the purchase of JV Truck Components or
JV Truck Replacement Parts that would restrict the activities of the Company
contemplated by this Agreement or (b) any contract pursuant to which such Member
or 5% Affiliate incurs indebtedness for borrowed money or becomes a guarantor or
surety or pledged its credit for or otherwise becomes responsible with respect
to any undertaking of another Person that would restrict the activities of the
Company contemplated by this Agreement, including the Company becoming a
“Restricted Subsidiary” as defined in the Credit Agreement, dated as of
January 19, 2007, as may be amended from time to time, among Navistar
International Corporation, as Borrower, the Subsidiary Guarantors Party thereto,
the lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
Credit Suisse Securities (USA) LLC, as Syndication Agent, and Banc of America
Securities LLC and Citigroup Global Markets Inc., as Co-Documentation Agents
(the “Credit Agreement”) or any similar agreement or arrangement; provided,
however, that no amendment to the Credit Agreement or any similar agreement or
arrangement will restrict the activities of the Company contemplated by this
Agreement; provided further, nothing shall prohibit the Company from becoming a
Restricted Subsidiary of Navistar in the event Navistar’s Percentage Interest
increases beyond fifty percent (50%) pursuant to Article 3, nor impact
Navistar’s obligations under the Credit Agreement or any similar agreement or
arrangement as a result thereof.

 

64



--------------------------------------------------------------------------------

15.3 Certain Exceptions to Non-Competition Covenants.

 

  15.3.1 Development, Manufacture and Assembly. Nothing contained in this
Agreement shall prohibit a Member from developing, manufacturing or assembling
Medium Duty Trucks, Heavy Duty Trucks, JV Truck Components and replacement parts
therefor anywhere in the ROW on its own or from developing JV Truck Replacement
Parts for Legacy Trucks; provided, that, subject to Sections 2.3.5, 10.3.4.3,
15.3.2 and 15.3.3, such Member shall not market or sell any such Medium Duty
Trucks, Heavy Duty Trucks, JV Truck Components or replacement parts (other than
Common Parts or JV Truck Components utilized by other products in addition to
Medium Duty Trucks or Heavy Duty Trucks; provided, that the volume of such
Common Part or JV Truck Component sales made by such Member must be reasonable
in relation to the volume of such other products sold by such Member prior to
such Common Part or JV Truck Component sales in the relevant geographic area)
anywhere in the ROW.

 

  15.3.2 Sales of Loose Engines by Members. Notwithstanding anything to the
contrary in this Agreement, each Member and its 5% Affiliates shall be permitted
to market and sell at any time to any Person engines for use in Medium Duty
Trucks, Heavy Duty Trucks or any other applications anywhere in the world,
including the ROW (whether or not in competition with the Company); provided,
however, that neither Member nor its 5% Affiliates shall be entitled to use any
resources of the Company or any JV Dealers to facilitate any such sales, except
with the express written Majority Consent of the Board. Notwithstanding the
foregoing, Navistar and its 5% Affiliates may sell such engines and replacement
parts therefor (to the extent permitted pursuant to Section 15.3.3) through
Navistar dealers and JV Dealers owned by Navistar dealers without Board approval
and without paying the Company any fee therefor; provided, however, that
Navistar and its 5% Affiliates may not sell such engines or replacement parts
therefor through Caterpillar dealers or JV Dealers owned by Caterpillar dealers.

 

  15.3.3 Sales of Engine Parts by Members.

 

  15.3.3.1 Notwithstanding anything to the contrary in this Agreement:

15.3.3.1.1 Caterpillar and its 5% Affiliates may market and sell at any time in
any ROW country Caterpillar Brand engine parts except to the extent that
(x) Caterpillar reasonably believes that such engine parts will ultimately be
used in an engine included in a JV Truck sold by the Company or (y) the volume
of engine part sales made by Caterpillar and its 5% Affiliates is not reasonable
in relation to the volume of engines sold by Caterpillar and its 5% Affiliates
prior to such engine part sales in the relevant geographic area;

15.3.3.1.2 Navistar and its 5% Affiliates may market and sell at any time in any
ROW country Navistar Brand engine parts except to the extent that (x) Navistar
reasonably believes that such engine parts will ultimately be used in an engine
included in a JV Truck sold by the Company or (y) the volume of engine part
sales made by Navistar and its 5% Affiliates is not reasonable in relation to
the volume of engines sold by Navistar and its 5% Affiliates prior to such
engine part sales in the relevant geographic area; and

 

65



--------------------------------------------------------------------------------

15.3.3.1.3 if any of the permitted sales by Caterpillar and Navistar, as
described in Section 15.3.3.1.1 and 15.3.3.1.2, are made by the Company (rather
than by Caterpillar, Navistar, or their respective 5% Affiliates, as
applicable), and the Company reasonably believes that such engine parts will
ultimately be used in an engine not used in a JV Truck, all profits or losses
arising from the Company’s sale shall be entirely for the account of Caterpillar
or Navistar, respectively, and shall be transferred to Caterpillar or Navistar,
respectively.

 

  15.3.3.2 Other than existing arrangements set forth on Schedule 15.3.3.2,
Caterpillar, Navistar and their 5% Affiliates shall not market or sell any
engine parts to any third party at any price that is lower than the price at
which Caterpillar, Navistar or their 5% Affiliates has sold such engine parts to
the Company within the immediately prior one hundred and eighty (180) days from
such sale.

 

  15.3.3.3 The Company and each Member shall adopt and implement policies,
processes, and systems to (i) monitor, to the extent practicable, the end-user
customers to which Caterpillar Brand engine parts and Navistar Brand engine
parts (as applicable) are sold, and (ii) discourage such Member’s dealers from
selling Caterpillar Brand engine parts or Navistar Brand engine parts (as
applicable) to end-user customers for use in JV Trucks sold by the Company. If,
at any time during the term of this Agreement, either Member reasonably believes
in good faith that the other Member’s dealers have, in fact, sold engine parts
to end-user customers for use in JV Trucks sold by the Company, (A) the other
Member shall cooperate with such Member in furtherance of investigating such
matter and, subject to applicable law, taking corrective actions to discourage
such sales from occurring, and (B) in the event that a material amount of such
sales did, in fact, occur, bring such matter to the Board to determine any
appropriate remediation action it deems necessary.

 

  15.3.3.4 Caterpillar and its 5% Affiliates and Navistar and its 5% Affiliates
shall not promote or market actions, programs, or tools specifically designed to
take business away from a JV Dealer.

 

  15.3.4 Legacy Warranty Obligations. Notwithstanding anything to the contrary
in this Agreement, each Member shall be permitted to fulfill its legacy warranty
obligations with respect to any Medium Duty Trucks, Heavy Duty Trucks and
replacement parts therefor sold by such Member in any Non-Core ROW Country prior
to the Effective Date.

 

66



--------------------------------------------------------------------------------

 

15.3.5

Certain Ancillary Functions. Notwithstanding anything to the contrary in this
Agreement, none of remanufacturing products and services, logistics services,
financing services [or research and development services]5 shall be deemed to be
subject to any of the restrictions contained in this Section 15, and each Member
shall be permitted to engage in any and all such activities, and provide any and
all such products and services to any third party, for its own account;
provided, however, that during any period while Caterpillar Financial or
Navistar Financial is retained by the Company to provide any financing services
in connection with the Business, such Person shall be permitted to provide
financing in connection with products and services of any third party (other
than the Company) that are in competition with the products and services of the
Company only to the extent that (a) such financing is not systematically offered
as part of a formal, ongoing finance program of such Person but instead is
provided on an ad hoc basis, and (b) such type of financing is also made
available by such Person to JV Dealers and end-user customers of the Company in
connection with products and services of the Company, including both Caterpillar
Truck Models and Navistar Truck Models and JV Truck Replacement Parts therefor.

 

  15.3.6 Notwithstanding anything to the contrary in this Agreement, each of
Caterpillar and Navistar shall be permitted to develop, design, test,
manufacture, assemble, brand, market, sell (including providing purchase
financing to customers for), and distribute and provide product support for
(including providing replacement parts for), vehicles that are not Medium Duty
Trucks or Heavy Duty Trucks.

 

  15.3.7 Notwithstanding anything to the contrary in this Agreement, Blue
Diamond will be permitted to continue to develop and manufacture anywhere in the
world and, as set forth below, market and sell in the ROW Medium Duty Trucks of
the types marketed and sold by Blue Diamond as of January 1, 2009, or
replacement models of such types of Medium Duty Trucks and replacement parts
therefor; provided, that such Medium Duty Trucks and replacement parts therefor
are sold exclusively to (i) Navistar, or its 5% Affiliates, for subsequent
resale in the ROW only to the Company; or (ii) Ford Motor Company, or its 5%
Affiliates, which shall be permitted to sell such trucks and parts anywhere in
the world (provided that such trucks are not Navistar Brand); provided further,
that the volume of replacement parts sales made by Blue Diamond in the ROW is
reasonable in relation to the volume of Medium Duty Trucks sold by Blue Diamond.

 

5 To be discussed.

 

67



--------------------------------------------------------------------------------

  15.3.8 Notwithstanding anything to the contrary in this Agreement, Navistar
and its 5% Affiliates will be permitted to:

 

  15.3.8.1 solely through the Mahindra JV or any of its direct or indirect
wholly owned subsidiaries, develop, design, test, manufacture, assemble, brand,
market, sell, and distribute and provide product support for (including
providing replacement parts and service for), Medium Duty Trucks and Heavy Duty
Trucks in the ROW (including granting a license or sublicense of Intellectual
Property of Navistar or its Affiliates to the Mahindra JV in connection
therewith) solely to the extent expressly permitted pursuant to the Mahindra JV
Agreement as in effect on the date of the Mahindra Waiver; provided, however,
that without the Majority Consent of the Board, no such activities shall be
assisted by or made through a Caterpillar dealer-owned JV Dealer or a
Caterpillar dealer; provided, further, that Navistar and its Affiliates hereby
covenant and agree not to consent to any amendment to the Mahindra JV Agreement
that would adversely effect the Company in any manner, unless the Board by
Majority Consent agrees to such amendment;

 

  15.3.8.2 continue to market and sell parts, components or trucks exclusively
to IVECO Trucks Australia Limited for manufacture, assembly and sale in
Australia until the termination of the Supply, Technical Assistance and License
Agreement on October 9, 2010; and, if such agreement is not otherwise assigned
or transferred to the Company, such sales following the Effective Date shall be
for the account of the Company and Navistar shall account for any profits or
losses from such sales, and payments related to such profits or losses shall be
remitted to the Company on a quarterly basis;

 

  15.3.8.3 begin or continue (as applicable) to develop, manufacture, market and
sell a low-cab over engine truck anywhere in the ROW through a joint venture
with American LaFrance, LLC; provided that the Company will (without a
requirement for Board approval), unless the Board otherwise determines,
distribute such trucks in the ROW and earn and retain all profits in connection
with such distribution, other than such countries in which American LaFrance,
LLC has distribution capabilities as of the date of this Agreement; and provided
further that the Company shall also have the right to develop, manufacture,
market and sell a low-cab over engine truck anywhere in the ROW, which truck may
compete with such American LaFrance, LLC joint venture truck;

 

  15.3.8.4 other than with respect to Navistar components and replacement parts
for sale or assembly in the ROW, continue to perform kitting services through
Newstream Enterprises, LLC to the extent such services are permitted to be
performed under the Operating Agreement for Newstream Enterprises, LLC, dated
January 28, 2003, by and among Remanufacturing Sales Company and International
Truck and Engine Corporation in effect as of January 1, 2009; and

 

68



--------------------------------------------------------------------------------

  15.3.8.5 engage in any of the activities described in the last sentence of
Section 2.3.7.2 in accordance with the terms and conditions thereof.

15.4 Acquisition of Publicly-Traded Securities. Notwithstanding anything to the
contrary in this Agreement, the acquisition by a Member or its 5% Affiliates of
the publicly-traded equity securities or debt securities of any Person that
competes with the Business shall be permitted to the extent that (a) such
acquisition does not result, directly or indirectly, in the ownership by such
Member or its 5% Affiliates of five percent (5%) or more of any class of
publicly-traded equity securities or debt securities of such Person, and (b) the
investment in such Person held by such Member is purely passive, and such Member
has no governance or control rights in such Person (including any right to
appoint any member of the board of such Person, the right to appoint any officer
of such Person, or the right to veto any significant decision of such Person)
other than the right to cast votes (on a one share, one vote basis) with respect
to the publicly traded equity securities or debt securities of such Person held
by such Member.

15.5 Member Acquisition. Notwithstanding anything to the contrary in this
Agreement, if a Member or any of its 5% Affiliates desires to acquire a business
or operation of any Person that competes with the Business, whether through the
purchase of stock or other voting securities, merger, consolidation, or other
similar corporate transformation, or through the purchase of assets (a “Member
Acquisition”), and the operation of the business acquired by reason of the
Member Acquisition is not otherwise permitted by the provisions of this
Agreement, such Member may make the Member Acquisition so long as, no later than
the consummation of the Member Acquisition, such Member sends the Company a
written offer to sell to the Company that portion of the business acquired
through the Member Acquisition that competes with the Business (the “Competing
Operations”). For purposes of this Section 15.5, all decisions of the Company
shall be made by the other Member’s Representatives (acting and deciding on
behalf of the Company). If the Company desires to pursue such offer, the Company
must so notify such Member in writing no later than twenty (20) calendar days
after receiving such written offer. If the Company submits such written notice
to such Member in accordance with the immediately preceding sentence, the
Company and such Member shall attempt in good faith to agree upon, no later than
twenty (20) calendar days after the Company submits such written notice to such
Member, (a) those particular assets, liabilities and operations of the business
acquired through the Member Acquisition that constitute the Competing
Operations, and (b) a purchase price for the Competing Operations. If the
Company and such Member agree in writing upon the items referenced in the
immediately preceding sentence within such twenty (20) calendar day period, the
Company shall be deemed to have accepted such offer on the date such agreement
is reached. If the Company and such Member fail to so agree upon such items
within such twenty (20) calendar day period, the Company and such Member shall
seek to agree upon and retain an Independent Valuation Firm pursuant to the
selection procedures set forth in Section 23.16 to (i) identify those particular
assets, liabilities and operations of the business acquired through the Member
Acquisition that constitute the Competing Operations, and (ii) determine a
purchase price that is equal to the Fair Market Value of the Competing
Operations taking into account, among other factors that are relevant to the
Independent Valuation Firm’s determination of such Fair Market Value, the
purchase price of the Member Acquisition. The decision of the Independent

 

69



--------------------------------------------------------------------------------

Valuation Firm shall be final and binding on, and nonappealable by, the Company
and such Member. The Independent Valuation Firm shall act as an expert and not
as an arbitrator. The fees and expenses of the Independent Valuation Firm shall
be paid one half by each Member (and not, for the avoidance of doubt, one half
by the Company and such Member). No later than thirty (30) calendar days after
the Company and such Member receive written notice from the Independent
Valuation Firm setting forth its determination of the items referenced in
clauses (i) and (ii) above, the Company must send a written notice to such
Member indicating if the Company desires to accept such offer at the purchase
price stipulated by the Independent Valuation Firm. If the Company decides to
accept such offer, either at the purchase price that is agreed upon by the
Company and such Member or at the purchase price determined by the Independent
Valuation Firm, the sale of the Competing Operations by such Member to the
Company shall be consummated no later than forty-five (45) calendar days after
the date on which the Company is deemed to have accepted such offer; provided,
that the closing shall in no event occur earlier than three (3) Business Days
after receipt of all approvals required from, and expiration of all waiting
periods (including waiting periods under the Hart-Scott-Rodino Act) imposed by,
any governmental authorities in connection with the purchase and sale. If the
Company decides not to accept such offer, then (A) if the Competing Operations
did not generate greater than $300,000,000 in revenues during the calendar year
preceding the year in which the Member Acquisition was consummated, then such
Member shall be permitted to retain, own, and operate the Competing Operations
(provided, that the Competing Operations shall not be permitted to use, and
shall not be provided access to, any Intellectual Property of the Company), and
(B) if the Competing Operations generated greater than $300,000,000 in revenues
during the calendar year preceding the year in which the Member Acquisition was
consummated, then such Member shall divest the Competing Operations no later
than six (6) months after the date on which such Member receives notice that the
Company decided to not accept such offer. If such Member retains the Competing
Operations in accordance with clause (A) of the immediately preceding sentence
and continues to own and operate such Competing Operations on the third
(3rd) anniversary of the consummation of the Member Acquisition, the Company
shall have the option (but not the obligation) to purchase the Competing
Operations from such Member. If the Company desires to pursue such option, the
Company must so notify such Member in writing no later than twenty (20) calendar
days after the third (3rd) anniversary of the consummation of the Member
Acquisition. The terms of such option shall be the same as the terms of the
first option set forth above in this Section 15.5.

15.6 Additional Agreements. The Members agree and acknowledge that the
restrictions contained in this Section 15 are reasonable in scope and duration
in light of the nature, size and location of the Business. The Members further
agree and acknowledge that the restrictions contained in this Section 15 are
necessary to protect each Member’s significant investment in the Business,
including its goodwill. The Members are of equal bargaining power. It is the
desire and intent of the Members that the provisions of this Section 15 be
enforced to the fullest extent permissible under applicable law. If all or part
of this Section 15 is held invalid, illegal, or incapable of being enforced by
any law or public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect. If any part of this Section 15 is
held to be excessively broad as to duration, scope, activity, or subject, such
part shall be construed by limiting and reducing it so as to be enforceable to
the maximum extent permissible under applicable law.

 

70



--------------------------------------------------------------------------------

16. INDEMNIFICATION FOR DEALER LIABILITY

16.1 Dealer Liability Indemnities. Navistar shall defend, indemnify, and hold
harmless each Company Indemnified Person and each Caterpillar Indemnified Person
against any and all claims made by any dealer or distributor of Navistar or its
Affiliates, in such Person’s capacity as a dealer or distributor of Navistar or
its Affiliates, against any Company Indemnified Person or Caterpillar
Indemnified Person for lost revenues, lost profits, injunctive relief, or any
other damages arising from business activities related to this Agreement (and
the Related Agreements); except for claims for product liability related to the
safety or performance of a particular product, the defense and indemnity of
which, if any, shall be handled pursuant to the terms of the applicable Related
Agreements or otherwise shall be negotiated by the relevant parties on a
case-by-case basis. Caterpillar shall defend, indemnify and hold harmless each
Company Indemnified Person and each Navistar Indemnified Person against any and
all claims made by any dealer or distributor of Caterpillar or its Affiliates,
in such Person’s capacity as a dealer or distributor of Caterpillar or its
Affiliates, against any Company Indemnified Person or Navistar Indemnified
Person for lost revenues, lost profits, injunctive relief, or any other damages
arising from business activities related to this Agreement (and the Related
Agreements); except for claims for product liability related to the safety or
performance of a particular product, the defense and indemnity of which, if any,
shall be handled pursuant to the terms of the applicable Related Agreements or
otherwise shall be negotiated by the relevant parties on a case-by-case basis.

16.2 Indemnification Procedures.

 

  16.2.1 Notice of Dealer Claims; Assumption of Defense. The Indemnified Person
shall give notice as promptly as is reasonably practicable, but in any event no
later than ten (10) Business Days after receiving notice thereof, to the
Indemnifying Person of the assertion of any claim, or the commencement of any
suit, action, or proceeding, by any Person not a party hereto in respect of
which indemnity may be sought under the terms of Section 16.1 (which notice
shall specify in reasonable detail the nature and amount of such claim);
provided, that the failure of the Indemnified Person to give such notice shall
not relieve the Indemnifying Person of its obligations under this Section 16
except to the extent (if any) that the Indemnifying Person shall have been
prejudiced thereby. The Indemnifying Person may, at its own expense,
(a) participate in the defense of any such claim, suit, action, or proceeding,
and (b) upon notice to the Indemnified Person, at any time during the course of
any such claim, suit, action, or proceeding, assume the defense thereof with
counsel of its own choice and in the event of such assumption, shall have the
exclusive right, subject to clause (a) in the proviso in Section 16.2.2, to
settle or compromise such claim, suit, action, or proceeding. If the
Indemnifying Person assumes such defense, the Indemnified Person shall have the
right (but not the duty) to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnifying Person. Whether or not the Indemnifying Person chooses to defend or
prosecute any such claim, suit, action, or proceeding, all of the Parties shall
cooperate, at the Indemnifying Person’s cost and expense, in the defense or
prosecution thereof.

 

71



--------------------------------------------------------------------------------

  16.2.2 Settlement or Compromise. Any settlement or compromise made or caused
to be made by the Indemnified Person (unless the Indemnifying Person has the
exclusive right to settle or compromise under clause (b) of Section 16.2.1) or
the Indemnifying Person, as the case may be, of any such claim, suit, action, or
proceeding of the kind referred to in Section 16.2.1 shall also be binding upon
the Indemnifying Person or the Indemnified Person, as the case may be, in the
same manner as if a final judgment or decree had been entered by a court of
competent jurisdiction in the amount of such settlement or compromise; provided,
that (a) no obligation, restriction, or Liability shall be imposed on the
Indemnified Person as a result of such settlement or compromise without its
prior written consent, which consent shall not be unreasonably withheld,
conditioned, or delayed, and (b) the Indemnified Person shall not compromise or
settle any claim, suit, action, or proceeding without the prior written consent
of the Indemnifying Person, which consent shall not be unreasonably withheld,
conditioned, or delayed.

16.3 Liability Insurance.6 The Company shall maintain in effect during the term
of this Agreement and for a period of no less than [ten (10)] years after the
expiration or termination of this Agreement, appropriate liability (including
product liability) insurance policies with products and completed operations
coverage with an internationally recognized carrier. The Company’s purchase of
any such liability insurance policy shall be subject to the approval of the
Board by Majority Consent. Such policies shall require the Company to receive
not less than thirty (30) calendar days’ prior written notice of any
modification or cancellation of such policies.

 

17. REPRESENTATIONS AND WARRANTIES

17.1 Representations and Warranties of Members. As of the Effective Date, each
Member hereby represents and warrants to the Company and to the other Member
that:

 

  17.1.1 Such Member understands and acknowledges that its Membership Interest
has not been, and shall not be, registered under the Securities Act or any state
securities laws;

 

  17.1.2 Such Member understands and acknowledges that its Membership Interest
may not be sold or otherwise assigned unless it is registered under the
Securities Act and applicable state securities laws, or unless such sale or
assignment is offered pursuant to an exemption from such registration
requirements;

 

6 Need to determine what insurance will be necessary.

 

72



--------------------------------------------------------------------------------

  17.1.3 The obligations and restrictions contained in this Agreement regarding
the purchase, sale, transfer, or assignment of Membership Interests create an
economic risk that such Member is capable of bearing;

 

  17.1.4 Such Member is acquiring its Membership Interest for investment and not
with a view to the resale or distribution thereof;

 

  17.1.5 Such Member has the full power and authority to enter into this
Agreement, to subscribe for and purchase or otherwise hold the Membership
Interest to be issued to or held by it, to perform its obligations hereunder,
and to consummate the transactions contemplated hereby;

 

  17.1.6 Such Member’s purchase of its Membership Interest and its execution and
delivery of this Agreement have been duly authorized by all necessary corporate
action on its behalf, and this Agreement shall be, upon execution and delivery
on behalf of such Member, its legal, valid, and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be affected by
(a) applicable bankruptcy, reorganization, insolvency, moratorium, and other
similar laws and court decisions of general application, including statutory and
other laws regarding fraudulent or preferential transfers relating to, limiting,
or affecting the enforcement of creditors’ rights generally, and (b) general
principles of equity, including the effect of such general principles of equity
upon the specific enforceability of any of the remedies, covenants, or other
provisions contained herein and therein, and their application (regardless of
whether enforcement is considered in a proceeding at law or in equity) as such
principles relate to, limit, or affect the enforcement of creditors’ rights
generally;

 

  17.1.7 The execution and delivery by such Member of this Agreement, the
consummation of the transactions contemplated in accordance with the terms of
this Agreement, and the performance of such Member’s obligations hereunder shall
not conflict with, or result in any violation of or default under, any provision
of any governing instrument applicable to such Member, or any agreement or other
instrument to which such Member is a party or by which such Member or any of its
properties are bound, or any permit, franchise, judgment, decree, statute, rule,
or regulation applicable to such Member or its properties;

 

  17.1.8 Such Member has such knowledge and experience in financial affairs that
it is capable of evaluating the merits and risks of purchasing and holding its
Membership Interest, and it has not relied in connection with this investment
upon the identity of or advice from the other Member or upon any
representations, warranties or agreements other than those set forth in this
Agreement and the Related Agreements;

 

  17.1.9 Such Member’s financial situation is such that it can afford to bear
the economic risk of holding its Membership Interest for an indefinite period of
time, and it can afford to suffer the complete loss of its investment in the
Company; and

 

73



--------------------------------------------------------------------------------

  17.1.10 Such Member is not relying on the Company, the other Member, any
Representative, or any director, officer, employee, manager, agent, or Affiliate
of any of such Person, with respect to the United States and foreign income tax
considerations involved in purchasing, holding, and disposing of Membership
Interests.

17.2 Survival of Warranties. All representations and warranties contained in
Section 17.1 shall survive the execution and delivery of this Agreement.

 

18. CAPITAL ACCOUNTS; DISTRIBUTIONS; TAX MATTERS; RECORDS

18.1 Capital Account Maintenance. A separate “Capital Account” shall be
maintained for each Member under Section 18.2 for the full term of this
Agreement in accordance with the requirements of Section 704(b) of the Code and
the Treasury Regulations thereunder. A Member’s Capital Account shall be
determined as provided in Section 18.2.

18.2 Capital Account Balances. Pursuant to the basic rules of
Section 1.704-1(b)(2)(iv) of the Treasury Regulations, the balance of the
Capital Account of each Member shall be:

 

  18.2.1 initially, the amount of such Member’s initial Capital Contribution
described in Section 3.1.1;

 

  18.2.2 increased by the amount of any additional money contributed by such
Member to the capital of the Company;

 

  18.2.3 increased by the Gross Asset Value (determined without regard to
Section 7701(g) of the Code) of each property contributed by such Member to the
capital of the Company and decreased by the Gross Asset Value (determined
without regard to Section 7701(g) of the Code) of each property distributed to
such Member by the Company;

 

  18.2.4 increased by the amount of any Company liabilities assumed by such
Member or that are secured by any property distributed to such Member;

 

  18.2.5 increased by the amount of each item of Profit allocated to such Member
pursuant to this Agreement;

 

  18.2.6 decreased by the amount of each item of Loss allocated to such Member
pursuant to this Agreement;

 

  18.2.7 decreased by the amount of any liabilities of such Member assumed by
the Company or that are secured by any property contributed by such Member to
the Company; and

 

74



--------------------------------------------------------------------------------

  18.2.8 otherwise adjusted in accordance with the other capital account
maintenance rules of Section 1.704-1(b)(2)(iv) of the Treasury Regulations.

 

  18.2.9 If any interest in the Company is transferred in accordance with the
terms of this Agreement, the transferee will succeed to the Capital Account of
the transferor to the extent it relates to the transferred interest.

18.3 Allocation of Profits and Losses.

 

  18.3.1 A special allocation of gross income (e.g., gross sales revenues) shall
be allocated to Navistar in an amount equal to the cumulative cash distributions
to which Navistar is entitled pursuant to Section 18.4.1, less any amount of
gross income previously allocated to Navistar pursuant to this Section 18.3.1.
Any prior allocation of gross income allocated pursuant to this Section 18.3.1
that is later offset by Losses, deductions or other specially allocated losses
pursuant to Section 18.5 shall be replenished dollar-for-dollar with subsequent
allocations of gross income.

 

  18.3.2 After taking into account Section 18.3.1 in calculating Profits and
Losses, Profits and Losses shall be allocated to the Members in proportion to
their respective Percentage Interests.

18.4 Distributions. The Company shall, no later than thirty (30) calendar days
following the end of each fiscal half year (unless the Board determines by
Majority Consent that a distribution shall be at another time), distribute to
the Members any cash of the Company not necessary for its financial obligations
or working capital needs or for funding its then current Annual Business Plan
and its then current Rolling Business Plan, unless the Board determines
otherwise by Majority Consent. Except as otherwise provided elsewhere in this
Agreement or as otherwise determined by the Board by Majority Consent, each
distribution of cash by the Company shall be made to the Members in accordance
with the provisions of this Section 18.4.

 

 

18.4.1

Distributions of cash by the Company that are attributable to the Company’s
operations in the Legacy Countries in any Fiscal Year (or portion thereof)
occurring during the period from the earlier of (a) the second (2nd) anniversary
of the Effective Date, and (b) the date on which the Company has commenced sales
of JV Trucks and JV Truck Replacement Parts in each of the Legacy Countries to
(but not including) the tenth (10th) anniversary of the Effective Date shall be
allocated entirely to Navistar (and not to Caterpillar) until the amount of such
cash so distributed to Navistar is equal to the lesser of (a) the amount of any
profits earned by the Company during such Fiscal Year (or portion thereof) in
connection with the sale of JV Trucks and JV Truck Replacement Parts in the
Legacy Countries, as calculated per the Baseline Profit Amount calculation
methodology agreed to by the Members, and (b) the Baseline Profit Amount.

 

75



--------------------------------------------------------------------------------

  18.4.2 All other distributions shall be made to the Members in proportion to
their respective Percentage Interests at the time of such distribution (without
preference to any Member).

18.5 Regulatory Allocations.

 

  18.5.1 Limit on Allocation of Losses. Notwithstanding anything to the contrary
in Section 18.3, Losses allocated pursuant to Section 18.3 shall not exceed the
maximum amount that can be so allocated without causing any Member to have an
Adjusted Capital Account Deficit at the end of any allocation period. In the
event that some but not all of the Members would have Adjusted Capital Account
Deficits as a consequence of an allocation pursuant to Section 18.3, the
limitation set forth in this Section 18.5.1 shall be applied on a
Member-by-Member basis so as to allocate the maximum permissible Losses to each
Member under Treasury Regulations Section 1.704-1(b)(2)(ii)(d).

 

  18.5.2 Partnership Minimum Gain Chargeback. If there is a net decrease in
Partnership Minimum Gain during any taxable year or other period for which
allocations are made, before any other allocation under this Agreement, each
Member will be specially allocated items of Company income and gain for that
period (and, if necessary, subsequent periods) in proportion to, and to the
extent of, an amount equal to such Member’s share of the net decrease in
Partnership Minimum Gain during such year determined in accordance with Treasury
Regulations Section 1.704-2(g)(2). The items to be allocated will be determined
in accordance with Treasury Regulations Section 1.704-2(g). This Section 18.5.2
is intended to comply with the Minimum Gain chargeback requirements of the
Treasury Regulations, shall be interpreted consistently therewith.

 

  18.5.3 Member Minimum Gain Chargeback. Notwithstanding any other provision of
this Section 18.5, if during a Fiscal Year there is a net decrease in any Member
Minimum Gain, each Member with a share of such Member Minimum Gain, determined
in accordance with Treasury Regulation Section 1.704-2(i)(5) as of the beginning
of such Fiscal Year, shall be allocated items of income and gain for the Fiscal
Year (and, if necessary, succeeding Fiscal Years) in the manner and to the
extent provided in Treasury Regulation Section 1.704-2(i)(4). This
Section 18.5.3 is intended to comply with the partner nonrecourse debt minimum
gain chargeback requirement of Treasury Regulation Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.

 

  18.5.4

Qualified Income Offset. After applying Sections 18.5.2 and 18.5.3, if a Member
unexpectedly receives any adjustment, allocation or distribution described in
Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4) through
1.704-1(b)(2)(ii)(d)(6), items of income and gain of the Company shall be
specially allocated to the Member in an amount sufficient to eliminate, to the
extent required by Treasury Regulations, the Adjusted Capital Account Deficit

 

76



--------------------------------------------------------------------------------

 

of such Member as quickly as possible. This Section 18.5.4 is intended to
constitute a “qualified income offset” provision within the meaning of Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith. If a Member otherwise has an Adjusted Capital Account Deficit, the
Member shall be allocated items of income and gain of the Company in an amount
sufficient to eliminate such deficit as quickly as possible.

 

  18.5.5 Nonrecourse Deductions. Nonrecourse Deductions for any taxable year or
other period for which allocations are made will be allocated among the Members
in proportion to their relative Capital Contributions.

 

  18.5.6 Partner Nonrecourse Deductions. Notwithstanding anything to the
contrary in this Agreement, any Partner Nonrecourse Deductions for any taxable
year or other period for which allocations are made will be allocated to the
Member who bears the economic risk of loss with respect to the Partner
Nonrecourse Debt to which the Partner Nonrecourse Deductions are attributable in
accordance with Regulations Section 1.704-2(i).

 

  18.5.7 Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company asset under Code Sections 734(b) or 743(b) is
required to be taken into account in determining Capital Accounts under Treasury
Regulations Section 1.704-1(b)(2)(iv)(m), the amount of the adjustment to the
Capital Accounts will be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis), and the
gain or loss will be specially allocated to the Members in a manner consistent
with the manner in which their Capital Accounts are required to be adjusted
under Treasury Regulations Section 1.704-1(b)(2(iv)(m).

 

  18.5.8 Interpretation. The foregoing provisions of this Section 18.5 are
intended to comply with Treasury Regulations Section 1.704-1(b) and 1.704-2 and
any successor Treasury Regulations, and shall be interpreted consistently with
this intention. Any terms used in such provisions that are not specifically
defined in this Agreement shall have the meaning, if any, given such terms in
the Treasury Regulations cited above.

 

  18.5.9 Curative Allocations. If any allocation of income, gain, loss,
deduction, or any other item is made pursuant to this Section 18.5 (the
“Regulatory Allocations”), then, to the extent consistent with Section 704 of
the Code and the Treasury Regulations thereunder, the Regulatory Allocations
shall be taken into account in allocating other items of income, gain, loss, and
deduction among the Members, if any (in the current and all subsequent Fiscal
Years), so that, to the extent possible, the net effect of such allocations of
other items and the Regulatory Allocations to each Member shall be to implement
the allocation scheme described in Section 18.3.

 

77



--------------------------------------------------------------------------------

18.6 Section 704(c) of the Code; Other Tax Allocation Rules.

 

  18.6.1 In accordance with Section 704(c) of the Code and the Treasury
Regulations thereunder, items of taxable income, gain, loss, and deduction with
respect to any property contributed to the capital of the Company shall, solely
for income tax purposes, be allocated among the Members so as to take account of
any variation between the adjusted basis of such property to the Company for
federal income tax purposes and the property’s Gross Asset Value on the date of
its contribution to the Company, using any method selected by the Members under
Treasury Regulations Section 1.704-3.

 

  18.6.2 In the event the book value of any Company asset is adjusted pursuant
to clauses (b) or (d) of the definition of Gross Asset Value in Section 24,
subsequent allocations of items of taxable income, gain, loss, and deduction
with respect to such asset shall, solely for income tax purposes, take account
of any variation between the adjusted basis of such asset for federal income tax
purposes and its book value in the same manner as under Section 704(c) of the
Code and the Treasury Regulations thereunder.

 

  18.6.3 The Profits, Losses and other items of the Company shall be allocated
according to the Members’ varying Percentage Interests during the Fiscal Year,
using the daily proration method except that such items arising from
transactions outside the ordinary course of business shall be allocated to the
date on which such transactions occur.

 

  18.6.4 Except as otherwise provided in this Agreement, each item of Company
income, gain, loss, deduction, or credit shall be allocated among the Members
for tax purposes in the same manner that the corresponding items of Profits and
Losses have been allocated among the Members’ respective Capital Accounts for
the Fiscal Year in question.

 

  18.6.5 The Parties intend that all transactions between the Company and
another Party shall be conducted on an arm’s-length basis.

 

  18.6.6 Upon the distribution to the Members of property other than cash, the
difference between the Gross Asset Value of such property and its book value
shall be treated as an item of gain or loss, as the case may be, and shall be
allocated pursuant to the provisions of Section 18.3 and 18.5 in the same manner
that gain or loss on a sale of such property would have been allocated.

 

  18.6.7 The Members may vary the allocations set forth in this Section 18 as
determined to be necessary or appropriate to cause the allocations set forth
herein to be consistent with applicable provisions of the Code and the Treasury
Regulations; provided, that such variance does not affect distributions.

18.7 Allocation of Nonrecourse Liabilities. Solely for the purpose of allocating
excess Nonrecourse Liabilities of the Company among the Members in connection
with the determination of the Members’ adjusted tax bases in their respective
Membership

 

78



--------------------------------------------------------------------------------

Interests in accordance with Section 752 of the Code and the Treasury
Regulations from time to time promulgated thereunder, the Members shall allocate
excess Nonrecourse Liabilities in the manner determined by the Members.

18.8 Partnership Treatment. No election shall be made by the Company to be
excluded from the application of the provisions of Subchapter K of the Code, or
to be treated as an association taxable as a corporation, and all Members agree
to treat the Company as a partnership for all federal, state, and local income
tax purposes unless otherwise specifically required by law.

18.9 Tax Return. The Company shall prepare at the expense of the Company and
shall, no later than April 30 of each Fiscal Year, provide to each Member a
draft of the Company’s federal and state income tax returns for the Company’s
prior Fiscal Year for (a) review and comment by each Member, and (b) approval by
each Member. The Members shall agree on the establishment or material
modification of tax reporting positions, including making, revoking or declining
to make tax elections in connection with the preparation and filing of the
Company’s or any subsidiary’s federal, state, local or applicable foreign tax
returns.

18.10 Tax Matters Partner; Tax Elections.

 

  18.10.1

Navistar is hereby appointed the “Tax Matters Partner” of the Company for all
purposes pursuant to Sections 6221 through 6231 of the Code. Subject to the
immediately following sentence, the Tax Matters Partner shall (a) furnish to
each Member affected by an audit of the Company income tax returns a complete
copy of each notice or other communication received from the Internal Revenue
Service or applicable state authority within five (5) calendar days of receipt
(except such notices or communications as are sent directly to such Member),
(b) keep such Member reasonably informed of any administrative or judicial
proceedings, as required by Section 6623(g) of the Code, (c) allow each Member
an opportunity to participate in all such administrative and judicial
proceedings, and (d) advise and consult with each Member (and assignee) as to
proposed adjustments to the federal or state income tax returns of the Company.
The Tax Matters Partner shall act at the direction of the Members and in any
event shall not have the authority, unless such action has been approved by the
Members, to take any material action or make any material decision, including
(i) entering into a settlement agreement with the Internal Revenue Service which
purports to bind Members other than the Tax Matters Partner, (ii) filing a
petition as contemplated in Section 6226(a) or 6228 of the Code,
(iii) intervening in any action as contemplated in Section 6226(b) of the Code,
(iv) filing any request contemplated in Section 6227(b) of the Code, or
(v) entering into an agreement extending the period of limitations as
contemplated in Section 6229(b)(1)(B) of the Code. The Company shall not be
obligated to pay any fees or other compensation to the Tax Matters Partner in
its capacity as such, but the Company shall reimburse the Tax Matters Partner
for all reasonable out-of-pocket costs and expenses (including attorneys’ and
other professional fees) incurred by it in its capacity as Tax Matters Partner.
The Company shall defend, indemnify, and hold harmless

 

79



--------------------------------------------------------------------------------

 

the Tax Matters Partner against any and all Liabilities sustained or incurred as
a result of any act or decision concerning Company tax matters and within the
scope of such Member’s responsibilities as Tax Matters Partner, so long as such
act or decision was done or made in good faith and does not constitute gross
negligence or willful misconduct.

 

  18.10.2 If there is a distribution of Company property as described in Code
Section 734 or if there is a transfer of a Company interest as described in Code
Section 743 then, upon the written request of any Member, the Company shall file
an election pursuant to Code Section 754, in accordance with the procedures set
forth in the applicable Treasury Regulations to adjust the basis of Company
properties. Upon the request of the Company, each Member shall provide the
Company with all the information not then possessed by the Company necessary to
give effect to any election under Code Section 754.

18.11 Accounting Records. The Company shall maintain true and accurate business
and accounting records of all of its operations in accordance with GAAP, and, to
the extent applicable, the specific, reasonable requirements of the Members.
Each Member, and its duly authorized representatives, shall have the right, at
any time, to inspect, copy, and audit all of the business records and accounts
of the Company.

18.12 Reports. The Company shall have monthly unaudited financial statements
prepared in accordance with GAAP no later than fifteen (15) Business Days after
the end of each month. Unless otherwise determined by the Board by Majority
Consent, the Company shall arrange for its annual financial statements to be
audited by an independent auditor no later than sixty (60) calendar days after
the end of each Fiscal Year. Furthermore, upon Caterpillar’s request prior to
October 1 of each year, the Company shall arrange for its financial statements
relating to the twelve (12) month period ended each December 31 to be audited by
an independent auditor no later than sixty (60) calendar days following such
December 31. All of the financial statements described in the two immediately
preceding sentences shall include all year-end accruals required by GAAP. All of
the financial statements of the Company shall be prepared so as to enable each
Member to satisfy all of the financial reporting requirements to which such
Member is subject. From and after the Effective Date until such time as the
Board changes the independent auditor of the Company pursuant to the next
sentence, the initial independent auditor of the Company shall be
[PricewaterhouseCoopers LLP] [KPMG LLP]. The selection, change, or termination
of the Company’s independent auditor shall require the Majority Consent of the
Board. Furthermore, the selection or change of the accounting methods,
methodologies, practices, procedures, or policies utilized by the Company
(except for those changes that are required by any new accounting standards or
any regulatory requirements), and the approval of the financial statements of
the Company (including the monthly financial statements, the annual financial
statements for the twelve (12) month period ended at the end of each Fiscal Year
and the financial statements for the twelve (12) month period ended each
December 31), in each case, shall require the Majority Consent of the Board.

18.13 Other Tax Information. The Company shall provide to each Member such other
information as is reasonably necessary or reasonably requested by such Member to
enable such Member to comply with such Member’s tax obligations. In addition,
each Member shall provide to the Company such information as is reasonably
necessary by the Company to enable the Company to comply with its tax
obligations.

 

80



--------------------------------------------------------------------------------

18.14 Sarbanes-Oxley Act; Internal Controls. The Company shall employ internal
controls and related processes that are no less rigorous than the internal
controls and related processes that are required in order for each Member to be
in full compliance with the requirements of Section 404 of the Sarbanes-Oxley
Act of 2002.

18.15 Tax Decisions by the Members. Representatives selected by Navistar and
Caterpillar from their respective tax departments shall act on behalf of the
Members with respect to tax decisions that are expressly to be made by the
Members under this Agreement. Pursuant to Section 5.13.37, the Board is
authorized to resolve any disputes regarding such tax decisions.

 

19. TRANSFER OF MEMBERSHIP INTERESTS

19.1 Restriction on Transfers.

 

  19.1.1 Generally.

19.1.1.1 Except as set forth in Section 3.2.5 and Section 19.2, neither Member
shall, without the prior written consent of the other Member, which consent may
be withheld in the sole discretion of the other Member, Transfer, pledge, or in
any manner encumber its Membership Interest, and any Transfer, pledge, or
encumbrance of a Membership Interest by a Member made without such consent shall
be null and void and of no effect whatsoever and shall not be recorded upon the
books of the Company.

19.1.1.2 If a Transfer of all or part of a Member’s Membership Interest results
in the termination of the Company under Code Section 708, then such new or
resulting Member shall have indemnified each remaining Member (or agreed to
indemnify each such remaining Member in writing reasonably acceptable to such
remaining Member), in an amount equal to the Net Present Value of Increased Tax
Liability, if any, applicable to such remaining Member, as determined by the
Board in its reasonable discretion.

 

  19.1.2 Restrictions on Transfers to Certain Competing Persons; Right of First
Refusal. If Section 19.1.1 is determined to be invalid or unenforceable in any
situation, then except as set forth in Section 3.2.5 and Section 19.2, the
Parties instead shall adhere to this Section 19.1.2 with respect to such
situation.

19.1.2.1 Restriction on Transfers to Certain Competing Persons. Caterpillar
shall not, without the prior written consent of Navistar, which consent may be
withheld in the sole discretion of Navistar, Transfer its Membership Interest
to, or pledge or in any manner encumber its Membership Interest in favor of, any
Navistar Competing Person. Navistar shall not, without the prior written consent
of Caterpillar, which consent may be withheld in the sole discretion of
Caterpillar, Transfer its Membership Interest to, or pledge or in any manner
encumber its Membership Interest in favor of, any Caterpillar Competing Person.
Any Transfer, pledge or encumbrance of a Membership Interest by a Member made
without such consent shall be null and void and of no effect whatsoever and
shall not be recorded upon the books of the Company.

 

81



--------------------------------------------------------------------------------

19.1.2.2 Right of First Refusal for all other Transfers. If at any time a Member
(the “Offeror”) desires to Transfer or offer for a bona fide sale any or all of
such Member’s Membership Interest to any third party or receives a bona fide
offer from a prospective purchaser to purchase any or all of such Member’s
Membership Interest and such Member desires to Transfer such portion or all of
such Membership Interest (the “Offered Membership Interest”), and such Transfer
or offer is not otherwise subject to Section 19.1.2.1, the other Member (the
“Beneficiary”) shall have the right of first refusal with respect to the Offered
Membership Interest as provided by this Section 19.1.2.2 (the “Right of First
Refusal”).

 

  A. Offer. The Offeror shall first furnish to the Beneficiary a document
setting forth the proposed price for the applicable Membership Interest and
other material terms and conditions of the proposed Transfer or sale, together
with an irrevocable offer to sell to the Beneficiary all and not less than all
of the Offered Membership Interest on such price, terms and conditions (the
“Offer”). If the Offeror receives a bona fide offer to purchase the Offered
Membership Interest from a proposed purchaser, the Offer shall also include the
name and address of the proposed purchaser of the Offered Membership Interest.
If the Offer specifies consideration other than cash, the Beneficiary shall be
entitled to pay the Fair Market Value of such consideration in cash, which Fair
Market Value shall be determined by the Board by Majority Consent.

 

  B. Exercise of Right of First Refusal. For a period of thirty (30) calendar
days after the receipt by the Beneficiary of the Offer, the Beneficiary shall
have the right, at its option, to purchase all, but not less than all, of the
Offered Membership Interest. To validly exercise the Right of First Refusal, the
Beneficiary shall notify the Offeror in writing of such exercise within such
thirty (30) calendar day period.

 

  C.

Closing. If the Beneficiary validly exercises its Right of First Refusal, the
closing of the sale and purchase of the Offered Membership Interest shall take
place at the offices of the Beneficiary’s counsel forty-five (45) calendar days
after the date of the Beneficiary’s acceptance of the Offer; provided, that the
closing shall in no event occur earlier than three (3) Business Days after
receipt of all approvals required from, and expiration of all waiting periods
(including waiting periods under the Hart-Scott-Rodino Act) imposed by, any
governmental authorities in connection with the purchase and sale. At closing,
(a) the Offeror shall represent and warrant to the Beneficiary that the
Beneficiary is receiving good and marketable legal and beneficial title to such
Offered Membership Interest, free and clear of

 

82



--------------------------------------------------------------------------------

 

any liens, pledges, claims, security interests, encumbrances, and similar
interests of any kind whatsoever (other than restrictions imposed by the
Securities Act, applicable state securities laws, and this Agreement), which
representations and warranties shall be the sole representations and warranties
required of the Offeror, and (b) the Beneficiary shall deliver to the Offeror
the purchase price specified in the Offer in immediately available funds.
Notwithstanding anything to the contrary in this Section 19.1.2.2, if the
Beneficiary exercises its Right of First Refusal and, in connection therewith, a
governmental authority whose approval is required to consummate the purchase of
the Offered Membership Interest fails to approve such transaction or imposes a
condition on its approval that, in the reasonable discretion of the Beneficiary,
would make the purchase by it of the Offered Membership Interest impractical or
not otherwise in the best interests of the Beneficiary, then the Beneficiary may
terminate the purchase of the Offered Membership Interest, and upon such
termination, the Beneficiary shall have no further obligation with respect
thereto.

 

  D. Failure to Exercise Right of First Refusal. If the Beneficiary does not
exercise the Right of First Refusal within the thirty (30) calendar day period
described in Section 19.1.2.2(B), or if the Beneficiary terminates the purchase
and sale of the Offered Membership Interest pursuant to the last sentence of
Section 19.1.2.2(C), the Offeror shall then have a period of sixty (60) calendar
days from the later of (a) the date on which the Right of First Refusal shall
have expired, and (b) if applicable, the date on which the Beneficiary
terminates the purchase and sale of the Offered Membership Interest pursuant to
the last sentence of Section 19.1.2.2(C), to consummate the sale of all, but not
less than all, of the Offered Membership Interest. Such sale shall be at a price
and on other terms that are in the aggregate no more favorable to the proposed
purchaser than as set forth in the Offer. Any third party purchasing such
Offered Membership Interest must agree in writing to be bound by all of the
terms and conditions of this Agreement. If such sale is not consummated within
such sixty (60) calendar day period, the Offeror shall then be required to offer
the Offered Membership Interest to the Beneficiary pursuant to the Right of
First Refusal before making such sale to any Person.

 

83



--------------------------------------------------------------------------------

  19.1.3 Right of First Refusal for all Transfers. If both Sections 19.1.1 and
19.1.2 are determined to be invalid or unenforceable in any situation, then
except as set forth in Section 3.2.5 and Section 19.2, the Parties shall adhere
to Section 19.1.2.2 with respect to such situation, it being understood that the
Parties shall so adhere to Section 19.1.2.2 irrespective of whether or not the
relevant third party or prospective purchaser is a Caterpillar Competing Person
or a Navistar Competing Person.

 

  19.1.4 Right of First Refusal for Transfers to Certain Competing Persons. If
each of Sections 19.1.1, 19.1.2, and 19.1.3 are determined to be invalid or
unenforceable in any situation, then except as set forth in Section 3.2.5 and
Section 19.2, the Parties shall adhere to Section 19.1.2.2 with respect to such
situation, it being understood that the Parties shall so adhere to
Section 19.1.2.2 only if, (a) where the Offeror is Caterpillar, the relevant
third party or prospective purchaser is a Navistar Competing Person, and
(b) where the Offeror is Navistar, the relevant third party or prospective
purchaser is a Caterpillar Competing Person.

19.2 Permitted Transfers to Subsidiaries. Notwithstanding Section 19.1, any
Member may Transfer all, but not less than all, of its Membership Interest to
any one of its direct or indirect wholly owned subsidiaries without the consent
of the other Member; provided, that (a) such transferred Membership Interest
shall remain subject to all of the terms and conditions of this Agreement,
(b) such direct or indirect wholly owned subsidiary shall become liable for all
of the transferring Member’s obligations under this Agreement and shall agree in
writing to be bound by all of the terms and conditions of this Agreement,
(c) unless the transferee has a net worth equal to or greater than the net worth
of the transferring Member, the transferring Member guarantees all financial
obligations of the transferee, (d) such transferee is obligated to Transfer such
Membership Interest back to the transferring Member if the transferee ceases to
be a direct or indirect wholly owned subsidiary of the transferring Member, and
(e) no further Transfer of such transferred Membership Interest shall be
permitted unless such Transfer complies with all of the terms and conditions of
this Agreement.

19.3 Absolute Prohibitions on Transfers. Notwithstanding anything to the
contrary in this Agreement, a Member may not Transfer, pledge, or in any manner
encumber its Membership Interest during any period while such Member is in
Material Breach.

 

20. DISPUTES AND DEADLOCKS

In the event (a) of a dispute, controversy, or claim between the Members under
or in any manner related to this Agreement other than a Company Deadlock (a
“Company Dispute”), or (b) that any matter that is submitted to a vote by the
Members or the Board, after good faith discussion and negotiation among the
Members or the Representatives, as applicable, does not receive the required
vote to approve such matter and is not withdrawn from consideration by the
Member or the Representative(s) submitting such matter to a vote upon the
failure to receive such approval (a “Company Deadlock”), the Members shall meet
and work together in good faith and use commercially reasonable efforts to
expeditiously resolve the Company Dispute or the Company Deadlock internally by
reference to their respective senior management promptly following written
notice given by either Member to the other Member; provided,

 

84



--------------------------------------------------------------------------------

however, that the foregoing requirement to use commercially reasonable efforts
shall not apply to any Company Dispute or Company Deadlock over matters relating
to the adoption or amendment of an Annual Business Plan or a Rolling Business
Plan. If the Members are unable to internally resolve the Company Dispute or the
Company Deadlock within thirty (30) calendar days after such notice, then at
anytime thereafter:

In the event of any Company Dispute, each Party shall be entitled to exercise
any and all rights and remedies available to such Party under law, in equity or
otherwise, subject to the terms of Sections 23.12, 23.13, 23.14 and 23.15.

In the event of a Company Deadlock the matter shall be deemed not approved and
withdrawn from consideration (it being understood that with respect to
Section 5.13.18, such in-kind contribution shall not be made) and the Company
shall continue operating in the ordinary course of business.

In the event of a Company Deadlock with respect to an Annual Business Plan
pursuant to Section 5.13.1, the Company shall continue operating under the
Rolling Business Plan most recently approved by the Board. If, after the date
that is sixty (60) months following the Effective Date, upon the expiration of
the then current Rolling Business Plan, the Board shall not have adopted a new
Annual Business Plan for the following Fiscal Year or a new Rolling Business
Plan to commence the following Fiscal Year, this Agreement shall be deemed
terminated (as provided in Section 21.2.5).

 

21. TERM; TERMINATION; DISTRIBUTIONS ON TERMINATION

21.1 Term. This Agreement shall become effective on the Effective Date and shall
continue in full force and effect, unless earlier terminated in accordance with
this Agreement, for a period of twenty-five (25) years from the Effective Date;
provided, that (a) upon the twenty (20) year anniversary of the Effective Date,
the Members may agree in writing to extend the term of this Agreement by another
five (5) years beyond the initial twenty five (25) year term, and (b) every five
(5) years after such twenty (20) year anniversary, the Members may agree in
writing to further extend the term of this Agreement for another five (5) years
beyond the then extended term.

21.2 Termination. This Agreement shall be terminated:

 

  21.2.1 at any time by the mutual written consent of the Members;

 

  21.2.2 at the option of a Member, if the continued membership of the other
Member in the Company is terminated under applicable law;

 

  21.2.3 at the option of a Member, if a final and non-appealable decree of
judicial dissolution is entered against the other Member or against the Company
by a court of competent jurisdiction, in each case, under applicable law;

 

  21.2.4

at the option of a Member, if the other Member is in Material Breach and has
failed to cure such Material Breach within ninety (90) calendar days of notice
thereof from the non-breaching Member, provided, that such notice is

 

85



--------------------------------------------------------------------------------

 

delivered in writing by the non-breaching Member within ninety (90) calendar
days of the date such Member first obtains knowledge that the other Member is in
Material Breach; provided, that such ninety (90) calendar day cure period shall
be extended by an additional ninety (90) calendar days if (a) such Material
Breach does not arise out of clause (a), clause (b) or clause (c) of the
definition of “Material Breach,” (b) such Material Breach by its nature cannot
be cured within ninety (90) calendar days but is capable of being cured within
one hundred eighty (180) calendar days, (c) the breaching Member is using and
continues to use best efforts to effect a cure, and (d) the non-breaching Member
reasonably believes that such Material Breach shall be cured within the ninety
(90) calendar day extension period; provided, further, that, notwithstanding the
foregoing, if such Material Breach arises out of clause (c) of the definition of
“Material Breach,” the Member that is in Material Breach shall be entitled to
cure such Material Breach only within ten (10) calendar days of notice thereof
from the non-breaching Member; provided, further, that, if the other Member is
in Material Breach and such Material Breach by its nature cannot be cured, the
non-breaching Member may terminate this Agreement at any time without the lapse
of any cure period;

 

  21.2.5 after the date that is sixty (60) months following the Effective Date,
automatically in the event that (a) there is a Company Deadlock with respect to
Section 5.13.1, (b) the three (3) year period of committed funding set forth in
the then current Rolling Business Plan has expired, as applicable, and (c) the
Board has not adopted, by Majority Consent, a new Annual Business Plan for the
following Fiscal Year or a new Rolling Business Plan to commence the following
Fiscal Year;

 

  21.2.6 at the option of either Member, if the Percentage Interest in the
Company held by either Member is less than twenty-five percent (25%); or

 

  21.2.7 at the option of a Member, if the other Member undergoes a Change in
Control.

(the exercise of any of the foregoing, a “Termination Event”). Notwithstanding
anything to the contrary in this Agreement, and for the avoidance of doubt, a
breach of any provision of this Agreement by a Party shall not entitle such
breaching Party to terminate this Agreement.

21.3 Dissolution and Liquidation.

 

  21.3.1 Subject to Section 21.6, upon the expiration or termination of this
Agreement, the President, as liquidating trustee, shall immediately commence to
wind up the Company’s affairs and liquidate the assets of the Company. In the
event the President is unable to perform in the capacity of liquidating trustee
or in the case of a dissolution of the Company pursuant to Section 21.2.3, the
liquidating trustee shall be a Person approved by the Members

 

86



--------------------------------------------------------------------------------

  21.3.2 Profits and Losses from an event causing dissolution pursuant to
Section 21.2 shall be allocated among the Members so that after such allocations
and the other allocations under this Agreement, to the maximum extent possible
the final Capital Account balances of the Members are at levels which would
permit liquidating distributions, if made in accordance with such final Capital
Account balances, to be equal to the distributions that will occur under
Section 21.4.3. To the extent that the allocation provisions of this Agreement
would not produce such target Capital Account balances, the Members agree to
take such actions as are reasonably necessary to amend such allocation
provisions to produce such balances so long as such amendments are permissible
under the applicable tax law.

 

  21.3.3 Upon the expiration or termination of this Agreement, the Company shall
assign and transfer to each Member, and each Member shall assume from the
Company, fifty percent (50%) of the Company’s outstanding warranty liability
provided pursuant to the terms and conditions of sale with respect to any JV
Truck Model or any JV Truck Replacement Part (in each case, regardless of
brand).

21.4 Proceeds in Liquidation. Subject to Section 21.5, proceeds in liquidation
shall be applied:

 

  21.4.1 First, to the payment and discharge of all of the Company’s debts and
liabilities to creditors other than the Members and their Affiliates;

 

  21.4.2 Second, to the payment and discharge of any debts owed by the Company
to the Members and their Affiliates; and

 

  21.4.3 Finally, between the Members in accordance with Section 18.4; provided,
that if the Fair Market Value of all assets that are to be distributed to a
Member pursuant to Sections 18.4 and 21.5 (other than Sections 21.5.1 and
21.5.2) exceeds the Fair Market Value of all assets that would have been
distributed to such Member pursuant to Section 18.4 (other than assets described
in Sections 21.5.1 and 21.5.2), such Member shall make a Capital Contribution to
the Company in an amount equal to the Fair Market Value of assets (other than
assets described in Sections 21.5.1 and 21.5.2) to be distributed to such Member
over the Fair Market Value of such assets that would have been received under
Section 18.4 and such Capital Contribution shall be distributed to the other
Member in liquidation of the other Member’s Membership Interest. For convenience
of the Members and the Company, the Member obligated to make a Capital
Contribution shall make the payment directly to the other Member.

21.5 Distribution of Assets on Dissolution of the Company. In the event of a
dissolution of the Company, to the extent permitted by applicable law, the
assets of the Company shall be used to satisfy the Company’s obligations under
Section 21.4 in the following order of precedence: (a) first, money, accounts
receivable, chattel paper, documents, instruments, and investment property shall
be

 

87



--------------------------------------------------------------------------------

used to satisfy amounts owing under Sections 21.4.1 and 21.4.2, (b) second, to
the extent amounts remain owing under Sections 21.4.1 and 21.4.2, the remaining
assets of the Company (other than Intellectual Property and the agreements
between the Company and JV Dealers) shall be used to satisfy amounts owing under
Sections 21.4.1 and 21.4.2, and (c) third, to the extent amounts remain owing
under Sections 21.4.1 and 21.4.2, the Company owned Intellectual Property and
the agreements between the Company and JV Dealers shall be used to satisfy
amounts owing under Sections 21.4.1 and 21.4.2. To the extent assets of the
Company remain after satisfying all amounts owing under Sections 21.4.1 and
21.4.2, such assets shall be distributed pursuant to Section 21.4.3 as follows:

 

  21.5.1 Intellectual Property. The Company shall distribute (a) the
Company-owned trademarks, service marks and trade dress unique to Caterpillar
Truck Models to Caterpillar, (b) the Company-owned trademarks, service marks and
trade dress unique to Navistar Truck Models to Navistar, and (c) all other
Company-owned Intellectual Property to both Members as joint owners (it being
understood the terms of such joint ownership are set forth in Section 14.6).

 

 

21.5.2

JV Dealer Agreements. The Company shall distribute (a) each JV Dealer agreement
pertaining to the sale of Caterpillar Truck Models to Caterpillar and (b) each
JV Dealer agreement pertaining to the sale of Navistar Truck Models to Navistar
(in each case, irrespective of whether the JV Dealer party to such agreement is
owned by a Caterpillar dealer or a Navistar dealer, but in the case of a JV
Dealer party owned by a Caterpillar dealer, subject to Navistar and Caterpillar
entering into the Post-Termination Marketing Services Fee Agreement pursuant to
Section 21.7.1). Notwithstanding the preceding sentence, if a Termination Event
occurs prior to the third (3rd) anniversary of the Effective Date, then the
Company shall cause each of its JV Dealer agreements to be terminated in
connection with the dissolution of the Company; provided, however, that (i) if
the Termination Event occurs pursuant to Section 21.2.4 (in connection with a
Material Breach by a Member), Section 21.2.6 (in connection with a decrease of
the Percentage Interest held by a Member) or Section 21.2.7 (in connection with
a Change in Control of a Member), then each JV Dealer agreement pertaining to
the sale of JV Truck models of the other Member’s brand (irrespective of whether
the JV Dealer party to such agreement is owned by a Caterpillar dealer or a
Navistar dealer) shall not be terminated by the Company but instead shall be
distributed to such other Member (it being understood, for the avoidance of
doubt, that in each of the circumstances described in this clause (i), the JV
Dealer agreements pertaining to the sale of JV Truck models of the brand of the
Member that committed such Material Breach, whose Percentage Interest decreased
or that underwent such a Change in Control (irrespective of whether the JV
Dealer party to such agreement is owned by a Caterpillar dealer or a Navistar
dealer) shall be terminated by the Company in connection with the dissolution of
the Company and shall not be distributed to such Member), and (ii) in any event,
each JV Dealer agreement pertaining to the sale of Navistar Truck Models with a
JV Dealer that is owned by a Navistar dealer that was serving as a Navistar
dealer as of the Effective Date shall not be terminated by the Company but
instead shall be distributed to Navistar.

 

88



--------------------------------------------------------------------------------

21.5.3 Assets other than Intellectual Property and JV Dealer Agreements.

 

  21.5.3.1 The Members shall use their commercially reasonable efforts to agree,
as promptly as practicable after the occurrence of a Termination Event, on an
allocation between the Members of the remaining assets of the Company other than
the Intellectual Property of the Company and the agreements between the Company
and JV Dealers (the “Remaining Assets”). If the Members agree on an allocation
between the Members of any of the Remaining Assets within forty (40) calendar
days after the occurrence of a Termination Event, such assets (the “Non-Disputed
Remaining Assets”) shall be so distributed to the Members as so agreed.

 

  21.5.3.2 If the Members cannot agree on an allocation of all of the Remaining
Assets between the Members within forty (40) calendar days after the occurrence
of a Termination Event, the Members shall promptly retain an Independent
Valuation Firm. If the Members cannot agree on an Independent Valuation Firm
within forty five (45) calendar days after the occurrence of a Termination
Event, the Members shall cause an Independent Valuation Firm to be appointed
pursuant to the procedures set forth in Section 23.16. The Independent Valuation
Firm shall determine, in accordance with the procedures set forth in
Section 23.16, the Fair Market Value of each of (a) the Non-Disputed Remaining
Assets and (b) those Remaining Assets for which the Members cannot agree on an
allocation between the Members (the “Disputed Remaining Assets”). No later than
ten (10) calendar days after the Independent Valuation Firm renders its decision
as to the Fair Market Value of the items set forth in the preceding sentence,
each Member shall deliver a written notice to the Company indicating if such
Member offers to make a Capital Contribution in order to receive a distribution
of all, but not less than all, of the Disputed Remaining Assets from the Company
based on the Fair Market Value of such assets (as determined pursuant to the
preceding sentence).

 

  21.5.3.3 If one Member (but not the other Member) offers to make a Capital
Contribution in order to receive a distribution of all, but not less than all,
of the Disputed Remaining Assets from the Company based on the Fair Market Value
of such assets, the Company shall distribute such assets to such Member and, if
applicable, the Member shall make a Capital Contribution determined under
Section 21.4.3.

 

89



--------------------------------------------------------------------------------

  21.5.3.4 If both Members offer to make a Capital Contribution in order to
receive a distribution of all, but not less than all, of the Disputed Remaining
Assets from the Company based on the Fair Market Value set forth in
Section 21.5.3.2, then on the day that is ten (10) calendar days after the end
of the aforementioned ten (10) calendar day period, the Independent Valuation
Firm shall determine the value of the Disputed Remaining Assets to the Members
pursuant to a one (1) bid, sealed first price reserve auction in which each
Member shall submit a bid and the winning, highest-bidding Member shall be
obligated to make a Capital Contribution based on the price of the Disputed
Remaining Assets equal to the winning, highest bid (it being understood that the
reserve price in such auction shall be deemed to be equal to such Fair Market
Value). The Company shall distribute the Disputed Remaining Assets to the
winning, highest- bidding Member and, if applicable, such Member shall make a
Capital Contribution determined under Section 21.4.3.

 

  21.5.3.5 If neither Member offers to acquire all (but not less than all) of
the Disputed Remaining Assets at such Fair Market Value, the Company shall sell
such assets to the highest bidding third party (which such third party may not
be an Affiliate of either Member) and shall thereafter distribute the proceeds
of such sale in accordance with Section 21.4.3 (taking into account (a) the Fair
Market Value of the Non-Disputed Remaining Assets and (b) the distribution of
such assets to the Members in accordance with Section 21.4.3).

21.6 Buy-Out Interest Option and Buy/Sell Option.

 

  21.6.1 Buy-Out Interest Option on Termination Event.

21.6.1.1 Determination of Fair Value of Company. Notwithstanding anything to the
contrary in this Agreement, if a Termination Event occurs pursuant to
Section 21.2.4 (in connection with a Material Breach by a Member) or
Section 21.2.6 (in connection with a decrease of the Percentage Interest held by
a Member), the other Member (the “Buy-Out Member”) may, by delivering written
notice to such Member (the “Termination Event Member”) within thirty
(30) calendar days of the occurrence of the Termination Event, require that
(a) the process of dissolving and liquidating the Company pursuant to Sections
21.3, 21.4, and 21.5 be suspended pending the implementation of the terms of
this Section 21.6, and (b) the Members attempt in good faith to agree on the
Fair Value of the Company. If the Members have not agreed on the Fair Value of
the Company within thirty (30) calendar days after the date on which the Buy-Out
Member delivers such written notice to the Termination Event Member, the Members
shall promptly retain a nationally recognized investment banking firm. In the
absence of mutual agreement on an investment banking firm within forty
(40) calendar days after the date on which the Buy-Out Member delivers such
written notice to the Termination Event Member, each Member shall designate
within five (5) calendar days thereafter a nationally recognized

 

90



--------------------------------------------------------------------------------

investment banking firm for the sole purpose of selecting an investment banking
firm to determine the Fair Value of the Company pursuant to this
Section 21.6.1.1. If a Member fails to designate such an investment banking firm
within such five (5) calendar day period, then the other Member’s designated
investment banking firm shall be deemed the mutually agreed investment banking
firm to serve for all purposes of this Section 21.6.1.1. If each Member
designates an investment banking firm within such five (5) calendar day period,
then the two (2) such designated firms shall promptly select a nationally
recognized investment banking firm to determine the Fair Value of the Company
pursuant to this Section 21.6.1.1, which investment banking firm shall be
independent from the two (2) designated investment banking firms and the
Members. The investment banking firm selected pursuant to this Section 21.6.1.1
is referred to as the “Investment Banker.” After the selection of the Investment
Banker, (a) each Member shall submit to the Investment Banker in writing, not
later than ten (10) calendar days after the Investment Banker is retained, its
position with respect to the Fair Value of the Company, together with such
supporting documentation as it deems necessary or as the Investment Banker
requests, (b) the Company shall promptly make available to the Investment Banker
such financial and other information and documentation as is requested by the
Investment Banker to make its determination, and (c) the Investment Banker
shall, within fifteen (15) calendar days after receiving the positions of the
Members and the information and documentation requested by the Investment Banker
(or if a Member or the Company fails or refuses to provide such information and
documentation within a reasonable period of time, upon the expiration of a
reasonable period of time), render its decision as to the Fair Value of the
Company, which decision shall be final and binding on, and nonappealable by, the
Members. The Investment Banker shall act as an expert and not as an arbitrator.
The fees and expenses of the Investment Banker shall be paid one half by each
Member.

21.6.1.2 Exercise of Buy-Out Interest Option. The Buy-Out Member shall have the
option, but not the obligation (the “Buy-Out Interest Option”), to purchase from
the Termination Event Member, and to require the Termination Event Member to
sell to the Buy-Out Member, all (but not less than all) of the Termination Event
Member’s Membership Interest in the Company (the “Buy-Out Interest”) for a
purchase price (the “Buy-Out Interest Purchase Price”) equal to the Termination
Event Member’s Percentage Interest multiplied by the Fair Value of the Company
(as finally determined pursuant to Section 21.6.1.1). The Buy-Out Interest
Option shall be exercisable by the Buy-Out Member, in its sole discretion and at
its sole option, by delivering written notice (which written notice shall be
irrevocable except as provided in Section 21.6.4) to the Termination Event
Member at any time during the period commencing on the date on which the Fair
Value of the Company is finally determined pursuant to Section 21.6.1.1 and
ending thirty (30) calendar days after such date (the “Buy-Out Interest Option
Period”). Such written notice shall obligate the Termination Event Member to
sell and the Buy-Out Member to purchase the Buy-Out Interest as herein provided.
The failure of the Buy-Out Member to deliver the written notice in accordance
with the second previous sentence (or the delivery of a written notice by the
Buy-Out Member declining to exercise the Buy-Out Interest Option) shall result
in the termination of the Buy-Out Interest Option, and the Termination Event
Member shall continue to own the Buy-Out Interest and the Members shall
recommence the process of dissolving and liquidating the Company pursuant to
Sections 21.3, 21.4, and 21.5. If the Buy-Out Member validly exercises the
Buy-Out Interest Option, (a) the Members shall not recommence the process of
dissolving and liquidating the Company pursuant to Sections 21.3, 21.4, and
21.5, and (b) the Termination Event Member shall sell, and the Buy-Out Member
shall

 

91



--------------------------------------------------------------------------------

purchase, the Buy-Out Interest for the Buy-Out Interest Purchase Price, and an
agreement for the sale and purchase of the Buy-Out Interest shall automatically
be deemed to exist between the Termination Event Member and the Buy-Out Member
as set forth in this Section 21.6.1.2.

 

  21.6.2 Buy/Sell Option on Change in Control.

21.6.2.1 Determination of Value. No later than ten (10) days after a Member
undergoes a Change in Control, the Member undergoing such Change in Control (the
“Change in Control Member”) shall deliver written notice (a “Change in Control
Notice”) to the other Member (the “Buy/Sell Member”). For a period not to exceed
thirty (30) days following the ninety (90) day anniversary of the Change in
Control of the Change in Control Member if the Buy/Sell Member has not yet
triggered a termination of this Agreement pursuant to Section 21.2.7, the
Buy/Sell Member shall have the option, but not the obligation, to deliver to the
Change in Control Member a written notice (the “Valuation Notice”), indicating a
valuation of one hundred percent (100%) of the equity of the Company (the
“Valuation Price”) based on which the Buy/Sell Member is committed to either
(i) purchase all (but not less than all) of the Change in Control Member’s
Membership Interest in the Company, or (ii) sell all (but not less than all) of
the Buy/Sell Member’s Membership Interest in the Company, each transaction to be
effected at the Valuation Price multiplied by the Seller Member’s Percentage
Interest. If the Buy/Sell Member fails to provide a Valuation Notice within the
thirty (30) day period set forth herein, the Buy/Sell Member shall forever waive
its right to deliver a Valuation Notice or to establish a Valuation Price. For
the avoidance of doubt, nothing in this Section 21.6.2 is intended to limit or
restrict the Buy/Sell Member’s right to terminate this Agreement pursuant to
Section 21.2.7; provided, however, that from and after the delivery of the
Valuation Notice until such time of a termination of the Buy/Sell Option, the
Buy/Sell Member shall not be permitted to exercise its termination rights
pursuant to Section 21.2.7.

21.6.2.2 Option of Change in Control Member. No later than ninety (90) days
following the Change in Control Member’s receipt of a Valuation Notice, the
Change in Control Member shall deliver written notice (the “Buy/Sell Notice”) to
the Buy/Sell Member of its decision whether, at its sole option (but it must
select to either purchase or sell), to (i) purchase all (but not less than all)
of the Buy/Sell Member’s Membership Interest in the Company, or (ii) sell all
(but not less than all) of the Change in Control Member’s Membership Interest in
the Company, each transaction to be effected at a purchase price (the “Buy/Sell
Purchase Price”) equal to the Valuation Price multiplied by the Seller Member’s
Percentage Interest (the “Buy/Sell Option”).

21.6.2.3 Agreement for the Sale and Purchase of Membership Interest. If the
Change in Control Member elects to purchase the Buy/Sell Member’s Membership
Interest, the Buy/Sell Member shall be required to sell, and the Change in
Control Member shall be required to purchase, all of the Buy/Sell Member’s
Membership Interest at the Buy/Sell Purchase Price, pursuant to Section 21.6.4.
If the Change in Control Member (i) elects to sell all of its Membership
Interest to the Buy/Sell Member or (ii) fails to deliver the Buy/Sell Notice to
the Buy/Sell Member within such ninety (90) day period, the Buy/Sell Member
shall be required to purchase, and the Change in Control Member shall be
required to sell, all of the Change in Control Member’s Membership Interest at
the Buy/Sell Purchase Price, pursuant to Section 21.6.4. In either event, an
agreement for the sale and purchase of the Membership Interest shall be deemed
to exist between the Change in Control Member and the Buy/Sell Member as a
result of the Buy/Sell Option.

 

92



--------------------------------------------------------------------------------

  21.6.3 Actions of the Company. During the period (a) commencing on the date on
which the Buy-Out Member requires the Members to determine the Fair Value of the
Company pursuant to Section 21.6.1.1 and ending on either (i) the date on which
the Buy-Out Interest Option Period lapses (if the Buy-Out Interest Option is not
exercised) or (ii) the date on which the closing of the sale and purchase of the
Buy-Out Interest pursuant to a valid exercise of the Buy-Out Interest Option
occurs (if the Buy-Out Interest Option is exercised) or (b) commencing on the
date of the Change in Control of the Change in Control Member and ending on the
earlier to occur of (i) the date on which the closing of the sale and purchase
of the Membership Interest pursuant to the Buy/Sell Option occurs and (ii) if
the Buy/Sell Member fails to properly deliver the Valuation Notice, the date
that is thirty (30) days after the ninety (90) day anniversary of the Change in
Control of the Change in Control Member, the Members shall cause the Company to
(a) operate in the ordinary course of business, (b) not take any action that
would have the primary purpose of altering the Fair Value of the Company, and
(c) not incur any additional indebtedness for borrowed money (other than trade
payables in the ordinary course of business).

 

  21.6.4

Closing. The closing of the sale and purchase of the Membership Interest
pursuant to the Buy/Sell Option or pursuant to the Buy-Out Interest Option shall
take place at the offices of the Purchaser Member’s counsel forty-five
(45) calendar days after either (i) the date of the exercise of the Buy-Out
Interest Option or (ii) the date of the exercise of the Buy/Sell Option (or the
date the Buy/Sell Option was to be exercised if the Change in Control Member
failed to timely exercise the Buy/Sell Option); provided, that the closing shall
in no event occur earlier than three (3) Business Days after receipt of all
approvals required from, and expiration of all waiting periods (including
waiting periods under the Hart-Scott-Rodino Act) imposed by, any governmental
authorities in connection with the purchase and sale. At closing, (a) the Member
selling its Membership Interest (the “Seller Member”) shall represent and
warrant to the Member purchasing such Membership Interest (the “Purchaser
Member”) that the Purchaser Member is receiving good and marketable legal and
beneficial title to the Seller Member’s Membership Interest, free and clear of
any Liens (other than restrictions imposed by the Securities Act, applicable
state securities laws, and this Agreement), which representations and warranties
shall be the sole representations and warranties required of the Seller Member,
(b) the Seller Member shall deliver to the Purchaser Member resignations from
those Representatives the Seller Member has appointed to the Board, and (c) the
Purchaser Member shall deliver to the Seller Member an amount equal to either
the Buy-Out Interest Purchase Price (in the case of the purchase of the
Membership Interest pursuant to the Buy-Out Interest Option) or the Buy/Sell
Purchase Price (in the case of the purchase of the Membership Interest pursuant
to the Buy/Sell Option) in immediately available funds. Subject to the

 

93



--------------------------------------------------------------------------------

 

provisions of Section 21.6.5, if the closing occurs, the Members shall not be
required to recommence the process of dissolving and liquidating the Company
pursuant to Sections 21.3, 21.4, and 21.5. Notwithstanding anything to the
contrary in this Section 21.6.4, if a governmental authority whose approval is
required to consummate the purchase of the Membership Interest fails to approve
such transaction or imposes a condition on its approval that, in the sole
discretion of the Purchaser Member, would make the purchase by it of the
Membership Interest pursuant to the Buy-Out Interest Option or pursuant to the
Buy/Sell Option impractical or not otherwise in the best interests of the
Purchaser Member, then the Purchaser Member may terminate the purchase of the
Membership Interest by and upon delivery of written notice to the Seller Member
and, solely in the case of the Buy/Sell Option, the Seller Member’s receipt of
payment in an amount equal to the Seller Member’s reasonable expenses (or share
of the Company’s reasonable expenses) incurred in connection with the Purchaser
Member’s exercise of the Buy/Sell Option, and upon such termination, (i) neither
Member shall have any further obligation under this Section 21.6 with respect
thereto, (ii) the Seller Member shall continue to own its Membership Interest,
(iii) in the case of a termination of the Buy-Out Interest Option, the Members
shall recommence the process of dissolving and liquidating the Company pursuant
to Sections 21.3, 21.4, and 21.5 and (iv) in the case of a termination of the
Buy/Sell Option, the Buy/Sell Member shall have the right within thirty
(30) days of such termination to trigger a termination of this Agreement
pursuant to Section 21.2.7.

 

  21.6.5 Certain Transactions in Connection with Closing. The following shall
occur simultaneously with the closing of the sale and purchase of the Membership
Interest pursuant to the Buy-Out Interest Option or pursuant to the Buy/Sell
Option (as provided in Section 21.6.4):

 

  21.6.5.1 The Company shall distribute (a) the Company-owned trademarks,
service marks and trade dress unique to the Seller Member’s branded JV Truck
Models to the Seller Member, and (b) joint ownership of all other Company-owned
Intellectual Property (other than trademarks, service marks and trade dress
unique to the Purchaser Member’s branded JV Truck Models) to the Seller Member
as a joint owner with the Company, all in accordance with the provisions of
Section 21.5.1, as if the Company were being dissolved and liquidated (it being
understood the terms of such joint ownership are set forth in Section 14.6).

 

  21.6.5.2 Each JV Dealer agreement pertaining to the sale of Seller Member
branded JV Truck Models (irrespective of whether the JV Dealer party to such
agreement is owned by a Caterpillar dealer or a Navistar dealer) shall be
terminated or distributed to the Seller Member in accordance with the provisions
of Section 21.5.2, as if the Company were being dissolved and liquidated.

 

94



--------------------------------------------------------------------------------

  21.6.5.3 For the avoidance of doubt, all of the non-competition and
exclusivity provisions contained in this Agreement (including the provisions of
Sections 11.1 and 15) shall terminate and be of no further force or effect.

 

  21.6.6 Further Actions by Members. The Members shall take all necessary
actions required to give effect to the provisions of this Section 21.6,
including (a) the passing of such Member and Board resolutions of the Company as
may be reasonably necessary to facilitate the relevant transaction, and (b) the
filing of all necessary notices to and requests for consent of any governmental
authorities, and the Members shall equally share any filing fees required in
connection therewith.

 

  21.6.7 Related Agreements. From and after the closing of any sale and purchase
of the Membership Interest pursuant to the Buy-Out Interest Option or pursuant
to the Buy/Sell Option (as provided in Section 21.6.4), each Related Agreement
between the Seller Member, on the one hand, and the Company or the Purchaser
Member, on the other hand, shall be deemed terminated and the Seller Member and
the other relevant Person shall enter into post-termination commercial
arrangements pursuant to Section 21.7.

21.7 Post-Termination Commercial Arrangements.

 

  21.7.1

Immediately following the distributions provided in Sections 21.4 and 21.5 or
the closing of any purchase of the Seller Member’s Membership Interest by the
Purchaser Member pursuant to Section 21.6, Caterpillar and Navistar and the
other relevant Persons (including the Company, in the case of an exercise of the
Buy-Out Interest Option or the Buy/Sell Option) shall enter into one or more of
the following agreements, in each case, upon the delivery of a written request
by the relevant Member to the other Member that the relevant Persons enter into
such agreement(s): (a) the Post-Termination License Agreements in the forms
agreed to by the Members (subject to the terms of Sections 21.7.2 and 21.7.3),
(b) the Post-Termination Truck Sales Agreements in the forms agreed to by the
Members, (c) the Post-Termination Master Component Supply Agreements in the
forms agreed to by the Members, (d) the Post-Termination Transition Services
Agreements in the forms agreed to by the Members, and (e) the Post-Termination
Marketing Services Fee Agreements in the forms agreed to by the Members, which
among other things shall prohibit Navistar and its Affiliates from selling
Medium Duty Trucks and Heavy Duty Trucks and replacement parts therefor
(including military vehicles, tactical vehicles, COTS vehicles with military
features, COTS vehicles and related parts, and Mine Resistant Ambush Protected
vehicles) to military customers (including sales through sales and resale
agents, procurement agents, prime contractors, and subcontractors where such
sales are for use

 

95



--------------------------------------------------------------------------------

 

exclusively by military customers) through any Navistar-branded JV Dealer owned
by a Caterpillar dealer, or use any such JV Dealer to assist with or facilitate
any such sales by Navistar or its Affiliates, at any time during the term
thereof.

 

 

21.7.2

If a Termination Event (other than a Termination Event that occurs pursuant to
Section 21.2.7) occurs prior to the third (3rd) anniversary of the Effective
Date, the licensee Member requesting that the relevant Persons enter into a
Post-Termination License Agreement shall not be entitled to receive such license
unless such Termination Event occurs pursuant to Section 21.2.4 (in connection
with a Material Breach by the licensor Member) or Section 21.2.6 (in connection
with a decrease of the Percentage Interest held by the licensor Member).

 

 

21.7.3

If (i) a Termination Event occurs pursuant to Section 21.2.7 (in connection with
a Change in Control of the licensor Member) or (ii) an exercise of the Buy/Sell
Option occurs, in either case prior to the second (2nd) anniversary of the
Effective Date, the licensee Member requesting that the relevant Persons enter
into a Post-Termination License Agreement shall not be entitled to receive such
license.

21.8 Additional Rights. Without limiting the generality of Section 23.17, the
right of termination and other rights provided in this Section 21 are in
addition to, and not in lieu of, any other rights or remedies a Party may have
under this Agreement or applicable law, including the right to damages for
breach with or without exercising a right to terminate this Agreement.

 

22. CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS

22.1 Treatment of Confidential Information. The Receiving Party shall (a) accord
Confidential Information received by it from the Furnishing Party with the same
degree of confidential treatment that it accords its similar proprietary and
confidential business and technical information, which shall not be less than
the care a reasonable business person would exercise under similar
circumstances, (b) use such Confidential Information only in connection with
this Agreement or the Business, and (c) not disclose any of such Confidential
Information to any Person other than its Affiliates and its and their directors,
officers, employees, contractors, subcontractors, agents, advisors and licensees
who have a need to know in connection with this Agreement or the Business.

22.2 Permitted Disclosures. Notwithstanding any other provision of this
Agreement, the Receiving Party may disclose Confidential Information of the
Furnishing Party, without liability for such disclosure, to the extent that such
disclosure is (a) required to be made pursuant to applicable law, stock exchange
rule, government authority, duly authorized subpoena, or court order,
(b) required to be made to a court or other tribunal in connection with the
enforcement of the Receiving Party’s rights under this Agreement, or
(c) approved by the prior written consent of the Furnishing Party.

 

96



--------------------------------------------------------------------------------

22.3 Disclosure Pursuant to Applicable Law. In the event that a Party receives a
subpoena or otherwise becomes aware of events which may legally require it to
disclose Confidential Information, it shall promptly notify the Party that owns
the Confidential Information, and cooperate with that Party (at the expense of
that Party) to obtain an order quashing or otherwise modifying the scope of said
subpoena or legal requirement in an effort to prevent or limit the disclosure of
such Confidential Information. In the event that such efforts are unsuccessful,
a Party’s disclosure as required by applicable law shall not constitute a breach
of this Agreement.

22.4 Survival of Confidentiality Obligations. All obligations of confidentiality
and all restrictions on the use of Confidential Information under this Agreement
shall remain in effect during the term of this Agreement and thereafter until
the date that is two (2) years following the expiration or termination of this
Agreement. Upon the request of the Furnishing Party following the expiration or
termination of this Agreement, the Receiving Party shall, at the Furnishing
Party’s option and expense, return all of the Furnishing Party’s Confidential
Information or destroy the same, except that the Receiving Party may retain but
must keep confidential (except as provided in Section 22.2) Confidential
Information of the Furnishing Party that is necessary in connection with the
enforcement of the Receiving Party’s rights under this Agreement.

22.5 Non-Disclosure of Agreement; Publicity. Except as may be required by
applicable law, securities regulatory authorities, stock exchange rule,
government authorities, or as provided in Section 22.2, no Party shall make
public the existence or content of this Agreement or the negotiations leading to
or pursuant to this Agreement without the written consent of the other Parties;
provided, that no Party shall be prohibited from disclosing the general nature
of the business relationship established hereby at any time. Caterpillar
acknowledges and agrees that Navistar will file a copy of this Agreement with
the Securities and Exchange Commission and will file a Form 8-K with the
Securities and Exchange Commission which will summarize the materials terms of
this Agreement.

22.6 No License. Other than the express licenses granted in this Agreement, no
license, express or implied, by estoppel or otherwise, is granted to any
Intellectual Property that is now or may hereafter be owned by a Party by virtue
of the disclosure of Confidential Information under this Agreement.

 

23. MISCELLANEOUS

23.1 Disclaimer. THE WARRANTIES OF EACH PARTY CONTAINED HEREIN ARE IN LIEU OF
ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, ALL OF
WHICH ARE HEREBY SPECIFICALLY EXCLUDED AND DISCLAIMED.

23.2 Limitation of Damages. IN NO EVENT SHALL A PARTY BE LIABLE FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL, INDIRECT OR PUNITIVE DAMAGES ARISING OUT OF THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING ANY LOSS OF FUTURE
REVENUE OR INCOME OR LOSS OF BUSINESS REPUTATION OR OPPORTUNITY ARISING FROM OR
RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH
DAMAGES. NOTHING IN THIS SECTION 23.2 IS INTENDED TO LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF A PARTY PURSUANT TO SECTIONS 5.14 or 16
IN REGARD TO AMOUNTS PAYABLE TO THIRD PARTIES.

 

97



--------------------------------------------------------------------------------

23.3 Expenses. Each Party shall bear all of its own costs and expenses incurred
in negotiating this Agreement. No Party may make any offset against amounts due
to another Party or any of such other Party’s Affiliates pursuant to this
Agreement or otherwise.

23.4 Force Majeure. A Party shall be excused for any failure or delay in the
performance of any of its obligations under this Agreement (other than for the
payment of money) if such failure or delay is due to a strike, lockout, work
stoppage, labor dispute, material shortage, utility outage, delay in
transportation, fire, flood, earthquake, severe weather, act of God, accident,
trade sanction, embargo, act of war, terrorism or threats of same, condition
caused by national emergency, new or changed law, or any other act or cause
beyond the reasonable control or without the fault of such Party, whether
similar to or different from the causes above enumerated, and whether affecting
such Party or its agents, subcontractors, or suppliers, for as long as such
circumstances prevail. The affected Party shall as soon as practicable notify
the other Parties of any actual or anticipated failure or delay, and such
affected Party shall use its commercially reasonable efforts to mitigate any
force majeure event and its consequences on performance hereunder. The Parties
shall remain liable for those obligations under this Agreement that are not
affected by the force majeure event.

23.5 Survival. Irrespective of the expiration or termination of this Agreement,
the rights and obligations set forth in Sections 4.2, 4.10, 5.7, 5.12, 5.14,
5.15, 10.1.12, 13, 14, 15.2, 15.6, 16, 17, 18, 19, 21, 22, 23, and 24 shall
remain in full force and effect to the extent required for their full observance
and performance. The transfer of a Member’s Membership Interest pursuant to
Section 19 or the expiration or termination of this Agreement pursuant to
Section 21 shall not affect any right or obligation of a Party which shall have
accrued prior to the effective date of such transfer, expiration, or
termination.

23.6 Further Actions and Assurances. The Parties shall execute and deliver any
and all documents, and shall cause any and all other reasonable action to be
taken, which may be necessary or proper to effect or evidence the provisions of
this Agreement and the transactions contemplated hereby.

23.7 Good Faith Reliance on Terms of Agreement. The Parties hereby agree that
each Party shall be entitled to rely on the provisions of this Agreement, and no
Party shall be liable to any other Party for any action or refusal to act taken
in good faith based on the terms of this Agreement.

23.8 Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

23.9 Entire Agreement. This Agreement (including the Related Agreements and
other documents referred to herein and therein) constitutes the entire agreement
between the Parties and supersedes any prior understandings, agreements, or
representations by the Parties, written or oral, to the extent they relate in
any way to the subject matter hereof.

 

98



--------------------------------------------------------------------------------

23.10 Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns. Except as provided in Section 19.2, no Party may assign any of its
rights or obligations hereunder, directly or indirectly, without the prior
written consent of the other Parties.

23.11 Amendments and Waiver. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by each Party. No
waiver by a Party of any provision of this Agreement or any default,
misrepresentation, or breach of warranty hereunder, whether intentional or not,
shall be valid unless the same shall be in writing and signed by the Party
making such waiver nor shall such waiver be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such default,
misrepresentation, or breach of warranty.

23.12 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the domestic laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether the
State of Delaware or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than the State of Delaware.

23.13 Venue. All suits, actions, or proceedings brought by a Party arising out
of or relating to this Agreement or any matters contemplated hereby shall be
heard and determined in a state or federal court sitting in New Castle County,
Delaware, U.S.A., and the Parties hereby irrevocably submit to the exclusive
jurisdiction of such courts in any such suit, action, or proceeding and
irrevocably waive the defense of an inconvenient forum to the maintenance of any
such suit, action, or proceeding; provided, that the foregoing shall not limit
the rights of the Parties to obtain judgment in any other jurisdiction or to
serve process in any manner permitted by law.

23.14 WAIVER OF JURY TRIAL. EACH PARTY IRREVOCABLY AND ABSOLUTELY WAIVES THE
RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR PROCEEDING BROUGHT BY A PARTY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY MATTERS CONTEMPLATED HEREBY,
AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH
WAIVER.

23.15 Specific Performance. Notwithstanding any other provision of this
Agreement, the Parties agree that irreparable harm will occur if any of the
provisions of this Agreement is not performed in accordance with its specific
terms or is otherwise breached. The Parties further agree in the event of a
breach there will be no adequate remedy at law. Without limiting the foregoing,
the Parties specifically agree such would be the case for a breach of any of the
provisions of Sections 11.1 and 15. It is accordingly agreed that each Party
shall be entitled to a preliminary and/or permanent injunction or injunctions to
remedy breaches of this Agreement and to enforce specifically the terms and
provisions hereof, in addition to any other remedy to which they are entitled at
law or in equity. The Party seeking an injunction shall not be obligated to post
a bond or other security in connection therewith, and the non-seeking Party will
not dispute irreparable harm or request a bond or other security.

 

99



--------------------------------------------------------------------------------

23.16 Determination of Fair Market Value. If the Members or the Board (as
applicable) fail to unanimously agree on the Fair Market Value of any property
or assets under any provision of this Agreement, within twenty (20) calendar
days after delivery of a notice from a Member requesting a determination, the
Members or the Board (as applicable) shall promptly retain a nationally
recognized independent valuation firm to determine such Fair Market Value. In
the absence of mutual agreement by the Members or Majority Consent of the Board
(as applicable) on a valuation firm within five (5) calendar days of the
expiration of such twenty (20) calendar day period, each Member shall designate
within five (5) calendar days thereafter a nationally recognized valuation firm
for the sole purpose of selecting a valuation firm to determine such Fair Market
Value. If a Member fails to designate such a valuation firm within such five
(5) calendar day period, then the other Member’s designated valuation firm shall
be deemed the mutually agreed accounting firm to serve for all purposes of this
Section 23.16. If each Member designates a valuation firm within such five
(5) calendar day period, then the two (2) such designated firms shall promptly
select a nationally recognized valuation firm to determine such Fair Market
Value pursuant to this Section 23.16, which valuation firm shall be independent
from the two (2) designated valuation firms, the Members and the Company. The
valuation firm selected pursuant to this Section 23.16 is referred to as the
“Independent Valuation Firm.” After the selection of the Independent Valuation
Firm, (a) each Member shall submit to the Independent Valuation Firm in writing,
not later than ten (10) calendar days after the Independent Valuation Firm is
retained, its position with respect to such Fair Market Value, together with
such supporting documentation as it deems necessary or as the Independent
Valuation Firm requests, and (b) the Independent Valuation Firm shall, within
fifteen (15) calendar days after receiving the positions of the Members and all
supplementary supporting documentation requested by the Independent Valuation
Firm (or if a Member fails or refuses to provide such information and
documentation within a reasonable period of time, upon the expiration of a
reasonable period of time), render its decision as to such Fair Market Value,
which decision shall be final and binding on, and nonappealable by, the Members
and the Company. The Independent Valuation Firm shall act as an expert and not
as an arbitrator. The fees and expenses of the Independent Valuation Firm shall
be paid one half by each Member.

23.17 Remedies Cumulative. The remedies provided in this Agreement shall be
cumulative and, except as expressly limited in this Agreement, shall not
preclude the assertion or exercise of any other rights or remedies available
under law, in equity, or otherwise.

23.18 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. The Parties agree to attempt in good faith to replace
any such invalid or unenforceable provision with a valid and enforceable
provision designed to achieve, to the extent possible under applicable law, the
business purpose and intent of such invalid or unenforceable provision.

23.19 No Third Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any Person other than the Parties and, to the extent expressly
set forth herein, their Affiliates, the Indemnitees, the Navistar Indemnified
Persons, the Caterpillar Indemnified Persons, and the Company Indemnified
Persons, and all of their respective successors and permitted assigns.

 

100



--------------------------------------------------------------------------------

23.20 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. Any reference to the consent
or approval of the Board shall be deemed to mean the consent or approval of a
simple majority of the Representatives unless such reference expressly refers to
Majority Consent. Unless the context requires otherwise, singular includes
plural and vice versa and any gender includes every gender, and where any word
or phrase is given a defined meaning, any other grammatical form of that word or
phrase shall have a corresponding meaning. The word “including” shall mean
“including without limitation.” Unless the context requires otherwise, the words
“hereof,” “herein,” “hereunder,” “hereby,” or words of similar import refer to
this Agreement as a whole and not to any particular Section, subsection, clause
or other subdivision hereof. The word “or” shall be disjunctive but not
exclusive. Unless otherwise expressly provided herein, all decisions, elections
and other actions to be made by the Company hereunder shall be made by the
officers of the Company at the direction and control of the President and in
accordance with Section 6.

23.21 Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

23.22 Notices. Any notice, request, instruction, or other document to be given
hereunder by a Party shall be in writing and shall be deemed to have been given
(a) when received, if given in person or by courier or a courier service, (b) on
the date of transmission, if sent by facsimile or other wire transmission
(receipt confirmed), or (c) five (5) Business Days after being deposited in the
mail, certified or registered, postage prepaid:

If to Caterpillar:

Caterpillar Inc.

100 N.E. Adams St.

Peoria, Illinois 61629-9600

Attn: Deputy General Counsel

Facsimile: (309) 675-1795

If to Navistar:

Navistar, Inc.

4201 Winfield Road

Warrenville, Illinois 60555

Attn: General Counsel

Facsimile: (630) 753-2261

 

101



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Latham & Watkins LLP

233 South Wacker Drive, Suite 5800

Chicago, Illinois 60606

Attn: Cary R. Perlman

Facsimile: (312) 993-9767

If to the Company:

 

 

   

 

   

 

   

Attn: President

Facsimile:                     

23.23 Partition. Each of the Members hereby irrevocably waives, to the extent it
may lawfully do so, any right that such Member may have to maintain any action
for partition with respect to Company property.

23.24 Incorporation of Exhibits. The Exhibits identified in this Agreement are
incorporated herein by reference and made a part hereof.

 

24. DEFINITIONS

The following terms when set forth in initial capital letters in this Agreement
shall have the respective meanings:

“5% Affiliates” shall mean, as to any Member, any Person in which such Member
owns any equity interest equal to or greater than five percent (5%); provided,
however, that, with respect to Navistar, 5% Affiliates shall not include DealCor
Dealers.

“Act” shall mean the Delaware Limited Liability Company Act, Title 6, Sections
18-101, et. seq. of the Delaware Code, and any successor statute, as the same
may be amended from time to time.

“Actual Warranty Expenses” is defined in Section 13.3.1.3.

“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account, maintained pursuant
to Section 18.1, as of the end of the relevant Fiscal Year, after giving effect
to the following adjustments: (a) credit to such Capital Account any amounts
which such Member is obligated to restore, because of a promissory note to the
Company or otherwise, or is deemed to be obligated to restore pursuant to the
penultimate sentence in each of Treasury Regulations Sections 1.704-2(g)(1)
(ii) and 1.704-2(i)(5), and (b) debit to such Capital Account the items
described in Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6) of the Treasury Regulations.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly though one or more intermediaries, controls, is controlled by, or is
under common control with, the specified Person. For purposes of this Agreement,
the term “control” when

 

102



--------------------------------------------------------------------------------

used with respect to any Person means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract, or otherwise; and the terms “affiliated,”
“controlling,” and “controlled” have the meanings correlative to the foregoing.
A Person shall be deemed to control another Person if such first Person owns
(a) greater than 50% of the total combined voting power of all classes of stock
or other equity interests of such other Person entitled to vote or (b) greater
than 50% of the total value of all stock or other equity interests of such other
Person. For purposes of this Agreement, the term “Affiliate,” as it relates to
either Caterpillar or Navistar, shall be defined so as to not include the
Company or any of its direct or indirect wholly owned subsidiaries, irrespective
of the Percentage Interest held by either Member at any given time.

“Aggregate Navistar Standard Warranty Reserve” is defined in Section 13.3.1.1.

“Agreement” is defined in the preamble.

“All-Makes Parts” shall mean any part for a Medium Duty Truck or a Heavy Duty
Truck, other than Navistar Brand parts and Caterpillar Brand parts, that is
produced by an OEM supplier to meet OEM specifications for such Medium Duty
Truck or Heavy Duty Truck.

“Annual Business Plan” is defined in Section 2.2.1.

“Annual Business Plan Capital Contribution Commitment” is defined in
Section 2.2.1.

“Annual Business Plan Loan Commitment” is defined in Section 2.2.1.

“Auditor” is defined in Section 15.3.8.1.

“Background Intellectual Property” shall mean all Intellectual Property that
(a) was the property of, is jointly owned or is licensed from a third party by,
one Member or its Affiliates prior to the Effective Date, or (b) is
independently developed by a Member or its Affiliates.

“Baseline Profit Amount” is defined in Section 2.3.5.1.

“Beneficiary” is defined in Section 19.1.2.2.

“Blue Diamond” shall mean, collectively, Blue Diamond Truck S.R.L. de C.V. and
Blue Diamond Parts, LLC.

“Board” shall mean the Board of Representatives of the Company elected in
accordance with Section 5.

“Business” is defined in Section 2.1.

“Business Day” shall mean any day that is not a Saturday, a Sunday, a legal
holiday, or a day on which banking institutions or trust companies in Illinois
are authorized or obligated by law to close.

 

103



--------------------------------------------------------------------------------

“Buy-Out Interest” is defined in Section 21.6.1.2.

“Buy-Out Interest Option” is defined in Section 21.6.1.2.

“Buy-Out Interest Option Period” is defined in Section 21.6.1.2.

“Buy-Out Interest Purchase Price” is defined in Section 21.6.1.2.

“Buy-Out Member” is defined in Section 21.6.1.1.

“Buy/Sell Member” is defined in Section 21.6.2.1.

“Buy/Sell Notice” is defined in Section 21.6.2.2.

“Buy/Sell Option” is defined in Section 21.6.2.2.

“Buy/Sell Purchase Price” is defined in Section 21.6.2.2.

“Capital Account” is defined in Section 18.1.

“Capital Contribution” shall mean, with respect to any Member, the amount of
cash or the Gross Asset Value of any other property (net of the amount of any
liabilities to which such property is subject) contributed to the Company with
respect to such Member’s Membership Interest.

“Capital Contribution Commitment” shall mean (a) an Annual Business Plan Capital
Contribution Commitment, or (b) a Three-Year Business Plan Capital Contribution
Commitment.

“Caterpillar” is defined in the preamble.

“Caterpillar Brand” shall mean any brand maintained or used by Caterpillar or
any of its Affiliates for use or in connection with JV Trucks (including any
engines, parts and components used in JV Trucks).

“Caterpillar Competing Person” shall mean, as to any particular time, (a) a
Person that is a competitor of any or all of the Business and any business of
Caterpillar at such time, or (b) any Affiliate of such Person (provided,
however, that neither Navistar nor any Affiliate of Navistar shall be deemed to
be a Caterpillar Competing Person).

“Caterpillar Financial” shall mean Caterpillar Financial Services Corporation
and its Affiliates.

“Caterpillar Indemnified Person” shall mean Caterpillar and its Affiliates and
their respective successors, assigns, agents, employees, officers, and
directors.

“Caterpillar Truck” shall have the meaning set forth in the Strategic Alliance
Agreement.

 

104



--------------------------------------------------------------------------------

“Caterpillar Truck Model” shall mean any JV Truck Model that, upon the
determination of the Board by Majority Consent and the determination of
Caterpillar in its discretion, shall be sold under the Caterpillar Brand by the
Company from time to time.

“CFO” is defined in Section 6.1.

“Change in Control” of a Member shall mean, with respect to such Member’s
ultimate parent company, any of the following: (a) a sale of all or
substantially all of such Person’s assets (whether directly or indirectly
through one or more of such Person’s subsidiaries or Affiliates) to one or more
Competing Persons, (b) a sale of more than 50% of all of the outstanding voting
equity interests in such Person to one or more Competing Persons acting
individually or as a “group” under Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended, and (c) a merger or consolidation of such Person with
one or more Competing Persons in which the stockholders of such Competing
Persons as of immediately prior to the record date pertaining to such merger or
consolidation are in control of the Person surviving such merger or
consolidation, in the case of each of clauses (a), (b), and (c), in a single
transaction or through a series of related transactions. For purposes of clause
(c) of the immediately preceding sentence, the term “control” when used with
respect to any Person means the ownership of more than fifty percent (50%) of
the outstanding equity interests in such Person.

“Change in Control Member” is defined in Section 21.6.2.1.

“Change in Control Notice” is defined in Section 21.6.2.1.

“China” shall mean the People’s Republic of China.

“China Business Plan” is defined in Section 2.3.4.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Common Parts” means replacement parts that are used in both JV Truck Models and
in vehicles and machines that are not JV Truck Models.

“Company” is defined in the preamble.

“Company Deadlock” is defined in Section 20.

“Company Dispute” is defined in Section 20.

“Company Indemnified Person” shall mean the Company and its direct and indirect
wholly owned subsidiaries, and their respective successors, assigns, agents,
employees, officers, and directors.

“Competing Operations” is defined in Section 15.5.

“Competing Person” shall mean, as to any particular time, (a) a Person that
manufactures trucks that are in competition with any or all of the Business, any
business of Caterpillar that generated more than $300,000,000 in annual revenue
during the then most recent complete fiscal year of Caterpillar, and any
business of Navistar that generated more than $300,000,000 in annual revenue
during the then most recent complete Fiscal Year of Navistar, and (b) any
subsidiary or Affiliate of such Person.

 

105



--------------------------------------------------------------------------------

“Competitive OEM” is defined in Section 11.3.6.

“Competitive OEM Dealer” is defined in Section 11.3.6.

“Confidential Information” shall mean information disclosed by the Furnishing
Party to the Receiving Party in connection with this Agreement that is
reasonably considered confidential or proprietary by the Furnishing Party,
whether written or oral or in electronic or other form. Notwithstanding the
foregoing, Confidential Information does not include information that is (a) at
the time of its disclosure, or thereafter becomes, part of the public domain
through no act or fault of the Receiving Party, (b) known to the Receiving Party
at the time of its disclosure by the Furnishing Party, (c) independently
developed by the Receiving Party without reference to the information disclosed,
or (d) rightfully disclosed to the Receiving Party by a third party not subject
to an obligation of confidentiality with respect to the information disclosed.

“Contributing Member” is defined in Section 3.2.3.2.2.

“Core ROW Country” or “Core ROW Countries” shall refer to China, Russia, Brazil,
South Africa, Australia, or Turkey.

“Cost” shall have the meaning set forth in (i) the applicable Master Component
Supply Agreements with respect to JV Truck Components and JV Truck Replacement
Parts sold to the Company by a Member, (ii) the applicable Master Component
Supply Agreements with respect to components and replacement parts sold by the
Company to a Member, (iii) the Master Terms for Purchased Services with respect
to services performed for the Company by a Member, (iv) the Truck Sales
Agreement for JV Trucks sold to the Company by Navistar, and (v) the Master
Development Services Agreements for development services performed for the
Company by a Member.

“COE China” shall mean the People’s Republic of China (including Hong Kong,
Macau, and Tibet) and Taiwan.

“COTS” shall mean commercial off-the-shelf vehicles.

“Credit Agreement” is defined in Section 15.2.

“Current Aggregate Navistar Standard Warranty Reserve” is defined in
Section 13.3.1.3.

“DealCor Dealer” shall mean any existing or future dealer owned by Navistar or
any of its Affiliates that is located in North America and subject to Navistar’s
export guidelines with respect to trucks and replacement parts (it being
understood and agreed that Navistar will strictly enforce such guidelines
against such dealer to prevent such dealer from exporting trucks and replacement
parts into the ROW).

“Default Warranty Reserve” is defined in Section 13.3.1.3.

 

106



--------------------------------------------------------------------------------

“Disputed Remaining Assets” is defined in Section 21.5.3.2.

“Effective Date” is defined in the preamble.

“Employee Secondment Agreement” is defined in Section 1.6.8.

“ESC” is defined in Section 13.6.

“Exercise Notice” is defined in Section 3.2.5.

“Fair Market Value” shall mean the price at which a willing seller and a willing
buyer would trade the relevant property or assets. If the Members or the Board
(as applicable) fail to agree on the Fair Market Value of any property or assets
under any provision of this Agreement, the determination shall be made by the
Independent Valuation Firm under the procedure set forth in Section 23.16.

“Fair Value of the Company” shall mean the price at which a willing seller and a
willing buyer would trade and shall take into account all relevant factors,
including the Company’s assets, liabilities, earnings, goodwill, going concern
value, and future prospects (in each case after taking into account those
certain transactions set forth in Sections 21.6.5, 21.6.7 and 21.7), and shall
be determined pursuant to the relevant provisions of this Agreement using
standard valuation methodologies, including discounted cash flows, comparable
companies and precedent transaction analyses as well as any other techniques
deemed applicable by both Members under the market conditions existing at the
time at which such determination is made.

“First-Fit Parts” shall mean parts for a Medium Duty Truck or a Heavy Duty Truck
that are originally installed in such vehicle by the OEM of such vehicle.

“Fiscal Year” shall mean the period commencing on November 1st of each year and
ending as of October 31st of that same year; provided, however, that the first
Fiscal Year of the Company shall commence as of the Effective Date and end on
the following October 31st.

“Fleet Sale Policy” shall mean the policy agreed to by the Members.

“Furnishing Party” shall mean the Party furnishing Confidential Information
under Article 22.

“GAAP” shall mean United States generally accepted accounting principles and
practices applied on a consistent basis.

“Goodwill Policy” shall mean a policy or practice of servicing out-of-warranty
customers.

“Governmental COE Customers” shall mean non-military, governmental, cab over
engine Medium Duty Truck and Heavy Duty Truck customers.

 

107



--------------------------------------------------------------------------------

“Governmental Conventional Customers” shall mean non-military, governmental,
conventional (non-cab over engine) Medium Duty Truck and Heavy Duty Truck
customers.

“Gross Asset Value” shall mean, with respect to any asset, the asset’s adjusted
basis for federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross Fair Market Value of such asset, as determined by the
contributing Member and the Company; provided, that the determination by the
Company of the Fair Market Value of a contributed asset shall be made by
Majority Consent of the Board.

(b) The Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross Fair Market Values as of the following times: (i) the
acquisition of an additional interest in the Company by any new or existing
Member in exchange for more than a de minimis Capital Contribution, (ii) the
distribution by the Company to a Member of more than a de minimis amount of
property as consideration for an interest in the Company, (iii) the liquidation
of the Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g), and (iv) at such other times as is reasonably
necessary or advisable to comply with Treasury Regulations Sections 1.704-1(b)
and 1.704-2 or to reflect the relative economic interests of the Members;
provided, that adjustments pursuant to clauses (i) and (ii) shall be made except
to the extent that the Board reasonably determines by Majority Consent that such
adjustments are not necessary or appropriate to reflect the relative economic
interests of the Members and the Company.

(c) The Gross Asset Value of any Company asset distributed to any Member shall
be the gross Fair Market Value of such asset, as determined by the Board by
Majority Consent, on the date of distribution.

(d) The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and Section 18.1; provided,
that Gross Asset Value shall not be adjusted pursuant to this clause (d) to the
extent the Members determine that an adjustment pursuant to clause (b) is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this clause (d).

(e) If the Gross Asset Value of an asset has been determined or adjusted
pursuant to clauses (a), (b), or (d) hereof, such Gross Asset Value shall
thereafter be adjusted by the depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.

“Heavy Duty COE Truck” shall mean a cab over engine Heavy Duty Truck utilizing
an engine with displacement of nine (9) liters or more.

 

108



--------------------------------------------------------------------------------

“Heavy Duty Truck” shall mean any on-highway truck (including any off-highway
derivative of any on-highway truck) with a gross vehicle weight rating equal to
or greater than fifteen (15) metric tons.

“Indemnified Person” shall mean the Person or Persons entitled to, or claiming a
right to, indemnification under Section 16.

“Indemnifying Person” shall mean the Person or Persons obligated to provide
indemnification under Section 16.

“Indemnitee” is defined in Section 5.14.

“Independent Valuation Firm” is defined in Section 23.16.

“Initial Annual Business Plan” is defined in Section 2.2.1.

“Initial Rolling Business Plan” is defined in Section 2.2.2.

“Initial Staffing Plan” is defined in Section 7.1.

“Intellectual Property” shall mean trade secrets, ideas, inventions, designs,
utility models, developments, devices, methods or processes (whether patented or
patentable and whether or not reduced to practice) and all patents and patent
applications related thereto; copyrightable works and mask works (whether or not
registered); trademarks, service marks and trade dress; all registrations and
applications for registration related thereto and know-how; and all other
intellectual or industrial property rights in any jurisdiction.

“Intellectual Property License Agreement” is defined in Section 1.6.3.

“Intercompany Promissory Note” is defined in Section 1.6.10.

“Investment Banker” is defined in Section 21.6.1.1.

“Joint Owner” is defined in Section 14.6.

“Jointly Owned Intellectual Property” is defined in Section 14.6.

“JV Dealer” shall mean any Person who signs a sales and service agreement with
the Company for the sale and servicing of JV Trucks and JV Truck Replacement
Parts.

“JV Truck” shall mean Medium Duty Trucks and Heavy Duty Trucks. JV Trucks shall
not include buses or military or tactical vehicles (including Mine Resistant
Ambush Protected vehicles).

“JV Truck Assembly Facility” shall mean any facility and associated land
purchased, leased or otherwise procured by the Company or any of its direct or
indirect wholly owned subsidiaries to assemble or manufacture JV Trucks in a
particular territory in the ROW.

 

109



--------------------------------------------------------------------------------

“JV Truck Components” shall mean first fit, production use, direct materials
required for the assembly of Medium Duty Trucks or Heavy Duty Trucks, including
engines and transmissions.

“JV Truck Models” shall mean those truck models that are sold by the Company.

“JV Truck Replacement Parts” shall mean all new or remanufactured replacement
parts, service parts, and maintenance parts for JV Trucks.

“Legacy Country” shall mean each of the Non-Core ROW Countries set forth on
Schedule 2.3.5

“Legacy Country Commencement Date” is defined in Section 2.3.5.

“Legacy Trucks” shall mean any Medium Duty Truck or Heavy Duty Truck sold by
Navistar to any Person prior to the Effective Date.

“Liabilities” shall mean losses, demands, claims, liabilities, obligations,
causes of action, assessments, damages, fines, penalties and expenses (including
reasonable attorneys’, professional, and expert witness fees and expenses).

“Loan Commitment” shall mean (a) an Annual Business Plan Loan Commitment, or
(b) a Three-Year Business Plan Loan Commitment.

“Losses” is defined in conjunction with “Profits.”

“Mahindra JV” shall mean the joint venture that exists pursuant to the Mahindra
JV Agreement.

“Mahindra JV Agreement” shall mean collectively that certain (i) Joint Venture
Agreement, dated November 17, 2005, by and among Mahindra & Mahindra Limited,
International Truck and Engine Corporation, Mahindra International Private
Limited, International Truck and Engine Mauritius Holding Ltd and International
Truck and Engine Corporation Cayman Islands Holding Company, and (ii) Waiver of
Certain Provisions to Joint Venture Agreement, dated             , 2009 (the
“Mahindra Waiver”), signed by all of the foregoing parties, in the case of each
of clauses (i) and (ii), as in effect on the signing date of the Mahindra
Waiver.

“Mahindra JV Royalties” is defined in Section 2.3.9.

“Mahindra Territory” shall mean India, Pakistan, Bangladesh, Sri Lanka, Nepal,
Bhutan, Myanmar and Malaysia.

“Majority Consent” of the Board shall mean the approval, authorization or
ratification of at least four (4) of the Representatives comprising the Board,
which approval, authorization or ratification may be given or withheld for any
or no reason in the sole and absolute discretion of each Representative.

 

110



--------------------------------------------------------------------------------

“Marketing Services” shall mean market analysis, competitive analysis, product
support plans, future product plans, marketing plans, assistance with business
plans, sales plans and transition plans to move the Legacy Country sales from
Navistar to the Company.

“Mark-Up Engineering Services” shall mean those services described under the
Service Category Code ES in Exhibit 3 to the Master Terms for Purchased
Services.

“Master Component Supply Agreement” is defined in Section 1.6.1.

“Master Development Services Agreement” is defined in Section 1.6.6.

“Master Terms for Purchased Services” is defined in Section 1.6.2.

“Material Breach” shall mean (a) one or more failures (irrespective of whether
or not such failures pertain to related events) to pay any monies required to be
paid under this Agreement or a Related Agreement exceeding $2,000,000 in the
aggregate (and not disputed in good faith) when such monies become due and
payable (other than (i) any Capital Contribution or loan that is approved by the
Board upon Majority Consent or (ii) any Capital Contribution Commitment or Loan
Commitment set forth in the Initial Annual Business Plan, the Initial Rolling
Business Plan, any subsequent Annual Business Plan, or any subsequent Rolling
Business Plan (with respect to each such subsequent Annual Business Plan and
subsequent Rolling Business Plan, as approved by the Board upon Majority
Consent), the failure of which to pay when due and payable shall be governed by
Section 3.2.3), (b) any fraud or willful misconduct, (c) any failure of a Member
to repay a Member Loan in accordance with its terms under which such Member is
the borrowing Member, (d) any failure of a Non-Contributing Member to exercise
the Purchase Option within the applicable time period set forth in the first
sentence of Section 3.2.5 and then to consummate such Purchase Option in
accordance with Section 3.2.5, or (e) any material breach of Section 11.1.2,
11.1.3, 14, 15 or 19.

“Medium Duty COE Truck” shall mean a cab over engine, on-highway truck
(including any off-highway derivative of any on-highway truck) with a gross
vehicle weight rating equal to or greater than eight (8) metric tons and
utilizing an engine with displacement of less than nine (9) liters.

“Medium Duty Truck” shall mean any on-highway truck (including any off-highway
derivative of any on-highway truck) with a gross vehicle weight rating equal to
or greater than eight (8) metric tons and less than fifteen (15) metric tons.

“Member” or “Members” shall refer to Caterpillar and Navistar and any other
Person that has been admitted as a member of the Company pursuant to the terms
of this Agreement.

“Member Acquisition” is defined in Section 15.5.

“Member Loan” is defined in Section 3.2.3.2.1.

“Member Minimum Gain” shall mean an amount, determined in accordance with
Treasury Regulation Section 1.704-2(i)(3) with respect to each “partner
nonrecourse debt” (within the meaning of Treasury Regulation
Section 1.704-2(b)(4)), which equals the Minimum Gain that would result if such
partner nonrecourse debt were treated as a “nonrecourse liability” (within the
meaning of Treasury Regulation Section 1.752-1(a)(2)).

 

111



--------------------------------------------------------------------------------

“Membership Interest” shall mean a Member’s interest in the Company, including
the right, if any, to participate in the management of the business and affairs
of the Company, including the right, if any, to vote on, consent to or otherwise
participate in any decision or action of or by the Members and the right to
receive information concerning the Business and affairs of the Company, in each
case to the extent expressly provided in this Agreement or otherwise required by
the Act.

“MPC” is defined in Section 10.4.

“Navistar” is defined in the preamble.

“Navistar Brand” shall mean any brand maintained or used by Navistar or any of
its Affiliates for use or in connection with JV Trucks (including any engines,
parts, and components used in JV Trucks).

“Navistar Competing Person” shall mean, as to any particular time, (a) a Person
that is a competitor of any or all of the Business and any business of Navistar
at such time, or (b) any Affiliate of such Person (provided, however, that
neither Caterpillar nor any Affiliate of Caterpillar shall be deemed to be a
Navistar Competing Person).

“Navistar Conventional Countries” shall mean Iraq, Afghanistan, Taiwan, United
Kingdom, Poland, Romania, Italy, Israel, Egypt, Netherlands, Saudi Arabia, UAE,
Oman, Yemen, Thailand, Colombia, Singapore, Greece and Portugal.

“Navistar Financial” shall mean Navistar Financial Corporation and its
Affiliates.

“Navistar Indemnified Person” shall mean Navistar and its Affiliates and their
respective successors, assigns, agents, employees, officers, and directors.

“Navistar Legacy Profit Amount” shall mean, with respect to each Fiscal Year and
with respect to the Legacy Countries, the actual aggregate amount of profits
earned by Navistar from sales of Medium Duty Trucks, Heavy Duty Trucks and
replacement parts therefor in the Legacy Countries as calculated in accordance
with the methodologies agreed upon by the Members.

“Navistar Truck Model” shall mean any JV Truck Model that, upon the
determination of the Board by Majority Consent and the determination of Navistar
in its discretion, shall be sold under the Navistar Brand by the Company from
time to time.

“Navistar Vehicle” shall have the meaning set forth in the Strategic Alliance
Agreement.

“Net Present Value of Increased Tax Liability” means the net present value of
the increased income tax liability incurred by the remaining Member or Members
of the Company in the event of a termination of the Company pursuant to Code
Section 708 caused solely by a Transfer by one Member of a 50% interest in the
profits and capital of the Company within the meaning of Code
Section 708(b)(1)(B) within the 12-month period, calculated as to each remaining
Member as the joint product of the following three variables:

(a) the maximum U.S. federal corporate tax rate applicable at that time plus
3.5%;

 

112



--------------------------------------------------------------------------------

(b) the Percentage Interest in the Company of such remaining Member; and

(c) the net present value of the difference (whether positive or negative)
between:

(i) the projected tax depreciation each year in the absence of a termination of
the Company pursuant to Code Section 708; and

(ii) the maximum tax depreciation available each year under tax law as of the
time of calculation in light of the termination of the Company pursuant to Code
Section 708, in each case determined with reference to the assets of the Company
subject to tax depreciation at the time of termination for each year following
the termination in which such property is expected to be depreciated.

For purposes of the net present value calculation, the differences in tax
depreciation shall be discounted using an annual discount rate equal to 8.0%.
Notwithstanding anything to the contrary contained in this definition, in no
event shall the Net Present Value of Increased Tax Liability be a negative
number, and in the event that the above calculation would otherwise result in a
negative number, the Net Present Value of Increased Tax Liability shall be
deemed to be $0.

“Non-Contributing Member” is defined in Section 3.2.3.2.2.

“Non-Core ROW Conventional Countries” shall mean all Non-Core ROW Countries
excluding the Navistar Defense Conventional Countries.

“Non-Core ROW Country” or “Non-Core ROW Countries” shall refer to any country in
the ROW that is not a Core ROW Country.

“Non-Disputed Remaining Assets” is defined in Section 21.5.3.1.

“Nonrecourse Deductions” has the meaning assigned to it in Regulations Sections
1.704-2(b)(1) and 1.704-2(c).

“North American Medium Duty COE Trucks” shall mean a cab over engine Medium Duty
Truck without regard to engine displacement.

“North American Severe Service Truck Sales Agreement” shall mean that certain
NASS Truck Sales Agreement by and between Navistar and Caterpillar entered into
as of the date hereof.

“OEM” shall mean an original equipment manufacturer.

“Offer” is defined in Section 19.1.2.2(A).

“Offeror” is defined in Section 19.1.2.2.

 

113



--------------------------------------------------------------------------------

“Offered Membership Interest” is defined in Section 19.1.2.2.

“Partner Nonrecourse Deductions” has the meaning assigned to it in Regulations
Section 1.704-2(i)(2).

“Partnership Minimum Gain” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(2), and the amount of Minimum Gain, as well as any net
increase or decrease in Minimum Gain, for a Fiscal Year shall be determined in
accordance with the rules of Treasury Regulation Section 1.704-2(d).

“Party” or “Parties” is defined in the preamble.

“Percentage Interest” is defined in Section 3.1.2.

“Person” shall mean an individual, or a corporation, limited liability company,
partnership (whether general or limited), joint venture, trust (including a
business trust or real estate investment trust), unincorporated organization,
joint stock company, association, or other entity, or any government, or any
agency or subdivision thereof.

“Prior Aggregate Navistar Standard Warranty Reserve” is defined in
Section 13.3.1.3.

“Product Support Services” is defined in Section 11.5.

“Profits” and “Losses” shall mean, for each Fiscal Year, an amount equal to the
Company’s taxable income or loss, as applicable, for such Fiscal Year,
determined in accordance with Section 703(a) of the Code (but including in
taxable income or loss, for this purpose, all items of income, gain, loss or
deduction required to be stated separately pursuant to Section 703(a)(1) of the
Code), with the following adjustments:

(a) any income or loss of the Company exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be added to such taxable income or subtracted in computing such
gain or loss;

(b) any expenditures of the Company described in Section 705(a)(2)(B) of the
Code (or treated as expenditures described in Section 705(a)(2)(B) of the Code
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(i)), and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition, shall be subtracted from such taxable income or loss;

(c) in the event the Gross Asset Value of any Company asset is adjusted in
accordance with clauses (b) or (d) of the definition of Gross Asset Value, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits or Losses;

(d) depreciation, amortization and any other cost recovery deductions with
respect to, and any gain or loss resulting from any disposition of, any asset of
the Company whose adjusted tax basis differs from its Gross Asset Value shall be
computed by reference to the Gross Asset Value of such asset;

 

114



--------------------------------------------------------------------------------

(e) gain or loss shall be computed on any asset that is distributed by the
Company to any Member (whether pursuant to a liquidation of the Company or
otherwise) by treating such asset as having been sold for its Fair Market Value,
as determined by the Board by Majority Consent, on the date of such
distribution;

(f) items of income, gain, loss and deduction that are specially allocated
pursuant to Section 18.5 shall not be taken into account; and

(g) the deduction described in Section 199 of the Code shall not be taken into
account.

“Purchase Option” is defined in Section 3.2.5.

“Purchaser Member” is defined in Section 21.6.4.

“Receiving Party” shall mean the Party receiving Confidential Information under
Article 22.

“Regulatory Allocations” is defined in Section 18.5.9.

“Related Agreements” is defined in Section 1.6.

“Remaining Assets” is defined in Section 21.5.3.1.

“Representative” shall mean a member of the Board appointed by a Member in
accordance with the terms of this Agreement.

“Repurchase Price” shall mean, with respect to a Substitute Contribution that
was credited to a Contributing Member’s Capital Account, an amount equal to
(a) the amount of the Substitute Contribution, multiplied by (b) 1.15,
multiplied by (c) the number of days elapsed from the date of the Substitute
Contribution to (but not including) the day on which the Non-Contributing Member
pays to the Contributing Member an amount in cash equal to the Repurchase Price,
divided by (d) three hundred sixty-five (365).

“Required Funding Date” is defined in Section 3.2.3.1.

“Right of First Refusal” is defined in Section 19.1.2.2.

“Rolling Business Plan” is defined in Section 2.2.2.

“ROW” shall mean every country in the world other than the United States (which
shall exclude all territories thereof other than Puerto Rico), Canada, and
Mexico and the Mahindra Territory.

“Royalty-Bearing IP License Agreement” is defined in Section 1.6.5.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations for the Securities and Exchange Commission promulgated
pursuant thereto.

 

115



--------------------------------------------------------------------------------

“Seller Member” is defined in Section 21.6.4.

“Sharing Agreement” is defined in Section 1.6.10.

“Sourcing Council” is defined in Section 9.4.1.

“Standard Warranty” shall mean the warranty provided pursuant to the terms and
conditions of sale with respect to any Medium Duty Truck, any Heavy Duty Truck
or any replacement part therefor. Any reserve that is recorded on the balance
sheet of the Company with respect to Standard Warranty shall be calculated on a
manufacturer’s cost basis (not on a dealer net price basis).

“Strategic Alliance Agreement” shall mean that certain Strategic Alliance
Agreement between the Members dated as of the date hereof.

“Subsequent Staffing Plan” is defined in Section 7.1.

“Substitute Contribution” is defined in Section 3.2.3.2.2.

“Tax Matters Partner” shall mean the Member designated as such pursuant to
Section 18.10.1.

“Termination Event” is defined in Section 21.2.

“Termination Event Member” is defined in Section 21.6.1.1.

“Three-Year Business Plan Capital Contribution Commitment” is defined in
Section 2.2.2.

“Three-Year Business Plan Loan Commitment” is defined in Section 2.2.2.

“Trademark License Agreement” is defined in Section 1.6.4.

“Transfer” shall mean a sale, assignment, transfer, exchange or other
disposition.

“Treasury Regulation” shall include temporary and final regulations promulgated
under the Code, as such regulations are amended from time to time.

“Triggering Member” is defined in Section 11.1.6.

“Truck Business Relationship Agreement” is defined in the recitals.

“Truck Sales Agreement” is defined in Section 1.6.7.

“Unanimous Consent” of the Members shall mean the approval, authorization, or
ratification of all of the Members duly given, which approval may be given or
withheld for any or no reason in the sole and absolute discretion of any Member.

“Valuation Notice” is defined in Section 21.6.2.1.

 

116



--------------------------------------------------------------------------------

“Valuation Price” is defined in Section 21.6.2.1.

“Vocational” shall mean designed for use for one or more of the applications
specified on Exhibit F to the Strategic Alliance Agreement and expressly
excludes those applications specified as excluded on Exhibit F to the Strategic
Alliance Agreement.

“Will-Fit Parts” shall mean any part for a Medium Duty Truck or a Heavy Duty
Truck other than Navistar Brand parts, Caterpillar Brand parts, First-Fit Parts
and All-Makes Parts. For the avoidance of doubt, a Will-Fit Part is not
installed by an OEM of such vehicle and is not a proprietary part of an OEM.

[SIGNATURE PAGE FOLLOWS]

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Caterpillar, Navistar, and the Company have caused this
Joint Venture Operating Agreement to be signed by their respective duly
authorized representatives as of the day and year first above written.

 

CATERPILLAR INC.     NAVISTAR, INC. By:  

 

    By:  

 

Name:       Name:   Title:       Title:   NC2 GLOBAL LLC       By:  

 

      Name:         Title:        



--------------------------------------------------------------------------------

SCHEDULE 2.3.5

LEGACY COUNTRIES

Algeria

Bahamas

Chile

Colombia

Costa Rica

Curacao

Dominican Republic

Ecuador

Egypt

El Salvador

Ghana

Granada

Guam

Guatemala

Haiti

Honduras

Iraq

Israel

Jamaica

Kuwait

Morocco

New Zealand

Nicaragua

Oman

Panama

Peru

Qatar

Saudi Arabia

Slovakia

Taiwan

Tanzania

Trinidad and Tobago

Tunisia

United Arab Emirates

Uruguay

U.S. Virgin Islands

Venezuela



--------------------------------------------------------------------------------

SCHEDULE 3.1.2

MEMBERS’ PERCENTAGE INTEREST

 

Member

   Percentage Interest Caterpillar    50% Navistar    50%



--------------------------------------------------------------------------------

SCHEDULE 15.3.3.2

EXISTING ARRANGEMENTS FOR SALES OF ENGINE PARTS

[To come.]